Draft Environmental and Social Impact Assessment

Project Number: 49241-001
June 2016

Environmental and Social Impact Assessment
of 25 MW Solar PV Project at Village Bareta,
District Mansa, Punjab

Mytrah Wind and Solar Power
Development Project
(India)

Prepared by Voyants Solutions Pvt. Ltd. for the Asian Development Bank.

The report is a document of the borrower. The views expressed herein do not necessarily
represent those of ADB's Board of Directors, Management, or staff, and may be preliminary in
nature. Your attention is directed to the “Terms of Use” section of this website.

In preparing any country program or strategy, financing any project, or by making any
designation of or reference to a particular territory or geographic area in this document, the
Asian Development Bank does not intend to make any judgments as to the legal or other status
of any territory or area.
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
Paes
MYTRAR ESIA Report

ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT

June 2016

IND: Environmental and Social Impact Assessment of 25 MW Solar
PV Project at Village Bareta, District Mansa, Punjab

Prepared by Voyants Solutions Pvt. Ltd. for the Asian Development Bank.

Page |1
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
PY
MYTRAR ESIA Report

CURRENCY EQUIVALENTS

(AS OF 28.06.2016 @ OANDA.COM)

{The date of the currency equivalents must be within 2 months from the date on the cover.}
CURRENCY UNIT - INR (®)

$1.00 = % 68.027

Page |2
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
Py
MYTRAR ESIA Report

Abbreviations

ADB Asian Development Bank

BGL Below Ground Level

BOD Biological Oxygen Demand

BPA Business Partnership Agreement

BPL Below Poverty Line

CEA Central Electricity Authority

CHC Community Health Centre

CPCB Central Pollution Control Board

CSR Corporate Social Responsibility

CTE Consent to Operate

cto Consent to Establish

DISH Directorate of Industrial Safety And Health
EAC Expert Appraisal Committee

EHS Environment, Health and Safety

EPC Engineering Procurement and Construction
ESIA Environmental And Social Impact Assessment
ESMP. Environmental and Social Management Plan
ESZ Ecologically Sensitive Zone

FGD Focus Group Discussions

GRM Grievance Redressal Mechanism

IFC International Finance Corporation

IMD Indian Meteorological Department

IPP Independent Power Producer

MAPPL Mytrah Aadhya Power Pvt. Ltd.

MEIL Mytrah Energy (India) Limited

MOEF&CC Ministry of Environment, Forests & Climate Change
MSL Mean Sea Level

NAAQS National Ambient Air Quality Standards

NABL National Accreditation Board for Testing and Calibration Laboratories
NOC No Objection Certificate

O&M Operation and Maintenance

OBC Other Backward Caste

PHC Primary Health Centre

PS Performance Standard

RTFCTLARR Right to Fair Compensation and Transparency in Land Acquisition and

Rehabilitation & Resettlement

Page |3
25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

Right of Way

Scheduled Caste

Supervisory Control and Data Acquisition

State Environment Impact Assessment Authority
Social and Environmental Management System
Safeguard Policy Statement

Special Purpose Vehicle

Scheduled Tribe

Total Dissolved Solid

Voyants Solutions Pvt. Ltd.

Work Participation Ratio

ESIA Report

Page |4
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
Pac «
MYTRAR ESIA Report

NOTES
i. The fiscal year 2016-17 of the Government of India ends on March 31, 2017.

ii. In this report, "S" refers to US dollars.

This environmental and social impact assessment is a document of the borrower. The views expressed
herein do not necessarily represent those of ADB's Board of Directors, Management, or staff, and may
be preliminary in nature. Your attention is directed to the “terms of use” section on ADB’s website.

In preparing any country program or strategy, financing any project, or by making any designation of
or reference to a particular territory or geographic area in this document, the Asian Development Bank
does not intend to make any judgments as to the legal or other status of any territory or area.

Page |5
25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

ESIA Report

Table of Contents

0 Executive Summary...

0.1
0.2
0.3
0.4
0.5
0.6
0.7
0.8
0.9
0.10

0.11

0.11.1 Land Resources
0.11.2 Soil Quality and Characteristics
0.11.3. Waste Generation and Handling
0.11.4 Hydrology and Water Quality ....
0.11.5 Ecological Environment
0.11.6 — Traffic and Transport Issue ..
0.11.7 Air Environment
0.11.8
0.11.9 — Social Environment...

0.11.10 Impact during Decommissioning

0.12
0.13
0.14
0.15

0.16

1 Introduction

1.41
1.2

Project Proponent

The Project

Background of Study

Objectives...

ESIA Process and Methodology

Site Setting

Current Status...

Project Development

Climate Change Impact Assessment

Baseline Scenario, Impact and Mitigation Measures.

Analysis of Alternatives

Information Disclosure, Consultation and Participation

Grievance Redressal Mechanism

Environment and Social Management Plan

Conclusion

The Project

Project Proponent

Page |6
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
Py
MYTRAR ESIA Report

1.3. Consultant...

1.4 Project Location

1.5 Purpose and Scope of ESIA

1.6 Background of Study

1.7 Objectives...

1.8 ESIA Process and Methodology

1.9 ESIA Limitation

1.10 Report Structure

Policy, Legal and Administrative Framework

2.4 Introduction ...

2.2 National Regulations

2.3 International Regulations.

2.3.1 ADB Safeguard Policies

2.3.2 IFC Performance Standard

2.3.3 Equator Principles

2.4 Project Categorisation

2.4.1 ADB Categorization Criteria

2.4.2 IFC Categorization Criteria

2.4.3 Project Categorization.

2.5 Applicable Environment Standards....

2.5.1 Ambient Air Quality Standards

2.5.2 Water Quality Standards

2.5.3 Ambient Noise Standards

Project Description...

3.1 Introduction.......

3.2 Project Site

3.3 Land Requirement & Cost

3.4 Water Requirement
3.5 Power Evacuation System...

3.6 Work-Force.....

3.7 Construction Activities

Page |7
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
Py
MYTRAR ESIA Report

3.7.1 Access Road.

3.7.2 Site Development.

3.7.3 Civil Work

3.7.4 Implementation Schedule

3.7.5 Construction Waste

3.8 Operation Activities

3.8.1 Preventive Maintenance

3.8.2 Breakdown Maintenance

3.8.3 Predictive Maintenance

3.9 Technology

3.9.1 Module Technology

3.9.2 Module Mounting System.

3.9.3 Module Tilt Angle

3.9.4 Inverter Technology

3.9.5 Transforme

3.10 Climate Change Assessment

3.10.1 Effects of the Environment on the Project

3.10.2 Climate Change Prediction

3.10.3. Futuristic Climate Change Effect

3.10.4 GHG Emission Reduction

3.10.5 Conclusion

4 Description of Environment and Social Baseline

41 Study Area, Period and Methodology.

4.2 Physical Environment

4.2.1 Land use....

4.2.2 Topography and Drainage

4.2.3 Geomorphology and Geology...

4.2.4 Hydrogeology

4.2.5 Seismicity
4.3 Soil Characteristics

4.3.1

Page |8
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
Py
MYTRAR ESIA Report

4.3.2 Analysis Results...

44 Climate and Ambient Air Quality

4.4.1 Climatology
4.4.2 Long term Climate Scenario

4.4.3 Climate Change

44.4 Ambient Air Quality.

4.5 Ambient Noise Level...

4.5.1 Monitoring Station and Methodology

4.5.2 Frequency and Results

4.6 Water Quality...

4.6.1 Surface Water Quality

4.6.2 Ground Water Quality.

47 Ecological Status

47.1 Objective of Study

4.7.2 Ecology Survey .

4.7.3 Ecological Sensitive Area

474 Forest Area

4.7.5 Floral Composition

4.7.6 Faunal Characteristics

4.8 Social Environment

4.8.1 Methodology

4.8.2 Baseline of the Study Area

4.8.3 Demographic Profile of the Study Area

4.8.4 Baseline Data of the Study Area

4.8.5 Demographic Composition

4.8.6 Conclusion

5 Anticipated Environment Impacts and Mitigation Measures

5.1 Introduction.......

5.2 Impact Appraisal Criteria

5.3 Impacts during Construction Phase...

5.3.1 Land Resource

Page |9
5.4 Operation Phase Impact ....

5.5 Impact during Decomissioning

5.5.1
5.5.2
5.5.3

5.6 Cummulative Impact

5.6.1
5.6.2

Analysis of Alternatives

6.1 Introduction.......

6.2

6.3 Water Requirement .
6.4 Carbon Offseting

6.5 Alternative Site Location

25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

ESIA Report

Impact on Soil Quality...

Impact due to Waste Handling

Impact on Water Quality and Resources

Impact on Ecological Impact

Impact due Traffic and Transport

Impact on Ambient Air Quality

Impact on Noise Level

Health and Safety Hazards

Impact on Social Aspect

Land and Visual Aesthetics.

Impact on Soil Quality

Waste Generation

Impact on Water Resource and Quality.

Ecological Impact
Impact on Air Quality / Climate Change

Health and Safety Risk

Impact on Social Aspects.

Impacts......

Mitigation Measures

Impact Significance

Impact on Land Use...

Water Resource and Quality

Page |10
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
Py
MYTRAR ESIA Report

6.6 Alternative Technology

6.7 Alternative PV Module Mounting System

6.8 With and Without Project Scenario...

7 Information Disclosure, Consultation and Participation

7.1 Consultation...

7.2 Objectives...

7.3 Consultation during Project Pre-Construction Stage by ESIA team.........cesseeeseeeeeteeeeeeeee 173

74 Consultation Process

75 Project Disclosure: Awareness anout the Project

7.6 Consultation with Different Group of Persons

7.6.1 Consultation with The Site Staffs

7.6.2 Consultation with Project Affected Familie:

7.6.3 Consultation with the Local Labors

7.6.4 Consultation with Women

7.6.5 Consultation with Youth of the Study area.

77 Issues / Concerns / Concerns Raised / Addressed During Consultation.........:.c:cccseeeeee 177

771 Awareness About the Project ....

7.7.2 Occupation and Livelihood

7.7.3 Health

7.74

775 Use of Land Being Procured

7.7.6 Rates offered for the Land

777 Employment Opportunity

8 Grievance Redressal Mechanism

8.1 Introduction.......

8.2 Types of Grievances

8.2.1 Internal Grievances

8.2.2 External Grievances

8.3 Redressal Proces:

8.3.1 Redressal Process for Internal / Employee Grievances

8.3.2 Redressal Process for External Grievances

Page |11
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
Py
MYTRAR ESIA Report

8.4 Disclosure of GRM

8.5 Personnel: Roles and Responsibilities

8.5.1 Corporate Level

8.5.2 Project & O&M Level

8.6 Financial

8.7 Training ....

9 — Environment and Social Management Plan

9.1 Introduction.......

9.2 Regulatory Agencies.

9.3 Environment & Social Management System (ESMS)

9.3.1 Organization, Roles and Responsibilities

9.3.2 Contractors Management.

9.3.3 ESMP Review and Amendments

9.3.4 Inspection, Monitoring & Audit

9.3.5 Reporting and Review

9.3.6 External Reporting and Communication

9.3.7 Internal Reporting and Communication

9.3.8 Documentation and Record Keeping

9.3.9 Proposed Environment and Social Management Plan

9.3.10 Feedback Mechanism

10

List of Tables

Table 2-1: National and International Regulation for Applicable in Solar Project.

Table 2-2: Application of ADB Safeguard Policies to the Project

Table 2-3: Application of IFC Performance Standards to the Project

Table 2-4: Application of Equator Principles to the Project.

Table 2-5: National Ambient Air Quality Standards

Table 2-6: WHO Air Quality Guidelines.

Table 2-7: Primary Water Quality Criteria for Designated-Best-Use-Classes

Page |12
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
Py
MYTRAR ESIA Report

Table 2-8: Treated Sewage Discharge Guideline IFC

Table 2-9: Drinking Water Standard (IS 10500: 2012)

Table 2-10: Ambient Noise Standards

Table 2-11: Ambient Noise Standards by IFC.

Table 2-12: Standards for Occupational Noise Exposure.

Table 3-1: Salient Features of the Proposed Site

Table 3-2: Land Requirement Break-up Details

Table 3-3: Project Water Requirement during Operation Phase

Table 3-4: Project Implementation Schedule .

Table 4-1: Attributes of Environment Data

Table 4-2: Land use / Land Cover Break-up

Table 4-3: Soil Sampling Location

Table 4-4: Soil Characteristics

Table 4-5: Long-term Meteorological Data, IMD Bhatinda

Table 4-6: Ambient Air Quality Monitoring Stations

Table 4-7: Ambient Air Quality at Bareta near Project Site (ug/m3)

Table 4-8: Ambient Air Quality at Dayalpura (ug/m3)
Table 4-9: Ambient Air Quality at Bareta near Market (ug/m3).

Table 4-10: Noise Monitoring Stations

Table 4-11: Noise Level in Study Area

Table 4-12: Water Sampling Stations.
Table 4-13: Surface Water Quality

Table 4-14: Ground Water Quality.

Table 4-15: Forest Cover in Project District and State as per Density

Table 4-16: Trees in Study Area

Table 4-17: Shrubs and Climbers in Study Area

Table 4-18: Mammals in Study Area

Table 4-19: Reptiles Reported in Study Area

Table 4-20: Amphibians Reported in Study Area

Table 4-21: Avifauna Reported in Study Area...

Table 4-22: Fish Reported in Study Area

Page |13
Table 4-23:
Table 4-24:
Table 4-25:
Table 4-26:

Table 4-27:

Table 4-28:
Table 4-29:
Table 4-30:
Table 4-31:
Table 4-32:

Table 5-1:
Table 5-2:
Table 5-3:
Table 5-4:
Table 5-5:
Table 5-6:
Table 5-7:
Table 5-8:
Table 5-9:

Table 5-10:

Table 5-11:
Table 5-12:

Table 5-13:

Table 5-14:
Table 5-15:
Table 5-16:
Table 5-17:
Table 5-18:

Table 5-19:

Table 5-20:
Table 5-21:

25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

ESIA Report

Insects and Butterflies reported in Study Area

Salient Features of Punjab State

Salient Features of Mansa District

Demographic Profile of the Study Area....
: Demography, Literacy and Occupational details of people living in Study Area............. 136

Zone-wise Break up of Population in Study Area

Zone-wise Distribution of SC and ST Population in Study Area .......ctceseeteeeeeeeeeeeeeneee 138

Zone-wise Distribution of Literacy in the Study area

Categorization of Main Workers on the basis of Occupation.

Categorization of Marginal Workers on the basis of OCCUPATION ..........:::sseeseeseeeeeeeeeeneee 140

Impact Appraisal Criteria

Impact Significance Criteria .

Impact Identification Matrix for Construction Phase

Impact Significance on Land Use

Impact Significance for Soil Quality

Impact Significance due to Solid Waste Disposal

Impact Significance for Water Resources

Impact Significance on Ecological Aspects

Impact Significance due to Traffic and Transport

: Impact Significance on Air Quality

Impact Significance on Noise Level

Impact Significance on Health and Safety Aspect.

: Impact Significance on Social Aspect

Impact Identification Matrix for Operation Phase

Impact Significance on Land use and Aesthetic Value

Impact Significance on Soil Characteristics.

Impact Significance due to Waste Generation ...

Impact Significance on Water Resource and Quality

: Impact Significance on Ecology.

Impact Significance on Climate Change....

Magnetic field in T at distance from Centreline

Page |14
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
Py
MYTRAR ESIA Report

Table 5-22: Magnetic field in V/m at distance from Centreline

Table 5-23: ICNIRP exposure limits for general public exposure

Table 5-24: ICNIRP exposure limits for occupational exposure

Table 5-25: Impact Significance on Health and Safety

Table 5-26: Impact Significance on Social Aspects
Table 5-27: Impact Significance for Decommissioning

Table 6-1: Advantage and Disadvantage of Conventional Technology

Table 6-2: CO2 Equivalent Emissions for full Energy Chain

Table 6-3: Metrological Data of the Site

Table 6-4: Assessment of the Site

Table 6-5: Characteristics of Some PV Technology Classes

Table 6-6: With and Without Project Scenario

Table 7-1: Details of Public Consultation

Table 7-2:

Table 9-1: Environment and Social Management & Monitoring Plan.

List of Figures

Figure 3-1: Coordinate Map

Figure 3-2: Project Location Map.

Figure 3-3: Project Layout Plan

Figure 3-4: Power Evacuation Map

Figure 3-5: Array Tilt Angle

Figure 4-1: Project Site

Figure 4-2: Land use / Land Cover Break-up of the Study Area

Figure 4-3: Land use / Land Cover of the Study Area

Figure 4-4: Drainage Basin Map of Punjab State

Figure 4-5: Seismicity Map of India

Figure 4-6: Soil Sampling Locations

Figure 4-7: Wind-rose IMD Bhatinda (1981-2000)

Figure 4-8: Air Monitoring Stations

Page |15
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
Pac «
MYTRAR ESIA Report

Figure 4-9: Onsite Ambient Air Quality Monitoring Photographs

Figure 4-10: Noise Monitoring Stations

Figure 4-11: Water Sampling Locations

Figure 4-12: Forest Map of Punjab State

Figure 4-13: Glimpses of Vegetation at Site
Figure 4-14: Gender ratio in the study area in reference to District, State and Nation... 138

Figure 4-15: Literacy Rate in the study area when compared with district, state and national level139

Figure 5-1: Noise Intensity in respect to Distance from Noise Source

Figure 7-1: Consultation with MAPPL Officials and Site Inspection at Project Site Baret

Figure 7-2: Consultation and Group Discussion with People at Bareta and Dialpura Town............. 176

Figure 8-1: Grievance Redressal Mechanism for Internal Grievances....

Figure 8-2: Grievance Redressal Mechanism for External Grievances

Figure 9-1: Organizational Structure for ESMS Implementation

List of Annexures

Annexure | MoEF guidelines for Categorization of Industries

Annexure II Ministry of Power’s Compensation Guidelines for Transmission Lines
Annexure Ill MEIL’s Emergency Response and Preparedness Plan

Annexure IV MEIL’s Standard CSR Policy

Annexure V Duly Filled Site Selection Checklist

Annexure VI Attendance Sheet

Annexure VII Format for Focused Group Discussion

Annexure VIII Consultation Extract

Annexure IX MEIL’s EHS Policy

Page |16
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
Py
MYTRAR ESIA Report

0 EXECUTIVE SUMMARY
0.1 = PROJECT PROPONENT

Mytrah Aadhya Power Pvt. Ltd. (MAPPL) is a part of the Mytrah Group, headquartered in London,
which is focused on delivering sustainable energy in a world without subsidies. Mytrah Energy Limited
(MEL) is a pioneer and one of the largest Independent Power Producer (IPP) in renewable energy in
India with 543 MW power generations across six states. MEL currently has an active development
pipeline of about 3500 MW. MEIL sells power mainly to state grid through 13 to 25 years Power
Purchase Agreement.

0.2. THE PROJECT

Mytrah Aadhya Power Pvt Ltd. (herein after referred as ‘Client or Proponent’) is planning to set up
25MW grid-connected solar photovoltaic power plant at Bareta village, Budhlada Tehsil, Manasa
District, Punjab State. Project is being developed on the basis of Power Purchase Agreement signed
with Punjab State Power Corporation Ltd (PSPCL) for a period of 25 years. Poly-Crystalline silicon
technology based solar PV modules with N-S axis tracking are proposed for the project.

0.3 BACKGROUND OF STUDY

MAPPL intends to invest in the Solar projects with financial assistance from lenders / multilaterals etc.
In this context, the project requires evaluating the environmental and social risks associated with the
proposed project and to implement mitigation measures to avoid adverse impacts during the project
lifecycle. In addition to ADB guidelines, the project has to comply with the applicable International
Finance Corporation (IFC) / World Bank (WB) guidelines, local laws and regulations relating to the
environment, social issues and occupational health and safety matters. The aim of the study is to
assess whether the project to comply with the requirements of the above mentioned guidelines as
necessitated by financial investors.

ESIA study has been undertaken prior to any construction activities at the site. ADB Checklist approach
was followed for project screening and categorization before starting of any construction activities.
Site visit and screening was made prior to any influential / construction activities has taken place.
Project is categorized as ‘Category B Project’ based on site specific environmental and social impacts
screening checklist, the major observations of the proposed project are as follows.

e The project is a greenfield project. Land for the project is being taken on 30 years lease and rent
will be paid annually. Hence, no resettlement and rehabilitation or involuntary resettlement is
proposed for the project.

e The land for the project is devoid of any natural forest or ecology of great concern. Hence no
significant impact on ecological balance of the area is expected. The project is away (10km
surrounding the project boundary) from any ecologically sensitive areas like national parks,
wildlife sanctuaries, scheduled areas and critically polluted areas.

e No specific / vulnerable group of community is likely to be affected by the project.

e The construction phase of the project will witness various types of activities such as slight leveling
and grading, slight increase in vehicular movement for material transportation, erection of solar
module, etc. All the above mentioned tasks contribute to fugitive dust emission and noise due to
construction activity in the vicinity. So there may be a temporary impact on neighboring

Page |17
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
Py
MYTRAR ESIA Report

agricultural plots, during construction phase. However close vicinity of the approach road is highly
beneficial in reduction of impact associated with this aspect.

The site is devoid of any settlement. The distance of nearest settlement area (Out-skirts of Bareta
Town) is about 500m. Hence, no impact on nearby settlement is expected due to project
activities.

Most of the impacts associated with this project are short term and reversible in nature.

0.4 OBJECTIVES

The ESIA study has been undertaken with the following objectives:

To establish the environmental baseline in the study area and to identify any significant
environmental issue;

To analyze, quantify the impacts, and design project activities keeping into mind environmental
social impacts.

To prepare an inventory of biodiversity (Flora and Fauna) affected due to project activity.

To mitigate adverse impacts by the provision of the requisite avoidance and compensation
measures of proposed project activities

To identify & design appropriate safeguards for associated risk & disasters with proposed
management plan

To develop Environment and Social Management and Monitoring Plan(ESMMP) for
implementation & monitoring of the mitigation measures along with applicable and suitable
Green /vegetation plan with proposed Budget.

To integrate the environmental and Social issues in the project planning and design;

Prepare a PAP profile through suitable survey using acceptable tool/s, as per the applicability
Focused Group discussion to identify the needs, problems, if applicable

Socio economic survey and need base assessment study on the basis of secondary / primary
information

Identify socio-economic indicators to help implement and monitor the R & R process, if applicable
Formulate and suggest suitable R&R and CSR plan (if applicable) for the specific project

Check and confirm if the project is properly following to the ESMS provision agreed with ADB.

0.5 ESIA PROCESS AND METHODOLOGY

The approach and methodology applied for the execution of the environment and social impact
assessment study is as provided:

Study and review of the Project Report including Justification, Technical Data and Implementation
Schedule and Impact associated thereof

A regulatory review was undertaken in order to understand the applicable, local and national
legislation and regulatory frameworks

Site visit, discussion with stakeholders, checklist preparation and project categorization as per
standard practices

A detailed social and environmental assessment of site and surrounding areas was undertaken
through:

o Reconnaissance surveys to understand site specific issues;

Page |18
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
Pac «
MYTRAR ESIA Report

Discussion with the local community and identification of key issues;
Review of land documents and land leasing process;
Baseline environmental data collection of the site through primary monitoring and secondary
details;
o Ecological assessment on flora and fauna of the site and study area through primary surveys
and secondary data (Forest Working Plan, Discussion with Locals, etc.);
o Assessment of ROW Impacts as associated with infrastructure facilities.
e Social Assessment through consultation with the local community to understand community
perception with regard to the project and its activities
e Assessment of impacts, including cumulative impacts, based on understanding of the project
activities and existing baseline status
¢ Determination of risk & disaster for the proposed project and its management measures system
in totality
e¢ Preparation of Environment and Social Management Plan (ESMP)

0.6 SITE SETTING

The project is proposed to be located in Village Bareta, Budhlada Tehsil of Punjab State. The project is
in Southern Part of the Punjab State and project district shares a common border with Haryana State.
The project site is approximately 8.0 km North-west from Haryana State border. The project site is
well connected via State Highway-10 (Jakhal-Budhlada Road) as the Highway creates natural boundary
of the site in Northern side. Bareta is the nearest railway station located at a distance of approx. 2.0km
in South-western side of the project.

Area for locating the solar project is generally based on the climatic conditions with preference given
to solar radiation, optimum use of sunshine hours and fewer cloud cover hours etc. About 183 acres
of land is being leased for the project purpose. The whole land is the part of Bareta Revenue Village.

No protected areas like National Park, Wildlife Sanctuary or Bio-sphere Reserve is within 10 km radius
from the project site. Bir Aishvan Wildlife Sanctuary is the nearest notified ecologically notified area.
The distance of Bir Aishwan from project site is about 44km. Project site is flat land parcel with minor
leveling requirement. The elevation of the site varies from 219m to 223m above msl. The study area
is mainly irrigated by network of canal system.

0.7. CURRENT STATUS

The land identified for the project is primarily agriculture land with some patches of barren land. The
total land requirement of the project is Private land. No forest or govt. land is involved for the project.
This project does not involve any resettlement in terms of physical and economical aspects hence do
not attract Resettlement plan as per applicable national / state legislation.

Land is being leased on a remuneration of INR 50000/- per acre on annual basis with an escalation of
5% per annum. The lease deed with the land owners is being made into in the name of the Company.
The Lease period will be for 30 years. The lease price is decided after considering stakeholder
negotiation and best of the market value in respect to existing lease rate.

Page |19
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
Py
MYTRAR ESIA Report

0.8 POWER EVACUATION SCHEME

The energy generated from solar PV plant will be evacuated at 66kV to the nearest utility substation

ie. 11/66 kV Datewas sub-station. The distance between solar PV power plant and Datewas utility

substation for is approximately 5.5 km. However, a transmission line of about 6.1 km shall be built for

to connect the project from Datewas Sub-station. The approach route identified for the transmission

line is based on to reduce the environmental and socioeconomic footprint of the transmission line.

The shortest feasible route after considering following factors has been selected for the transmission

line:

e Transmission line route does not fall under any habitations and thick vegetation

e No households or community structures are located in the route of the transmission line

e All environmentally sensitive sites, archaeologically significant sites, areas of ecological and
cultural significance have been avoided while selecting the route

The land requirement for Tower area will be in tune of 16 to 49 m2. About 30 nos. of towers are
proposed to be erected for complete transmission path. The estimated distance between each tower
varies from 70m to 260m based on the angle of tower. Lease / Purchase agreement will have the
provision of compensation for temporary restriction on farming / ploughing during erection activities.

The proposal for transmission line has already been prepared by competent third party considering
the alternatives on technical, environment and social aspects. Further as a part of the norm by State
Govt., proposal from Mytrah is in active process for scrutiny and approval by PSTCL, Govt. of Punjab
for considering the final transmission route.

After getting the final approval, exact tower footprint will be finalized by government authorized
contractor and accordingly RoW will be considered as per the applicable norms in host country. The
details of approval from statutory body i.e. PSTCL, Govt. of Punjab will be submitted along with ROW
documents before commissioning of the plant as additional annexure of existing Final ESIA report.

0.9 PROJECT DEVELOPMENT

The erection of PV panels will require development of site which will involve soil investigation, site
survey, site levelling, construction of internal paths etc. The proposed site is a plain agriculture land;
it may not require extensive levelling.

0.10 CLIMATE CHANGE IMPACT ASSESSMENT

The comparison of the GHGs emission caused by solar power plant with the GHGs emission that would
have been caused by fossil fuel burned to make the same amount of electricity has been made. Thus
the purpose of the project activity is to generate power from zero emissions Solar PV based power
project and thereby reduce the emissions associated with the grid. The project activity will export the
Electricity to northern grid. The electricity generated by the plant will be monitored through energy
meters connected to switchyard at project site. The calculation of the total GHGs emission reduction
as 40871 tCO2e/year. The technology of electricity generation from Solar PV Plant is environment
friendly as it does not use any fossil fuel. It thereby reduces the greenhouse gas emissions associated
with fossil fuel based electricity generation system. The availability and reliability of solar power

Page |20
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
Py
MYTRAR ESIA Report

depend largely on current and future climate conditions, which may vary in the context of climate
change.

0.11 BASELINE SCENARIO, IMPACT AND MITIGATION MEASURES
0.11.1 Land Resources

The project site is primarily agriculture land with patches of scrub waste land. SH-10 form the
Northern boundary of the project site, whereas, waste water nallah is creating South-Eastern
Boundary of the site. Site is devoid of any forest area, habitation, water-bodies, historical place, etc.
Also no protected areas like National Park, Wildlife Sanctuary or Bio-sphere Reserve is within 10 km
radius from the project site. The elevation of the site varies from 219m to 223m above msl.

0.11.1.1/mpact and Mitigation Measures During Construction

Impacts: Land use of the project site will get changed from agriculture to industrial land. This will boost
the price of land in the region.

No access road will be required for the project as site is well accessible by SH-10. ROW of 18m shall
be required for the transmission line as per Ministry of Power Guidelines. However, no significant
impact on land use is expected as land shall only be required for erection of towers.

Mitigation Measures: All the site suitability and selection criteria were followed while selecting the
site. Efforts will be made to contained the construction activities within the project site, so that, no
alteration of nearby land use is expected due to the project.

0.11.1.2impact and Mitigation Measures During Operation

Impacts: Considering that the land will be used for some industrial activity and will result in generation
of revenue, the change in land use is considered to be minor positive. Industrial activity will improve
the aesthetic look of the project site.

Mitigation Measures: No industrial activities outside the leased area will be permitted.
0.11.2 Soil Quality and Characteristics

Two soil samples were collected to assess the soil characteristics and fertility potential of study area.
The samples were collected by ramming a core-cutter into the soil up to 90-cm depth.

Clay loam was found the major soil formation in the study area. pH value of 6.95 to 7.08 presents
neutrality of the soil. Nutrient exchanges between organic matter, water and soil are essential to soil
fertility. Percentage of organic matter was found varying from 0.33 to 0.38%. NPK value suggest that
soil is moderate in terms of fertility potential.

0.11.2.1/mpact and Mitigation Measures During Construction

Impacts: Site clearing and leveling activities for installation for PV Module and Other facilities involve
excavation and compaction of the soil. The waste handling area and transportation of hazardous
material (If any) may have an impact on the soil quality. Also the movement of vehicle and
construction machineries will further lead to the compaction of soil. The excavated soil may risk for
the Wind and Water erosion if didn’t covered or compacted. The refilling of the excavated soil may
alter the original layer of the soil formation.

Page |21
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
Py
MYTRAR ESIA Report

Mitigation Measures: The project site is flat agriculture land, therefore, leveling activities shall be
limited for the bare minimum extent. This will reduce the potential for compaction and disturbance
to soil layers due to backfilling at site.

Movement of trucks and other vehicles will be maintained along dedicated paths to avoid disturbance
to land and soil. Regular water sprinkling will be carried out to settle down the excavated soil and
protect from wind and water induced soil erosion. All construction and hazardous material having
potential to contaminate the site will be stored in separate designated areas in scientific manner.

0.11.2.2impact and Mitigation Measures During Operation

Impacts: Operation of solar photovoltaic panels for power generation will not have any direct impact
on soil. However, the hazardous waste like used oil, transformer oil, hydraulic oils, etc. may
contaminate the soil if not handled properly.

Mitigation Plan: All hazardous waste will be stored in a separate designated area in scientific manner.
0.11.3 Waste Generation and Handling

Site clearance, excavation, labor camp and installation of PV modules and associated facilities will
produce different kinds of waste during construction, whereas, Industrial wastes are generated during
routine operations (dielectric fluids, cleaning agents, and solvents).

0.11.3.1/mpact and Mitigation Measures During Construction

Impacts: During construction major waste generating areas are Construction Debris, Domestic solid
waste from labor camp, Packaging material of the plant parts, Waste oil from generator and other
construction machinery, Metal scraps, Paint containers, etc. The debris generated due to construction
activities may spread out in nearby areas with wind and run-off during rainy season. This may lead to
the soil and water contamination.

Improper disposal of solid waste from the labor camps (If any) and lack of proper sanitation facility for
labor can lead to unhygienic conditions and spread of diseases in the area. It can lead to discontent of
local community and result in conflicts with the labor engaged at site. Hazardous wastes such as waste
oil, lubricants, hydraulic oil etc. can cause contamination of soil and water bodies if adequate
precautions for management and handling are not undertaken.

Mitigation Measures: Construction debris will be utilised for levelling of the land and unused debris
shall be disposed-off to nearest waste disposal site. Proper sanitation and sewage facility in terms of
septic tank with soak pit shall be provided in labor camp (If any). Hazardous waste like paint empty
tin, used oils will be stored in separate designated space and will be given to CPCB / SPCB approved
recyclers at regular interval during O&M.

0.11.3.2impact and Mitigation Measures During Operation

Impacts: The defunct / damaged photo voltaic cells, cables, wires, etc. will be generated and storage/
disposal on unpaved ground can lead to contamination of soil. Hazardous waste such as transformer
oil, hydraulic oil, etc. also has the potential of land and soil contamination.

Mitigation Measures: Separate designated area shall be earmarked for storage of hazardous waste.
These waste will be given to the CPCB / SPCB approved recyclers.

Page |22
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
Py
MYTRAR ESIA Report

0.11.4 Hydrology and Water Quality

The study area is mainly irrigated by network of canal system. No natural prominent drainage system
in and around the project site was observed. However, few ponds are the part of study area. 2 Ground
water and 1 Surface water samples were collected and analyzed for assessment of water quality in
and around the project site.

The water of the drain (Surface Water) was found alkaline with pH value of 8.12. Discharge of the
domestic waste and run-off containing fertilizer load from nearby farming field. All other parameters
were found within prescribed standards except BOD where it found exceeding the standards due to
biological growth in water.

Ground Water in the study area was found neutral in terms of pH ranging from 6.87 to 6.98. Turbidity
and color was found well within the acceptable limits. No bad smell was observed in the ground water.
Most of heavy metals was found below the detectable limit, whereas, slight concentration of Iron and
Zinc were observed. However, concentration of Iron and Zinc was found well below the acceptable
limits. In general water is suitable for drinking after necessary disinfection.

0.11.4.1/mpact and Mitigation Measures During Construction

Impacts: The construction at site can alter the natural drainage pattern of the area at a micro level.
There is potential of contamination of low lying areas and surface water quality due to sediment run-
off from construction activities. Improper disposal of sewage and wastewater from labor camps and
construction debris can contaminate the water resources in the area.

Mitigation Measures: Septic tank with soak pit will be provided so that no contamination due to
discharge of sewage may take place. The natural slope of the site will be maintained to the extent
possible in order to avoid any change in the drainage pattern. Storm water flow will be directed to the
existing channels with silt traps to avoid sedimentation of the channels or the receiving water body.

0.11.4.2lmpact and Mitigation Measures During Operation

Impacts: The water requirements for cleaning of PV modules will be met through groundwater after
requisite permission or by tankers from nearby areas. As per ‘Ground Water Information Booklet
Mansa District, Punjab- Year 2013’ prepared CGWB, Budhlada block comes under over exploited
category.

Mitigation Measures: Bore-wells will be established after requisite permission from regulatory
authority. Meters shall be installed at the bore-wells to monitor the abstraction of water. Wastage of
water during cleaning of panels shall be avoided. Awareness campaign will be driven under project
CSR activities for use of effective irrigation practices, scheduling of crops, change the crop pattern,
awareness creation for effective use of water etc. as suggested by CGWB in above referenced Booklet.

0.11.5 Ecological Environment

No National Park, Wildlife Sanctuary, Bio-sphere Reserve, Notified Wildlife Corridor, etc. is located
within 10km from the project site. The proposed project doesn’t involved diversion of any forests
area for the project purpose.

Page |23
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
Py
MYTRAR ESIA Report

The general floristic composition of Mansa District has an overlapping of floral composition belonging
to 'Semi-Arid Region' as a major part and scattered elements of 'Moister Plain Country’. The study
area is dominated by agricultural activities with patches of scrub land having invaded growth of
Prosopis Juliflora. Few local trees viz. Prosopis Juliflora, Azaradirata Indica, etc. were observed at the
site.

The study area is a place of poor mammalian diversity. In absence of forest area in the district, no
wildlife fauna is visited easily. 29 species of mammals have been recorded during visit from the study
area. Three Schedule | mammalian species namely Indian Pangolin, Asian Small-clawed Otter and
Four-horned antelope was reported by Forest Department in Mansa District. However, no symbol of
the presence of such endangered fauna was observed in Study Area.

A total 23 reptile species and 6 Amphibians Species were reportedly present in the region, out of which
2 species namely Indian Flap shelled or Mud Turtle and Common Indian Monitor Lizard comes under
Schedule | of Wildlife Protection Act, 1972.

0.11.5.1/mpact and Mitigation Measures During Construction

Impact: Removal of vegetation may result in loss of habitat for small mammals and birds. However,
the ecological survey carried out at site established that the site is primarily agriculture land and does
not support any significant ground vegetation. The project may however involve removal of few trees.
Noise from construction and frequent movement of vehicles can also disturb the avifauna of the area.

Mitigation Measures: The site is primarily agriculture land and devoid of any dense natural vegetation.
Therefore, the loss of vegetation at site is considered to be limited. Efforts will also be made to retain
some of the trees as presented at site. The noise generating activities shall be schedule during day
time only. Movement of construction and transport vehicles will be restricted to dedicated paths to
minimise any harm to small mammals within the site.

0.11.5.2lmpact and Mitigation Measures During Operation

Impact: Glare / Reflection from solar modules may distract the avian fauna flying over the solar panel
land. The impact to flora from the operation will be limited to the routine clearance of vegetation near
the solar plant to avoid shadows and hindrance to sunlight on solar panels. No other impacts are seen
on local ecological system due to the project.

Mitigation Measures: Solar panels will absorb most of light falling on them which will be then
converted to electricity. Thus there will be very less impact due to glare from the panels. The glare is
reported to be similar to that of a small water body, which implies insignificant distraction for the
avifauna. Clearing of vegetation will be limited to removal of undergrowth or shrubs at the plant site.
It will have no significant impact on the flora of the area.

0.11.6 Traffic and Transport Issue

The project site is well connected via State Highway-10 (Jakhal-Budhlada Road) as the Highway creates
natural boundary of the site in Northern side. The density of the vehicle on SH-10 is quite low. Most
of the vehicles running on this highway are private and owned by locals.

Page |24
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
Py
MYTRAR ESIA Report

0.11.6.1/mpact and Mitigation Measures During Construction

Impacts: The construction activities will require transportation of construction material PV modules
and mounting structures components to the site. The additional traffic movement on the road due to
project will increase accident related injuries in locals. Break down of vehicles and unplanned halt
along the road can lead to traffic blockade and discomfort to community.

Mitigation Measures: The increase in traffic due to the project is however going to be marginal as no
village roads will be used. The traffic density on the State Highway is low and has adequate carrying
capacity to accommodate the additional traffic due to the construction activities.

No movement is proposed on village roads. The drivers will be asked to maintain a minimum speed
limit in the area to avoid accidents to people and livestock. The traffic movement in settlement areas
shall be limited for day time only. Only PUC certified vehicle shall be deployed for the project to keep
the air pollution under check. Tool Box training will be arranged for the driver to create awareness
about road safety.

0.11.6.2impact and Mitigation Measures During Operation

No significant increment in the traffic nos. is expected during operation phase of the project.
0.11.7 Air Environment

0.11.7.1Baseline

Three different locations were chosen for assessment of ambient air quality in study area. One station
was set-up near to the project site, whereas other two stations were set-up in up-wind and down-
wind direction respectively.

No major source of air pollution was observed at site. Agricultural activities are the only source of
pollution in study area. Agriculture activities results in generation fugitive dust. The PM10 and PM2.5
P98 concentration in the region found varying from 68.7 to 81.1 ug/m3 and 30.5 to 43.1 ug/m3 in
respect to the prescribed standards of 100 and 60 pg/m3 respectively. No significant concentration of
gaseous pollution was observed. In general air pollution was found within the prescribed standards at
all the places.

0.11.7.2lmpact and Mitigation Measures During Construction

Impacts: Construction activities shall lead to fugitive dust pollution from excavation, leveling, mixing
of materials, transportation of the construction material, etc. Also the gaseous pollution is likely from
Vehicular Exhaust, Machineries Engines, DG Set Operation (In emergency), etc. Increment in the
number of vehicles shall also boost up the fugitive dust emission from road side bared soil.

Mitigation Measures: The scale of construction being small will require only a limited number of
construction machinery and for limited duration, therefore emissions from heavy machinery are
considered to be insignificant. Open burning of solid waste or packaging material will be strictly
prohibited. Regular water sprinkling is proposed to reduce fugitive dust emission from construction
activities in identified dust prone areas. All machineries shall be properly maintained and will meet
the pollution standards. Only PUC certified vehicle shall be deployed for the construction purpose.
The construction material shall be transported in covered trucks and tipplers.

Page |25
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
Py
MYTRAR ESIA Report

0.11.7.3lmpact and Mitigation Measures During Operation

The project is based on the power generation through Solar PV Technology. The Solar PV technology
is environment friendly in terms of GHGs emission. Levels of carbon dioxide (CO2) and other
greenhouse gases (GHG) in the atmosphere have increased dramatically in the past few decades. Solar
energy is a renewable resource available with great potential to significantly reduce GHG emissions.

0.11.8 Noise Environment

Noise monitoring was carried out at two locations including project site. At each location, noise
monitoring has been carried out once during the study period (May 2016) over a period of twenty-
four hours to obtain Leq values at uniform time intervals of 1 hour. Day time Leq has been computed
from the hourly Leq values between 6.00 a.m. - 10.00 p.m. and night time Leq from the hourly Leq
values between 10.00 p.m. - 6.00 a.m.

No major source of noise was observed in the region. No heavy traffic was found at the road side too.
The noise levels recorded in the monitoring locations during daytime were found in the range of 50.1
to 51.3 dB(A) and during night time the Leq value was between 36.5 and 36.6 dB(A). In general noise
level was found within the prescribed standards in absence of any major noise source.

0.11.8.1/mpact and Mitigation Measures During Construction

Impact: Noise and vibration will be caused by the operation of earth moving and excavation
equipment, concrete mixers, and the transportation of equipment, materials and people. Movement
of traffic during night hours can also disturb the local community. About 90 dB(A) of noise will be
generated from construction activity which will attenuate to less than 45dB(A) i.e. night time
prescribed noise level at about 100m. The nearest habitation is located at a distance of over 500m and
therefore the impact due to the noise will not be significant.

Mitigation Measures: Considering the capacity and nature of the project, the use of construction
machineries will be very limited. Most of noise generating activities like excavation, use of heavy earth
moving machineries, etc. shall be limited for the construction phase. Only limited construction
activities shall be carried out during night-time. The personnel involved in high noise generating
activities shall be provided with personal protective devices to minimize their exposure to high noise
levels. Construction vehicles and machinery will be well maintained and confirming the CPCB noise
standards.

0.11.8.2impact and Mitigation Measures During Operation
No major noise generating activities is expected during operation phase of the project.
0.11.9 Social Environment

The proposed, 25 MW Solar Power Project site is located in Barite, a small town, Tehsil Budhlada,
District Mansa approximately 30 km to the SE from Mansa District Headquarter and 205 km NNW.
from National Capital, New Delhi. Nearest Railway Station is Bareta. The Study Area (5km Radius
around the Project Site) is covering 9 Census villages of Mansa district of Punjab state.

As per Census of India 2011, the total population of the study area is 35,580 in which 53.12% are males
and 46.88% are females. An average gender ratio of the study area is approximately 883 females per

Page |26
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
Py
MYTRAR ESIA Report

1000 males, which is very poor than national average of 943 females per 1000 males. Approximately
half of the population of the study are comes under rural settlement and half under semi-urban
settlement. Approx. 11.12% of the total population belongs to 0-6 age group. The sex ratio of this age
group is 831 female children per 1000 male children, which also much lower than the average sex
ratio of the study area. The entire population of the study area has been grouped into 6956
households and the average size of household is approximately 5.12 persons/ household.

About 183 acres of land from 87 Khata Holders are being leased for the project. No SC and ST land is
being leased for the project. Land for the project is being taken on 30 years lease agreement.

0.11.9.1/mpact and Mitigation Measures During Construction

No structure found getting affected by the project. The remuneration / lease rent will be paid on
annual basis. INR 50,000 per acre has been agreed as lease rent with 5% escalation every year. As
discussed with the locals, the agriculture activities yield to the crop of value INR 30,000 to 50,000 per
acre per year. The lease rent as agreed primarily feels better opportunity in terms of livelihood of the
land owners. Also the right of land will remain preserved with the land owners.

In the construction phase, skilled workers might be engaged in the project to perform technical work
and they might come from outside the area. The project proponent will have to arrange for the
accommodation of these workers. However, Bareta is a resourceful village / town and influx of EPC
Engineers will not create any significant pressure on available resources.

0.11.9.2lmpact and Mitigation Measures During Operation

Project is likely to have a positive impact on the local social system in terms of economy and area
development project. Project will boost up local employment opportunities based on skill and
education, increased taxation revenue, increased demand for materials and services through local
contracting. These things will ultimately improve the revenue generation opportunities in the project
region. Some financial support for infrastructure development will also be provided by the project
developer in line with their CSR activities.

0.11.10Impact during Decommissioning
0.11.10.1 Impacts

Decommissioning of the project involves dismantling of the solar modules and trackers, and all
associated electrical infrastructure and site buildings. Land will be hand over to its original owners
after completion of the lease period. Improper disposal of demolition waste and obsolete machineries
will lead to contamination of soil and discontent of community. Land will lost-out his fertility potential
during the year and will be of no use for agriculture.

0.11.10.2 Mitigation Measures

Dismantling activities will be taken care by experienced professionals under the guidance of plant EMS
Head. All the dismantled infrastructures and debris shall be segregated and stored separately with
cover facility to negotiate with contamination effects of such wastes. Water sprinkling would be the
regular practice to reduce the dust generation from the plant decommissioning activities. After
decommissioning MAPPL will weed out the seeds of Leucaena /eucocephala and Prosopis Juliflora to
make the land fertile in few years.

Page |27
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
Py
MYTRAR ESIA Report

0.12 ANALYSIS OF ALTERNATIVES

The proposed 25 MW Solar Power Project at Bareta, District Mansa (Punjab) was allocated as part of
the 500MW capacity planned under Phase 3 of solar power projects being set up under the New and
Renewable Sources of Energy (NRSE) Policy, 2012 of the State of Punjab. Development of solar power
in the project area will not only be based on green energy and resources but also have the potential
of not having emission issues as compared with power plants based on conventional energy. The other
added benefits from such project are that it will add values to the local as well as national grid.

Considering various factor such as solar resources potential in the project districts; favorable
environmental and social settings, low GHG emission in the project life cycle, land availability,
governmental assistance, and local community’s acceptance of solar energy project, solar energy
based power generation is the most alternative in Punjab state.

0.13. INFORMATION DISCLOSURE, CONSULTATION AND PARTICIPATION

From the stakeholder consultations conducted by the consultant, it can be concluded that the
perception of land contributors / owners is positive about the proposed Solar PV Power Project.
Villagers found satisfied with land leasing procedure as it will help them to preserve their ownership
rights on land. During consultation, villagers expressed their positive expectations with proposed
project. They are expecting for employment opportunity, community development programs,
availability of drinking water etc.

0.14 GRIEVANCE REDRESSAL MECHANISM

This Grievance Redressal Framework (GRM) has been developed by Mytrah for managing grievances
related to environmental and social performance arising from its operations in Solar / Wind Projects.
The Corporate level Mytrah’s Grievance Redressal Mechanism shall also be applicable for MAPPL.

This GRM shall serve as one of the component of MAPPL’s Environmental and Social Management for
managing overall performance of its projects as well as providing more accountability to its
stakeholders.

0.15 ENVIRONMENT AND SOCIAL MANAGEMENT PLAN

MAPPL is committed to execute all construction and operation related activities for the proposed Solar
PV Project as per the best established environmental, health and safety standards and also it will be
aligned with upcoming project to be implemented at asset level. Mitigation measures are proposed
for impacts which are identified and quantified. Some residual impact will however persist after the
all mitigation measures are employed, the Environmental and Social Management Plan intends to
delineate monitoring and management measures to minimize such impacts by allocating management
responsibility and suggesting skill requirement for implementation of these measures during
construction and operational phase.

0.16 CONCLUSION

Based on the ESIA study, as per ADB’s Environment Categorization of Projects the proposed Solar PV
power project can be classified as a Category B for Environment as the project will have adverse
environmental impacts that are less in number, generally site specific and readily addressed through
mitigation measures. In addition, the project is also classified as Category C for Involuntary

Page |28
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
Py
MYTRAR ESIA Report

Resettlement and Indigenous People as no involuntary resettlement and indigenous people are
anticipated to be affected by the project activities. In reference to IFCs categorization of projects the
proposed project can be categorized as Category B, which specifies that the project can cause
potential and limited adverse social or environmental impacts which are generally site-specific, largely
reversible and readily addressed through mitigation measures.

The rationale for categorization being:

¢ Overall the project being a Solar PV Power Project is a green project and does not have significant
adverse impacts associated with the construction or operation activities;

e = The land required for the project is taken on lease basis and the project does not involve any
physical / economic displacement, ownership rights of the land owners will remain preserved;

e There are no indigenous communities being affected in the project area;

e The project does not involve diversion of any forest land. Therefore, ensuring minimal impact on
ecology during the construction and operation phase of the project

The project will throw opportunities to local people for both direct and indirect employment. The
project will provide impetus to industrialization of the area. Ribbon development will increase the
economy and revenue potential of the region. It is expected that project development will also be
helpful in development of facilities like education, health, housing, water, electricity etc.

Page |29
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
Py
MYTRAR ESIA Report

1 INTRODUCTION
1.1. THE PROJECT

Mytrah Aadhya Power Pvt Ltd. (herein after referred as ‘Client or Proponent’) is planning to set up
25MW grid-connected solar photovoltaic power plant at Bareta village, Budhlada Tehsil, Manasa
District, Punjab State. Project is being developed on the basis of Power Purchase Agreement signed
with Punjab State Power Corporation Ltd (PSPCL) for a period of 25 years. Poly-Crystalline silicon
technology based solar PV modules with N-S axis tracking are proposed for the project.

1.2 PROJECT PROPONENT

Mytrah Aadhya Power Pvt. Ltd. (MAPPL) is a part of the Mytrah Group, headquartered in London,
which is focused on delivering sustainable energy in a world without subsidies. Mytrah Energy Limited
(MEL) is a pioneer and one of the largest Independent Power Producer (IPP) in renewable energy in
India with 543 MW power generations across six states. MEL currently has an active development
pipeline of about 3500 MW. MEIL sells power mainly to state grid through 13 to 25 years Power
Purchase Agreement

1.3. CONSULTANT

Voyants Solutions Pvt. Ltd. (herein after referred as The Consultant) has been retained by Mytrah
Aadhya Power Pvt. Ltd., Hyderabad to conduct an Environmental and Social Impact Assessment for
their upcoming Solar Plants in Punjab State. The detailed designing assessment for the project has
been carried out by M/s. Arbutus Consultants Pvt. Ltd. (Arbutus). Mytrah is all set to further
consolidate its position in renewable power. The company aims to participate in renewable energy
generation towards a sustainable and clean energy production.

1.4 PROJECT LOCATION

The project is proposed to be located in Village Bareta, Budhlada Tehsil of Punjab State. The project
site is well connected via State Highway-10 (Jakhal-Budhlada Road) as the Highway creates natural
boundary of the site in Northern side. Bareta is the nearest railway station located at a distance of
approx. 2.0km in South-western side of the project. 183 acres of land is being leased for the project
under the revenue boundary of Bareta Village.

15 PURPOSE AND SCOPE OF ESIA

This study is being undertaken as per the requirements of the ADB Safeguard Policies (In specific) to
understand Environmental and Social impacts associated with proposed Solar Power Project. The
study suggests appropriate mitigation measures and management plans to prevent and minimize
adverse impacts identified. The environmental and social assessment has been carried out against the
following reference framework.

e Applicable Indian national, state and local regulatory requirements;

e ADB Safeguard Policy Statement, 2009;

e IFC Performance Standards, 2012;

e IFC / World Bank General EHS Guidelines, 2007;

e IFC / World Bank EHS Guidelines for Electrical Power Transmission and Distribution, 2007.

Page |30
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
Py
MYTRAR ESIA Report

1.6 BACKGROUND OF STUDY

MAPPL intends to invest in the Solar projects with financial assistance from lenders / multilaterals etc.
In this context, the project requires evaluating the environmental and social risks associated with the
proposed project and to implement mitigation measures to avoid adverse impacts during the project
lifecycle. In addition to ADB guidelines, the project has to comply with the applicable International
Finance Corporation (IFC) / World Bank (WB) guidelines, local laws and regulations relating to the
environment, social issues and occupational health and safety matters. The aim of the study is to
assess whether the project to comply with the requirements of the above mentioned guidelines as
necessitated by financial investors.

ESIA study has been undertaken prior to any construction activities at the site. ADB Checklist approach
was followed for project screening and categorization before starting of any construction activities.
Detailed assessment is made under Chapter 2 of this report. Site visit and screening was made prior
to any influential / construction activities has taken place. Project is categorized as ‘Category B Project’
based on site specific environmental and social impacts screening, the major observations of the
proposed project are as follows.

e The project is a greenfield project. Land for the project is being taken on 30 years lease and rent
will be paid annually. Hence, no resettlement and rehabilitation or involuntary resettlement is
proposed for the project.

e The land for the project is devoid of any natural forest or ecology of great concern. Hence no
significant impact on ecological balance of the area is expected. The project is away (10km
surrounding the project boundary) from any ecologically sensitive areas like national parks,
wildlife sanctuaries, scheduled areas and critically polluted areas.

e No specific / vulnerable group of community is likely to be affected by the project.

e The construction phase of the project will witness various types of activities such as slight leveling
and grading, slight increase in vehicular movement for material transportation, erection of solar
module, etc. All the above mentioned tasks contribute to fugitive dust emission and noise due to
construction activity in the vicinity. So there may be a temporary impact on neighboring
agricultural plots, during construction phase. However close vicinity of the approach road is highly
beneficial in reduction of impact associated with this aspect.

e The site is devoid of any settlement. Hence, no impact on nearby settlement is expected due to
project activities.

17 OBJECTIVES
The ESIA study has been undertaken with the following objectives:

e To establish the environmental baseline in the study area and to identify any significant
environmental issue;

e To analyse, quantify the impacts, and design project activities keeping into mind environmental
social impacts.

e To prepare an inventory of biodiversity (Flora and Fauna) affected due to project activity.

e To mitigate adverse impacts by the provision of the requisite avoidance and compensation
measures of proposed project activities

Page |31
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
Py

4
MYTRAR ESIA Report

To identify & design appropriate safeguards for associated risk & disasters with proposed
management plan

To develop Environment and Social Management and Monitoring Plan(ESMMP) for
implementation & monitoring of the mitigation measures along with applicable and suitable
Green / vegetation plan with proposed Budget.

To integrate the environmental and Social issues in the project planning and design;

Prepare a PAP profile through suitable survey using acceptable tool/s, as per the applicability
Focused Group discussion to identify the needs, problems, if applicable

Socio economic survey by need base assessment study on the basis of secondary / primary
information

Identify socio-economic indicators to help implement and monitor the R & R process, if applicable
Formulate and suggest suitable R&R and CSR plan (if applicable) for the specific project

Check and confirm if the project is properly following to the ESMS provision agreed with ADB.

1.8 ESIA PROCESS AND METHODOLOGY

The approach and methodology applied for the execution of the environment and social impact

assessment study is as provided:

Study and review of the Project Report including Justification, Technical Data and Implementation

Schedule and Impact associated thereof

A regulatory review was undertaken in order to understand the applicable, local and national

legislation and regulatory frameworks

Site visit, discussion with stakeholders, checklist preparation and project categorization as per

standard practices

A detailed social and environmental assessment of site and surrounding areas was undertaken

through:

o Reconnaissance surveys to understand site specific issues;

o Discussion with the local community and identification of key issues;

o Review of land documents and land leasing process;

o. Baseline environmental data collection of the site through primary monitoring and secondary
details;

o Ecological assessment on flora and fauna of the site and study area through primary surveys
and secondary data (Forest Working Plan, Discussion with Locals, etc.);

o Assessment of RoW Impacts as associated with infrastructure facilities.

Social Assessment through consultation with the local community to understand community

perception with regard to the project and its activities

Assessment of impacts, including cumulative impacts, based on understanding of the project

activities and existing baseline status

Determination of risk & disaster for the proposed project and its management measures system

in totality

Preparation of Environment and Social Management Plan (ESMP)

Page |32
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
Py
MYTRAR ESIA Report

1.9 ESIA LIMITATION

The limitations of the ESIA study, pertaining to the availability of information regarding the project,
the accessibility of villages and stakeholders and the secondary information for the project. The
consultation undertaken during the site visit was based on the present understanding of the project
and the project footprint area. This assessment may slightly change in case of a change in the plant
location as finalized at the time of study. The documents like land records, and management system
were limited for review at the time of visit.

The consultations undertaken as part of the impact assessment were restricted to the stakeholders
who were available during the site visit. Also, due to the large number of the villages within the study
area and the limited time in which the assessment had to be completed, the ESIA team undertook
consultation in a sample of the villages with a focus for coverage of maximum number of stakeholder
groups.

1.10 REPORT STRUCTURE

The full report presents the findings, analysis and recommendations for the proposed project which
have been provided by environmental and social impact assessment (ESIA) team.

Chapter 0- Executive Summary: This section concisely describes the project critical facts, significant
findings and recommended mitigate actions.

Chapter 1- Introduction: The chapter provides description of project background, objectives, scope
and organization of the study and approach & methodology. Chapter also defines the structure of the
full ESIA report.

Chapter 2- Policy, Legal and Administrative Framework: This chapter presents applicable legal
provisions, National environmental and social (including labor) laws and policies as well as the relevant
national and international standards and guidelines.

Chapter 3- Description of the project: This chapter deals with project details encompassing layout,
land details, site settings, project components etc. Infrastructural development as a part of project
during construction and operation phase and resources required are discussed in this chapter. This
chapter also assess the climate change aspects related to project activities.

Chapter 4- Description of the Environmental and Social Baseline: This chapter presents an outline of
Environmental, Ecological and Social baseline status of the study area and project site as well.

Chapter 5- Anticipated Environmental Impacts and Mitigation Measures: This chapter includes
details of identified environmental impacts and associated risks due to the project activities,
assessment and significance of impacts and presents mitigation measures to minimize adverse
impacts identified.

Chapter 6- Analysis of Alternatives: This chapter presents the analysis of alternatives for the proposed
solar project considering no project scenario, alternate methods for power generation and technology
and alternate routes for transmission line.

Chapter 7- Information Disclosure, Consultation and Participation: This chapter addresses about the
public consultation of the surrounding study area and elaborate the outcome result of public

Page |33
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
Py
MYTRAR ESIA Report

consultation. Also briefly discuss about the stakeholder profiling, mapping and analysis, methods for
consultation and stakeholder engagement of project.

Chapter 8- Grievance Redress Mechanism: This chapter addresses the description of the grievance
redress framework and mechanism for resolving the complaints.

Chapter 9- Environmental Management Plan: This Section provides recommendation for
environmental and social management plan aimed at minimizing the negative environmental and
social impacts and monitoring requirements of the project.

Chapter 10- Conclusion and Recommendation: A brief conclusion drawn from the impact assessment
study has been presented in this chapter.

Page |34
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
Py
MYTRAR ESIA Report

2 POLICY, LEGAL AND ADMINISTRATIVE FRAMEWORK
21 INTRODUCTION

This section highlights the environmental and social regulations applicable to the proposed solar PV
project. The section broadly focuses on the institutional framework, applicable environment, health
& safety, social legislative requirements and ADB Safeguard Policy Statement relevant to the proposed
Project. The administrative framework for the project will focus on:

e Applicable environmental and social regulations and policies in India and the State of Punjab;
e Institutional framework for the implementation of the regulations; and

e International Standards and conventions including:

Applicable Indian National, State and Local regulatory requirements;

ADB safeguard policy statement, 2009;

ADB policy on Social Protection Strategy, 2001;

ADB policy on Public Communication Policy, 2011;

IFC Performance Standard, 2012;

IFC and World Bank General EHS Guidelines, 2007;

IFC and World Bank EHS Guidelines for Electric Power Transmission and Distribution, 2007;
and

mmo ao se

h. Relevant ILO conventions rectified by Host country covering core labor standards and basic
terms and conditions of employment (limited to operational phase of the proposed project).

2.2 NATIONAL REGULATIONS

The environmental regulations, legislations and policy guidelines in respect to the proposed project
are governed by various regulatory agencies. The principal environmental regulatory agency in India
is Ministry of Environment, Forest and Climate Change (MoEF&CC), Delhi.

The Solar Photovoltaic Power Projects are not covered under the ambit of EIA Notification, 2006.
Hence, it does not require preparation of Environmental Impact Assessment Report and pursuing
Environmental Clearance from Central Government or State Level Environmental Impact Assessment
Authority. Further, Ministry of Environment, Forest and Climate Change has included PV Projects
under “White category” for Consent to Establish / Operate. Newly-introduced White category contains
36 industrial sectors which are practically non-polluting. There shall be no necessity of obtaining the
Consent to Operate” for White category of industries. An intimation to concerned SPCB / PCC shall
suffice. The copy of guidelines is attached as Annexure | of this document.

Environmental and safety related national regulations that are applicable to the proposed Solar
Project are discussed Table below.

Page |35
25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

ESIA Report

Table 2-1: National and International Regulation for Applicable in Solar Project

Act/Law Responsible
A ENVIRONMENT & FOREST
A-1 Environmental To protect and improve overall environment, this | CPCB Permissible limit for AAQ, Water Quality, Noise
(Protection) Act, 1986 | umbrella act imposes certain restrictions and | SPCB limits has been laid down by CPCB under EP Act
and amendment. prohibitions on new projects or activities, or on 1986, which requires to be complied with, though
the expansion or modernization of existing it is not being enforced by SPCB due to exemption
projects or activities based on their potential of Consent (It is exempt as a part of Consent
environmental impacts. Condition).
It is a comprehensive act covering overall
objective to improve environment by prevention
and control of air, water, soil pollution etc.
Clearances from different authorities are
independently obtained. The Act is Effective since
1986.
A-2 Environmental Impact | Environmental Impact Notification $.0.1533 (E), | MoEF&CC Solar PV Power Plants are not in the ambit of EIA
Assessment (EIA) | dt.14'" September 2006, as amended in 2009, | Expert Notification, 2006.
Notification, 2006 and | issued under Environment (Protection) Act 1986, | Appraisal
amendment. has made it mandatory to obtain environmental | Committee
clearance for scheduled development projects. | (EAC) and
The notification classifies projects under two | State
categories 'A' and 'B'. Category A projects | Environmental
(including expansion and modernization of | Impact
existing projects) require clearance from MoEF& | Assessment
CC, Gol and category B from State-level SEIAA, | Authority
constituted by Government of India. 39 | (SEIAA)

Page |36

25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

Act/Law

categories of projects are covered under this
notification.

Responsible
Authority

ESIA Report

A-3

Forests (Conservation)
Act, 1980 and Rules
1981 as amended 2004

The Forest Conservation Act (FCA) was adopted
in 1980 to protect and conserve forests. The Act
restricts the powers of the State in respect of de-
reservation of forests and the use of forestlands
for non-forest purposes. The FCA is relevant for
the for the siting guidelines for Solar Plant, and
for passage of transmission line, since it may
involve use of forestland for "“non-forest”
purposes.

According to the Act
“notwithstanding anything contained in any
other law for the time being in force in a State, no
State Government, or other authority shall,
except with the prior approval of the Central
Government, make any order directing:
De-reservation of a reserved forest

Section 2 of

Use any forest land for any non -forest purpose
Assign any forest land to any private person or
entity not controlled by the Government

Clear any forest land of naturally grown trees for
the purpose of using it for reforestation

State Forest
Dept./ MoEF&
cc

Project doesn’t involve deforestation of any
forest land for project or associated facilities like
substation and transmission line.

A4

Wildlife (Protection) Act
1972, Wildlife
(protection)

The Act provides for the protection of wild
animals, birds and plants; and for matters

Chief
Conservator
Wildlife, State

No wildlife sanctuary or national park or eco-
sensitive zone within 10 km radius from the
project site.

Page |37

25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
ESIA Report

Act/Law

Amendment Act 2002
and 2003 amendment.

connected therewith or ancillary or incidental
thereto.

The application of the Order of the Honorable
Supreme Court in WP 460 of 2004 dated
04.12.2006 in the matter of Goa Foundation v.
Union of India and other wherein the Honorable
Supreme Court has directed that all projects
which require environmental clearance and are
located within the distance of 10Km of National
Park and Sanctuaries must be placed before the
standing Committee of the National Board for
Wildlife constituted under the Wildlife
(Protection) Act, 1972.

Responsible
Authority
Forest
Department
and MoEF&CC

Applicability

Hazardous Waste
(Management, Handling
and Trans-Boundary
Movement) Rules, 2008
as amended in 2009 and
2010 under

EPA, 1986 (HWM

Rules, 2008)

The Hazardous Wastes (Management, Handling
and Tran’s boundary Movement) Rules, 2008 are
promulgated under Environment (Protection) Act
1986, which was further amended in July 2009,
September 2009, March 2010 and August 2010.
With the recent amendment, these rules have
become quite comprehensive. The rules define
responsibility of hazardous wastes generators,
require safe handling practices and maintenance
of manifest system during transport of hazardous
waste and also describe technological aspects to
be followed up by re-refiners and recyclers of
hazardous wastes. The rules also cover liabilities

CPCB, SPCBs

Assurance for authorization of deputed O&M
contractor for collection, reception, storage,
transportation and disposal of hazardous wastes;
Generation of waste oil & transformer oil at site
attracts the provision of the rules and hazardous
waste have to dispose as per the directives of
MOEF&CC and CPCB, SPCB.

Page |38
25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

Act/Law

of occupier, transporter and operator of a facility
for any damages caused due to improper
handling and disposal of hazardous wastes by
reinstating or restoring environmental damages
caused.

Responsible
Authority

ESIA Report

A6

The Air (Prevention and
Control of Pollution) Act,
1981 Including Rules
1982

The Act prohibits the construction and operation
of any industrial plant without the consent of
SPCBs. The Act assigns powers and functions to
the CPCB and the SPCBs for prevention and
control of air pollution and all other related
matters. For the prevention and control of air
pollution, the State Government, in consultation
with the SPCB has the powers to set standards for
emissions from automobiles, impose restrictions
on use of certain industrial plants and prohibit
emissions of air pollutants in excess of the
standards laid down by the SPCB.

The CPCB, as well as the SPCBs are eligible for
contributions from the Central as well as the
State Government, respectively, to perform their
functions appropriately. The Act also allows for
appropriate penalties and procedures for non-
compliance.

SPCB

Ministry of Environment, Forest and Climate
Change has included PV Projects under “White
category” for Consent to Establish / Operate.
Newly-introduced White category contains 36
industrial sectors which are practically non-
polluting. There shall be no necessity of obtaining
the Consent to Operate” for White category of
industries. An intimation to concerned SPCB /
PCC shall suffice. The copy of guidelines is
attached as Annexure | of this document.

and 1983 and
amendment
The Noise Pollution

(Regulation and Control)
Rules, 2000 and the

As per the Noise Pollution (Regulation and
Control) Rules 2000, every facility is required to
take all possible steps to meet the ambient noise

SPCB

There will be generation of noise during
construction activities. Operation phase noise
generation activity shall be limited to the

Page |39

25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

Act/Law

Noise Pollution
(Regulation and Control)
Amendment) Rules,
2010

level standards prescribed in the Rules. The rules
prescribe maximum permissible values of day
and night time noise levels for zones A, B, C and
D representing industrial, commercial, and
residential and silence zone respectively.

Responsible
Authority

ESIA Report

Applicability

Transportation activities only. The project is
required to maintain the noise limits prescribed
for residential (55 dB(A) for daytime and 45 dB(A)
for night-time) at project boundary. However,
noise level of Industrial Area (75 dB(A) for
daytime and 70 dB(A) for night-time) shall be
applicable inside the project limit.

A-8

Water Prevention and
Control of (Pollution)
Act, 1974 _ including
Rules, 1975 (as amended
up to 1988)

This Act provides for the prevention and control
of water pollution and maintaining or restoring
good water quality for any establishment. The Act
assigns functions and powers to the CPCB and
SPCBs for prevention and control of water
pollution and all related matters. Subject to the
provisions of the Act, the functions and powers of
CPCB as well as the SPCBs have been delineated
individually and with respect to each other.

Center
Pollution
Control Board
(CPCB), State
Pollution
Control Board
(SPCBs)

Ministry of Environment, Forest and Climate
Change has included PV Projects under “White
category” for Consent to Establish / Operate.
Newly-introduced White category contains 36
industrial sectors which are practically non-
polluting. There shall be no necessity of obtaining
the Consent to Operate” for White category of
industries. An intimation to concerned SPCB /
PCC shall suffice. The copy of guidelines is
attached as Annexure | of this document. Though
the Act is not applicable for the project but
project proponent will ensure treatment of waste
water (if any) due to proposed project activities.

A-9

The Water Prevention
and Control of
Pollution), Act,
1977 including Rules
1978 and 1991

Cess

This Act provides for levy and collection of Cess
on water consumed and water pollution caused.
It also covers specifications on affixing of meters,
furnishing of returns, assessment of Cess, interest
payable for delay in payment of Cess and
penalties for non-payment of Cess within the

SPCB

The water demand for operation phase will be in
the tune of 0.0617 m?/MWh i.e. about 8.7
m?/day. Project proponent has to ensure
treatment of waste water (if any) due to
proposed project activities before disposal.

Page |40

od 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
ean ESIA Report

Responsible
Authority

Act/Law

specified time. Industries consuming water less
than 10m?/day have been exempted from levy of
Cess provided they are not generating hazardous

wastes.

A-10 Electricity Act, 2003 The sections of the Electricity Act, 2003 that are | State MAPPL shall obtain license under the electricity
relevant for laying (and repairs) of transmission | Electricity act and ensure that the Health and Safety
lines for the supply of energy are described as | Regulation requirements as per rule 29 and 46 under chapter
following: Committee 6.

Section 67 details the provisions (a) to open and
break up the soil and pavement of any street,
railway or tramway; (b) to open and break up any
sewer, drain or tunnel in or under any street,
railway or tramway; (c) to alter the position of
any line or works or pipes, other than a main
sewer pipe; (d) to lay down and place electric
lines, electrical plant and other works;(e) to
repair, alter or remove the same; (f) to do all
other acts necessary for transmission or supply of
electricity.

Section 159 describes that no person shall be
engaged in the generation, transmission,
distribution, supply or use of electricity, in any
way injure any railway, highway, airports,
tramway, canal or water-way or any dock, wharf
or pier vested in or controlled by a local authority,

Page |41
od 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
ean ESIA Report

Responsible
Authority

Act/Law

or obstruct or interfere with the traffic on any
railway, airway, tramway, canal or water-way.
Section, 160(1) describes that every person
generating, transmitting, distributing, supplying
or using electricity (hereinafter in this section
referred to as the "operator") shall take all
reasonable precautions in constructing, laying
down and placing his electric lines, electrical
plant and other works and in working his system,
so as not injuriously to affect, whether by
induction or otherwise, the working of any wire
or line used for the purpose of telegraphic,
telephone or electric signaling communication, or
the currents in such wire or line.

Section 34 describes that every transmission
licensee shall comply with such technical
standards, of operation and maintenance of
transmission lines, in accordance with the Grid
Standards, as may be specified by the Authority.
Section 53 (1) describes that the Authority may in
consultation with the State Government, specify
suitable measures for -(a) protecting the public
(including the persons engaged in the generation,
transmission or distribution or trading) from
dangers arising from the — generation,
transmission or distribution or trading of

Page |42
od 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
re
MYTRAR ESIA Report

Responsible
Authority

Act/Law

electricity, or use of electricity supplied or
installation, maintenance or use of any electric
line or electrical plant; (b) eliminating or reducing
the risks of personal injury to any person, or
damage to property of any person or interference
with use of such property ; (c) prohibiting the
supply or transmission of electricity except by
means of a system which conforms to the
specification as may be specified; (d) giving notice
in the specified form to the Appropriate
Commission and the Electrical Inspector, of
accidents and failures of supplies or
transmissions of electricity; (e) keeping by a
generating company or licensee the maps, plans
and sections relating to supply or transmission of
electricity; (f) inspection of maps, plans and
sections by any person authorized by it or by
Electrical Inspector or by any person on payment
of specified fee; (g) specifying action to be taken
in relation to any electric line or electrical plant,
or any electrical appliance under the control of a
consumer for the purpose of eliminating or
reducing a risk of personal injury or damage to
property or interference with its use;

Section 165 (1) In section 40, sub-section (1) of
clause (b) and section 41, subsection (5) of the

Page |43
25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

Act/Law

Land Acquisition Act, 1894, the term "work" shall
be deemed to include electricity supplied or to be
supplied by means of the work to be constructed.
(2) The Appropriate Government may, on
recommendation of the Appropriate Commission
in this behalf, if it thinks fit, on the application of
any person, not being a company desirous of
obtaining any land for its purposes, direct that he
may acquire such land under the provisions of the
Land Acquisition Act, 1894 in the same manner
and on the same conditions as it might be
acquired if the person were a company.

Responsible
Authority

ESIA Report

Applicability

B. Landa

ind Labor

B-1

Land Acquisition Act
1894 (Amended in 1984)
and The Right to Fair
Compensation and
Transparency
Acquisition,
Rehabilitation and
Resettlement Act, 2013

in Land

Land Acquisition Act 1894 was passed with the
purpose of enabling the procurement of land for
the purpose of activities which are in the interests
of the country. These include procedures for the
acquisition of land, declaration of acquisition
intent, hearing of objections, and final possession
of the land amongst others.

In last decade, the LA Act 1894 has been debated
over for its archaic characters, which do not fit
into the current realities. The current reality
surrounding the process of land acquisition has
changed tremendously, and therefore, the need
was felt for the passing of a new law. A new Land

Local
Administration
District
Collector
Revenue
Officer

Land for the project is being taken on Lease for 30
Years. Land will be returned to the land owners
after lease duration. No purchase or acquisition
of land is proposed for the project.

Hence, It does not involve any involuntary
displacement; therefore, LARR 2013 is not
applicable for this project.

Page |44
od 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
ean ESIA Report

Responsible
Authority

Act/Law

Acquisition Resettlement and Rehabilitation Bill
(LARR) 2011, which was renamed to The Right to
Fair Compensation and Transparency in Land
Acquisition, Rehabilitation and Resettlement Act
(RTFCTLARR Act), was passed by both the houses
of Parliament and given the President’s assent on
26th September 2013. The new law came into
force in January 2014 and is applicable to the
project.

The new law stipulates mandatory consent of at
least 70% of affected people for acquiring land for
Public Private Partnership (PPP) projects and 80%
for acquiring land for private companies. It also
requires that payment of compensation for the
owners of the acquired land will be four times the
market value in rural areas and twice in urban
areas. It also stipulates that the land cannot be
vacated until the entire compensation is awarded
to the affected parties.

The law has the provision that the companies can
lease the land instead of purchasing it. Besides,
the private companies will have to provide for
rehabilitation and resettlement if land acquired
through private negotiations is more than 50
acres and 100 acres in urban and rural areas,
respectively.

Page |45
B-2

25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

Act/Law

The Scheduled Tribes
and Other Traditional
Forest Dwellers
(Recognition of Forest
Rights) Act 2006 &rules

2007

The act basically vests the forest rights and
occupation in forest land in forest dwellers (ST
and other traditional forest dwellers) who have
been residing in forests for generations but
whose rights could not be recorded. The act
provides a framework for recognizing the forest
rights and the nature of evidence required for
such recognition and vesting of forest land.

Some of the key rights so vested are as follows

e Right to hold and live in the forest land under
the individual or common occupation for
habitation or for self-cultivation for livelihood
by a member or members of a forest dwelling
Scheduled Tribe or other traditional forest
dwellers;

¢ Community rights such as NISTAR, by whatever
name called, including those used in erstwhile
Princely States, Zamindari or such intermediary
regimes;

e Right of ownership, access to collect, use, and
dispose of minor forest produce which has
been traditionally collected within or outside
village boundaries;

¢ Other community rights of uses or entitlements
such as fish and other products of water
bodies, grazing (both settled or transhumant)

Responsible
Authority
Ministry of
Tribal Affairs
Tribal Welfare

Department

ESIA Report

Applicability

Not applicable as proposed project doesn’t
involve diversion of Forest Land.

Page |46

od 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
ean ESIA Report

Responsible
Authority

Act/Law

and traditional seasonal resource access of
nomadic or pastoralist communities;

e Rights including community tenures of habitat
and habitation for primitive tribal groups and
pre-agricultural communities;

e Rights in or over disputed lands under any
nomenclature in any State where claims are
disputed;

e Rights for conversion of Pattas or leases or
grants issued by any local authority or any State
Government on forest lands to titles;

e Rights of settlement and conversion of all
forest villages, old habitation, un-surveyed
villages and other villages in forests, whether
recorded, notified or not into revenue villages;

e Right to protect, regenerate or conserve or
manage any community forest resource which
they have been traditionally protecting and
conserving for sustainable use;

e Rights which are recognized under any State
law or laws of any Autonomous District Council
or Autonomous Regional Council or which are
accepted as rights of trial’s under any
traditional or customary law of the concerned
tribes of any State;

Page |47
25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
ESIA Report

Act/Law

The Provision of the
Panchayats (Extension to
the Scheduled Areas)
Act, 1996

The Act provides extension of the provisions of
Part IX of the Constitution relating to the
Panchayats to the Scheduled Areas. Scheduled

Areas are defined as per the Clause (1) of Article

244 of the Constitution. The act gives special

powers to the Panchayats in case it has been

classified as Schedule V area by the constitution.

The Panchayats are expected to have special

powers given to them through the state

Legislatures like:

¢ The power to enforce prohibition or to regulate
or restrict the sale and consumption of any
intoxicant;

¢ The ownership of minor forest produce;

¢ The power to prevent alienation of land in the
Scheduled Areas and to take appropriate action
to restore any unlawfully alienated land of a
Scheduled Tribe;

e The power to manage village markets by
whatever name called; the power to exercise
control over money lending to the Scheduled
Tribes;

¢ The power to exercise control over institutions
and functionaries in all social sectors;

Responsible
Authority
Gram
Panchayat

A NoC will be obtained for the project from the
Gram Panchayat Bareta for installation of

proposed Solar PV Plant

Page |48

25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
ESIA Report

Act/Law

e The power to control over local plans and
resources for such plans including tribal sub-
plans;

e The administration and management of the
Panchayat is similar to the non-schedule areas,
but the Panchayat has immense powers in case
of Scheduled Area.

Responsible
Authority

B-4 Punjab Panchayati Raj | The act gives powers to the Panchayats in case | Panchayat MAPPL will ensure that all grievances raised by
Act 1994 there is any grievance arises by the project. There | Union locals related to the project are addressed
is Provision for application of consent from the through grievance redressal process. O&M
respective panchayat body/village administrative contractor shall be responsible for Grievance
officer etc., during the project life cycle. Redressal, however, MAPPL will ensure regular
compliance.
B-5 The Indian Factories Act, | The Indian Factories Act was promulgated in | Directorate of | Project is not under the purview of factory act,

1948 and State Rules

1948, to ensure general welfare of the industrial
workers. The Act is divided into nine chapters
with three chapters exclusively on health and
safety (H&S) issues. The Act in its preamble states
that "it is the general duty of the occupier
(defined in the act as person having the ultimate
control over the affairs of the factory) to ensure
as far as practicable health, safety and welfare of
all workers while they are at work in the factory".
A general policy with respect to H&S of the
workers at work should be in the form of a

Industrial
Safety

and Health
(DISH)/
Deputy Chief
Inspector of
Factories

however, other provision like child labor,
workman compensation shall be followed in

accordance to particular acts.

Page |49
od 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
ean ESIA Report

Responsible
Authority

Act/Law

written statement and brought to the notice of
the workers per the provision of the Act.

The Act in its Chapter 4 deals with the provisions
relating to Safety. The specific areas of safety are
those relating to the usage of machinery,
handling of hazardous substances and the latest
amendments include safety measures for
hazardous processes. The Act also has regulations
for working near machinery in motion;
development of adequate safety measures
during installation and various types of operation
of the machinery.

The Act also explains preventive and protective
measures in safety including _— proper
consideration of explosive or inflammable
substances so that the workers are not exposed
to hazards during operation. The factory occupier
is responsible to maintain safety of the buildings
and machinery per this legislation. The Act also
gives power to States to make relevant rules to
supplement the need of safety in the facility.

The Act also covers provisions for hazardous
processes for an occupier to take all practicable
measures to ensure prevention of any sorts of
explosion due to manufacturing process, which
are hazardous. There are permissible limits for

Page |50
od 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
ean ESIA Report

Responsible
Authority

Act/Law

Applicability

exposure of chemicals and toxic substances in the
workplace. Workers have the right to know about
imminent danger and their participation in safety
management. The Act also requires medical
check-ups of workers with access to workers to
look for outcome of the medical reports.

An occupier is to develop a safety policy and form
safety committees and provide power to the
Central Government to appoint inquiry
committee if some extraordinary situation had
occurred in the factory which is engaged in the
hazardous process.

B-6 The Bonded Labor | The Bonded Labor System (Abolition) Act 1976: | Ministry of | MAPPL will ensure compliance.
System (Abolition) Act | States that all forms of bonded labor stands | Labor

1976 abolished and every bonded labor stands freed | & Employment
and discharged from any obligations to render
any bonded labor (Chapter 2)

B-7 Minimum Wages Act, | Minimum Wages Act, 1948 requires the | Ministry of | MAPPL will ensure that all the contracted

1948 Government to fix minimum rates of wages and | Labor workers are provided with condition of services,
reviews this at an interval of not more than 5 | & Employment | rate of wages, holidays, hours of work as
years. stipulated in the rules as per applicability and
The minimum wage as prescribed for the industry tenure of service, by the deputed contractor.

by the government is required to be paid by the
employers to the staff.

Page [51
25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

ESIA Report

Act/Law Nthortey Applicability
B-8 The Workmen’s | The Workmen’s Compensation Act, 1923 requires | Ministry of | MAPPL will ensure compliance, as per the
Compensation Act, if personal injury is caused to a workman by | Labor applicability. This condition will be the part of
1923 accident arising out of and in the course of his | & Employment | contractor agreement.
employment, his employer shall be liable to pay
compensation in accordance with the provisions
of this Act.
Applicable to employees with less than or equal
to a maximum of basic salary of INR 8000 per
month
B-9 The Contract Labor | As per the contract labor act, every principle | Ministry of | MAPPL will ensure compliance as per agreement
(Regulation & Abolition) | employer is required to get the establishment | Labor with O&M Contractor.
Act, 1970 and Rules registered before employing any contract labor. | & Employment
The contractors are also required to provide at
minimum amenities like canteen, urinals,
restrooms or alternate accommodation (if night
halting labor), first aid, safe drinking water, etc. in
case of contractor’s failure to provide these
amenities, the principle employer is liable to
provide such amenities at its cost.
B-10 | The Child Labor | A child is defined as a person who has not | Ministry of | MAPPL will ensure compliance through deputed
(Prohibition and | completed 14years of age. Labor O&M Contractor.

Regulation) Act, 1986

The Act prohibits employment of children in
certain occupation and processes (part II, Section
3).

The Act also specifies conditions of work for
children, if permitted to work. These include a

& Employment

Page [52

25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

Act/Law

working day of maximum of 6 hours a day
(including rest), no work period exceeding 3
hours at a stretch, and no overtime (Section 7).
The Act requires maintenance of a register for
employed children (Section 11).

Responsible
Authority

ESIA Report

Applicability

ESI Act, 1948 (Employees
State Insurance Act,
1948)

The ESI Act provides for certain benefits to
employees in case of sickness, maternity and
employment injury.

These includes periodical payments to any
insured person in case of his sickness certified by
a duly appointed medical practitioner, periodical
payments to an insured woman in case of
confinement or miscarriage or sickness arising
out of pregnancy, confinement, premature birth
of child, periodical payments to an insured
person suffering from disablement as a result of
an employment injury sustained as an employee,
or periodical payments to such dependents of an
insured person who dies as a result of an
employment injury sustained as an employee
amongst others.

Applicable to employees with less than or equal
to a maximum of basic salary of INR 15000 per
month

Ministry of
Labor
& Employment

Applicable to Proposed Solar PV Plant and MAPPL
will ensure compliance through O&M Contratcor
as per the applicability.

Page [53

25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
ESIA Report

2.3 INTERNATIONAL REGULATIONS

The Project is seeking financial support from ADB, IFC and other EPFls, hence their environmental and
social safeguards are applicable to this Project. Applicability analysis and compliance requirement for
ADB SPs and EPFls and IFC Performance standard are described in sections below.

2.3.1 ADB Safeguard Policies

Environmental and social safeguards are a cornerstone of ADBs support for environmentally
sustainable economic growth. The Safeguard Policy Statement builds upon the three safeguard
policies on the environment, involuntary resettlement, and indigenous peoples, and brings them into
a consolidated policy framework to enhance effectiveness and relevance. The SPS lays out policy
principles and outlines a set of specific safeguard requirements that ADB supported projects are
expected to meet. The ADB Safeguard Policies cover the following aspects.

e Environmental assessment;

e Environmental planning, and management;
e Information disclosure;

¢ Consultation and participation;

e Grievance Redress mechanisms;

¢ Monitoring and Reporting;

e  Unanticipated Environment Impacts;

¢ Biodiversity and sustainable natural resources management;
e Pollution prevention and abatement;
eHealth and safety;

e Physical cultural resources; and

e Involuntary resettlement;

e Indigenous peoples

Applicability analysis of the ADBs in reference to proposed Solar PV Plant is Tabulated below.

: Application of ADB Safeguard Policies to the Project

Project Information/

statement Applicati

impacts and risks identified by the
environmental assessment.

The EMP should include the proposed
mitigation measures, environmental
monitoring and reporting requirements,

emergency response procedures, related

1. Environmental | Environmental assessment term is used to | The assessment is made in
assessment identify —_ potential direct, indirect, | reference to the ADB
cumulative, and induced impacts and risks | standard checklist
at an early stage of the project
2. Environmental | As per this requirement, borrower should | Management and
planning and | prepare an environmental management | monitoring plan for the
management plan (EMP) that addresses the potential | project is based on the

Impact Intensity in a
particular aspect of
environment. Performance
Indicators are established
for post project
monitoring.

Page [54
25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

ESIA Report

Project Information/

institutional or organizational
arrangements, capacity development and
training measures, implementation
schedule, cost estimates, and performance

indicators.

Applicati

3. Information
Disclosure

Under this requirement borrower shall
establish regular interaction with the
affected populations and stakeholders

Regular interaction with
affected population and
stakeholders are being

made

4. Consultation and

Participation

The borrower / client should carry out
meaningful consultation with affected
people and other concerned stakeholders,

Consultation is a regular
practice at the project site.
MAPPL will kept regular

Mechanism

including civil society, and facilitate their | interaction with all the
informed participation. stakeholders.
5. Grievance Redress | The borrower / client should establish a | Grievance Redressal

mechanism to receive and facilitate
resolution of affected peoples’ concerns,
complaints and grievances about the

project’s environmental performance.

Mechanism of some other
subsidiary of Mytrah
Energy is in process for
approval by ADB. Once the
mechanism is approved,
same, shall be adopted for
this project.

6. Monitoring and | The borrower / client should monitor and | Monitoring plan is defined
Reporting measure the progress of implementation of | in this report and same
the EMP. The extent of monitoring | shall be followed during
activities should be commensurate with | operation of the project.
the project’s risks and impacts.
The borrower / client should prepare
periodic monitoring reports that describe
progress with implementation of the EMP
and compliance issues and corrective
actions, if any.
7. Unanticipated | Where —_ unanticipated = environmental | At this stage no such
Environmental Impacts | impacts become apparent during project | unanticipated impact is

implementation, the borrower / client
should update the environmental
assessment and EMP or prepare a new
environmental assessment and EMP to
assess the potential impacts, evaluate the
alternatives, and outline mitigation
measures and resources to address those
impacts.

expected. However, If any
unforeseen circumstance
take place, corrective
action shall be taken by
MAPPL.

Page |55
25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

ESIA Report

Project Information/

8. Biodiversity and
sustainable natural
resources
management;

MAPPL should follow and need to identify
measures to avoid, minimize, or mitigate
potentially adverse impacts and risks and,
as a last resort, propose compensatory
measures, such as biodiversity offsets, to
achieve no net loss or a net gain of the
affected biodiversity.

Application
The area is devoid of legally
notified ecologically
sensitive areas viz. National
park, wildlife sanctuary etc.
The project site is devoid of

any endangered or
epidemic ecological
habitat.

9. Pollution prevention
and abatement;

During the design, construction, and
operation of the project the borrower /
client should apply pollution prevention
and control technologies and practices
consistent with international good
practice, as reflected in internationally
recognized standards such as the World
Bank Group’s Environment, Health and
Safety Guidelines.

Project is based on the
Solar PV technology, which
is in itself a clean
technology of power
generation. Further, efforts
will be made by MAPPL to
minimized the project
impacts. Moreover, project
will reduce the carbon
emission as expected from
similar capacity of power
generation through
conventional approach.

10. Health and safety;

MAPPL should provide workers with a safe
and healthy working environment, taking
into account risks inherent to the particular
sector and specific classes of hazards in the
work areas, including physical, chemical,
biological, and radiological hazards.

Borrower / client should take steps to
prevent accidents, injury, and disease
arising from, associated with, or occurring
during the course of work by (i) identifying
and minimizing, so far as reasonably
practicable, the causes of potential hazards
to workers; (ii) providing preventive and
protective measures, including
modification, substitution, or elimination
of hazardous conditions or substances; (iii)
providing appropriate equipment to
minimize risks and requiring and enforcing
its use; (iv) training workers and providing
them with appropriate incentives to use
and comply with health and safety
procedures and protective equipment; (v)

MAPPL will abide with
National and International
Safety Standards.
laws shall be followed in
specific reference to
Renewable Energy Scope.

Labor

Page |56
25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

ESIA Report

Project Information/

Applicati

documenting and reporting occupational
accidents, diseases, and incidents; and (vi)
having emergency prevention,
preparedness, and response arrangements
in place.
11. Physical cultural | The borrower / client is responsible for | As such the project does
resources siting and designing the project to avoid | not impact any cultural
significant damage to physical cultural | property
resources (Defined as movable or
immovable objects, sites, structures,
groups of structures, and natural features
and landscapes that have archaeological,
paleontological, historical, architectural,
religious, aesthetic, or other cultural
significance.
12. Involuntary | Borrower / client should provide adequate | Land for the project is
resettlement; and appropriate replacement land and | being taken on Lease for 30
structures or cash compensation at full | Years. Land will be
replacement cost for lost land and| returned to the land
structures, adequate compensation for | owners after lease
partially damaged structures, and | duration. No purchase or
relocation assistance. acquisition of land is
The rate of compensation for acquired | proposed for the project.
housing, land and other assets should be Hence, it does not involve
calculated at full replacement costs. The any involuntary
calculation of full replacement cost should displacement or
be based on the following elements: (i) fair
. . __, | resettlement.
market value; (ii) transaction costs; (iii)
interest accrued, (iv) transitional and
restoration costs; and (v) other applicable
payments.
13. Indigenous | Borrower / client should explore to the | Land for the project is
peoples; maximum extent possible alternative | being taken on Lease for 30
project designs to avoid physical relocation | Years. Land will be
of Indigenous Peoples that will result in | returned to the land
adverse impacts on their identity, culture, | owners after lease
and customary livelihoods. If avoidance is | duration. No purchase or
impossible, in consultation with ADB, a | acquisition of land is
combined Indigenous Peoples plan and | proposed for the project.
resettlement plan could be formulated to | Hence, no displacement of
address both involuntary resettlement and | people (including
Indigenous Peoples issues. indigenous people) is
required for the project.

Page |57
od 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

2.3.2 IFC Performance Standard

ESIA Report

IFC applies the Performance Standards to manage social and environmental risks and impacts and to
enhance development opportunities in its private sector financing in its member countries eligible for
financing. The Performance Standards may also be applied by other financial institutions choosing to
support them in the proposed project. These performance standards and guideline provide ways and
means to identify impact and affected stakeholders and lay down processes for management and
mitigation of adverse impacts. The IFC Performance Standards stipulates that any proposed project
shall meet the following requirements throughout the life of an investment by IFC or other relevant

financial institution

Table 2-3: Application of IFC Performance Standards to the Project

IFC Performance

Standards Requirements

PS1: Social & | The project should have a social and
Environmental environmental management system
Assessment and | that incorporates the following: (i)
Management System policy; (ii) identification of risks and
impacts; (iii) management programs;
(iv) organizational capacity and
competency; (v) emergency
preparedness and response; (vi)
stakeholder engagement; and (vii)
monitoring and review.

Project Information/

This Performance Standard is
applicable to the Project. The
proposed project will have
environmental and social
impacts. PS1 is therefore
applicable for the project and
thus requires an Environmental
and Social Impact Assessment
(ESIA) study to be conducted
before commencement of the
project. MAPPL also needs to
develop and implement a project
specific Environmental and Social
Management Plan to manage the
impacts / risks associated with
project’s operations.

PS2: Labor and Working | MAPPL. requires to follow

conditions requirements on (i) working
conditions and management of
worker relationship (human

resource Conditions policy, working
conditions, terms of employment,
worker’s organizations, non-
discrimination equal opportunity,
retrenchment, grievance
mechanism); (ii) protecting work
force (not engaging child labor and
forced labor); (iii) occupational
health and safety; (iv) workers
engaged by third parties; and (v)
adverse impacts related to supply
chain.

The applicability of PS2 will be
more important during the
construction phase as operation
phase will only have limited
number of staff. It not only covers
the main plant employees, but all
employees / workers, even those
working through O&M
contractors. Migrant workers be
engaged for the project will stay
in rented accommodation in
nearby towns. Therefore,
standards pertaining to camp
sites will not be applicable.

MAPPL should develop and
implement procedures to

Page [58
25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

IFC Performance

Standards

Requirements

ESIA Report

Project Information/

manage and monitor
performance of Contractors.
These procedures should be
integrated in day-to-day
operations of the company and
requirements should be clearly
communicated to contractors,
and if possible to workers
engaged by contractors.

PS3:

Pollution

Prevention
Amendment

and

MAPPL requires to consider (i)
sustainable resource __ utilization
(water consumption); (ii) pollution
prevention (wastes, hazardous
materials management, pesticide
use and management)

This Performance Standard is
applicable to the Project. The
proposed project is a clean
energy project and will not have
major pollution sources
associated with it. The
construction works for the
erection of project will entail
generation of wastes like waste
water and construction debris.
The operation phase will result in
generation of minor quantities of
waste such as transformer oil and
used oil and waste water after
module washing. MAPPL should
monitor emissions / pollutions
level appropriate the nature to
ensure that the requirements of
PS3 are being met.

Ps4:
Health,
Security

Community

Safety

and

MAPPL requires to follow
requirements on i) infrastructure and
equipment design and safety; (ii)
hazardous materials management
and safety; (iii) ecosystem services;
(iv) community exposure to disease;
(v) emergency preparedness and
response; and (vi) security
personnel.

The applicability of this PS shall
be established during the ESIA
process, resulting in preparation
of an Action Plan to be disclosed
to the community. The
Applicability will be limited to
some extent of construction
period with movement of heavy
machinery / vehicles. Waste
water generation from the
module washing will get
evaporated or absorbed by the
soil underneath. Worker / Labor
and to be engaged from local

Page [59
IFC Performance
Standards

Requirements

25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

ESIA Report

Project Information/
Ap jon
community
individual skill level.
The Action Plan and any other
relevant project - _ related
information is to enable the

considering

influenced communities and
relevant government agencies to
understand these risks and
impacts, and will engage the
influenced communities and
agencies as and when required.

Ps5: Land Acquisition
and Involuntary
Resettlement

Specifies requirements on (i) project
design to avoid or minimize physical
and/or economic displacement; (ii)
compensation and benefits for
displaced persons; (iii) community
engagement; (iv) grievance
mechanism; (v) resettlement and
livelihood restoration planning and
implementation; (vi) physical and
economic displacement; (vii) private
sector responsibilities under
government-managed resettlement

Land for the project is being
taken on Lease for 30 Years. Land
will be returned to the land
owners after lease duration. No
purchase or acquisition of land is
proposed for the project.

Hence, it does not involve any
land acquisition and involuntary
displacement. Lease rent shall be
paid on annual basis, so that,
people have a regular income as
earlier was expected from

agricultural activities.

PS6: Biodiversity
Conservation and
Sustainable Natural

Resource Management

Specifies requirements on (i)
protection and conservation of
biodiversity (modified, natural,

critical habitat, legally protected and
internationally recognized areas,
invasive alien species); (ii)
management of ecosystem services;
(iii) sustainable management of
natural resources; and (iv) supply
chain.

There is no legally notified
ecologically sensitive areas viz.
National park, wildlife sanctuary
etc. within 10 Km of project site.
The applicability of this PS shall
be detailed out in the
Environmental and Social Impact
Assessment Study, while
implementation of the actions
necessary to meet the
requirements of this PS shall be
managed through the suggested
mitigation The
operation phase of the proposed
project shall ensure protection of
fauna and flora of the site and
surrounding.

Baseline studies for ecological
aspects have been described in

measures.

Page |60
od 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

IFC Performance
Standards

Requirements

ESIA Report

Project Information/

Chapter 4 of the report. The
study has been gathered through
site survey, literature review and
initial desktop analysis. The
extent of the literature review
depend on the sensitivity of the
biodiversity attributes associated
with the project’s area of
influence and the ecosystem
services that may be impacted.

PS7: Indigenous
Peoples

Specifies requirements on

(i) Avoidance of adverse impacts;

(ii) Participation and consent;

(iii) circumstances requiring free,
prior, and informed consent;

(iv) mitigation and development
benefits; and

(v) private sector responsibilities
where government is responsible for
managing indigenous peoples issues

The project area or its
surroundings is not native to any
indigenous people. No material
degradation or adverse impact is
expected on land resources on
which people are dependent. The
lease rent shall be paid on annual
basis, so that, people have a
regular income as earlier was
expected from agricultural
activities. Hence, PS7 is not
applicable for this project.

PS8: Cultural Heritage

Specifies requirements on (i)
protection of cultural heritage in
project design and execution (chance
find procedures, consultation,
community access, removal of
replicable cultural heritage, removal
of non-replicable cultural heritage,
critical cultural heritage); and (ii)
project’s use of cultural heritage

As such the project does not
impact any cultural property or
structure of archaeological
importance.

This PS is applicable when
tangible forms of cultural
heritage, unique natural features
or tangible objects that embody
cultural values and certain
instances of intangible forms of
culture are impacted or are
proposed to be used for
commercial purposes. Hence,
PS8 is not applicable for this
project.

2.3.3. Equator Principles

The EPs, based on the IFC Performance Standards on social and environmental sustainability and on
the World Bank Group Environmental, Health, and Safety Guidelines (EHS Guidelines), are intended

Page |61
25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

ESIA Report

to serve as a common baseline and framework for the implementation by each EPFI. The applicability
of EP to the project has been outlined in Table below.

Table 2-4: Application of Equator Principles to the Project
Project Information/ Application

Principle 1: Review
and Categorization

Project seeking financing from EPFls, the
project has to be categorized based on
the magnitude of its potential impacts
and risks in accordance with the
social screening

environmental and

criteria of IFC.

Project is based on cleaner
technology of power generation.
Which will help in reduction of
global carbon emission. Based on
Section 2.4, project is identified as

Category “B” project.

Principle 2: Social
and Environmental
Assessment

For each project assessed as being either
Category A or Category B, the EPFI will
require the borrower need to conduct
an Environmental and Social Assessment
process to address, to the EPFI’s
satisfaction, the relevant environmental
and social risks and impacts of the
proposed Project. The assessment
should also propose
minimize, mitigate, and offset adverse
impacts in a manner relevant and
appropriate to the nature and scale of
the proposed Project.

measures to

The social and environmental
assessment and its management
measures are discussed in this

ESIA Report.

Principle 3:
Applicable — Social
and Environmental
Standards

The principle requires the Environment
and Social Assessment to refer to the
applicable IFC performance standards
and then applicable industry specific EHS
guideline including the project’s overall
compliance with or justified deviation
from, the respective Performance
Standards and EHS Guidelines. The
assessment process also needs to
address compliance with relevant host
country laws, regulation and permits
that pertain to social and environmental
matters.

Applicability assessment of IFC
Performance Standard is made in
the earlier section. Compliance of
the IFC standards shall be ensured
by MAPPL.

Principle 4: Action
Plan and
Management
System

For all Category A and B projects, an
Action Plan (AP) need to be prepared
which addresses relevant findings, and
draws on the conclusions of the
Assessment. The AP will describe and
prioritize actions needed to implement
mitigation measures, corrective actions
and monitoring measures necessary to

In accordance with the provision
of this Principle, an
Environmental and Social
Management Plan has been
drawn up as part of the ESIA study
for the proposed project
specifying appropriate plans and
procedures which requires to be

Page |62
25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

ESIA Report

Project Information/ Application

manage the impacts and risks identified
in the Assessment. In this regard, the
borrower /proponent needs to maintain
or establish a Social and Environmental
Management System that addresses the
management of these impacts, risks and
corrective actions required to comply
with applicable host country social and
environmental laws and regulations, and
requirements of the applicable
Performance Standards and EHS
Guidelines, as defined in the AP.

implemented during various
phases in order to prevent,
control and mitigate any potential

environmental and social risks.

Principle 5:
Consultation and
Disclosure

According to this Principle, for all
Category A and (as appropriate),
Category B projects, the Government,
borrower or third party expert to consult
with project affected communities in a
structured and culturally appropriate
manner. For projects with significant
adverse impacts on affected
communities, the process will ensure
their free, prior and informed
consultation and their
informed participation as a means to
judge, vide EPFI norms, whether a
project has adequately addressed the
concerns of the affected communities.

facilitate

Consultation with the
stakeholders is a regular practice
at the project site. MAPPL will
kept regular interaction with all
the stakeholders.

Principle 6:
Grievance
Mechanism

For all Category A and (as appropriate),
Category B projects, it needs to be
ensured by the proponent that
consultation, disclosure and community
engagement continues throughout
construction and operation of the
project and community concerns /
grievances addressed through
establishing a ‘Grievance Redressal
Mechanism’. In this regard, the
proponent of the proposed solar PV
project need to develop and implement
a ‘Grievance Redressal Mechanism
(GRM)’ to
resolution of any concern and grievance
that may be raised by land loser groups
and/or nearby village communities

receive and facilitate

Grievance Redressal Mechanism
subsidiary of
Mytrah Energy is in process for
approval by ADB. Once the
mechanism is approved, same,
shall be adopted for this project
MAPPL_ will that all
grievances raised by locals related
to the project are addressed by
contractor through grievance
redressal process.

of some other

ensure

Page |63
25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

ESIA Report

Project Information/ Application

during both construction and
operational phase of the project. As part
of this Principle, it is also imperative that
the proponent maintains regular
dialogue with communities through
implementation of focused CSR

programmes / initiatives.

Principle
Independent
Review

7:

For all Category A projects and, as
appropriate for Category B projects, an
independent social or environmental
expert not directly associated with the
proponent will review the assessment,
action plan and consultation process
documentation in order to assist EPFI’s
due diligence, Equator
Principle Compliance.

and assess

As part of the loan approval for
the project the respective EPFI
may appoint an independent
social or environmental expert for
review of ESIA/ESMP report and
its implementation.

Principle
Covenants

8:

For Category A and B projects, the
proponent will covenants in financing
documentation: a) to comply with all
host country social and
environmental laws, regulations and
permits in all material respects; b) to
comply with the action plans (where
applicable) during the construction and
operation of the project in all material
respects; c) to provide periodic reports
in a format agreed with EPFls (with the
frequency of these reports
proportionate to the severity of impacts,
or as required by law, but not less than
annually), prepared by in-house staff or
third party experts, that i) document
compliance with the action plans (where
applicable), and ii) provide
representation of compliance with
relevant local, State and host country
social and environmental laws,
regulations permits (where
applicable) d) to decommission the
facilities, . where applicable and
appropriate, in accordance with an
agreed decommissioning plan.

relevant

and

E&S Covenants shall ~— be
embedded within the contracts
drawn between proponent and
the contractors hired for
construction activities and
technology providers and waste
handlers. Periodic reporting to
the project developers will have
to be carried out by the

contractors.

Principle
Independent

9:

To ensure ongoing monitoring and
reporting over the life of loan, EPFls will,

The project will fall under
Category B and the periodic

Page |64
od 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
PY
MYTRAR ESIA Report

Equator Principles Requirements Project Information/ Application

Monitoring and | for all Category A projects and, as | reporting mechanism will be done
Reporting appropriate for Category B projects, | as agreed between EPFI and
require appointment of an independent | Project Proponent.
environmental and/or social expert, or
require that the proponent retain
qualified and experienced external
experts to verify its monitoring
information which would be shared with
EPFls.

2.4 PROJECT CATEGORISATION
2.4.1 ADB Categorization Criteria

The project classification system of ADB is used to reflect the significance of potential environmental
impacts understood as a result of the client’s impact assessment and to establish ADB’s safeguard
requirements. The projects are screened on the following criteria:

Environment: Proposed project should be screened according to type, location, scale, sensitivity and
the magnitude of their potential environmental impacts including direct, indirect, induced and
cumulative impacts.

Involuntary Resettlement: The involuntary resettlement impacts of an ADB funded projects
considered significant if 200 or more persons will be physically displaced from home or lose 10% or
more of their productive or income generating assets.

For those involving involuntary resettlement, a resettlement plan should be prepared that is
commensurate with the extent and degree of the impacts: the scope of physical and economic
displacement and the vulnerability of the affected persons.

Indigenous People: The impacts of an ADB funded project on indigenous people is determined by
assessing the magnitude of impacts in terms of:

e Customary right of use and access to land and natural resources;

e = The right of cultural and communal integrity;

e = The level of vulnerability of the affected Indigenous people’s community;
e Socio-economic status;

eHealth, education, livelihood and social security status; and

e The recognition of indigenous people*

As per these criteria projects are classified into any of the four categories: A, B, C and Fl. The
categories used by ADB are:

1 As per Indian Regulatory Framework tribal population has been considered as Indigenous
Population

Page |65
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
PY
MYTRAR ESIA Report

Category A Projects: Projects which are likely to have significant adverse environmental and social
impacts that are irreversible, diverse, or unprecedented.

Category B Projects: Projects with potential adverse environmental and social impacts that are less in
number, generally site-specific, mostly reversible and readily addressed through mitigation measures;

Category C Projects: Projects with minimal or no adverse environmental and social impacts;

Category FI Projects: Projects which involve investment of ADB funds to or through a financial
intermediary.

ADB Checklist approach was followed for project categorization. The REA checklist as filled for the
project is as follows.

Rapid Environmental Assessment (REA) Checklist Solar Energy
Country: India
Project Title: Mytrah Aadhya Power Pvt Ltd’s 25 MW Solar PV Project at Village Bareta,
District Mansa Punjab
Date: 6° May, 2016
Screening Question Yes No Remark

A. Project Siting

Is the Project area adjacent to or within X | There is no ecologically sensitive

any of the following environmentally protected area within 10km from the

sensitive areas? project site

Physical cultural heritage site X | No cultural heritage in or nearby the
project site

Located in or near to legally protected X | No legally protected area in or nearby

area the project site

Located in or near to special habitats for X | No special habitats of bio-diversity in and

biodiversity (modified or natural nearby the project site.

habitats)

Wetland X | No notified wetland system is available in

or nearby the project site.

Mangrove X | Project is located in Inland Area, no
mangrove ecosystem in near vicinity of
the project

Estuarine x Project is located in Inland Area, no
estuarine in near vicinity of the project

Offshore (marine) X | Not Applicable as project is an Inland
Project

Page |66
25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

ESIA Report

Screening Question Yes No Remark

B. Potential Environmental Impacts

Will the Project Cause

large scale land disturbance and land use x About 183 acres of land shall be utilized

impacts specially due to diversion of for installation of proposed solar plant.

productive lands? Prima-facie, it is agriculture land. Land is
being rented on lease and will revert to
original form after lease period.

Involuntary resettlement of people? X | Land for the project is being taken on

(physical displacement and/or economic Lease for 30 Years. Land will be returned

displacement) to the land owners after lease duration.
No purchase or acquisition of land is
proposed for the project.
Hence, it does not involve any land
acquisition and involuntary
displacement. Lease rent shall be paid on
annual basis, so that, people have a
regular income as earlier was expected
from agricultural activities.

Disproportionate impacts on the poor, x No such impact is anticipated.

women and children, Indigenous Peoples

or other vulnerable groups?

Noise, vibration and dust from x Fugitive dust emission is expected due to

construction activities? construction activities. Regular water
sprinkling is proposed to minimize the
dust pollution.

An increase in local traffic during x Considering the project magnitude,

construction? increment in traffic nos. will not be
significant.

Environmental disturbances such as soil x Air Pollution in terms of fugitive emission

erosion, land contamination, water shall be controlled by regular sprinkling.

quality deterioration, air pollution, noise Noise level will be maintained by

and vibrations during construction scheduling of construction activities.

phase? Hazardous material having potential to
contaminate soil or land will be store at
designated place.

Aesthetic degradation and property X | Project will improve aesthetic value of

value loss due to establishment of plant the area.

and ancillary facilities?

Changes in flow regimes of the water X | Project doesn’t involve requirement of

intake from surface water or

underground wells due to abstraction for
cooling purposes?

water for cooling purpose.

Page |67
25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

ESIA Report

Screening Question Yes No Remark
pollution of water bodies and aquatic X | Water for the project is required only for
ecosystem from wastewater treatment washing of the panels and officials at site.
plant, from cooling towers, and wash- Aseptic tank with soak pit is proposed for
water during operation? office area.
A threat to bird or bat life from colliding X | Project is based on Solar PV Power
with the project facilities and / or being Generation Technology. Therefore, no
burned by concentrated solar rays? such incidence is likely due to this project.
Industrial liquid (dielectric _ fluids, x Some amount of lubricating oils and
cleaning agents, and solvents) and solid hydraulic fluids will be utilized during
wastes (lubricating oils, compressor oils, construction. However, the quantity of
and hydraulic fluids) generated during utilization will be very less and not likely
construction and operations likely to to create any hazard on land and water
pollute land and water resources? resources.
In operation phase lubricating oils will be
required for axis tracker system smooth
functioning.
Oil collection pits and soak pits for the
transformers shall also be constructed.
Soil / water contamination due to use of x No land and soil contamination due to
hazardous materials or disposal of use of hazardous materials or disposal of
broken or damaged solar cells broken or damaged solar cells
(photovoltaic technologies contain small (photovoltaic technologies contain small
amounts of cadmium, selenium and amounts of cadmium, selenium and
arsenic) during installation, operation arsenic) is expected during installation,
and decommissioning? operation and decommissioning as all
waste will be stored on separate
designated place, properly labeled,
possibly stored briefly and referred to the
approved recyclers of waste handlers.
Noise disturbance during operation due X | No noise is expected due to power
to the proximity of settlements or other generation activities.
features?
Visual impacts due to reflection from x The project is based on the PV based
solar collector arrays resulting in glint or Power Generation Technology.
glare? Therefore, reflection would be slightly on
lower side in comparison to the
Concentrating Solar Power Technology.
Large population influx during project X | No such influx is expected as labor

construction and operation that causes
increased burden on social infrastructure
and services (such as water supply and
sanitation systems)?

requirement for construction phase shall
be met locally. The operation phase
human resource requirement is limited
for 10 nos., which is not likely to have any
impact of local infrastructure.

Page |68
od 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

aaa ESIA Report
Screening Question Yes No Remark

Social conflicts between local labors and X | No such conflict is expected as effort will

those from outside the area? be made to meet the construction phase
requirement locally.

Risks and vulnerabilities related to x Occupational health and safety risk shall

occupational health and safety due to be avoided with the help of best

physical, chemical, biological, and industrial practices.

radiological hazards during construction,

installation, operation and

decommission?

Risks to community health and safety X | No incidence is expected
due to the transport, storage, and use
and/or disposal of materials and wastes
such as explosives, fuel and other
chemicals during construction, and

operation?

Community safety risks due to both X | Power generation is based on the PV
accidental and natural causes, especially technology of Power Generation. No
where the structural elements or industrial operation is involved for the
components of the project are accessible project.

to members of the affected community
or where their failure could result in
injury to the community throughout
project construction, operation and
decommissioning?

2.4.2 IFC Categorization Criteria

As part of its review of a project’s expected social and environmental impacts, IFC uses a system of
social and environmental categorization. This categorization is used to reflect the size of impacts
understood as a result of the client’s social and environmental assessment and to specify IFC’s
institutional requirements. The following categories are used by the IFC:

Category A Projects: Projects with potential significant adverse environmental and social impacts that
are diverse, irreversible or unprecedented;

Category B Projects: Projects with potential limited adverse social or environmental impacts that are
few in number, generally site-specific, largely reversible and readily addressed through mitigation
measures;

Category C Projects: Projects with minimal or no adverse social or environmental impacts, including
certain financial intermediary (Fl) projects with minimal or no adverse risks;

Category FI Projects: All Financial Intermediary (Fl) projects excluding those that are Category C
projects.

Page |69
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
Py
MYTRAR ESIA Report

IFC therefore categorizes projects primarily according to the significance and nature of impacts. IFC
defines the project's area of influence as the primary project site(s) and related facilities that the client
(including its contractors) develops or controls; associated facilities that are not funded as part of the
project (funding may be provided separately by a client or a third party including the government),
and whose viability and existence depend exclusively on the project and whose goods or services are
essential for the successful operation of the project; areas potentially impacted by cumulative impacts
from further planned development of the project; and areas potentially affected by impacts from
unplanned but predictable developments caused by the project that may occur later or at a different
location. The area of influence does not include potential impacts that would occur without the project
or independently of the project.

2.4.3 Project Categorization

Based on site specific environmental and social impacts assessment and checklist as stated in above
section, the major observations of the proposed project are as follows.

e The project is a greenfield project. Land for the project is being taken on 30 years lease and rent
will be paid annually. Hence, no resettlement and rehabilitation or involuntary resettlement is
proposed for the project.

e The land for the project is devoid of any natural forest or ecology of great concern. Hence no
significant impact on ecological balance of the area is expected. The project is away (10km
surrounding the project boundary) from any ecologically sensitive areas like national parks,
wildlife sanctuaries, scheduled areas and critically polluted areas.

e No specific / vulnerable group of community is likely to be affected by the project.

e The construction phase of the project will witness various types of activities such as slight leveling
and grading, slight increase in vehicular movement for material transportation, erection of solar
module, etc. All the above mentioned tasks contribute to fugitive dust emission and noise due to
construction activity in the vicinity. So there may be a temporary impact on neighboring
agricultural plots, during construction phase. However close vicinity of the approach road is highly
beneficial in reduction of impact associated with this aspect.

e The site is devoid of any settlement. Hence, no impact on nearby settlement is expected due to
project activities.

Most of the project impacts are associated with construction activities and shall be limited for shorter
duration. Most of these impacts are reversible and will be limited for construction period of six
months. On the basis of above observations project is categorized as ‘Category B’.

2.5. APPLICABLE ENVIRONMENT STANDARDS

The central Pollution Control Board (CPCB) has stipulated different environmental standards w.r.t.
Ambient Air Quality, Noise Quality, Water and Waste Water for the country as a whole under EP Act,
1986. IFC and WB EHS guidelines shall also be applicable for best international practices. Some of
these standards shall be only be applicable either construction phase or operation phase of the
proposed plant. The applicable environmental standards for the proposed project have been
discussed in the subsequent sections. The ambient air quality standards will be applicable only during
the construction phase of the project and the wastewater discharges from the project during both

Page |70
od 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
ean ESIA Report

construction and operation phases shall be as per the general discharge standards as sector specific
standards are not available for solar power projects.

2.5.1 Ambient Air Quality Standards

Standards for Ambient Air Quality will only be applicable during construction phase only as no air
major polluting process is expected during operation phase of the project.

National Ambient Air Quality Standards (NAAQS), as notified under Environment (Protection) Rules
1986 and revised through Environment (Protection) Seventh Amendment Rules, 2009 are given in
Table below.

Table 2-5: National Ambient Air Quality Standards
Concertation in Ambient Air

Pollutant Wend Industrial, Ecologically Sensitive Area
NEED Residential, Rural (notified by Central
and other Areas Government)

Sulphur Dioxide (SO2), ug/m? | Annual*

24 Hours** 80 80
Nitrogen Dioxide (NO), | Annual* 40 30
ug/m? 24 Hours** 80 80
Particulate Matter (size less | Annual* 60 60
than 10 um) or PM10, ug/m? | 24 Hours** 100 100
Particulate Matter (size less | Annual* 40 40
than 2.5 wm) or PM2.5, | 24 Hours** 60 60
g/m?
Ozone (Os), g/m? 8 Hours** 100 100

1 Hour** 180 180
Lead (Pb), ug/m? Annual* 0.5 0.5

24 Hours** 1 1
Carbon Monoxide (CO), | 8 Hours
mg/m? 1 Hour**
Ammonia (NH3), 1g/m? Annual* 100 100

24 Hours** 400 400
Benzene (CéHe), wg/m? Annual* 5 5
Benzo (O) Pyrene (BaP), | Annual* 1 1
particulate phase only, ng/m?
Arsenic (As), ng/m? Annual* 6 6
Nickel (Ni), ng/m? Annual* 20 20

* Annual arithmetic mean of minimum 104 measurements in a year taken twice a week, 24 hourly at
uniform interval

** 24 hourly or 8 hourly or 01 hourly values as applicable shall be complied with 98% of the time ina
year. 2% of the time they may exceed, but not on 2 consecutive days. Note: Whenever and wherever
monitoring results on two consecutive days of monitoring exceed the limits specified above for the

Page |71
od 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
PY
MYTRAR ESIA Report

respective category, it shall be considered adequate reason to institute regular or continuous monitoring
and further investigation.

No sector specific IFC guideline are in place for Solar Power Plant. Therefore, IFC general EHS
guidelines are followed for comparison. As per IFC EHS guideline Emissions do not result in pollutant
concentrations that reach or exceed relevant ambient quality guidelines and standards by applying
national legislated standards, or in their absence, the current WHO Air Quality Guidelines or other
internationally recognized sources. The WHO Ambient Air Quality Guidelines are presented in Table
below.

Table 2-6: WHO Air Quality Guidelines
Guideline Value in pg/m?
125 (Interim target-1)
50 (Interim target-2)
20 (guideline)

Pollutant
Sulphur Dioxide (SO2)

10 minute 500 (guideline)
Nitrogen dioxide (NO2) 1year 40 (guideline)

1 hour 200 (guideline)
Particulate Matter PM10 1year 70 (Interim target-1)

50 (Interim target-2)
30 (Interim target-3)
20 (guideline)

24 hour 150 (Interim target-1)
100 (Interim target-2)
75 (Interim target-3)
50 (guideline)
Particulate Matter PM2.5 1year 35 (Interim target-1)
25 (Interim target-2)
15 (Interim target-3)
10 (guideline)

24 hour 75 (Interim target-1)
50 (Interim target-2)
37.5 (Interim target-3)
25 (guideline)

Ozone 8 hour daily maximum | 160 (Interim target-1)
100 (guideline)

2.5.2 Water Quality Standards

The designated best use classification as prescribed by CPCB for surface water is as given in Table
below.

Page |72
25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

ESIA Report

rimary Water Quality Criteria for Designated-Best-Use-Classes

Designated-Best-Use Class Criteria

Drinking Water Source A Total Coliforms Organism MPN/100ml shall be 50 or Less
without conventional pH between 6.5 and 8.5
treatment but after Dissolved Oxygen 6meg/I or more
disinfection Biochemical Oxygen Demand 5 days 20°C 2mg/I or less
Outdoor bathing B Total Coliforms Organism MPN/100ml shall be 500 or less
(Organized) pH between 6.5 and 8.5

Dissolved Oxygen 5mg/I or more

Biochemical Oxygen Demand 5 days 200C 3mg/I or less
Drinking water source Cc Total Coliforms Organism MPN/100ml shall be 5000 or less
after conventional pH between 6 to 9
treatment and Dissolved Oxygen 4mg/I or more
disinfection Biochemical Oxygen Demand 5 days 200C 3mg/I or less
Propagation of Wild life D pH between 6.5 to 8.5
and Fisheries Dissolved Oxygen 4mg/I or more

Free Ammonia (as N) 1.2 mg/l or less
Irrigation, Industrial E pH between 6.0 to 8.5
Cooling, Controlled Electrical Conductivity at 250C micro mhos/cm Max.2250
Waste disposal Sodium absorption Ratio Max. 26

Boron Max. 2me/I

Below E | Not Meeting A, B, C, D & E Criteria

Source: Central Pollution Control Board

As per the IFC EHS guidelines, the treated sewage discharge shall meet the following guidelines:

Table 2-8: Treated Sewage Discharge Guideline IFC

S. No. Parameter Guideline Value
1 pH 6-9
2 BOD 30 mg/l
3 CoD 125 mg/|
4 Total Nitrogen 10 mg/I
5 Total Phosphorus 2 mg/l
6 Oil and Grease 10 mg/I
7 Total Suspended Solids 50 mg/l
8 Total Coliform bacteria 400 MPN/100 ml

Notes: MPN = Most Probable Number
Table 2-9: Drinking Water Standard (IS 10500: 2012)

Parameters

pH

IS 10500:2012
Requirement Permissible Limit in absence
(Acceptable Limit) of alternative source

No Relaxation

2 ‘| Turbidity

NTU 1 5

Page |73
od 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
ca ESIA Report

IS 10500:2012

Parameters Requirement Permissible Limit in absence
(Acceptable Limit) of alternative source

3 | EC HMho/cm Not Specified Not Specified
4 | TSS me/I Not Specified Not Specified
5 | TDS me/I 500 2000
6 | Total Alkalinity as CaCO3 me/I 200 600
7 | Chlorides as Cl me/I 250 1000
8 | Sulphates as SO. me/I 200 400
9 | Nitrates as NO3 me/I 45 No Relaxation
10 | Phosphates as POa me/I Not Specified Not Specified
11 | Total Hardness as CaCO3 me/I 200 600
12 | Calcium as Ca me/I 75 200
13 | Magnesium as Mg me/I 30 100
14 | Sodium as Na me/I Not Specified Not Specified
15 | Potassium as K me/I Not Specified Not Specified
16 | Fluorides as F me/I 1.0 1.5
17 | lronas Fe me/I 0.3 No Relaxation
18 | Phenolic Compounds me/I 0.001 0.002
19 | Cyanide as CN- me/I 0.05 No Relaxation
20 | Residual Chlorine as Cl me/I 0.2 1.0
21 =| Cadmium as Cd me/I 0.003 No Relaxation
22 | Total Chromium as Cr me/I 0.05 No Relaxation
23 | Lead as Pb me/I 0.01 No Relaxation
24 | Zinc as Zn me/I 5 15
25 | Manganese as Mn me/I 0.1 0.3
26 | Copper as Cu me/I 0.05 1.5
27 | Nickel as Ni me/I 0.02 No Relaxation
28 | Colour Hazen 5 15
29 | Taste - Agreeable Agreeable
30 | Odor - Agreeable Agreeable
31 | Boron me/I 0.5 1.0
32 | Anionic Detergents me/I 0.2 1.0
33 | Mineral Oil me/I 0.5 No Relaxation
34 | Aluminium as Al me/I 0.03 0.2
35 | Mercury as Hg me/I 0.001 No Relaxation

Source: Indian Standard DRINKING WATER-SPECIFICATION (Second Revision), May 2012

Page |74
od 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
PY
MYTRAR ESIA Report

2.5.3 Ambient Noise Standards

Noise standards notified by the MoEF vide gazette notification dated 14 February 2000 based on the
A- weighted equivalent noise level (Leq) are as presented in Table below.

Table 2-10: Ambient Noise Standards
Limits in dB(A) Leq

Area Code | Category of Area = = =
Day Time* Night Time*

A Industrial Area 75 70

B Commercial Area 65 55

Cc Residential Area 55 45

D Silence Zone** 50 40

Note: * Day time is from 6 am to 10 pm, Night time is 10 pm to 6.00 am;
** Silence zone is defined as area up to 100 meters around premises of hospitals, educational institutions
and courts. Use of vehicle horns, loud speakers and bursting of crackers are banned in these zones.

As per EHS guidelines of IFC, for residential, institutional and educational area, the one hourly
equivalent noise level (Leq hourly) for day time is 55 dB(A) while the Leq hourly for night time is
prescribed as 45 dB(A). Noise impacts should not exceed the prescribed levels in a maximum increase
in background levels of 3 dB(A) at the nearest receptor location off-site.

Table 2-11: Ambient Noise Standards by IFC
One Hour LAeq (dBA)

Receptor
Day Time (07:00 — 22:00) Night Time (22:00 — 07:00)
Residential, Educational, Institutional 55 45
Industrial and Commercial 70 70

Noise standards in the work environment are specified by Occupational Safety and Health
Administration (OSHA-USA) which in turn are being enforced by Government of India through model
rules framed under the Factories Act.

Table 2-12: Standards for Occupational Noise Exposure
Total Time of Exposure per Day in Hours

Sound P: Level in dB(A)
(Continuous or Short term Exposure) cual reso ters inc Ley

8 90
6 92
4 95
3 97
2 100
3/2 102
1 105
ca 107
3 110
h 115

Page |75
25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
a
a ESIA Report

Total Ti f E: Day in Hi
CEU UTO GUE OSEAN UTS Sound Pressure Level in dB(A)

(Continuous or Short term Exposure)
Never >115

No exposure in excess of 115 dB(A) is to be permitted.

Page |76
3
3.1

25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

PROJECT DESCRIPTION
INTRODUCTION

ESIA Report

The project is based on Solar PV technology of power generation. The ultimate capacity of the project
is 25 MW and plant will be established in approximately 183 acres of land in Bareta Village of Punjab
State. This Chapter will discuss about technology of the project related to the Environment and Social
aspects. Some of the project salient features are as follows.

Table 3-1: Salient Features of the Proposed Site

S.No. Parameters Detai
1 Name of the project 25 MW Solar PV Project at Village Bareta, District Mansa
Punjab
2 Nature of the project Solar PV
3 Project Proponent Mytrah Aadhya Power Pvt. Ltd.
4 Village Bareta
5 Tehsil Budhlada
6 District Mansa
7 State Punjab
8 Latitude 29.875°N Coordinate map is attached
9 Longitude 75.676° E shown as Figure 3.1.
10 Nearest Airport Chandigarh towards NE about 140 km
11 Nearest Town Bareta in East at about 1.5 km
Budhlada in West at about 11.0 km
12 Nearest Railway Station Bareta
13 Nearest major road SH-10 in North adjacent to Project Site
14 Land Requirement 183 acres
15 Process Technology Solar PV Power Generation Technology
16 Annual global horizontal | 1791.6 kWh/m?/day
irradiation
17 Number of Modules 84680
18 | Total Module Area 164309 m?
19 No. of Inverters 25
20 Capacity of Inverter 1000 KW
21 First Year Energy Yield P50 | 49843
(MWh/annum)
22 First Year Energy Yield P75 | 48767
(MWh/annum)
23 First Year Specific Yield | 1899
(kWh/kWp/year)
24 Cost of the Project | 163.95 Crore
(Including land cost)

Page |77

sag 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

ean ESIA Report
S.No. Parameters Deta
25 Human Resource Phase Average Peak
Construction 100 nos. 400 nos.
Operation 10-12 nos.

26 Proposed date of | Dec 2016
commissioning

Point Latitude Longitude
Point A 29°92'44.1°N 75°40'13.7"E
Point B 29°52'45.5°N 75°40'50.6"E
Point ¢ 29°52'18.8°N 75°40°30,0"°E
Point D 29°52°17.5°N 75°40'12.3"E
Point E 29°52'28.4"N f5939'43.0"E
Point T 29°52°48.2"N 75°39'38.9°C

Figure 3-1: Coordinate Map

3.2. PROJECT SITE

The project is proposed to be located in Bareta Village of Mansa District. The project is in Southern
Part of the Punjab State and project district shares a common border with Haryana State. The project
site is approximately 8.0 km North-west from Haryana State border. State Highway 10 creates the
natural Northern boundary of the project site. Chandigarh is the nearest airport located at a distance
of about 140km from the project site towards North East. The location of project site is presented in
Figure 3.2.

Page |78
25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

ESIA Report

Project Location Map

Figure 3-2: Project Location Map

Page |79
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
PY
MYTRAR ESIA Report

3.3 LAND REQUIREMENT & COST

Area for locating the solar project is generally based on the climatic conditions with preference given
to solar radiation, optimum use of sunshine hours and fewer cloud cover hours etc. About 183 acres
of land is being leased for the project purpose. Land is being leased from 87 khatedar? / land owners.
The whole land is the part of Bareta Revenue Village. The land identified for the project is primarily
agriculture land with some patches of barren land. The total land requirement of the project is Private
land. No forest or govt. land is involved for the project. This project does not involve any resettlement
in terms of physical and economical aspects hence do not attract Resettlement plan as per applicable
national / state legislation.

Land is being leased on a remuneration of INR 50000/- per acre on annual basis with an escalation of
5% per annum. The lease deed with the land owners is being made into in the name of the Company.
The Lease period will be for 30 years. The lease price is decided after considering stakeholder
negotiation, yearly crop value assessment and best of the market value in respect to existing lease
rate. During consultation it was noted by the consultant that the land owner leased their land as per
their own choice and got better compensation than the agriculture activities round the year. As
informed by local community and client that no SC and ST land involved in land procurement process
and none of the land owner has become marginal. The major land requirement for the project is
associated with installation of solar panel. The layout plan of the site is shown as Figure 3.3 and land
requirement of different component is tabulated below.

Table 3-2: Land Requirement Break-up Details

Plant Component Land Details (acres)
1 Module Area (Including Pitch) 142
2 LT/HT Room Switch yard 2
3 Road 3
4 boundary gap (Shadow area) 23
5 Open Area 13
Total Land Area 183

Right of Way (RoW) shall be taken for laying the transmission line. The width of Right of way will be
limited to 18m as per Power Ministry guidelines for 66 kv transmission line. The land will be acquired
for Tower area in tune of 16 to 49 m?. About 30 nos. of towers are proposed for the complete
transmission line. The estimated distance between each tower varies from 70m to 260m based on the
angle of tower.

Compensation shall be made as per Ministry of Power ‘Guidelines for payment of compensation
towards damages in regard to right of way for transmission lines’. Guidelines are attached as Annexure
Il. As per this guidelines ‘Compensation towards diminution of land value in the width of Right of Way
(RoW) Corridor due to laying of transmission line and imposing certain restriction would be decided

?"khatedar" means a person whose name is included in the revenue records of the parcel of land
under reference;

Page |80
od 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
PY
MYTRAR ESIA Report

by the States as per categorization/type of land in different places of States, subject to a maximum of
15% of land value as determined based on Circle rate / Guideline value / Stamp Act rates.

Lease / Purchase agreement for tower area will have the provision of compensation for temporary
restriction on farming / ploughing during erection activities.

The proposal for transmission line has already been prepared by competent third party considering
the alternatives on technical, environment and social aspects. Further as a part of the norm by State
Govt., proposal from Mytrah is in active process for scrutiny and approval by PSTCL, Govt. of Punjab
for considering the final transmission route.

After getting the final approval, tower footprint will be finalized by government authorized contractor
and accordingly RoW will be considered as per the applicable norms in host country. The details of
approval from statutory body i.e. PSTCL, Govt. of Punjab will be submitted along with ROW documents
before commissioning of the plant as additional annexure of existing Final ESIA report.

3.4. WATER REQUIREMENT

Major water requirement during construction phase is limited for civil work and domestic requirement
for construction labor. An average 100 nos. of labor shall be required for construction activities with
a peak of 400 nos. The water requirement for the construction phase shall be met through Tanker
from authorized vendor.

For operation phase, the water requirement will be for domestic as well for cleaning of modules. The
water requirement for cleaning of the whole plant is approximately 0.061 m?/MWh, depending on the
option chosen. Module cleaning needs to be carried out periodically (Per module 2 times in one
month) to remove dust, bird droppings etc. on the module and enhance the energy generation. The
domestic water requirement for operation phase shall be in tune of 36.5 m?/annum. The generated
waste water from site office toilets will be disposed in septic tank followed by soak pit. The water for
cleaning purpose of solar PV modules to remove dust from it, is likely to get evaporate or absorbed by
the vegetation and soil underneath the solar panels.

The total water requirement for the project is detailed out in Table below.

Table 3-3: Project Water Requirement during Operation Phase

S.No. Activity Water Requirement (m?/MWI
1 Industrial activity (Solar Module Washing) 0.061
2 Residential / domestic 0.0007
3 Greenbelt development / Environmental 0.001
maintenance
Total 0.0627 (Say 62 Litre/MWh)

3.5 POWER EVACUATION SYSTEM

The energy generated from solar PV plant will be evacuated at 66kV to the nearest utility substation
ie. 11/66 kV Datewas sub-station. The aerial distance between solar PV power plant and Datewas

Page |81
od 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
re
MYTRAR ESIA Report

utility substation for is approximately 5.5 km. However, a transmission line of about 6.1 km shall be
built to connect the project from Datewas Sub-station to avoid the structures in between plant and
sub-station. The approach route identified for the transmission line is based on a criterion to reduce
the environmental and socioeconomic footprint of the transmission line. The shortest feasible route
after considering following factors has been selected for the transmission line:

e Transmission line route does not fall under any habitations and thick vegetation

e No households or community structures are located in the route of the transmission line

e All environmentally sensitive sites, archaeologically significant sites, areas of ecological and
cultural significance have been avoided while selecting the route

Right of way shall be taken for laying the transmission line. The approximate land requirement for
Tower area will be in tune of 16 to 49 m?. About 30 nos. of towers are proposed for the complete
transmission line. The estimated distance between each tower varies from 70m to 260m based on the
angle of tower. Lease / Purchase agreement will have the provision of compensation for temporary
restriction on farming / ploughing during erection activities. The draft route map of the transmission

line is shown as Figure 3.4.

Figure 3-4: Power Evacuation Map

The proposal for transmission line has already been prepared by competent third party considering
the alternatives on technical, environment and social aspects. Further as a part of the norm by State
Govt., proposal from Mytrah is in active process for scrutiny and approval by PSTCL, Govt. of Punjab
for considering the final transmission route.

After getting the final approval, tower footprint will be finalized by government authorized contractor
and accordingly RoW will be considered as per the applicable norms in host country. The details of

Page |8
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
Py
MYTRAR ESIA Report

approval from statutory body i.e. PSTCL, Govt. of Punjab will be submitted along with ROW documents
before commissioning of the plant as additional annexure of existing Final ESIA report.

3.6 | WORK-FORCE

Average 100 nos. labors will be employed for site leveling and fencing and will stay in labor camps.
Peak labor requirement during the construction phase is estimated to be 400 nos. MAPPL will try to
employ locals as per requirement based on their skills and expertise in the construction as well as
operational phase.

The operation phase requirement shall be limited to 10 nos. The operation phase requirement is
mainly for technician / skilled employees and Security Staff. One or two person shall also be required
for module washing work.

3.7 CONSTRUCTION ACTIVITIES
3.7.1 Access Road

The plant will be set-up adjacent to the proposed SH-10 (Jakhal-Budlada Road), which is forming the
northern boundary of plant site. Hence, there is no need to create a new access road for the project.
Existing road is wide enough to transport construction equipment at site. However, traffic planning
will be in place to reduce any congestion on the road.

3.7.2 Site Development

The erection of PV panels will require development of site which will involve soil investigation, site
survey, site levelling, construction of internal paths etc. The proposed site is a plain agriculture land;
it may not require extensive levelling. No big trees are observed at site. However, some shrubs of
Prosopis Juliflora (Vilayati Babool) need to be cleared for setting-up the project.

3.7.3 Civil Work

MAPPL will sign EPC contracts with established contractors in this field. The project work shall involve
the following activities:

© Erection of Solar PV Panels

e Erection of Inverters and SCADA Facility

e Construction of underground and/or overhead electrical collection lines to connect PV modules
to the pooling substation

¢ Erection of other associated facilities

The major civil work involves PV Panel Foundation, erection, switch yard structure and equipment
foundations including power transformer and control room cum administration building. Minor works
involve security kiosks, collection substation, fencing and internal roads.

Construction of related structures will involve civil and steel work for installation of pooling stations,
transformers, substation, and electric cables and signal wires.

3.7.4 Implementation Schedule

The construction and implementation schedule will take almost one complete year from Zero Date.
The construction schedule for the proposed plant is shown in Table below.

Page |83
od 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
re
MYTRAR ESIA Report

Table 3-4: Project Implementation Schedule

= a a a
Reo tea aoe penocaivanmommeee —[- 1]

3.7.5 Construction Waste

The main construction waste expected from the construction activities are packing and crafting
material of solar panels, wires, inverters & other accessories, construction debris, defunct PV panels
and construction debris. The major construction activities associated with proposed plant are erection
and cementing of the base structure for module installation. Waste out material like used oil, empty
paint’s tin, etc. shall be stored at separate designated place and will be disposed of through approved
recycler and dumping facility. As per the rules the hazardous waste generated shall be supplied to an
authorized vendor.

3.8 | OPERATION ACTIVITIES

Operation of Solar PV Plant require very less amount of Human Resource. The work force requirement
for operation phase is required highly skilled expertise. Operation and Maintenance (O&M) facility
shall be required for whole electrical system during operation phase. MAPPL will sign a O&M
Agreement with established player in the field. MAPPL’s EHS policies shall form the part of contract
agreement. Mytrah is in process for introducing and implementation ESMS at corporate, strategic and
policy level as well as in SPV level for implementation the same at assets level. Proposed Solar PV
Power Plant will follow the same directives.

24 hourly onsite monitoring is proposed under the supervision of technically skilled and experienced
staff to look after the O&M requirements of the entire Power Plant. There shall be a workshop facility

Page |84
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
Py
MYTRAR ESIA Report

available at site to take care of regular maintenance requirement of the Power Plant. A tool room with
sufficient stock of tools and spares as well as critical components will be maintained at the site.

There will be a remote O&M facility involving the supervisory control and data acquisition (SCADA)
system. This system provides two-way communication with each PV Module. A SCADA system allows
a central computer system to monitor and control each Module operation.

The typical maintenance and repair activity during operation phase involves preventive and
breakdown maintenance of PV Module and/or the related equipment in accordance with the safety
management plans and procedures as applicable and/or in accordance with accepted industry
practices.

3.8.1 Preventive Maintenance

The O&M team will operate the solar facility in accordance with an Operations and Maintenance
Agreement which shall provide for, at a minimum, the following services:

e Performing routine and non-routine maintenance on the solar facility during and after the EPC
warranty period;

e Cleaning of Solar Modules;

¢ Operating the solar facility;

e Providing all materials and services necessary for solar facility maintenance;

¢ Monitoring the operations of the Project via the computer monitoring system;

e Performing all duties to the standard mandated by the PPA;

© Complying with all regulatory obligations;

e Developing operating and safety plans;

Solar photovoltaic systems are highly reliable and require minimal maintenance. Several maintenance
activities need to be completed at regular intervals during the lifetime of the system. In order to
maintain a solar PV plant there are a number of requirements which are discussed below.

The energy yield of the plant will be monitored using the remote data acquisition system connected
to each inverter. Significant reduction in energy yield will trigger specific maintenance requirements,
such as inverter servicing or module replacement. In addition to this, on-going maintenance of the
plant may be required.

Typical activities are as described below.

Modules Maintenance: Visual inspection and replacement of damaged modules will be required.
Cleaning of the module glass surface during long dry periods may be considered.

The water requirement for cleaning of modules is an important aspect to be kept in view. The water
requirement for cleaning of the whole plant (84680 modules) is approximately 0.061 m?/MWh,
depending on the option chosen. Module cleaning needs to be carried out periodically (Per module 2
times in one month) to remove dust, bird droppings etc. on the module and enhance the energy
generation. Along with the module cleaning, for the construction of various structures (like IR, MCR
Rooms, Pile Foundation etc.) in the plant, water is required.

General maintenance: Vegetation will need to be cut back if it starts to cause a fire risk or introduce
shading.

Page |85
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
Py
MYTRAR ESIA Report

Module support structure: Frequent visual inspection for general integrity of the structure, corrosion,
damage and fatigue. All frame connections should be checked for deflections or tears at the module
and cross beams to assess the need for replacement.

Wiring and junction boxes: Visual inspection for corrosion, damage such as chafing, and damage by
rodents and birds, and for overheating of cables and connections. This requires the skills of an
electrical technician.

Inverters: Inverter maintenance requires the skills of an electrical technician. It involves: visual
inspection of the fans, tightening leads and cleaning using a vacuum cleaner or brush.

3.8.2 Breakdown Maintenance

Breakdowns can occur due to lack of routine or preventive maintenance, bad climatic conditions,
disturbance in utility grid etc. As breakdowns affect energy generation and hence revenue generation,
these kinds of faults need to be immediately corrected. Breakdowns can occur at any part of the
system between solar PV modules to substation end. Staff should take care of routine or preventive
maintenance at those parts of the system where chances of occurrence of breakdown are more.

3.8.3 Predictive Maintenance

This is undertaken with the help of FLIR camera, which identifies hot spots in solar modules and other
electrical appliances. The pictures from the FLIR camera indicate components and fitments which are
hotter than the surrounding fitments, clearly implying that the ‘hotter’ component is under electrical
stress. A quick analysis of the feeding and off taking sub systems would help in preventing a
breakdown in the coming future.

3.9 | TECHNOLOGY
3.9.1 Module Technology

PV modules are selected based on the integration of modules, voltage and current rating with the
inverter voltage and current rating. The modules are selected to match the desired operating voltage
level through parallel and series combinations.

Poly-Crystalline Silicon modules have higher commercial efficiencies than thin-film technology. This
allows for lesser area requirement for accommodating a similar DC capacity. Land in the state of
Punjab is expensive. Also, Poly-crystalline silicon technology enjoys over 85% of market share globally
with the technology being field proven and most bankable. This has governed the choice of Poly-
crystalline silicon technology over thin-film technology for this project.

3.9.2 Module Mounting System

The Sun’s intensity is at its maximum on a PV module when it is striking it perpendicularly-the incident
angle is 0°. The mounting structure plays an important role in supporting and securing the module. It
also deals with the module alignment with the sun at a particular angle at a certain time to maximize
the solar power generation.

Mainly there are two modes of installation:

e Fixed installation Technology
e Installation with Sun tracking Technology

Page |86
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
Py
MYTRAR ESIA Report

The structure must remain stable throughout the lifetime of the project. Aspects to be considered
while designing and engineering a structural support system are -

e Wind, snow and seismic loading

e Dynamic resonance in response to wind excitation

e Soil properties and foundation design details

¢ Corrosion of the structures both subsurface and atmospheric
e Earth grounding (bonding) of the structure

The dominant factor affecting the design and cost of PV support structures is the loading due to wind.
The force of the wind must be resisted by the glass of the PV modules, the module clamps, the
structural members of the support system, the bolted connections, and the foundations. Each element
of the support structure must be sufficient to withstand the maximum loading from the wind,
combined with and other sources of loading, which may be expected over the lifetime of the project.

The type of mounting structure has been selected based on the energy generation analysis. The
objective of the project is to set up power plants with maximum energy generation.

On comparing energy generation values with fixed and tracker mounting it was found that tracker
based systems were providing higher energy. Considering all the parameters for tracker like land
availability, maintenance requirement, required capital cost and generation over the life of the project
it is inferred that tracker based mounting will be a good choice for the project. For this particular site
we are using Horizontal axis tracking system.

Horizontal axis trackers are constructed of a framework of structural members mounted in bearings
which are aligned in rows in the North-South direction. Each row of the structural framework can be
rotated in the bearings such that the PV modules may be tilted in a typical range from 45° facing east
to 45° facing west. There are several methods used to drive the tilting action of horizontal axis trackers
with the most common being an electromechanical screw jack type actuator. Controllers for the
tracker actuators are programmed in accordance with the exact position of the tracker and the time
of day in order to follow the calculated position of the Sun.

Tracking also produces a smoother power output. This helps meet peak demand in afternoons, which
is common in hot climates due to the use of air conditioning units. Single-axis tracking systems require
a larger area for installation with Ground Coverage Ratio (GCR) varying between 30% and a high of
about 50%. This may result in variation in cost of Balance of System.

3.9.3. Module Tilt Angle

The angle between the horizontal plane and the solar panel is called the tilt angle. The tilt angle of a
photovoltaic (PV) array affects the amount of incident solar radiation exposed on the array.

Page |87
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
Py
MYTRAK ESIA Report

Sun stttude < SS Array tilt
= Fd —

array iit & Sun Altitude Angliec=-

Figure 3-5: Array Tilt Angle

Due to the motion of the earth round the Sun there are also seasonal variations. In winter, the Sun
will not reach the same angle as in summer. Ideally, in summer, solar modules should be placed more
horizontally, to benefit most from the sun high in the sky. However, these modules will then not be
placed optimally for the winter sun. To achieve an optimum year-round performance, solar modules
should be installed at a fixed angle, which lies somewhere between the optimum angle for summer
and for winter. For each site there is an optimum tilt angle. Solar modules, located at the equator,
may be placed horizontally. Tilting the module on the tracking structure will result in good energy
generation values. For the 25MW plant at Bareta Village, Mansa District, the optimum tilt angle has
been computed to be 6° (modules facing true south) on the tracker axis.

3.9.4 Inverter Technology

Micro inverter and string inverters call for installation complexity with increase in number of cable
terminations and additional components like AC combiner boxes. The numbers of inverters required
are also large thereby increasing project cost.

On the other hand, Central inverters have efficiencies in the range of 98.5%, require less terminations
and voltage is stepped up to intermediate voltage directly impacting the cost. Hence for this project
we have used central inverters.

Governing Standards: Inverter should conform to IEC 61683 and UL standards for safety.

For design and calculation purposes, a 1000kW ABB inverter has been selected. This gives an insight
into energy generation possibilities and consequent revenue generation. These are three phase
inverter with compact enclosures and protection level suitable for indoor use. The company will
choose inverter supplier like ABB or equivalent manufactures.

3.9.5 Transformer

Each Inverter transformer will be 3 phase, 50Hz, 4MVA. There will be 6 transformers of 4MVA
capacities and 1 transformer of 1MVA to step up inverter voltage level from 400V to 11kV for 2X26.25
MWp plant. There will a power transformer in the Switchyard section each of 3-phase, 50 Hz, 11/66kV
25MVA, ONAN. The Impedance, bushing rating, HV/LV termination and neutral earthing will also meet
the system requirement and will also be in line with applicable standards. Suitable bushing CTs will be
provided to meet the system protection requirement. Transformer will be in accordance to IS: 2026.

Page |88&
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
Py
MYTRAR ESIA Report

3.10 CLIMATE CHANGE ASSESSMENT
3.10.1 Effects of the Environment on the Project

This section considers the potential effects of environmental (climatic) conditions on the Project. The
respective climate events and conditions are discussed below and the potential effects are discussed,
along with a brief assessment of the potential impact and measures to minimize or mitigate the risk.
At the end, the beneficial effects of the Project in addressing climate change are briefly summarized.
The Project is engineered and designed to integrate into its environmental surroundings and operate
safely and reliably over the lifetime of the Project.

Solar photovoltaic panels have an operating lifetime of 25 and more years and photovoltaic systems
are vulnerable to flood, wind and extreme temperatures (Patt et al. 2010). Solar cell output is rated at
25°C with output decreasing by about 0.39% for each temperature rise of 1°C. Cell temperatures for
roof-mounted arrays in warm climates can easily reach 50°C-75°C. The module structure foundations
will be designed to the current standards related to potential storm, and the risk is expected to be
minimal based on the competent ground conditions and the modest potential for storm in the north
Indian Region. The Project is located away from any major surface water body, therefore no flood
hazard has been expected.

3.10.2 Climate Change Prediction

Climate change is predicted to impact India's natural resource base, including water resources,
forestry and agriculture, through changes in precipitation, temperatures, monsoon timings, and
extreme events. The Indian Institute of Tropical Meteorology (IITM) in collaboration with the Hadley
Centre for Climate Prediction and Research, UK carried out an analysis of climate change scenarios for
India. IITM used the Hadley Centre Regional Climate Models (RCMs) for the Indian subcontinent to
model the potential impacts of climate change. Two different socioeconomic scenarios were
incorporated into the model, both characterized by regionally focused development but with priority
to economic issues in one (referred to as A2) and to environmental issues in the other (referred to as
B2).

The RCMs have shown significant improvements over the global models in depicting the surface
climate over the Indian region, enabling the development of climate change scenarios with
substantially more regional detail. This project has generated high-resolution climate change
scenarios not only for different states of India, but also for other South Asian nations. Some of the
major results of this project are:

¢ Model simulations under scenarios of increasing greenhouse gas concentrations and sulphate
aerosols indicate marked increase in both rainfall and temperature over India into the 21st
century.

e = The change in rainfall under the B2 scenario is relatively less than that under the A2 scenario.

e There are substantial spatial differences in the projected rain fall changes. The maximum
expected increases in rainfall (10 to 30%) occur over central India.

e There is no clear evidence of any substantial change in the year-to-year variability of rainfall over
the next century.

Page |89
od 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
aaa ESIA Report

e Surface air temperature shows comparable increasing trends in A2 as well as B2 scenarios. The
temperatures are projected to increase by as much as 3 to 4°C towards the end of the 21st
century.

e The warming is widespread over the country, and relatively more pronounced over northern
parts of India.

Shbsbshege*susressss

GE S5— JOE Tee GO Sse Me abe ro0e

Al BSE WUE tbl MOE Ber WE 45r loaE
Spatial patterns of the changes in (a) summer monsoon rainfall (%) and (b) annual mean surface air
temperature (°C) for the period 2071-2100 with reference to the baseline of 1961-1990, under the
A2 scenario.

Above graphic presents that rainfall is expected to decrease by 5% and temperature is likely to
increase in the tune 4-5°C in the project region.

3.10.3 Futuristic Climate Change Effect

Climate change will make monsoons unpredictable. As a result, rain-fed wheat cultivation in South
Asia will suffer in a big way. Total cereal production will go down. The crop yield per hectare will be
hit badly, causing food insecurity and loss of livelihood. The rising levels of the sea in the coastal areas
will damage nursery areas for fisheries, causing coastal erosion and flooding.

The Arctic regions, Sub-Saharan Africa, small islands and Asian mega deltas, including the Ganga and
Brahmaputra, will be affected most.

Changes in climate around the globe are expected to trigger a steep fall in the production of cereals,
Total agricultural land will shrink and the available land may not remain suitable for the present crops
for too long. Farmers have to explore options of changing crops suitable to weather. He also pointed
out that climatic changes could lead to major food security issues for a country like India.

India needs to sustain an 8 to 10 per cent economic growth rate, over the next 25 years, if it is to
eradicate poverty and meet its human development goals, according to a 2006 report on an integrated
energy policy prepared by an expert committee of the Planning Commission. Consequently, the
country needed at the very least to increase its primary energy supply three or four-fold over the
2003-04 level.

As stated above Solar cell output is usually rated at 25°C with output typically decreasing by about
0.39% for each temperature rise of 1°C. Therefore, a reduction of 1.56 — 1.95% in output of solar cells

Page |90
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
Py
MYTRAR ESIA Report

is expected due to climate change as presented in section above. However, panels are placed in such
way to get free wind flow on the back of the modules to reduce the impact of temperature.

3.10.4 GHG Emission Reduction

The comparison of the GHGs emission caused by solar power plant with the GHGs emission that would
have been caused by fossil fuel burned to make the same amount of electricity has been made. Thus
the purpose of the project activity is to generate power from zero emissions Solar PV based power
project and thereby reduce the emissions associated with the grid. The project activity will export the
Electricity to northern grid. The electricity generated by the plant will be monitored through energy
meters connected to switchyard at project site. The calculation of the total GHGs emission reduction
as 40871 tCO2e/year. The technology of electricity generation from Solar PV Plant is environment
friendly as it does not use any fossil fuel. It thereby reduces the greenhouse gas emissions associated
with fossil fuel based electricity generation system. The availability and reliability of solar power
depend largely on current and future climate conditions, which may vary in the context of climate
change.

3.10.5 Conclusion

The Intergovernmental Panel on Climate Change (IPCC) Assessment Report (http://www. ipcc.ch/)
concluded that climate changes are already occurring at a measurable scale and include warmer
temperatures, increases in sea levels (from melting of snow and ice), and an increased frequency of
extreme weather events. Most PV mounting structures are designed to withstand occasional extreme
wind and temperatures and any long term changes to wind patterns and temperature averages,
potentially resulting from climate change, are not expected to adversely affect the Project. It is
considered to install more robust structures, tracking motors, and mountings for the project to avoid
any thunderstorm calamity. The mounting structure is design to withheld in a maximum wind speed
of 47m/s. Lightning arresters are provided for avoiding direct lightning and surge protection devices
are incorporated in electrical installations to protect from surges. During the time of high wind
conditions, the panels will move to the stow position (180° position).

Page |91
25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
ESIA Report

4 DESCRIPTION OF ENVIRONMENT AND SOCIAL BASELINE

Baseline data generation forms an integral part of the ESIA study and helps to evaluate the predicted
impacts on the various environmental and social attributes in the study area by using scientifically
developed and widely accepted environmental and social impact assessment methodologies. Baseline
data is also required in preparing an Environmental Social Management Plan (ESMP) outlining the
measures for improving the environment quality and scope of future expansions for environmentally
sustainable development.

4.1 STUDY AREA, PERIOD AND METHODOLOGY

Area of 10 km radius from the project site has been considered as study area for the project. The
consultant team was conducted site study in the month of May, 2016. The consultant undertook a
reconnaissance survey of the proposed site and surroundings in order to understand the
environmental and social setting of the proposed solar power project. The reconnaissance survey was
followed by primary baseline data generation for environment and social aspects of the study area.

Primary environment monitoring and secondary data collection was undertaken as per process
Tabulated below.

Table 4-1: Attributes of Environment Data

Attributes
No.

1. | Ambient Air Quality

Parameters

PM10, PM2.5, SQ2, NOx
and CO

Source and Frequency

Two sample per week at Three (3)
locations for one week

2. | Meteorology Wind speed and | From secondary sources of IMD station,
direction, temperature, | Bhatinda
relative humidity and
rainfall

3. | Water quality Physical, Chemical and | Grab samples were collected at 1 ground
Bacteriological water and 1 surface water locations once
parameters during study period.

4. | Ecology Existing terrestrial and | Primary inventory through site survey

aquatic flora and fauna
within 10-Km radius
circle.

and secondary data from forest office

5. | Noise levels

Noise levels in dB(A)

Two sample per week at Two (2)
locations for one week

6. | Soil Characteristics Physical and Chemical | Once at 1 locations during study period
parameters
7. | Land use Existing land use for | Based on Survey of India topographical

different categories

sheet and satellite imagery

8. | Socio-Economic
aspects

Socio-economic and
demographic
characteristics, | worker

characteristics

Primary consultation & survey and
secondary sources data like primary

census abstracts of Census of India 2011

Page |92
sig 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

ean ESIA Report

Attributes Parameters Source and Frequency
9. | Hydrology Drainage = area and |Based on_ primary — geo-technical
pattern, nature of | investigation and data collected from
streams, aquifer | secondary sources

characteristics, recharge
and discharge areas

4.2 PHYSICAL ENVIRONMENT
4.2.1 Land use
4.2.1.1 Project Site

The project site is primarily agriculture land with patches of scrub waste land. SH-10 form the
Northern boundary of the project site, whereas, waste water nallah is creating South-Eastern
Boundary of the site. Site is devoid of any forest area, habitation, water-bodies, historical place, etc.
Also no protected areas like National Park, Wildlife Sanctuary or Bio-sphere Reserve is within 10 km
radius from the project site. Bir Aishvan Wildlife Sanctuary is the nearest notified ecologically notified
area. The distance of Bir Aishwan from project site is about 44km. One transmission line was found
passing through the project site. Snaps of project site are shown in Figure 4.1 below.

Figure 4-1: Project Site

Page |93
25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
a
MYTRAK ESIA Report

4.2.1.2 Study Area

As discussed above, area of 10 km radius from the project site has been considered as study area for
the project. Agriculture activity is the dominant feature of the study area followed by settlements /
built-up areas. Both together covers approximately 98.5% of total study area. No natural surface water
body except some ponds is observed in the study area. Canal are the major source of irrigation in this
area. However, some peoples also use ground water for irrigation purpose. The graphical presentation
of land use break-up in study area is shown as Figure 4.2 and land use for study area is presented
under Figure 4.3.

Table 4-2: Land use / Land Cover Break-up
S.No. Land use Type Area (ha) Area (%)

1. Built-up (Settlement and other structures) 2132.5 5.88
2. Barren / Uncultivable / Wastelands 333.0 0.92
3. Wetlands / Waterbodies 205.7 0.57
4. Agriculture 33610.9 92.60
5. Forest 10.5 0.03

Total 36292.5 100.00

= 0.57

® Built-up (Settlement and other
structures)

= Barren/Unculturable/Wastela
nds
= Wetlands/ Waterbodies

= Agriculture

@ Forest

Figure 4-2: Land use / Land Cover Break-up of the Study Area

Page |94
od 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
re
MYTRAR ESIA Report

sala
F sag

Probes ew

Figure 4-3: Land use / Land Cover of the Study Area

Page |95
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
PY
MYTRAR ESIA Report

4.2.2. Topography and Drainage

Project site is flat land parcel with minor leveling requirement. The elevation of the site varies from
219m to 223m above msl. The study area is mainly irrigated by network of canal system. No natural
prominent drainage system in and around the project site was observed. However, few ponds are the
part of study area.

The Satluj, Beas and Ravi rivers form the main drainage system in the state of Punjab. The other main
drainage channels in Punjab are Ghahhar river, White Bein, Black Bein, Kiran nala, Chakki River and
Sakki Nala. In addition to these major drainage channels, these are numerous choes (seasonal
rivulets), originating in the Siwalik hills and drain the Kandi area. The natural gradient of the drainage
channels is generally from north-east to south-west direction. In areas, where natural drainage is
lacking, artificial drains have been dug up for the disposal of storm water and seepage from
waterlogged areas in the state.

In Punjab, out of the total irrigated area, 29 percent is irrigated by canals and remaining 71
percent by tubewells. There are six major canals system viz. Upper Bari Doab, Sirhind, Bikaner,
Rajasthan, Bist Doab and Bhakra. Only Upper Bari Doab Canal is taking off from river Ravi and the
other five canals from river Satluj. The drainage map of the Punjab State is shown as Figure 4.4
below.

Figure 4-4: Drainage Basin Map of Punjab State

PUNJAB
DRAINAGE

= — ye =~ : fe begend

[J oateteaer

Page |96
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
Py
MYTRAR ESIA Report

4.2.3 Geomorphology and Geology

The area falls under the Indo-Gangetic alluvial plains. The geological formations met within the district
comprise Alluvium of Quaternary age. It consists of alternating beds of sand, silt and clay. In the
southwestern part, the alluvium is overlain by thin layer un-stratified loam.

The district mainly represents a flat alluvial plains interrupted by sand dunes in southwestern part.
There is no perennial river in the district. The area is mainly irrigated by the network of canals. The
area of Punjab can be divided into three regions which are the following:

Malwa is a region of Punjab and parts of Haryana between the Sutlej and Yamuna rivers. People of
Malwa are known for being great fighters, and warriors. The Malwa area makes up majority of the
Punjab region consisting 11 districts. Cities such as Ludhiana, Patiala, Bhatinda and Mohali located in
the Malwa region.

Majha is a historical region of the Indian Punjab comprising the modern districts of Amritsar,
Gurdaspur and Tarn Taran. It lies between two of the five great rivers of the Punjab: the Ravi and the
Sutlej.

Doaba is the region of Indian Punjab surrounded by the rivers Beas and Sutlej. The name "Doaba"
literally translates to "land of two rivers" ("Do" two, "Ab" river; Punjabi). It is one of the most fertile
regions of the world, and was the centre of the Green Revolution in India. To this day, it remains one
of the largest per capita producers of wheat in the world. The biggest cities in Doaba are Jalandhar,
Hoshiarpur, Adampur, Nawansher and Phagwara.

4.2.4 Hydrogeology

In reference to Mansa District Ground Water Brochure prepared by Central Ground Water Board,
North Western Region, Chandigarh during 2012-2013, The pre monsoon depth to water level ranges
from 5.56 to 15.01 m bgl, and post monsoon value ranges from 2.18 to 10.33 m bgl. In most of the
area depth to water level occurs within 10m bgl. Primary geo-technical survey as undertaken in the
month of March, 2016 presents that no water was found till 6m bgl. The area experiences a rise in
water level from pre-monsoon to post monsoon periods due to recharge from rainfall occurred in the
area. The long-term water level fluctuation over the past shows the rising trend in the northeastern
part up to 5m. The rise in water table is due to less withdrawal of ground water owing to its bad quality
and / or the intensive irrigation by network of canals. The decline in water level at few places may be
attributed to withdrawal of ground water due to its fresh and marginal quality and / or non-availability
of canal water to meet the requirement for agricultural purposes. The water table elevation ranges
from 210 m to 217 m above mean sea level. The general ground water flow is from northeast to
southwest direction. The yield of the shallow tube wells varies from 870 to 3000 litres per minute for
4 to 13m drawdown. The long-term trend of water level ranges in the district from 0.14 (Burj Bhalaike)
to 0.82m/yr (Rar).

4.2.5 Seismicity

As per seismic zoning map of India, project district falls under Seismic Zone III, which is a moderate
risk zone. Efforts will be made to design the structure according to intensity of the zone. Provision of
IS 875 and IS 1893 will be followed for designing of structure. The seismic zoning map of India is shown
in Figure 4.5.

Page |97
od 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
re
MYTRAR ESIA Report

Figure 4-5: Seismicity Map of India

LEGEND

= ~~ ~ Ca = =

4.3, SOIL CHARACTERISTICS

4.3.1 Samples and Methodology

Assessment of soil quality is an important aspect with reference to tree plantations, percolation of
water, ground-water impact, etc. Two soil samples were collected to assess the soil characteristics and
fertility potential of study area. The samples were collected by ramming a core-cutter into the soil up
to 90-cm depth. Two locations were selected for soil sampling on the basis of soil types, vegetative
cover etc., which would accord an overall idea of the soil characteristics near project site. Soil samples
were collected from three different depths viz. 30 cm, 60 cm and 90 cm below the surface and
homogenized. The homogenized samples were analyzed for physical and chemical characteristics. The
sealed samples were sent to laboratory for analysis. The locations of the monitoring sites are depicted
in Table below and shown in Figure 4.6.

il Sampling Locations

Station
1 Bareta (Project Site) - N1 Project Site
2 Dayalpura Village North N2 Nearby Settlement

Page |98
», 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
5%
MYTRAR ESIA Report

Source: Sampling done by Noida Testing Laboratory, Noida

@ Soil Sampling Locations

Figure 4-6: Soil Sampling Locations

Page |99
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
Pac «
MYTRAR ESIA Report

4.3.2 Analysis Results

The physical and chemical characteristics of the soil of the study area have been assessed by analyzing
various parameters as per the methods described in “Soil Chemical Analysis” (M.L Jackson) and
Department of Agriculture and Cooperation. The Physico-chemical characteristics of the soils are
presented in Table below.

Table 4-4: Soil Characteristics

S. No. PARAMETERES UNIT $ 1 (Bareta Village) | s2

1 Texture -

Sand % 32.50 30.80

Silt % 10.40 8.80

Clay % 57.10 60.40
2 pH (10% Slurry) - 6.95 7.08
3 Conductivity umhos/cm 526 487
4 Moisture % 4.25 4.58
5 Organic Matter % 0.38 0.33
6 Bulk density gram/cc 1.24 1.22
7 Porosity %V/V 24.50 22.80
8 S.A.R meq/kg 4.60 4.20
9 Infiltration capacity mm/h 18.20 17.30
10 Carbonates mg/kg 0.62 0.50
11 Sodium as Na mg/kg 368.20 426.30
12 Potassium as K % 143.65 187.50
13 Phosphorus as P % 12.56 14.65
14 Chloride as Cl mg/kg 87.50 78.59
15 Zinc as Zn mg/kg 4.80 5.68
16 Copper as Cu mg/kg 0.62 0.47
17 Iron as Fe mg/kg 0.48 0.39
18 Nitrogen as N % 0.05 0.04
19 Sulphate as SO4 mg/kg 14.50 17.85
20 Boron as B mg/kg 0.07 0.06

Source: Sampling and Analysis done by Noida Testing Laboratory, Noida

Clay loam was found the major soil formation in the study area. pH value of 6.95 to 7.08 presents
neutrality of the soil. Nutrient exchanges between organic matter, water and soil are essential to soil
fertility. Percentage of organic matter was found varying from 0.33 to 0.38%. NPK value suggest that
soil is moderate in terms of fertility potential.

As per Research Paper Published by Anupam Khajuria, Tokyo Institute of Technology, Tokyo, Japan
‘Impact of Nitrate Consumption: Case Study of Punjab, India’, In recent years a drop in productivity

Page |100
od 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
ean ESIA Report

has been observed mainly due to falling fertility of the soil, due to excessive use of fertilizers and
pesticides over the years.

44 CLIMATE AND AMBIENT AIR QUALITY
4.4.1 Climatology

The climate in the area is typical semi-arid type with distinct wet and dry seasons. The normal average
annual rainfall of the district is 444 mm (Bhatinda IMD Station). The rainfall occurs due to southwest
monsoon which sets in the last week of June and withdraws towards end of September. The climate
of Mansa district is classified as subtropical steppe, semi-arid and hot which is mainly dry except in
rainy months and characterized by intensely hot summer and cold winter. During three months of
monsoon season from July to September the district experiences high humidity, cloudiness and good
monsoon rainfall.

The period from October to November Constitutes post monsoon season. The cold weather season
prevails from December to February followed by hot weather season or Pre monsoon season which
ends up to the last week of June. The normal annual rainfall of Mansa District is 444 mm (Bhatinda
IMD Station) in 27 days which is unevenly distributed over the district. The southwest monsoon sets
in last week of June and withdraws towards end of September and contributes about 77% of annual
rainfall. July and August are rainiest month. Rest 23% of the annual rainfall occurs during Non-
monsoon months of the year in the district increases from southwest to northeast.

4.4.2 Long term Climate Scenario

Long term climate data from 1981-2000 was collected from Nearest IMD station i.e. Bhatinda. The
aerial distance of Bhatinda to the Project site is approximately 70 km. The wind-direction data was
taken from Hissar IMD in absence of direction data at Bhatinda IMD Station as both the stations share
common geography and equi-distant from the project site. The summary of long term meteorological
data as collected are presented in Table below.

Table 4-5: Long-term Meteorological Data, IMD Bhatinda

Temperature (°C) Wind Humidity (%) Average
Month Monthly Monthly Pre-dominant Speed Morning || Evening Rainfall
Max Min Direction (Angle) (kmph) (mm)
Jan 24.1 1.3 NW &N 2.2 73 47 15.6
Feb 27.8 2.3 NW &N 3.1 68 48 20.4
Mar 34.3 6.8 NW &N 3.5 62 41 16.4
Apr 41.6 13.9 NW &N 4.3 45 29 7.0
May 44.5 17.6 W &NW 44 43 28 15.0
June 46.2 21.2 W &NW 5.3 52 35 46.1
July 41.9 21.2 E&W 5.0 72 59 148.0
Aug 38.5 21.6 E&W 3.7 76 66 121.9
Sep 38.4 18.5 W&E 3.1 66 51 27.6
Oct 36.8 11.4 N&NE 2.0 59 44 6.2
Nov 32.6 6.0 N,W & NW 1.7 64 45 14.2

Page |101
od 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
>

MYTRAR ESIA Report
Temperature (°C) Wind Humidity (%) Average
Month Monthly Monthly  Pre-dominant Speed . Rainfall
, : : Morning Evening
Max Min Direction (Angle) (kmph) (mm)
Dec 26.6 1.8 NW and W 1.7 72 48 5.5
Average 36.1 12.0 NW &N 3.3 62.7 45.1 443.8

Source: Climatological Tables 1981-2000, Indian Meteorological Dept., Govt. of India

The maximum average temperature was recorded in the month of June at 46.2°C and the minimum
average temperature was 1.3°C in January. The
Relative Humidity was maximum during the monsoon
season with the month of August recording the highest
average at 76%.

The average wind speed in the region is low with an esr.
annual average of 3.3 kmph. The maximum average
wind speed in observed in the month of June. The
annual predominant wind direction recorded at the
IMD station was from North-West followed by North.
The annual average wind-rose diagram as sketched for
the IMD Station is shown as Figure 4.7.

Figure 4-7: Wind-rose IMD Bhatinda (1981-2000)
4.4.3 Climate Change

As discussed under Section 3.10, rainfall is expected to decrease by 5% and temperature is likely to
increase in the tune 4-5°C in the project region. Solar cell output is usually rated at 25°C with output
decreasing by about 0.39% for each temperature rise of 1°C. Therefore, a reduction of about 2% in
output of solar cells is expected due to climate change. However, design has been done is such a
manner that sufficient air flow is maintained to keep the modules cool and in turn to decrease the
efficiency loss due to temperature rise.

4.4.4 Ambient Air Quality
4.4.4.1 Monitoring Locations and Parameters

Air Quality monitoring of the project area is carried out by the Noida Testing Laboratory, which is
accredited by National Accreditation Board for Testing and Calibration Laboratories (NABL) in
accordance with ISO/IEC 17025:2005. Monitoring for the concentrations of the following parameters
in the environment are measured:

e Particulate Matter 2.5 (PM2.5)
e Particulate Matter 10 (PM10)
e Sulphur Dioxide (SO2)

e Oxides of Nitrogen (NOx)

e Carbon Monoxide (CO)

Page |102
od 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
PY
MYTRAR ESIA Report

Air pollution due to combustion of fossil fuels in vehicles, domestic cooking and other industrial
activities is reflected in the level of SO2, NOx and CO, whereas Particulate Matter concentration is
indicative of the amount of dust and other fine particles in the air.

Three different locations were chosen for assessment of ambient air quality in study area. One station
was set-up near to the project site, whereas other two stations were set-up in up-wind and down-
wind direction respectively. Monitoring has been carried out twice in a week manner after one week
at each location. Details of sampling location is presented in Table below.

Table 4-6: Ambient Air Quality Monitoring Stations

Station
1 Bareta (Project Site) - AAQ1 Project Site
2 Dayalpura Village North AAQ2 Up-wind Station
3 Bareta near Market South-East AAQ3 Down-wind Station

Source: Onsite Monitoring done by Noida Testing Laboratory, Noida

Map for Ambient Air Quality Monitoring Locations are shown as Figure 4.8. Photographs presenting
activities is shown in Figure 4.9 below.

4.4.4.2 Analysis and Results

The ambient air quality samples as collected from the site was further analysed in laboratory for
concentration analysis of pollutants. The analysis results further correlated mathematically and
summarized below.

Table 4-7: Ambient Air Quality at Bareta near Project Site (ug/m3)

Parameter so2 NOX PM10 PM2.5 co
Minimum 5.8 10.4 71.5 30.6 <1.0
Maximum 6.6 12.4 62.6 26.7 <1.0
Average 5.8 10.4 62.6 26.7 <1.0
10 Percentile 6.6 12.4 71.5 30.6 -
20 Percentile 6.2 11.4 67.1 28.7 -
30 Percentile 5.9 10.6 63.5 27.1 -
50 Percentile 6.0 10.8 64.4 27.5 -
80 Percentile 6.0 11.0 65.3 27.9 -
98 Percentile 6.2 11.4 67.1 28.7 -
Arithmetic Mean 6.5 12.0 69.7 29.8 -
Geometric Mean 6.6 12.3 71.3 30.5 -
Standard Deviation 6.2 11.4 67.1 28.7 -
95 Percentile 6.2 11.3 66.9 28.6 -
NAAQS (24 hourly) 80 80 100 60 -

Source: Monitoring and Analysis done by Noida Testing Laboratory, Noida

Page |103
+ 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
a
MYTRAR ESIA Report

ad
ee ee

eo

om + . ee
© Air Monitoring Stations ot ented

Figure 4-8: Air Monitoring Stations

Page |104
od 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

Figure 4-9: Onsite Ambient Air Quality Monitoring Photographs

ESIA Report

Table 4-8: Ambient Air Quality at Dayalpura (ug/m3)

Parameter so2 NOX PM10 PM2.5 co
Minimum 7.2 13.2 68.8 28.6 <1.0
Maximum 6.3 11.3 63.0 31.3 <1.0
Average 6.3 11.3 63.0 28.6 <1.0
10 Percentile 7.2 13.2 68.8 31.3 -
20 Percentile 6.7 12.2 65.9 30.0 -
30 Percentile 6.4 11.5 63.6 28.8 -
50 Percentile 6.5 11.7 64.2 29.1 -
80 Percentile 6.6 11.9 64.8 29.4 -
98 Percentile 6.7 12.2 65.9 30.0 -
Arithmetic Mean 7.0 12.8 67.7 30.8 -
Geometric Mean 7.2 13.1 68.7 31.3 -
Standard Deviation 6.7 12.2 65.9 30.0 -
95 Percentile 6.7 12.2 65.9 29.9 -
NAAQS (24 hourly) 80 80 100 60 -

Source: Monitoring and Analysis done by Noida Testing Laboratory, Noida
Table 4-9: Ambient Air Quality at Bareta near Market (ug/m3)

Parameter SO2 NOx PM10 PM2.5 co
Minimum 7.2 15.0 71.6 33.0 <1.0
Maximum 78 15.9 81.3 43.3 <1.0
Average 7.2 15.0 71.6 33.0 <1.0
10 Percentile 7.8 15.9 81.3 43.3 -
20 Percentile 75 15.5 76.4 38.2 -
30 Percentile 7.3 15.1 72.5 34.1 -
50 Percentile 7.3 15.2 73.5 35.1 -
80 Percentile 74 15.3 74.5 36.1 -
98 Percentile 75 15.5 76.4 38.2 -
Arithmetic Mean 77 15.8 79.4 41.3 -

Page |105
od 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

ca ESIA Report
Parameter SO2 NOx PM10 PM2.5 co
Geometric Mean 7.8 15.9 81.1 43.1 -
Standard Deviation 75 15.5 76.4 38.2 -
95 Percentile 75 15.5 76.3 37.8 -
NAAQS (24 hourly) 80 80 100 60 -

Source: Monitoring and Analysis done by Noida Testing Laboratory, Noida

No major source of air pollution was observed at site. Agricultural activities are the only source of
pollution in study area. Agriculture activities results in generation fugitive dust. The PM10 and PM2.5
P98 concentration in the region found varying from 68.7 to 81.1 ug/m3 and 30.5 to 43.1 ug/m3 in
respect to the prescribed standards of 100 and 60 pg/m3 respectively. No significant concentration of
gaseous pollution was observed. In general air pollution was found within the prescribed standards at
all the places.

4.5 AMBIENT NOISE LEVEL

4.5.1 Monitoring Station and Methodology

In the present study, sound pressure levels (SPL) have been measured by a sound level meter. Since
loudness of sound is important for its effects on people, the dependence of loudness upon frequency
must be taken into account in noise impact assessment. This has been achieved by the use of A-
weighting filters in the noise measuring instrument which gives a direct reading of approximate
loudness. A-weighted equivalent continuous sound pressure level (Leq) values have been computed
from the values of A-weighted sound pressure level measured with the help of noise meter.

Noise monitoring was carried out at two locations including project site. These locations have been
given in Table below and shown Figure 4.10.

Table 4-10: Noise Monitoring Stations

Station
1 Bareta (Project Site) - N1 Project Site
2 Dayalpura Village North N2 Nearby Settlement

Source: Monitoring done by Noida Testing Laboratory, Noida

4.5.2 Frequency and Results

At each location, noise monitoring has been carried out once during the study period (May 2016) over
a period of twenty-four hours to obtain Leq values at uniform time intervals of 1 hour. In each hourly
time interval Leq values have been computed from SPL readings taken at uniform time intervals of 15
minutes. For each location, day and night time Leq values have then been computed from the hourly
Leq values so that comparison could be made with the national ambient noise standards.

Day time Leq has been computed from the hourly Leq values between 6.00 a.m. - 10.00 p.m. and night
time Leq from the hourly Leq values between 10.00 p.m. - 6.00 a.m. The results are presented in Table
below.

Page |106
+ 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
a
MYTRAR ESIA Report

@ Noise Monitoring Stations Peto

Figure 4-10: Noise Monitoring Stations

Page |107
od 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
ean ESIA Report

Table 4-11: Noise Level in Study Area
Noise Level in dB(A)

Location
Leq (day) Leq (night)
N1- Bareta (Project Site) 51.3 36.8
N2- Dayalpura Village 50.1 36.6
Ambient Noise Standards for 55.0 45.0 .
Rural and Residential Areas

Source: Monitoring done by Noida Testing Laboratory, Noida
No major source of noise was observed in the region. No heavy traffic was found at the road side too.
The noise levels recorded in the monitoring locations during daytime were found in the range of 50.1

to 51.3 dB(A) and during night time the Leq value was between 36.5 and 36.6 dB(A). In general noise
level was found within the prescribed standards in absence of any major noise source.

4.6 WATER QUALITY

2 Ground water and 1 Surface water samples were collected and analyzed for assessment of water
quality in and around the project site. The locations of the monitoring sites are depicted in Table below
and shown in Figure 4.11.

Surface Water Sampling Location

1 Nallah near to Site North sw1 ourace Water nearest to Water
Ground Water Sampling Location

1 Bareta (Project Site) - Gw1 Project Site

2 Dayalpura Village North Gw2 Nearby Settlement

Source: Sampling done by Noida Testing Laboratory, Noida

Page |108
ESIA Report

25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

. -
Pr eee

—

-
:
‘
.
.
.
*
'
‘
ae
.
'
.
Pe
.
.

© Surface Water Sampling Stations

@ Ground Water Sampling Stations

Figure 4-11: Water Sampling Locations

Page |109
od 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
PY
MYTRAR ESIA Report

4.6.1 Surface Water Quality

Surface water quality was assessed through sample analysis of the drain (Nallah) flowing adjacent to
the project site. Analysis of the sample was carried out as per established standard methods and
procedures prescribed by CPCB IS 3025, IS 10500 and APHA 22™ edition, 2012.

The quality of water is determined with respect to the standard values provided by the Central
Pollution Control Board (CPCB). The detail of the water quality is mentioned in Table below.

Table 4-13: Surface Water Quality
1S:2296 Class C SW 1 (Drain

(ELE Near Bareta)
1 pH - 6.5-8.5 8.12
2 Color Hazen units 300 <5
3 Conductivity mS/cm $ 285.6
4 Dissolved Oxygen mg/l 4 minimum 3.2
5 BOD (3 days at 27°C) mg/l 3 5.6
6 Total Dissolved Solids me/I 1500 168.2
7 Total Hardness me/I s 104
8 Chloride as Cl me/I 600 33.56
9 Fluorides as F- me/I 1.5 0.22
10 Sulphate as SO,” me/I 400 6.8
11 Alkalinity me/I s 122.25
12 Nitrates as NO3 me/I s 4.2
13 Cyanides as CN me/I 0.05 BDL
14 Calcium as Ca me/I s 20.58
15 Magnesium as Mg me/I $ 6.85
16 Sodium as Na me/I s 18.92
17 Potassium as K me/I s 7.58
18 lron as Fe me/I 50 0.07
19 Chromium as Cr me/I 0.05 BDL
20 Cadmium as Cd me/I 0.01 BDL
21 Lead as Pb me/I 0.1 BDL
22 Copper as Cu me/I 1.5 BDL
23 Arsenic as As me/I 0.2 BDL
24 Selenium as Se me/I 0.05 BDL
25 Phenolics as CsHsOh me/I 0.005 BDL
26 Zinc as Zn me/I 5 BDL
27 Mercury as Hg me/I $ Absent
28 Aluminum as Al me/I s BDL
29 Anionic detergents as MBAS. me/I 0.12 BDL
30 Oil and grease me/I 0.3 BDL

Page |110
od 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

ani ESIA Report
S.No. Parameter Units a c Neo bercta
31 Sodium Absorption Ratio meq/L - 2.7
32 Insecticides mg/l Absent Absent
33 Coliform Organisms MPN/100 ml Should not 3200
exceed 5000

Source: Sampling and Analysis done by Noida Testing Laboratory, Noida

The water of the drain was found alkaline with pH value of 8.12. Discharge of the domestic waste and
run-off containing fertilizer load from nearby farming field. All other parameters were found within
prescribed standards except BOD where it found exceeding the standards due to biological growth in
water. In general water need treatment before using any of the human purpose.

4.6.2 Ground Water Quality

The ground water selected for analysis was source from Tube-wells. Since the ground-water is used
without treatment by a large portion of population. The ground water analysis results were compared
with BIS standards and presented in Table below.

Table 4-14: Ground Water Quality

Ss. ; Gwi Gw2 10500:2012
No. Berametet wait (Bareta)  (Dayalpura) Acceptable Permissible
1 | pH - 6.87 6.98 6.5-8.5 NR
2 | Turbidity NTU <1.0 <1.0 1 5

3 | EC HMho/cm 642 562.2 - -

4 | Tss me/I <1.0 <1.0 - -

5 | TDS me/I 392.2 324.5 500 2000
5 Ce. Alkalinity as) ae 152.2 120.2 200 600
7 | Chlorides as Cl mg/l 104.5 82.3 250 1000
8 | Sulphates as SO4? mg/l 27.5 21.2 200 400
9 Nitrates as NO3 mg/l 4.2 3.6 45 NR
10 | Phosphates as POs mg/l 1.24 1.62 - -
un Ce. Hardness as) oy 187.3 162.5 200 600
12 | Calcium as Ca mg/l 48.2 41.3 75 200
13. | Magnesium as Mg mg/l 21.4 16.5 30 100
14 | Sodium as Na mg/l 23.6 26.5 - -
15 | Potassium as K mg/l 8.45 7.85 -

16 | Flourides as F mg/l 0.18 0.12 1.0 15
17 | lronas Fe mg/l 0.06 0.07 0.3 NR
12 Conoacn ds mg/l BDL BDL 0.001 0.002

Page |111
od 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

ca ESIA Report
Gwi1 Gw2 10500:2012
Parameter
(Bareta) | (Dayalpura) Acceptable Perm

19 | Cyanide as CN” me/I BDL BDL 0.05 NR
x0 Resta Chlorine as me/l 0.2 0.2 02 10

21 | Cadmium as Cd me/I BDL BDL 0.003 NR
re Chromium as | g/l BDL BDL 0.05 NR
23 | Lead as Pb me/I BDL BDL 0.01 NR

24 | ZincasZn me/I 0.16 0.21 5 15

25 | Manganese as Mn me/I BDL BDL 0.1 0.3
26 | Copper as Cu me/I BDL BDL 0.05 15

27 | Nickel as Ni me/I BDL BDL 0.02 NR

28 | Colour Hazen <5 <5 5 15

29 | Taste - Agreeable Agreeable | Agreeable Agreeable
30 | Odor - Agreeable Agreeable | Agreeable Agreeable
31 | Boron me/I BDL BDL 0.5 1.0

32 | Anionic Detergents me/I BDL BDL 0.2 1.0

33 | Mineral Oil me/I BDL BDL 0.5 NR

34 | Aluminium as Al me/I BDL BDL 0.03 0.2

35 | Mercury as Hg me/I BDL BDL 0.001 NR

36 | Pesticides me/I Absent Absent Absent NR

Source: Sampling and Analysis done by Noida Testing Laboratory, Noida

Water in the study area was found neutral in terms of pH ranging from 6.87 to 6.98. Turbidity and
color was found well within the acceptable limits. No bad smell was observed in the ground water.
Most of heavy metals was found below the detectable limit, whereas, slight concentration of Iron and
Zinc were observed. However, concentration of Iron and Zinc was found well below the acceptable
limits. In general water is suitable for drinking, after necessary disinfection.

47 ECOLOGICAL STATUS
4.7.1 Objective of Study
The study was undertaken with a view to understand the status of ecosystem along the following line:

e Review of secondary literature available with Botanical and Zoological Survey of India, Forest
department etc. for determining historical trends

e To assess nature and distribution of the vegetation in the area

e Determination of type of forests

e Preparation of checklist of flora and fauna

e Listing of Trees, shrubs, climbers and herbs and other existing habit forms

e To recognize the plant community

Page |112
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
Py
MYTRAR ESIA Report

e To identify the rare and endangered species in the project area

e To determine ecologically sensitive areas like national parks or wildlife sanctuaries
e Existing status of flora and fauna

¢ Disturbance due to human utilization and livestock

4.7.2 Ecology Survey

The surveys for ecology and biodiversity assessment were conducted in and around the proposed
Bareta Solar PV Project. Team of ecology experts visited the site on 24" June, 2016 to 28"" June, 2016
for floral and faunal survey. Secondary available information as also studied while finalizing the list of
floral and faunal species.

To achieve the above objectives, general floristic and ecological survey covering 10 km radius around
the proposed site was carried out. The survey included:

e Reconnaissance Survey

¢ Generation of primary data to understand baseline ecological status of floral elements, sensitive
habitats and rare species

e Importance and status of plants

4.7.3 Ecological Sensitive Area

No National Park, Wildlife Sanctuary, Bio-spehere Reserve, Notified Wildlife Corridor, etc. is located
within 10km from the project site. Bir Aishvan Wildlife Sanctuary is the nearest notified ecologically
notified area. The distance of Bir Aishwan from project site is about 44km. The proposed project
doesn’t involved diversion of any forests area for the project purpose.

4.7.4 Forest Area

According to India State of Forest Report, 2015, the recorded forest area and tree cover of Punjab
State is 3315 km? which constitute 6.58% of its total geographical area of 50362 km?. The Reserve
Forest, Protected Forest and Un-Classed Forests constitute 1.3%, 34.3% and 57.4% respectively of the
total state forest and tree cover area. Figure 4.12 presents the Forest Cover Map of Punjab state.

Page | 113
od 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
re
MYTRAR ESIA Report

Figure 4-12: Forest Map of Punjab State

It was observed that the percentage of forest cover (On the basis of forest density) out of total
geographical area in Mansa district is almost negligible in comparison to state’s overall percentage.
Comparative details between the Project Districts & State forest Cover have been presented in below
table.

Table 4-15: Forest Cover in Project District and State as per Density

Area in Km? % of
District / :
—— Geographical VeryDense | Moderately Open =H Geographical
Area Forest Dense Forest Forest Area
Mansa 12847 0 1 5 6 0.27
Punjab 114865 0 735 1036 1771 3.52

Source: India State of Forest Report, 2015

Page |114
od 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
ean ESIA Report

Project site primarily consist the agriculture land with patches of scrub (barren) land. No forest area
is being affected due to proposed project.

4.7.5 Floral Composition

The floristic studies were based on exploration of the study area. The field surveys involve the
preparation of an inventory of different species of plants including trees, shrubs, economic plants in
the plant community of the area. All plant species were identified correctly with the help of expert
taxonomist and literature published by BSI. The observations were also made on the agricultural
patterns, agricultural weeds and cultivated and introduced plant species. The documentation of the
plant communities was done by random walk through the study area and visual observations.

4.7.5.1 Observations and Results

The general floristic composition of Mansa District has an overlapping of floral composition belonging
to 'Semi-Arid Region' as a major part and scattered elements of 'Moister Plain Country’. The study
area is dominated by agricultural activities with patches of scrub land having invaded growth of
Prosopis Juliflora. Some of the glimpses of ecology present at site are shown as Figure 4.13 below.

Figure 4-13: Glimpses of Vegetation at Site

One patch of land at the site found consisting Prosopis Juliflora Plantation. The area of this patch is
around 0.1 ha. The patch also consists one or two plants of Oak and Azaradirata Indica. Some of these
trees are need to felled for the project purpose.

The inventory of the Floral Species as observed in Study area is presented in Tables below.

Table 4-16: Trees in Study Area

ocal Name Scientific Name Family
1 Subabul Acacia leucocephala Fabaceae
2 Babul Acacia nilotica Fabaceae
3 Arsua Adhatoda zeylancia Acanthaceae
4 Neem Azadirachta indica Meliaceae
5 Palash Butea monosperma Fabaceae
6 Khair Capparis decidua Capparaceae
7 Shisham Dalbergia sissoo Fabaceae
8 Katathohar, Euphorbia nivulia Euphorbiaceae

Page |115
25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

/
MYTRAK ESIA Report
S.No. Local Name Scientific Name Family
9 Peepal Ficus religiosa Moraceae
10 Indian Banyan Ficus benghalensis Moraceae
11 Bakain Melia azedarach Meliaceae
12 Sehtoot Morus alba Moraceae
13 Palm Tree Phoenix sylvestris Arecaceae
14 Jund Prosopis cineraria Fabaceae
15 Vann Salvadora oleoides Salvadoraceae
16 Plum Syzygium cumini Myrtaceae
17 Ber Ziziphus mauritiana Rhamnaceae

Source: Onsite field Survey and Botanical Survey of India

Some shrubs were also observed at site. Some of the dominant shrubs, climber and bushes as
observed during site visit, is giving in Table below.

2

Table 4-17: Shrubs and Climbers in Study Area

S.No. Scientific Nam: Family

1 Calatropis procera Apocynaceae

2 Capparis decidua Capparaceae

3 Crotolaria burhia Fabaceae

4 Leptadenia pyrotechnica Apocynaceae

5 Tecomella acmella Bignoniaceae

6 Abrus precatorius Fabaceae

7 Abutilon indicum Malvaceae

8 Conostephium pendulum Ericaceae

9 Caesalpinia bonduc Caesalpiniaceae
10 Coccinia grandis Cucurbitaceae
11 Cocculis hirsutus Menispermaceae
12 Flacouritia indica Salicaceae

13 Lantana camara Verbenaceae

14 Leptadenia reticulata Asclepiadaceae
15 Mimordica balsamina Cucurbitaceae
16 Morus alba Moraceae

17 Murraya Koenigii Rutaceae

18 Pergularia daemia Apocynaceae

19 Plumbago Zeylanica Plumbaginaceae
20 Tinospora cordifolia Menispermaceae
21 Ziziphus oenoplia Rhamnaceae

Source: Onsite field Survey and Botanical Survey of India

Ruderal Plants: Ruderal vegetation develops in places which are subjected to change from time to
time, such as waste place around villages, railway tract and roadsides. The common species are

Page |116
od 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
ca ESIA Report

Xanthium stramonium, Cannabis sativa, Croton bonplandianum, Cassia obtusifolia, Argemone
mexicana, Amaranthus spinosus, etc.

Economic Plants: The study area harbors number of plants which are being used locally and play
important role in economic development. Acacia catechu, Acacia nilotica ssp. indica are used in
tanning industry. Inedible oil extracted from Argemone mexicana, Azadirachta, Vetiveria zizanioides
are economically exploited. Besides these, a large number of plants are also exploited for herbal
medicines, home remedies and in the preparation of ayurvedic formulations. The common species are
Aegle marmelos,Linum usitatissimum, Azadirachta indica, Acacia catechu, Abrus precatorius, Datura
stramonium, Solanum surantense, Adhatoda zeylanicus. Butea monosperma, Calatropis procera,
Boerhovia diffusa, Asparagus racemosus, etc. Project site is plain agricultural land, no naturally grown
plant of economic importance was observed at the site.

4.7.6 Faunal Characteristics
4.7.6.1 Total Listing of Faunal Elements

Faunal studies help to understand the wellbeing of a nature and functioning of ecosystems. It helps to
monitor biological richness or heritage quality, habitat change and quantifying threatening species.
The faunal components such as Arthropods, Molluscs, Pisces, Birds and Mammals are very sensitive
to the change in the ecosystem, therefore are best used as indicators of the ecosystem function and
considered crucial in the ecology and management of the aquatic and terrestrial ecosystems.

Animals and birds in the study area were documented using following means:

e Secondary sources and published literature

e By interviewing local people

e Actual sighting

e Indirect evidence (pallets, dung, droppings, scat, mould, marking on the trunks etc.)
e Nesting (birds, burrows for small mammals)

The records for the birds, mammals and other faunal groups were made at the same site where
vegetation sampling was carried out. Most of the records of the mammalian and reptilian fauna are
opportunistic, nonetheless very useful to understand habitat specificity and interrelationship between
certain floral and faunal elements and also between certain geological and faunal features.

4.7.6.2 Mammals
The study area is a place of poor mammalian diversity. In absence of forest area in the district, no
wildlife fauna is visited easily. 29 species of mammals have been recorded during visit from the study

area. The mammalian species recorded are listed in the following Table along with their schedule in
which they are placed according to the Wildlife Act 1972 and IUCN status.

Table 4-18: Mammals in Study Area
Wildlife IUCN
Common Nai Scientific Name
Schedule Category
1 | Indian Rhesus Macaque Macaca radiata Schedule Il Lc
2 | Five-striped Palm Squirrel Funambulus pennantii Schedule IV Lc
3. | Antelope / Tatera indica Schedule V Lc

Page |117
25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

/

MYTRAK ESIA Report

3 Wildlife IUCN

No. Common Name Schedule Category
Indian Gerbil Rat
Indian Mole Rat Banidicota bengalensis Schedule V Lc
Large Bandicoot Rat Banidicota indica Schedule V Lc
Common House / Rattus rufescens Schedule V Lc
Roof Rat
Common House Mouse Mus musculus casteneus Schedule V LC
Little Indian Field Mouse Mus booduga Schedule V Lc
Indian Crested Porcupine Hystrix indica Schedule IV Lc

10 | Indian Black-naped Hare Lepus (Indolagus) nigricollis Schedule IV Lc

11 | House / Grey Musk Shrew Suncus murinus Schedule V Lc

12 | Greater Short-nosed Fruit | Cynopterus sphinx Schedule V Lc
Bat

13 | Indian Flying Fox Pteropus giganteus Schedule V Lc

14 | Greater Yellow House Bat Scotophilus heathii - Lc

15 | Dormer’s Pipistrelle Scotozous dormeri Dobson - Lc

16 | Tickle’s Bat Hesperoptenus tickelli - Lc

17 | Indian Pangolin Manis crassicaudata Schedule | Endangered

18 | Jungle Cat Felis chaus Schreber Schedule II Lc

19 | Indian Gray Mongoose Herpestes edwardsii Schedule II Lc

20 | Small Asian Mongoose Herpestes javanicus | Schedule II Lc

auropunctatus

21 | Striped Hyaena Hyaena Schedule III NT

22 | Asiatic Jackal Canis aureus Schedule I! LC

23 | Feral Dogs Canis domesticus - -

24 | Indian Fox/ Bengal Fox Vulpes bengalensis Schedule II Lc

25 | Asian Small-clawed Otter Aonyx cinereus Schedule | Vulnerable

26 | Wild Boar Sus scrofa Linnaeus Schedule III LC

27 | Sambar Rusa unicolor Schedule III Vulnerable

28 | Blue Bull Boselaphus tragocamelus Schedule III Lc

29 | Four-horned antelope Tetracerus quadricornis Schedule | Vulnerable

LC- Least Concern, NT- Not Threatened

Source: Actual sightings, interactions with local people and Publication of ZSI, Kolkata

4.7.6.3 Reptiles and Amphibians

A total 23 reptile species and 6 Amphibians Species were reportedly present in the region, out of which
2 species namely Indian Flap shelled or Mud Turtle and Common Indian Monitor Lizard comes under

Schedule | of Wildlife Protection Act, 1972. The snakes mostly preferred open grassland to semi-arid
rocky habitats whereas lizards and skinks also preferred open to scrub forest bushes. However, project

Page |118
25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

ESIA Report

site doesn’t found suitable for habitat of these species, thus, there is least probability of occurrence
of these species at site.

Table 4-19: Reptiles Reported in Study Area

Common Name Scientific Name wilelite _—
Schedule Category
Indian Roofed Turtle Pangshura tecta Schedule IV Lc
Indian Flap shelled or Mud | Lissemys punctata Schedule | Lc
Turtle
3. | Brook’s House Gecko Hemidactylus brookii - Lc
4. | Yellow House Gecko Hemidactylus flaviviridis - Lc
5. | Fan Throated Lizard Sitana ponticeriana - Lc
6. | Garden Lizard Calotes versicolor - Lower Risk (NT)
7. | Hardwicke’s Short Tail | Brachysaura minor Schedule IV Data Deficient
Agama
8. | Bronze grass skink / mabuya | Eutropis macularia - Lower Risk (LC)
Common Keeled — grass | Eutropis carinata - Lc
skink/ mabuya
10. | Common Indian Monitor | Varanus bengalensis Schedule | Lc
Lizard
11. | Common Blind / Brahminy | Indotyphlops braminus Schedule IV Lower Risk (NT)
Blind / Worm Snake
12. | Slender Blind Snake Typhlops porrectus Schedule IV Lower Risk (NT)
13. | Indian Sand / Red Boa Eryx johnii Schedule IV Lower Risk (NT)
14. | Trinket Snake Coelognathus helena Schedule IV Lower Risk (NT)
15. | Dhaman / Rat Snake Ptyas mucosus Schedule II Lower Risk (NT)
16. | Checkered Keelback Snake | Xenochrophis piscator Schedule II Lower Risk (NT)
17. | Barred Wolf Snake Lycodon striatus Schedule IV Lower Risk (LC)
18. | Common Vine Snake Ahaetulla nasutus Schedule IV Lower Risk (NT)
19. | Leith’s sand snake Psammophis leithii - Lower Risk (NT)
20. | Bi-ocellate Cobra Naja Schedule II Vulnerable
21. | Oxus / Black Cobra Naja oxiana Schedule II Data Deficient
22. | Common Indian Krait Bungarus caeruleus Schedule IV Data Deficient
23. | Russell’s viper Daboia russelii Schedule II Lower Risk (NT)

LC- Least Concern, NT- Not Threatened
Source: Actual sightings, interactions with local people and Publication of ZSI, Kolkata
Table 4-20: Amphibians Reported in Study Area

> Common Name ntific Name lis _—
No. Schedule Category

1. | Common Indian Toad Duttaphrynus melanostictus - Lc

2 | Indian Skipper Frog Euphlyctis cyanophlyctis Schedule IV Lc

Page |119
od 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

ESIA Report
~ Common Name Scientific Name Sete —

3 | Indian Cricket / Paddy field | Fejervarya limnocharis Schedule IV Lc
Frog

4 | Indian Bull Frog Hoplobatrachus tigerinus Schedule IV Lc
Burrowing Frog Sphaerotheca breviceps Schedule IV Lc

6. | Ornate microhylid / Ornate | Microhyla ornata Not Listed Lc
Rice / Black-throated Frog

LC- Least Concern, NT- Not Threatened
Source: Actual sightings, interactions with local people and Publication of ZSI, Kolkata

4.7.6.4 Avi-fauna

A total of 125 species of birds were identified or were reported to be present in the study area. As per
the Wildlife Protection Act 1972, four Schedule-I species were identified. Detailed inventory of the
avifauna is presented in Table below.

Table 4-21: Avifauna Reported in Study Area

Ss. oe Wildlife IUCN

No. Common Name Scientific Name Schedule tomy

1. | Little Grebe / Dabchick Tacthbaptus ruficollis Schedule IV Lc

2. | Great Crested Grebe Podiceps cristatus - Lc

3. | Dalmatian Pelican Pelecanus crispus Schedule IV Vulnerable

4. | Darter Anhinga melanogaster Schedule IV NT

5. | Little Egret Egretta garzetta Schedule IV Lc

6. | Cattle Egret Bubulcus coromandus Schedule IV Lc

7. | Pond Heron Ardeola grayii Schedule IV Lc

8. | Purple Heron Ardea purpurea - Lc

9. | Black-necked Stork Ephippiorhynchus Schedule IV NT
asiaticus

10. | Painted Stork Mycteria leucocephala Schedule IV NT

11. | Lesser Adjutant Stork Leptoptilos javanicus Schedule IV NT

12. | Oriental White/Black | Threskiornis Schedule IV NT

Headed Ibis melanocephalus

13. | Black Ibis Pseudibis papillosa Schedule IV NT

14. | Northern Pintail Anasacuta Linnaeus Schedule IV Lc

15. | White-headed Duck Oxyura leucocephala Schedule IV Endangered

16. | Cotton Pigmy Teal Nettapus Schedule IV ike
coromandelianus

17. | Marbled Teal Marmaronetta Schedule IV Vulnerable
angustirostris

18. | Spot-billed Duck Anas poecilorhyncha Schedule IV Lc

19. | Ferruginous Duck Aythyanyroca Schedule IV NT

Page |120
25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

= cd ESIA Report

~ Common Name Scientific Name Sie —

20. | Common Pochard Aythya farina Schedule IV Vulnerable

21. | Lesser Whstling Teal / | Dendrocygna jaanica - Lc

Duck

22. | Black Kite Milvus migrans Schedule IV Vulnerable

23 | Greater Spotted Eagle Aquila clanga Schedule IV Vulnerable

24. | Greater Spotted Eagle Aquila hastata Schedule IV Vulnerable

25. | Eastern Imperial Eagle Aquila heliaca Savigny Schedule IV Vulnerable

26. | Cinereous Vulture Aegypius monachus Schedule IV NT

27. | White-rumped Vulture Gyps bengalensis Schedule | Critically
Endangered

28. | Egyptian Vulture Neophron percnopterus Schedule IV Endangered

29. | Red-headed Vulture Sarcogyps calvus Schedule IV Critically
Endangered

30. | Saker Falcon Falco cherrug Gray Schedule IV Endangered

31. | Lagger Falcon Falco Jugger Gray Schedule IV NT

32. | Pallid Harrier Circus macrourus Schedule IV NT

33. | Grey Francolin Francolinus Schedule IV Lc

pondicerianus

34. | Painted Francolin Francolinus pictus Schedule IV Lc

35. | Common Quail Coturnix Schedule IV LC

36. | Indian Peafowl Pavo cristatus Linnaeus Schedule | LC

37. | Sarus Crane Antigone Schedule IV Vulnerable

38. | White Brested Waterhen | Amaurornis phoenicurus | Schedule IV Lc

39. | Common Moorhen Gallinula chloropus Schedule IV Lc

40. | Common Coot Fulica atra Linnaeus Schedule IV LC

41. | Great Indian Bustard Ardeotis nigriceps Schedule | Critically
Endangered

42. | Lesser Florican Sypheotides indica Schedule | Endangered

43. | Red-wattled Lapwing Vanellus indicus Schedule IV Lc

44. | Sociable Lapwing/Plover Vanellus gregarious Schedule IV Critically
Endangered

45. | Little Ringed Plover Charadrius dubius Schedule IV Lc

46. | Common Sand Piper Actitis hypoleucos Schedule IV Lc

47. | Wood Sand Piper Tringa glareola Schedule IV Lc

48. | Eurasian Curlew Numenius arquata Schedule IV NT

49. | Black-tailed Godwit Limosa Schedule IV NT

50. | Black-winged Stilt Himantopus Schedule IV Lc

Page |121
25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

/

MYTRAK ESIA Report
~ Common Name Scientific Name Sie —
51. | Indian Courser Cursorius Schedule IV LC

coromandelicus

52. | River Tern Sterna aurantia Schedule IV NT

53. | Black-bellied Tern Sterna acuticauda Schedule IV Endangered

54. | Indian Skimmer Rynchops albicollis Schedule IV Vulnerable

55. | Yellow-footed Green | Treron phoenicopterus Schedule IV Lc
Pigeon

56. | Rock Pigeon Columbalivia Gmelin Schedule IV Lc

57. | Yellow-eyed Pigeon Columba eversmanni Schedule IV Vulnerable

58. | Laughing / Little Brown | Streptopelia Schedule IV Lc
Dove senegalensis

59. | Spotted Dove Streptopelia chinensis Schedule IV Lc

60. | Eurasian / Indian Ring / Streptopelia decaocto Schedule IV Lc
Collared Dove

61. | Emerald Dove Chalcophaps indica Schedule IV Lc

62. | Alexandrine Parakeet Psittacula eupatria Schedule IV NT

63. | Rose-ringed Parakeet Psittacula krameri Schedule IV Lc

64. | Plum / Blossom Headed | Psittacula cyanocephala | Schedule IV Lc
Parakeet

65. | Greater Coucal / Crow | Centropus sinensis Schedule IV Lc
Phaesant

66. | Indian / Asian Koel Eudynamys scolopaceus | Schedule IV Lc

67. | Northern Spotted Owlet Athene brama Schedule IV Lc

68. | Common Barn Owl Tyto alba Schedule IV Lc

69. | Indian Common / Little | Caprimulgus asiaticus Schedule IV Lc
Nigthjar

70. | House Swift Apus affinis Schedule IV Lc

71. | Common Small Blue | Alcedo atthis Schedule IV LC
Kingfisher

72. | White Breasted Kingfisher | Halcyon smyrnensis Schedule IV LC

73. | Lesser Pied Kingfisher Ceryle rudis Schedule IV Lc

74. | Little green Bee-eater Merops orientalis Schedule IV Lc

75. | Indian / Northern Roller / | Coracias benghalensis Schedule IV Lc
Blue Jay

76. | Common Hoopoe Upupa epops Schedule IV Lc

77. | Brown Headed / Psilopogon zeylanica Schedule IV Lc
Northern Green Barbet

Page |122
25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

/
MYTRAK ESIA Report
~ Common Name Scientific Name Sie —
78. | Crimson-breasted Barbet / | Psilopogon Schedule IV Lc
Copper-smith Barbet hemacephala

79. | Northern Golden Dinopium benghalense Schedule IV Lc
backed Woodpecker /
Black-rumped Flame back

80. | Yellow fronted- pied / | Dendrocopos Schedule IV Lc
Mahratta Woodpecker mahrattensis

81. | Eastern Skylark Alauda gulgula Schedule IV Lc
82. | Redrumped Swallow Hirundo daurica Schedule IV Lc
83. | Western Swallow Hirundo rustica Schedule IV LC
84. | Wire-tailed Swallow Hirundo smithii Schedule IV LC
85. | Paddyfield/ Oriental Pipit | Anthus rufulus Schedule IV Lc
86. | White Wagtail Motacilla alba Schedule IV Lc
87. | Grey Wagtail Motacilla cinerea Schedule IV Lc
88. | Citrine / Yellow Hooded | Motacilla citreola Schedule IV Lc

Wagtail
89. | White Browed / Large Pied | Motacilla Schedule IV Lc
Wagtail maderaspatensis

90. | Indian Bay-backed Shrike | Lanius vittatus Schedule IV Lc
91. | Long-tailed / Rufous- | Lanius schach Schedule IV Lc

backed Shrike

92. | Indian / Common Wood- | Tephrodornis Schedule IV Lc

shrike pondicerianus

93. | Indian Large Cuckoo- | Coracina macei Schedule IV Lc

shrike

94. | Red-vented Bulbul Pycnonotus cafer Schedule IV Lc
95. | Oriental Magpie-Robin Copsychus saularis Schedule IV Lc
96. | Indian Robin Saxicoloides fulicatus Schedule IV Lc
97. | Pied Bushchat Saxicola caprata Schedule IV Lc
98. | White-browed Bushchat Saxicola macrorhynchus | Schedule IV Vulnerable
99. | Eastern Black Redstart Phoenicurus ochruros Schedule IV LC
100 | Yellow-eyed Babbler Chrysomma sinense Schedule IV Lc
101 | Common Babbler Turdoides caudata Schedule IV LC
102 | Jungle Babbler / Saat Bhai | Turdoides striata Schedule IV Lc
103 | Long Tailed / Rufous- | Prinia burnesii Schedule IV NT

vented Prinia
104 | Plain Prinia / White- | Prinia inornata Schedule IV Lc

browed Wren-warbler

Page |123
25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

wm ESIA Report
~ Common Name Scientific Name Sie —
105 | Zitting Cisticola Cisticola juncidis Schedule IV Lc
106 | Common Tailor Bird Orthotomus sutorius Schedule IV LC
107 | Blyth’s Reed- Warbler Acrocephalus Schedule IV Lc
dumetorum
108 | Streaked Fantail-Warbler | Cisticola juncidis Schedule IV Lc
109 | Bristled Grassbird Chaetornis striata Schedule IV Vulnerable
110 | Indian Great Tit Parus major Schedule IV Lc
111 | Purple Sunbird Cinnyris asiaticus Schedule IV Lc
112 | Common Rosefinch Carpodacus erythrinus Schedule IV Lc
113 | Yellow Breasted Bunting Emberiza aureola Schedule IV Endangered
114 | Indian Spotted Munia Lonchura punctulata Schedule IV Lc
115 | White Throated Munia / | Lonchura malabarica Schedule IV Lc
Indian Silverbill
116 | House Sparrow Passer domesticus Schedule IV Lc
117 | Baya Weaver Bird Ploceus philippinus Schedule IV Lc
118 | Pied Myna Sturnus contra Schedule IV Lc
119 | Indian Common Myna Acridotheres tristis Schedule IV Lc
120 | Bank Myna Acridotheres ginginianus | Schedule IV Lc
121 | Indian Golden Oriole Oriolus kundoo Schedule IV LC
122 | Black Drongo Dicrurus macrocercus Schedule IV Lc
123 | Indian / Rufous Tree Pie Dendrocitta vagabunda Schedule IV Lc
124 | House Crow Corvus splendens Schedule IV Lc
125 | Indian Jungle Crow Corvus culminatus Schedule IV Lc

LC- Least Concern, NT- Not Threatened
Source: Actual sightings, interactions with local people and Publication of ZSI, Kolkata

4.7.6.5 Aquatic Ecology

41 types of fish species were reported in the study area as per various published data. The detailed
listing and their status as per IUCN and Wildlife Protection Act, 1972 is given in Table below.

Table 4-22: Fish Reported in Study Area

& Wi IUCN
No. Common Name Schedule Category
1. | - Notopterus - Lc

2. | Catla fish Catla - Lc

3. | Mrigal fish Cirrhinus mrigala - Lc

4. | Reba carp Cirrhinus reba - Lc

5. | Common Carp Cyprinus carpio - Vulnerable
6. | Rohu Labeo rohita - Lc

Page |124
25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

/
MYTRAK ESIA Report
& IUCN
No. Coton Nemes Schedule Category
Bata/ Minor Carp Labeo bata - Lc
Kalbasu/ Minor Carp Labeo calbasu - Lc
Cotio Fish Osteobrama cotio - Lc
10. | Rosy/Red Barb Puntius conchonius - Lc
11. | Spot fin swamp barb fish Puntius sophore - Lc
12. | Two Spot barb fish Puntius ticto - Lc
13. | Peninsular Olive Barb Systomus sarana - Lc
14. | Swamp Barb Puntius chola - Lc
15. | Mola Carplet Fish Amblypharyngodon mola - Lc
16. | Giant danio Danio aequipinnatus - Lc
17. | Flying Barb Esomus danricus - Lc
18. | Slender Rasbora / Barb Parluciosoma daniconius - Lc
19. | Garra / Stone Sucker fish Garra gotyla - Lc
20. | Siver Headed Chela Chela cachius - Lc
21. | Indian Glass Barb Chela laubuca - Lc
22. | Large razor-belly minnow Salmostoma bacaila - Lc
23. | Guntea Loach / Mori Lepidocephalus guntea - Lc
24. | Mottled Loach, Striped Loach | Acanthocobitis botia - Lc
25. | Gangetic Mystus Mystus cavasius - Lc
26. | Striped Dwarf catfish Mystus vittatus - Lc
27. | Seenghala Fish Sperata seenghala - Lc
28. | Magur Clarias batrachus - Lc
29. | Asian Stingining catfish Heteropneustes fossilis - Lc
30. | Indian Butterfly Fish Ompok bimaculatus - Lc
31. | Pabo Fish Ompok pabo - Lc
32. | Freshwater Shark Wallago attu - Lc
33. | Freshwater garfish Xenentodon cancila - Lc
35. | Maral / Giant Snakehead | Channa striata - Lc
Murrel
36. | Maral / Giant Snakehead | Channa punctatus - Lc
Murrel
37. | Elongate Glass Perchlet Chanda nama - Lc
38. | Himalayan Glassy Perchlet Pseudambassis baculis - Lc
39. | Freshwater Flathead Goby | Glossogobius giuris - Lc
fish
40. | Barred spiny freshwater eel | Macrognathus aral - Lc

fish

Page |125
od 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
ean ESIA Report

Wildlife IUCN

Common Name Scientific Name

Schedule Category

Barred spiny freshwater eel
fish
LC- Least Concern, NT- Not Threatened

Source: Actual sightings, interactions with local people and Publication of ZSI, Kolkata

4.7.6.6 Insect & Butterflies

Macrognathus armatus

Insects are the major part of the ecological system. Various kind of butterflies were observed in the
study area. Insects as reported at site is presented in Table below.

Table 4-23: Insects and Butterflies reported in Study Area

& Wi IUCN
No. Common Name Scientific Name Schedule Goa
1. | Not Available Astychus pythias
2. | Common Banded Awl Hasora chromus - -
3. | Common Grass Dart Taractrocera maevius - -
4. | Indian Palm Bob Saustus gremius - -
5. | Small Branded Swift Pelopidas mathais - -
6. | Common Jay Graphium doson - -
7. | Common Mormon Papilio polytes - -
8. | Lime Butterfly Papilio demoleus - -
9. | Common Rose Pachliopta aristolochiae - -
10. | Common Lemmon Emigrant | Catopsilia pomona - -
11. | Mottled Emigrant Catopsilia pyranthe - -
12. | Large Salmon Arab Colotis fausta - -
13. | Common Grass Yellow Eurema hecabe - -
14. | Small Grass Yellow Eurema brigitta - -
15. | Spotless Grass Yellow Eurema laeta - -
16. | Common Albatross Appias albina - -
17. | Common Jezebel Delias eucharis - -
18. | Psyche Leptosia nina - -
19. | White Orange Tip Ixias marianne - -
20. | Yellow Orange Tip Ixias pyrene - -
21. | Pioneer White Belenois aurota - -
22. | Common Leopard Phalanta phalantha - -
23. | Plain Tiger Danaus chrysippus - -
24. | Common Sailer Neptis hylas - -
25. | Indian Common Crow Euploea core - -
26. | Danaid Eggfly Hypolimnas misippus - -
27. | Chocolate Pansy Junonia iphita - -

Page |126
od 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

rea ESIA Report
Common Name as
Category
28. | Yellow Pansy Junonia hierta - -
29. | Blue Pansy Junonia orithyia - -
30. | Peacock Pansy Junonia almana - -
31. | Tiger/ Blue/ Blue Tiger / | Tirumala limniace - -
Brush-Footed Butterfly
32. | Angled Castor Ariadne - -
33. | Tawny/Common Coster Acraea viole - -
34. | Common Palmfly Elymnias hypermnestra - -
35. | Lesser Threewing Ypthima inica - -
36. | Jewel Fourring Ypthima avanta - -
37. | Dark-Brand Bushbrown Mycalesis mineus - -
38. | Common Evening Brown Melanitis leda - -
39. | Dark Evening Brown Melanitis phedima - -
40. | Common Silverline Spindasis vulcanus - -
41. | Common Pierrot Castalius rosimon - -
42. | Rounded Pierrot Tarucus extricates - -
43. | Gram Blue/Cupid Euchrysops cnejus - -
44. | Pea Blue Lampides boeticus - -
45. | Lesser Grass Blue Zizina otis - -
46. | Pale Grass Blue Pseudozizeeria maha - -
47. | Dark Grass Blue Zizeeria karsandra - -
48. | Zebra Blue Syntarucus plinius - -

LC- Least Concern, NT- Not Threatened
Source: Actual sightings, interactions with local people and Publication of ZSI, Kolkata

4.7.6.7 Findings Summary

The Site and Study areas near Bareta is predominantly dominated by agroecosystem on plains. No
protected areas like National Park, Wildlife Sanctuary/ Reserve within the 10 km radius. The nearest
ecologically notified area i.e. Bir Aishvan Wildlife Sanctuary is located at about 44km. As per the direct
sighting records, indirect occurrence evidence records and records procured from secondary literature
data there is a possibility of movement of twenty-nine mammalians, one hundred and twenty-five
avian, twenty-three reptilians, six amphibians, forty-one fish and forty-eight butterfly species (Total
272 species belonging to five vertebrate classes and one order of butterflies in entire Mansa District,
Punjab. Preliminary analysis indicates that about forty-two species of Special Concern in the above
mentioned faunal checklist have been recorded from the entire Mansa District including the Site and
Study areas.

Out of forty-two Species of Special Concern no threatened faunal species is a Resident species of the
site and Study areas. It has also been observed at the time of inspection of the site that there was a

Page |127
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
Py
MYTRAR ESIA Report

fairly good movement of faunal elements such as rodents, birds, lizards, insects, and butterflies in
present vegetation in the Site area.

4.8 SOCIAL ENVIRONMENT

This section provides an understanding of the administrative setup of the district, the demographic
profile of the villages/towns in the project area, the social groups present, the land use pattern in the
area, the livelihood profile of the community, the common property resources, the social and physical
infrastructure available in terms of the education and health infrastructure, the water supply for
irrigation and drinking purposes, sanitation facilities and connectivity. The purpose of this section is
to allow for an increased understanding of the key issues identified as well as identify areas of
intervention in future scenarios.

4.8.1 Methodology

The key objective of the socio-economic study is to assess possible impact of the project on socio-
economic life of the people in the neighborhood of the project.

A mixture of both quantitative and qualitative approach has been adopted in the current socio-
economic study. The study has been conducted based on primary and secondary data. While primary
data has been collected through a stratified sampling method of selected households located in the
nearby village, the secondary data has been collected from the administrative records of the
Government of Punjab, Census of India 2011, district statistical hand book, state and district portal.

The details regarding population composition, number of literates, workers, etc. have been collected
from secondary sources and analyzed. Data on amenities available in the study area have been
collected from secondary sources like District | Annual Statistical Handbook,
http://www.esopb.gov.in/static, Census of India 2011, and analyzed.

Two stage sampling design has been adopted to select the sampling units. The first stage units are
census villages in the rural areas and towns/cities in urban areas. The ultimate stage units are
households in the selected villages and towns/cities. Stratified Sampling Method has been adopted
to select the sampling units. Estimation of various parameters has been made based on sample data
and bottom top approach has been adopted.

On the basis of a preliminary reconnaissance survey, questionnaire was developed to make it suitable
to fulfill the objectives of the study. The questionnaires contained both open ended and close ended
questions.

The data collected during the above survey was analyzed to evaluate the prevailing socio-economic
profile of the area. Based on that, impacts due to project operation on the community have been
assessed and recommendations for improvement have been made. The impact from the solar power
project will be very minimal and will be limited to maximum within project boundary. But the study
area has been considered as 10 km radius of project boundary.

4.8.2 Baseline of the Study Area
4.8.2.1 State Profile: Punjab

Punjab is located in the northwestern part of India and has an area of 50,362 square km (19,445 m7’).
It extends from the latitudes 29.30°N to 32.32°N and longitudes 73.55°E to 76.50°E and bounded on

Page |128
od 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
PY
MYTRAR ESIA Report

the north by Jammu and Kashmir, on the northeast by Himachal Pradesh, on the south by Haryana and
Rajasthan state and on the west by country of Pakistan. Punjab in its present form came into existence
on November 1, 1966, when most of its predominantly Hindi-speaking areas were separated to form
the new state of Haryana. The city of Chandigarh, within the Chandigarh union territory, is the joint
capital of Punjab and Haryana. The word Punjab is a compound of two Persian words, panj (“five”)
and ab (“water”), thus signifying the land of five waters, or rivers (the Beas, Chenab, Jhelum, Ravi,
and Sutlej).

The culture in Punjab is rich and diverse. The biggest community of Punjab comprises of Sikh and Jat.
These people are extremely hard-working and are mostly into agriculture. They play a major role in
the agricultural output of the state. Moreover, the fertile land of the state presents ample scope for
agriculture. The people of Punjab are well-known for warmth and hospitality.

The population of Punjab as per Census 2011, is 2,77,43,338 of which male and female are 1,46,39,465
and 1,31,03,873 respectively. Salient features of Punjab State in comparison to District Mansa have
been enriched in the Table below:

Table 4-24: Salient Features of Punjab State

~ Particular Unit Details (Mansa)
1. | GEOGRAPHICAL AREA Sq. Km 50362 2171
1.1 | Rural Area Sq. Km 48265 (96%) -
1.2 | Urban Area Sq. Km 2097 (4%) -
1.3 | Area Under Forest Sq. Km 3011 (6%) 27 (1.24%)
2. | ADMINISTRATIVE SET UP
2.1 | Divisions Numbers os N/A
2.2 | Districts Numbers 22 1
2.3 | Sub-divisions/ Tehsils Numbers 82 3
2.4 | Sub-Tehsils Numbers 86 4
2.5 | Blocks Numbers 147 5
2.6 | Census Towns-2011 Numbers 74 5
2.7 | Inhabited Villages-Census 2011 Numbers 12581 238
2.8 | Zila Parishads Numbers 22 1
2.9 | Municipal Corporation / Municipal Numbers 165 5
Council / Nagar Panchyats
3. | POPULATION (CENSUS 2011)
3.1 | Total Population Lakh (1 Lakh=100000) 277.48 7.70
3.2 | Male Lakh 146.39 (52.8%) 4.09
3.3 | Female Lakh 131.04 (47.2%) 3.61
3.4 | Gender Ratio Female Per 1000 Male 895 883
3.5 | Rural Population-2011 Lakh 173.44 6.06
3.6 | Urban Population-2011 Lakh 103.99 1.64

Page |129
25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

Puce ESIA Report
~ Particular Unit Details (Mansa)
3.7 | Percentage of Rural Population to Percentage 62.52% 78.75
total Population
3.8 | Population Density Per Sq. Km 551 350
4. | LITERACY RATE
4.1 | Literacy (Total) Percentage 75.80 61.63
4.2 | Male Percentage 80.40 67.31
4.3 | Female Percentage 70.70 55.68
4.4 | Gender Gap in Literacy Rate Percentage 9.70 11.63
5. | AVERAGE MONTHLY PER CAPITA EXPENDITURE
5.1 | Rural INR 2345 -
5.2 | Urban INR 2794 -
6. | PER CAPITA INCOME (AT CURRENT PRICES)
6.1 | 2013-14 INR 105145 -
6.2 | 2014-15 INR 114561 -
6.3 | 2015-16 INR 126063 -
7. | PERCENTAGE OF POPULATION BELOW POVERTY LINE (2011-12)
7.1 | Total Percentage 8.26 -
7.2 | Rural Percentage 7.6 -
7.3 | Urban Percentage 8.26 -
8. | AGRICULTURE (2014-15) P
8.1 | Net Area Sown 000 Hectare 4135 -
8.2 | Total Cropped Area 000 Hectare 7900 -
8.3 | Cropping Intensity* Percentage 191 -
9. | MEDICAL AND PUBLIC HEALTH
9.1 | Birth Rate (As on 01.09.2014) Per thousand/Annum 15.7 -
9.2 | Death Rate Per thousand/Annum 6.7 -
9.3 | Infant Mortality Rate (SRS 2012-13) | Per thousand/Annum 26 -
9.4 | Hospitals (2015) Numbers 98
9.5 | Community Health Centers (CHCs) Numbers 150
(2015)
9.6 | Dispensaries (2015) Numbers 1440 40
9.7 | Primary Health Centers (PHCs) Numbers 427 13
2015
9.8 | Ayurvedic and Unani Institutions Numbers 529 13
(2015)
9.9 | Homeopathic Institutions (2015) Numbers 111 2
9.10 | Bed Installed in Medical Numbers 23220 -

Institutions (Allopathy) 2015

Page | 130
od 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

aaa ESIA Report

~ Particular Unit Details (Mansa)

9.11 | Population Served per Institutions, Numbers 13505 -
2015

10. | EDUCATION DATA AS ON 30.09.2014 (NUMBER OF INSTITUTION)

10.1 | Universities Numbers 14 ie)

10.2 | Colleges Numbers 252 8

10.3 | High/Senior Secondary School Numbers 8695 241

10.4 | Middle School Numbers 5448 113

10.5 | Primary School Numbers 14505 320

11. | PUPIL-TEACHER RATIO IN SCHOOLS AS ON 30.09.2014

11.1 | Primary Stage (Class I-V) Numbers 29 -

11.2 | Middle Stage (Class VI-VIII) Numbers 22 -

11.3 | High School Stage (IX-X) Numbers 17 -

11.4 | Senior Secondary Stage (XI-XII) Numbers 32 -

12. | FACTORIES COVERED UNDER ANNUAL SURVEY OF INDUSTRIES (ASI) 2013-14

12.1 | Number of Factories Numbers 12278 -

12.2 | Fixed Capital INR (in Lakh) 3935562 -

12.3 | Number of Employees Numbers 602818 -

12.4 | Net Value Added INR (in Lakh) 2406699 -

Source: http://www.esopb.gov.in/Static/PDF/Economic%20Survey%202015-16%20.pdf
4.8.2.2 District Profile: Mansa

Mansa District is located in the southern part of Punjab State and covers an area of 2,171 sq. km and
lies between North latitude 29°32’ to 30°12’ and East longitude 75°10’ to 75°46’. It is bounded by
Sangrur district in the East, Bathinda Districts in the west, Barnala District in the North and Haryana
State in the South. The district has total Population of 7,69,751 as per census 2011, with a population
density of 350 persons/km? and the decennial growth of 11.2%. As per 2011 census, 78.75%
population of Mansa districts lives in rural areas of villages. The total population of Mansa district
living in rural areas is 6,06,147 out of which males and females are 322184 and 283963 respectively.
In rural areas of Mansa district, sex ratio is 881 females per 1000 males.

This district is a newly created district of Punjab by reorienting parts of adjoining Bathinda District in
1992, and is divided into three Sub Divisions namely Mansa, Budhlada and Sardulgarh. There are five
Blocks and 243 villages having 244 Gramm Panchyats.

Mansa is situated in the cotton belt of Punjab and therefore fondly called the "Area of white gold".
Indeed, agriculture forms the backbone of the district economy. During the months of November and
December a visitor to this part of Punjab shall be the proud witness to the pristine, milky white bloom
of cotton, as nature blossoms in her full glory. The population is Punjabi-speaking and followed to the
culture of the Malwa belt of Punjab. Industrially, the district is very deficient, yet some trade and
industry is being carried out in Urban areas (Source: http://mansa.nic.in/html/about.html). Salient
features of district Mansa has been presented in the Table below.

Page |131
25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

/
MYTRAR ESIA Report
Table 4-25: Salient Features of Mansa District
S. No. Particular Unit Details

1. ADMINISTRATIVE STRUCTURE OF THE DISTRICT

1 Area Sq. Km 2171
11 Sub-division / Tehsil Number 3
1.2 Sub-tehsil Number 4
1.3 Block Number 5
1.4 | Towns Number 5
1.5 Inhabited Villages Number 238
2. POPULATION (CENSUS-2011)

2.1 | Total Number 769751
2.2 Male Number 408732
2.3 Female Number 361019
2.4 Sax Ratio (Number of Male / Thousand Number 883

Female)

2.5 Population Density (Per Sq. Km) Number 350
3. LITERACY RATE (Census 2011)

3.1 Total Percentage 61.83
3.2 Male Percentage 67.31
3.3 Female Percentage 55.68
3.4 Gender Gap in Literacy Rate Percentage 11.63
4. MEDICAL AND HEALTH (2014)
41 Hospital Number
4.2 Community Health Centers (CHCs) Number
43 Primary Health Centers (PHCs) Number 13
4.4 Dispensaries Number 40
45 Ayurvedic Institutions Number 12
4.6 Unani Institutions Number
4.6 Homeopathic Institutions Number

5. NUMBER OF EDUCATIONAL INSTITUTIONS (2013-14)

5.1 Primary School Number 320
5.2 Middle School Number 113
5.3 High and Senior Secondary School Number 241
5.4 Technical Industrial / Polytechnic Number 23

Institutions

5.5 Colleges / Institutions Number 8

6. Per Capita Income at Current Prices (in INR)

6.1 Current (2011-12) INR 69645
6.2 Net District Domestic Product (2011-12) INR (in Lakh) 580143

Page |132
od 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab

aaa ESIA Report
S. No. Particular Unit

7. Agriculture

71 Total Cropped Area (2012-13) Hectare 366

7.2 Cropping Intensity (2012-13) Hectare 193

Source: www.esopb.gov.in
4.8.2.3 Project Influence Area

The proposed, 25 MW Solar Power Project site is located in Bareta, a small town, Tehsil Budhlada,
District Mansa approximately 30 km to the SE from Mansa District Headquarter and 205 km NNW.
from National Capital, New Delhi. Nearest Railway Station is Bareta. The proposed project is covering
9 Census villages of Mansa district of Punjab state. The study area for the project has been considered
5 km peripheral from the project boundary. Further, to achieve an informative result the total area
has been segregated into two different zones. Which is: -

Zone -1: Core Zone
Zone -2: 5 km. radius from Core Zone

On the basis of available census data, 2011 different aspects of socio economic condition of all villages
in these two different zones have been analyzed and presented in section below.

4.8.3. Demographic Profile of the Study Area
4.8.3.1 Data Collection & Survey

There are 9 villages within the study area of core zone and buffer zone as explained above.
Consultation and socio-economic survey was mainly conducted in 2 census villages (Bareta and
Dayalpura) located close proximity and approachable distance from the site in order to assess the
impact of the upcoming solar power project in district Mansa, Punjab. However, the secondary
baseline data collection as per Census 2011 was collected from Census of India for all the villages
within the study area as per the zones as described in the Table 4.26.

4.8.3.2 Concept & Definition of Terms Used

Quality of Life (QoL): Quality of Life refers to degree to which a person enjoys the important
possibilities of his / her life. The ‘Possibilities’ result from the opportunities and limitations, each
person has in his / her life and reflect the interaction of personal and environmental factors.
Enjoyment has two components: the experience of satisfaction and the possession or achievement of
some characteristic.

Household: A group of persons who normally live together and take their meals from a common
kitchen are called a household. Persons living in a household may be related or unrelated or a mix of
both. However, if a group of related or unrelated persons live in a house but do not take their meals
from the common kitchen, then they are not part of acommon household. Each such person is treated
as a separate household. There may be one member households, two member households or multi-
member households.

Sex Ratio: Sex ratio is the ratio of females to males in a given population. It is expressed as 'number
of females per 1000 males'.

Page |133
sdb 25 MW Solar PV Project at Village Bareta, District Mansa, Punjab
Py
MYTRAR ESIA Report

Literates: All persons aged 7 years and above who can both read and write with understanding in any
language are taken as literate. It is not necessary for a person to have received any formal education
or passed any minimum educational standard for being treated as literate. People who are blind but
can read in Braille are also treated as literates.

Literacy Rate: Literacy rate of population is defined as the percentage of literates to the total
population aged 7 years and above.

Work: Work is defined as participation in any economically productive activity with or without
compensation, wages or profit. Such participation may be physical and/or mental in nature. Work
involves not only actual work but also includes effective supervision and direction of work. The work
may be part time or full time or unpCaid work in a farm, family enterprise or in any other economic
activity.

Worker: All persons engaged in 'work' are defined as workers. Persons who are engaged in cultivation
of land or milk production even solely for domestic consumption are also treated as workers.

Main Workers: Those workers who had worked for the major part of the reference period (i.e. 6
months or more in the case of a year) are termed as Main Workers.

Marginal Workers: Those workers who did not work for the major part of the reference period (i.e.
less than 6 months) are termed as Marginal Workers.

Work Participation rate (WPR): The work participation rate is the ratio between the labor force and
the overall size of their cohort (national population of the same age range). In the present study the
work participation rate is defined as the percentage of total workers (main and marginal) to total
population.

Below Poverty Line (BPL) family: As per Press Information Bureau, Govt. of India, 2011-12, Poverty
Line Estimation for rural areas (as per Tendulkar Committee Report) is at INR 816 per capita per month
and INR 1,000 per capita per month in urban areas. Thus, for a family of five, the all India poverty line
in terms of consumption expenditure would amount to about INR 4,080 per month in rural areas and
INR 5,000 per month in urban areas.

Pacca House: A pucca house is one, which has walls and roof made of the following material: (i) Wall
material: Burnt bricks, stones (packed with lime or cement), cement concrete, timber, ekra etc. (ii)
Roof Material: Tiles, GCI (Galvanised Corrugated Iron) sheets, asbestos cement sheet, RBC,
(Reinforced Brick Concrete), RCC (Reinforced Cement Concrete) and timber etc.

Kutcha House: The walls and/or roof of which are made of material other than those mentioned
above, such as unburnt bricks, bamboos, mud, grass, reeds, thatch, loosely packed stones, etc. are
treated as kutcha house.

Semi-pucca House: A house that has fixed walls made up of pucca material but roof is made up of the
material other than those used for pucca house.

Page |134
25 MW Solar PV Project at Village Bareta, District Mansa Punjab

ESIA Report

Name of Villages

Table 4-26: Demographic Profile of the Study Area
Main Workers

Population

Total

M

Total

M

Marginal Workers

M

Non Workers

Total

M

Zone | (Core Zone)
1. |Bareta (MCI) 3409 | 17432 | 9239 | 8193 | 11073) 6281 | 4792 | 5443 4683 | 760] 468 231 | 237 |11521] 4325 | 7196
Zone Il (Buffer Zone 10 km. Radius)
2. |Bahadarpur (168) 1200 6146 | 3283 | 2863 | 3030 | 1769 | 1261 | 2120 1792 | 328 | 447 60 387 | 3579 | 1431 | 2148
3. |Dialpura (167) 513 2539 1374 | 1165 | 1101 | 668 433 831 763 68 191 27 164 | 1517 | 584 933
4. |Gobindpura (164) 321 1697 924 773 937 547 390 628 537 91 5 2 1064 | 384 680
5. Walwehra (162) 266 1397 744 653 699 397 302 482 465 17 ie} ie} 915 279 636
6. |Khatriwala (169) 335 1702 865 837 830 455 375 467 451 16 8 5 3 1227 | 409 818
7. |Khudal Kalan (174) 457 2256 | 1210 | 1046 | 1114 | 667 447 912 651 261 | 228 48 180 | 1116 | 511 605
8. |Sanghreri (163) 184 1003 538 465 516 291 225 292 276 16 6 4 2 705 258 447
9. |Sirsiwala (165) 271 1408 723 685 719 406 313 339 323 16 40 37 3 1029 | 363 666
Total 3547 | 18148 | 9661 | 8487 | 8946 | 5200 | 3746 | 6071 | 5258 | 813] 925 | 184 | 741 |11152| 4219 | 6933
Grand Total 6956 | 35580 /18900/16680/20019|11481| 8538 | 11514 | 9941 |1573| 1393 | 415 | 978 |22673) 8544 | 14129

Source: Census of India, 2011

Page |135
od 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
PY
MYTRAR ESIA Report

4.8.4 Baseline Data of the Study Area

In the table below an attempt has been made to provide salient features of socio-economic features
of the study area:

Table 4-27: Demography, Literacy and Occupational details of people living in Study Area

No. Desc Number % to total

1 | Total Population - Gender wise 35,580 100
Male 18,900 53.12
Female 16,680 46.88
Sex ratio (No. of females per 1000 males) 883

2 | Total Population (0-6 years) - Gender wise 3957 11.12
Male 2161 54.61
Female 1796 45.39
Sex ratio (No. of females per 1000 males) 831 -

3 | Total Population (Sector Wise) 35,580 100
Rural 18,148 51.00
Urban 17,432 49.00

4 | Total no. of households 6,956 -
Average House hold size 5.12 -
Lowest Household size (Village: Khudal Kalan (174)) 4.94 -
Highest Household size (Village: Sanghreri (163)) 5.45 -

5 | Total SC & ST Population 12,425 34.92
Total Population (SC) 12,425 34.92
Total Population ( ST) (e) (0)

6 | Total Literates - Gender wise 20,019 63.30
Male Literacy (with respect to the male population) 11,481 68.59
Female Literacy (with respect to the female population) 8,538 57.36
Literacy gap between male and female - 11.22

7 | Total Literates - Sector wise 20,019 63.30
Rural (Number and % to total literates) 8,946 55.72
Urban ( Number and % to total literates) 11,073 71.12

9 | Total Workers & Work Participation Rate 12,907 36.28
Male (Number and % with respect to the male population) 10,356 54.79
Female (Number and % with respect to the female 2,551 15.39
population)

Gender gap in workforce (in percentage) - 39.50

10 | Total Main Workers & percentage to total worker 11,514 89.21

Page | 136
od 25 MW Solar PV Project at Village Bareta, District Mansa Punjab

ca ESIA Report
Ss.

No. Number % to total
Male (Number and % with respect to the male working 9,941 95.99
population)

Female (Number and % with respect to the female working 1,573 61.66
population)

a) | Main Worker as Cultivator (Number and Percentage) 3,076 26.71

b) | Main Worker as Agricultural Labor (Number and Percentage) 2,249 19.53

c) | Main Worker as Household Industry Worker (Number and 799 6.94
Percentage)

d) | Main Worker as Other workers (Number and Percentage) 5,390 46.81

11 | Total Marginal Workers & percentage to total worker 1,393 10.79
Male (Number and % with respect to the male working 415 4.01
population)

Female (Number and % with respect to the female working 978 38.34
population)

a) | Marginal Worker as Cultivator (Number and Percentage) 176 12.63

b) | Marginal Worker as Agricultural Labor (Number and 449 32.23
Percentage)

c) | Marginal Worker as Household Industry Worker (Number 155 11.13
and Percentage)

d) | Marginal Worker as Other workers (Number and Percentage) 613 44.01

12 | Number and Percentage of Marginal Worker (3-6 Months) 1255 90.09

13 | Number and Percentage of Marginal Worker (0-3 Months) 138 9.91

Source: Census of India, 2011
4.8.5 Demographic Composition
4.8.5.1 Population

As per Census of India 2011, the total population of the study area is 35,580 in which 53.12% are males
and 46.88% are females. An average gender ratio of the study area is approximately 883 females per
1000 males, which is very poor than national average of 943 females per 1000 males. Approximately
half of the population of the study area comes under rural settlement, while half under semi-urban
settlement. Approx. 11.12% of the total population belongs to 0-6 age group. The sex ratio of this age
group is 831 female children per 1000 male children, which also much lower than the average sex
ratio of the study area. The break-up of population data for the study area zone-wise is given in Table
above.

4.8.5.2 Households and Household Size

The entire population of the study area has been grouped into 6,956 households and the average size
of household is approximately 5.12 persons/ household. During site visit it was observed and noted
that most of the houses of the study area are made of bricks and cement and of semi-pacca type with
toilet facility.

Page |137
od 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
Pac §
MYTRAR ESIA Report

Table 4-28: Zone-wise Break up of Population in Study Area

Core/ Population Population (06 years)
Buff House- Household Z 5
uffer
holds Size Total M oF eT Total om oo
Zone Ratio Ratio
1 Core
3409 5.11 17432 | 9239 | 8193 887 | 1864 | 1019} 845 829
(Bareta)
2 | Buffer | 3547 5.12 18148 | 9661 | 8487 878 | 2093 | 1142} 951 833
Total 6956 5.12 35580 | 18900/16680| 883 | 3957| 2161/1796] 831

Source: Census of India, 2011

Gender Ratio of the study area with district, state and national average is compared and is shown in
Figure 4.14.

960 GENDER RATIO OF THE STUDY AREA
940
920 m™ Gender Ratio
900
880
= UJ J
340
Study Area Mansa District Punjab Inida

Figure 4-14: Gender ratio in the study area in reference to District, State and Nation

4.8.5.3 Social Stratification

With reference to the below Table, approx. 34.92% of the total population of the study area belongs
to Schedule Castes and rest are general and other backward castes. There is no population of Schedule
Tribes exist in the study area and even in the district of Mansa. Therefore, there is no any impact on
indigenous people. The population of Scheduled Castes in core zone is 30.06% and in buffer zone is
39.59%. Most of the people of Bareta town believes in Hindu and Sikh religion (Hindu: 53.28%, Sikh:
44.95% as per Census 2011).

The break up distribution of scheduled caste and scheduled tribe population in the project area is
shown in Table below.

Table 4-29: Zone-wise Distribution of SC and ST Population in Study Area

llage Schedule Caste Population Schedule Tribe Population
Total M Percentage Total F Percentage
Core Zone
1. Bareta 5240 | 2767 | 2473 30.06
Sub-Total 5240 | 2767 | 2473 30.06 t) 0 0 t)

Page |138
st bg 25 MW Solar PV Project at Village Bareta, District Mansa Punjab

ean ESIA Report

Schedule Caste Population Schedule Tribe Population
Total M Percentage Total Percentage
Buffer Zone
2 Sub-Total 7185 | 3784 | 3401 39.59 0 ie} i?) 0
Total 12425 | 6551 | 5874 34.92 ') ) t'}

Source: Census of India, 2011

Poverty Line in Core Zone of the Study Area: As per data collected from Municipal Panchyat office
Bareta, there are 360 families are BPL cardholder in Bareta town which are 10.56% of Census 2011
family of Bareta.

4.8.5.4 Literacy and Literacy Rate

The average literacy rate of the study area is 63.31% (20019) in which male’s literacy is 68.59% with
respect to the male population as against 57.36% for females with respect to the female population,
creating a gender gap of 11.22%. The average literacy rate of core zone is 71.13% while it is 55.72%
in buffer zone of the study area. The break up distribution of literate population in the project area is
shown in Table below.

Table 4-30: Zone-wise Di

ribution of Literacy in the Study area

Number of Literates racy Rate
Zone
Total M F Total M F | Gender Gap
Core 11073 6281 4792 71.13 76.41 65.22 11.20
Buffer 8946 5200 3746 55.72 61.04 49.71 11.33
Total 20019 11481 8538 63.31 68.59 57.36 11.22

Source: Census of India, 2011

The literacy rate of the project area has been compared with the literacy rate of district, state and
national level which shows that literacy rate of the study area is below than the literacy rate of the
state and national level. But it is better than the literacy rate of district (Mansa District) level. Though
overall literacy rate of Punjab state is better than the national level. Details of comparison are given
in Figure below.

Literacy Rate of the study area
80 75.8 3
63.31 61.83

60

40
Literacy Rate

20

0

Study Area Mansa District Punjab India

Figure 4-15: Literacy Rate in the study area when compared with district, state and national level

Page |139
od 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
Pac 6
MYTRAR ESIA Report

4.8.5.5 Workers and Work Participation Rate

The total number of workers in the study area is 12,907 and the WPR is 36.27% in which males are
54.79% with respect to the male population and females are 15.29% with respect to female
population. Among the total workers 89.21% are main workers and the remaining 10.79% are marginal
workers.

4.8.5.6 Categorization of Main Workers on the basis of Occupation

Following tables reflects that 46.81% of main worker are involved in other worker category followed
by cultivators with 26.72%, agriculture labors with 19.53% and only 6.94% workers are involved in
household industry. In core zone of the study area about 72.17% workers are involved in other types
of working profession.

Table 4-31: Categorization of Main Workers on the basis of Occupation

Types of Main Workers

Cultivators Agricultural Labors aousciek) Other Workers
Industrial Workers
Nos. % Nos. % Nos. % Nos. %
Core 439 8.06 309 5.68 767 14.09 3928 72.17
Buffer 2637 | 43.44 1940 31.96 32 0.53 1462 24.08
Total 3076 26.72 2249 19.53 799 6.94 5390 46.81

Source: Census of India, 2011

4.8.5.7 Categorization of Marginal Workers on the basis of Occupation

Following tables reflects that 44.01% of marginal worker are involved in other workers category,
followed by agricultural labors with 32.23%, cultivators with 12.63% and 11.23% are involved in

household industry. In core zone of the study area 55.12% worker involved in other types of working
profession.

Table 4-32: Categorization of Marginal Workers on the basis of Occupation
Types of Marginal Workers

Cultivators Household
Agricultural Labors : Other Workers
Industrial Workers
Nos. % Nos. % Nos. % Nos. %
1. Core 24 5.12 118 25.21 68 14.53 258 55.12
2. Buffer 152 16.43 331 35.78 87 9.41 355 38.38
Total 176 12.63 449 32.23 155 11.13 613 44.01

Source: Census of India, 2011

Considering the work culture of the study area, it appears that most of the workers in core zone
(Bareta town) are involved in other types of profession while in buffer zone most of the workers are
involved in cultivation and agricultural labors.

Page |140
sdb 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
Py
MYTRAR ESIA Report

4.8.5.8 Culture and Religion

During consultation with local people of Bareta it was found out that in the study area numbers of
religions exist in perfect harmony with each other. People of the study area speaks Punjabi and Hindi.
The field survey and Census of India 2011 reveal that majority of the persons living in the villages and
town of the study area are Hindus and Sikhs. As per Census of India 2011, approximately 53.28%
population of Bareta town are Hindus while 44.95% are Sikhs and they play a vital role in making
cultural and religious activities. The traditional attire of people is Kurta-pyjama with turban for men.
Women prefer Patiala suits, ghagra as part of their traditional attire. However, the younger generation
prefers trendy attire as per the fashion scenario. Bhangra, Jnumar and Giddha are the most popular
folk dances of Punjab as well as of the study area. "Sarso ka saag" and "Makki di roti", Chole-bhature,
lassi, naan etc. are among the famous dishes from the regional cuisine. Maghi, Lohri, Holi, Baisakhi,
Teeyan, Diwali, Dussehra and Guru Nank Jayanti are the major festival celebrated in the Study Area.

4.8.5.9 Economy and Occupation

The economy of Punjab is largely dependent on Agriculture. Punjab is one of the most fertile regions
in India. The region is ideal for wheat-growing. Punjab is called the "Granary of India" or "India's bread-
basket". The state has been contributing about 50-60% of wheat and about 35-40% of rice produced
by Government of India for food security of the country for last four decades.

The source of livelihood of the people of the study area are trade & business and agriculture. The
people of Bareta are engaged in small and big trade and business, profession, services and few in daily
wages labors while the people of the buffer zone of the study area are dependent on agriculture and
cultivation. During consultation local people told that one can earn INR 35,000/ to INR 50,000/ per
acre per annum through agriculture.

4.8.5.10Infrastructure Facilities

Roads: The site of the proposed solar power project is located adjacent to State Highway No. 10 (SH-
10) that connect Bareta to Budhlada which are further well connected with NH-65 and NH-71. The
internal roads/lanes of Bareta are in good conditions and interlinked with one another. Village road
of the study area are also well connected with main road and in good condition.

Education: Considering the educational facilities in the study area, Govt. Primary School and
Anganwadi Center are available in most of the villages of the study area. Bareta is enriched with
various government and private educational institutions such as 2 numbers of Government Primary
School, Govt. Girls Senior Secondary School, Govt. Boys Senior Secondary School, 3 Nos. of Private
Senior Secondary School, Govt. Polytechnic Colleges and 3 nos. of Degree Colleges.

In addition, government facilitate Govt. Primary and Upper Primary School with scholarship, mid-day
meal, free text-book and uniform to every student to encourage the students and improve the
educational quality of the region and of Punjab. In spite of all these efforts the literacy rate (Census of
India, 2011) of the study area is very poor and it is 63.31% in which males are 68.59% and females are
57.36% with 111.22% of gender gap.

Health: Bareta is endowed with a Government Civil Hospital with all basic infrastructure facility like
ambulance, beds, maternity and nursing facility etc. In addition, in Bareta there are private Hospitals,
Nursing Homes and Clinics available. During site visit, primary survey and consultation with local

Page |141
sdb 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
Py
MYTRAR ESIA Report

people, it was found out that there are no chronic or epidemic disease has been reported in the study
area except few cases of Cancer and Jaundice.

Drinking Water Facility: Hand-pumps and bore-well are the main source of water for drinking and
other domestic use in the study area. In Bareta, water for drinking and domestic use are supplied
through pipe line with the help of Bareta Municipal Panchyat. Good quality of ground water is
available at 400-500 ft. However, RO system has also been installed in most of the houses.

Communication: The study area is well connected via mobile, telephone and internet. Government
post office is available in Bareta and most of the village panchayat of the study area. Means of
communications such as internet, telephone and television has made a vital role in changing the
conservative thoughts of the people of the study area and brought awareness for development in both
men and women.

Electricity Facility: The study area is good in terms of electricity supply. Generally, 20 hours’ electricity
is available in Bareta and most of the villages of the study area. Proposed 25 MW Solar power project
may reduce demand-supply gap of the state. Thus in future, power cut will be reduced and people
may utilize power in establishing household industry, irrigation etc. Thus proposed project will
improve socio-economic status of the study area.

4.8.6 Conclusion

On the basis of interpretation made above, primary survey (interaction with stakeholders, FGD,
community consultation and discussion with influential person of the study area) and secondary
sources, the major outcomes specify the following observations and gap in the study area:

¢ No land of any ST, SC and BPL family has been taken on lease for the purpose of this project;

e Gender Ratio of the study area is very poor and it is approximately 883 females per thousand
males. It is more poor and alarming in the children (831) below 6 years;

e Average literacy rate of the study area is approximately 63.31% whether as male literacy is
68.59% and female literacy rate is 57.36% with 11.22% of gender gap. The literacy rate of the
study area is much below than the literacy rate of the district, the State and National level;

e Work Participation Rate of the study area is 36.28% in which males are 54.79% and females are
15.29%. There are 39.50% of gender gap between male and female in WPR;

e Social Status of women is very poor and they are completely depended and dominated by men;

e There is an urgent need to boost women empowerment programme in the study area;

e Bareta is a small town and livelihood of the people of the town is big and small trade & business,
profession and government & private jobs while livelihood of the people of the buffer zone is
cultivation and agriculture;

e Hand-pumps, bore-well and tap water are the main source of drinking water. Some hardness in
ground water has been reported by local people;

e There is no population of Scheduled Tribes in the study area and even in Mansa district, therefore
there is no any impact on indigenous people;

e Bareta is well endowed with educational and medical infrastructure; and

e There are no any chronic or epidemic disease has been reported in the study area except few
cases of Cancer and Jaundice

Page |142
sdb 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
PY
MYTRAR ESIA Report

5 ANTICIPATED ENVIRONMENT IMPACTS AND MITIGATION MEASURES
5.1 INTRODUCTION

The proposed project may have impact on the environment during construction and operation phases.
This chapter describes the various environmental and social impacts identified and assessed for the
construction and operation phases of the proposed Project. The identification of impacts has been
done based on the review of available project information, discussions with the local community and
representatives of the project proponents and other sector specific professionals.

During the construction phase, the impacts may be regarded as temporary or short-term; while long
term impacts may be observed during the operation stage. The impact during operation phase are
very limited and associated with transmission of electricity, washing of PV Modules, local
transportation activities only. Spatially the impacts have been assessed over the study area of 10 km
radius of the project site. The project has overall positive impacts by providing a competitive, cost-
effective, pollution free reliable mode of power. It will certainly meet the ever increasing demand of
power and to bridge the gap between demand and supply of power.

5.2 IMPACT APPRAISAL CRITERIA

The Criterion which has been employed to appraise impacts on various social and environmental
components is as presented as Table below.

Remarks

Spread: refers to area | Insignificant / Local} Impact is restricted | Except for ecology

of direct influence | spread within the foot prints | (which is defined as
from the impact of a of the Project | loss of vegetation only
particular project boundary. at site) or within the
activity. For transmission line it | base of tower area
will be within the right
of way.
Medium Spread Impact is spread from | Except for ecology

up to 2 km from the | (which is defined as
boundary of the | loss of vegetation at

Project. site including large
Within 500m on either | trees with limited
side of transmission | disturbance to
line adjoining flora &
fauna)
High Spread Impact is spread up to | Except for ecology

2 km to 5 km from | (which is defined as
footprint boundary of | loss of vegetation at

the Project site and / or damage to
Beyond 500m on | adjoining flora and
either side of | fauna).

transmission line

Page |143
25 MW Solar PV Project at Village Bareta, District Mansa Punjab

ESIA Report

Duration: based on
duration of impact and
the time taken by an
environmental
component to recover
back to current state

Insignificant / Short
Duration

When impact is likely
to be restricted for
duration of less than 1
year;

Remarks
The anticipated
recovery of the
effected

environmental
component within 2
years

Medium Duration

When impact extends
up to 3 years

With an anticipated
recovery of the
effected
environmental
component within 6
years

Long Duration

When impact extends
beyond 3 years

With anticipated
recovery of prevailing
condition to happen

Intensity: defines the
magnitude of Impact

within 6 years or
beyond or upon
completion of the
project life
Insignificant intensity | When resulting in | However, it shall be
changes in the | reconsidered where
environmental the baseline values are
baseline conditions is | already high.
up to 10%
Low intensity When resulting in | For ecology it refers to

changes in the
baseline conditions up
to 20%

minimal changes in the

existing ecology in
terms of their
reproductive capacity,
survival or habitat
change

Moderate intensity

When resulting in
changes in the
baseline conditions for
up to 30%

For ecology, it refers to
changes. that are
expected to be
recoverable

High intensity

When change resulting

in the baseline
conditions beyond
30%

While for ecology, high
intensity refers to
changes that result in
serious destruction to
species destruction to
species, productivity
or their habitat

Page |144
Criteria

25 MW Solar PV Project at Village Bareta, District Mansa Punjab

ESIA Report

Sub-Classification Defining Limit Remarks

Nature:

whether the effect is

refers to | Beneficial

Useful to Environment
and Community

considered beneficial | Adverse

or adverse

Harmful to
Environment and
Community

A significance assessment matrix was developed to assess the impacts based on the appraisal criteria
developed above, which is as given in Table below.

Overall Significance

Spread Intensity
Adverse Benefi

Local Short Low Insignificant Insignificant
Local Short Moderate Minor Minor
Local Medium Low
Local Medium Moderate
Medium Short Low
Local Long Low
Local Short High
Local Medium High
Local Long Moderate
Medium Short Moderate
Medium Medium Low
Medium Medium Moderate
Medium Long Low
Medium Long Moderate
High Short Low
High Short Moderate
High Medium Low
High Medium Moderate
High Long Low
Local Long High
Medium Short High
Medium Long High
High Short High
High Medium High
High Long Moderate
High Low Low
High Low High

The Impacts for the proposed project are covered under the following subsections:

Page |145
st bg 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
MYTRAR ESIA Report

© Construction Phase
¢ Operational phase
e Decommissioning Phase

5.3 IMPACTS DURING CONSTRUCTION PHASE

The construction activity will comprise of following activities which will impact the environment and
social aspects, as described in sections below:

e Site Preparation

e Labor Engagement

e Material Handling and Storage

e Concrete work, Erection and Installation Activities
* Construction Demobilization

Based on activities involved, an impact interaction matrix for construction phase was prepared for the
project. The impact identification matrix is presented in Table below

Table 5-3: Impact Identification Matrix for Construction Phase

Environmental and Social Components

Water Resources
Ambient Air Quality
Soil Resources
Ambient Noise Quality
Traffic/ Transport
Social/ Livelihood
Occupational Health
and Safety

Site Preparation

Leasing of Land

b | Site Clearing Grading

c | Vegetation clearance

2 | Labor Engagement

Employment of
workers

b | Water requirement

c | Power requirement

Waste handling and
disposal

e | Sewage disposal

3 | Material Handling and Storage

Transportation and
a | Unloading of
construction material

Page | 146
od 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
ean ESIA Report

Environmental and Social Components

>
aa
z ‘s =
gs o 5 Ey
, F 3 z
Main Activities 2 of 8 3 = =
6 5s ¢g 2 5 =
e 2 Ss )2 £ Se
oS 2 ° 2 e 23
c no i > oo.
3 & 2 & 8 28
2\/a ££ 2a ES 32
SEs is s ge
Ss <¢i aie - os
b Transportation of
plant components
Storage and Handling
c
of plant components
Storage and Handling
d of construction

material, hazardous
materials, etc.

4 | Construction activities

Preparation/Mixing of
construction material

Supply of water,
power, sanitation etc.

Operation of
construction

c | machinery,
foundation, access
road, offices etc.

Handling and Disposal

d -
of construction wastes
Construction of new
access roads and
e

widening of existing
roads

5 | De-mobilisation of Construction Equipment

Dismantling of
temporary support

a | construction
structures /
equipment’s
Removal of

b | construction
machinery

Page |147
od 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
Pac 6
MYTRAR ESIA Report

Environmental and Social Components

>
eS
z ‘s =
& cS
gs icf 5 3
Main Activities 2 of wn e 2 =
5 o 2 a
o = 2 ° s €
FA < 5 2 fy oe
oS Py ° 2 e 23
c no i > oo.
a & ee & 2 28
= = = = b= 3s
S E 3 E < Sc
Ss <¢i aie - os
Transportation of
c | Construction /

Dismantled wastes

Impacts associated with construction are discussed and mitigation measures are also suggested for
different segment of environment in sections below.

5.3.1 Land Resource
5.3.1.1 Impacts

Project involves leasing of approximately 183 acres of agriculture land. Land use of the project site will
get changed from agriculture to industrial land. This will boost the price of land in the region.

No access road will be required for the project as site is well accessible by SH-10. ROW of 18m shall
be required for the transmission line. Land shall be acquired in the tune of 16 to 49 m? for erection of
towers. The estimated distance between each tower varies from 70m to 260m based on the angle of
tower.

5.3.1.2 Mitigation Measures

All the site suitability and selection criteria were followed while selecting the site. Efforts will be made
to contained the construction activities within the project site, so that, no alteration of nearby land
use is expected due to the project. Lease / Purchase agreement for tower area will have the provision
of compensation for temporary restriction on farming / ploughing during erection activities. Area
where work of transmission line is being carried out shall be cleared once the erection work is
complete at site. It will be ensured by MAPPL that no erection waste is left over in the farming area
after erection of transmission line.

5.3.1.3 Impact Significance

Impact on land use are minor and limited for the project site. The impact significance for Land use is
tabulated below.

Table 5-4: Impact Significance on Land Use

Scenario Spread | Duration Intensity Overall
Land Resource Without Mitigation | Local Long Low Minor
With Mitigation Local Long Low Minor

Page | 148
od 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
PY
MYTRAR ESIA Report

5.3.2 Impact on Soil Quality
5.3.2.1 Impacts

Site clearing and leveling activities for installation for PV Module and Other facilities involve excavation
and compaction of the soil. The waste handling area and transportation of hazardous material may
have an impact on the soil quality. Also the movement of vehicle and construction machineries will
further lead to the compaction of soil. The excavated soil may risk for the Wind and Water induced
soil erosion if didn’t covered or compacted. The refilling of the excavated soil may alter the original
layer of the soil formation.

The project site is agriculture land with some patches of waste scrub land. Primarily the site is devoid
of any vegetation. Clearing activities will boost the soil erosion activities. The storage and use of
hazardous material like Paints for PV Module structure, Oil for vehicles and machineries, lubricating
oils for the structures, used oil from dg set or construction machineries can contaminate the nearby
soil if doesn’t handled safely.

5.3.2.2 Mitigation Measures

The project site is flat agriculture land, therefore, leveling activities shall be limited for the bare
minimum extent. This will reduce the potential for compaction and disturbance to soil layers due to
backfilling at site. The scale of construction being small will have limited heavy machineries at site and
for limited duration, which will further diminish the potential for compaction. Movement of trucks
and other vehicles will be maintained along dedicated paths to avoid disturbance to land and soil.

Regular water sprinkling will be carried out to settle down the excavated soil and protect from wind
and water erosion.

All construction and hazardous material having potential to contaminate the site will be stored in
separate designated areas. During painting of panels and switchyard structures, it will be ensured that
the land beneath is covered with a sheet of impervious material in order to prevent contamination of
soil.

5.3.2.3 Impact Significance

The impact on soil quality will be limited for shorter duration and contend within the project site.
However, the mitigation measures will further reduce the impact upto insignificant level. The Impact
significance as assessed for the project is tabulated below.

Table 5-5: Impact Significance for Soil Quality

Scenario Spread Duration Intensity Overall
Soil Degradation due to | Without Mitigation | Local Short Moderate | Minor
construction activities With Mitigation Local | Short Low Insignificant

Page |149
od 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
PY
MYTRAR ESIA Report

5.3.3 Impact due to Waste Handling
5.3.3.1 Impacts

Site clearance, excavation, labor camp and installation of PV modules and associated facilities will
produce different kinds of waste. The construction demobilisation which will entail removal of
machinery, workers, campsite and other temporary structures will also result in generation of waste.
The major waste generating areas are as follows.

* Construction Debris

e Domestic solid waste from labor camp

e Packaging material of the plant parts

e Waste oil from generator and other construction machinery
e¢ Metal scraps, Paint containers, etc.

The debris generated due to construction activities may spread out in nearby areas with wind and run-
off during rainy season. This may lead to the soil and water contamination.

Improper disposal of solid waste from the labor camps at site and lack of proper sanitation facility for
labor can lead to unhygienic conditions and spread of diseases in the area. It can lead to discontent of
local community and result in conflicts with the labor engaged at site.

Improper disposal of packaging materials, boxes, plastics and ropes can lead to littering in the
construction site and surrounding areas. Hazardous wastes such as waste oil, lubricants, hydraulic oil
etc. can cause contamination of soil and water bodies if adequate precautions for management and
handling are not undertaken. Use of chemicals such as paints, curing chemicals can lead to
contamination of soil.

5.3.3.2 Mitigation Measures

Construction debris will be utilised for levelling of the land and unused debris shall be disposed-off to
nearest TSDF / waste disposal site. Excess topsoil will be given to nearby farmers for use in their fields.
Efforts will be made to use the locally available labor for unskilled work purpose. Also considering the
plant capacity and labor requirement, quantity of waste generation will be small and limited. Proper
sanitation and sewage facility in terms of septic tank with soak pit shall be provided. Nearby
municipality shall also be contacted for regular disposal of the labor camp waste.

Hazardous waste like paint empty tin, used oils will be stored in separate designated space and will be
given to CPCB approved recyclers. Metals scrap will also be given to the approved recyclers.

5.3.3.3 Impact Significance

The overall impact due to solid waste are minor and can further be reduced to insignificant level after
implementation of proper mitigation measure.

Table 5-6: Impact Significance due to Solid Waste Disposal

Scenario Spread Duration Intensity Overall
Waste Disposal Without Mitigation | Local Short Moderate | Minor
With Mitigation Local Short Low Insignificant

Page |150
od 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
PY
MYTRAR ESIA Report

5.3.4 Impact on Water Quality and Resources

The water for the construction works shall be sourced from authorised tankers. Tankers normally draw
the water from nearby Canals. These canals have fixed water allocation by the Govt. Policies. No use
of groundwater is proposed for the construction phase of the Project.

The construction at site can alter the natural drainage pattern of the area at a micro level. There is
potential of contamination of low lying areas and surface water quality due to sediment run-off from
construction activities. Improper disposal of sewage and wastewater from labor camps and
construction debris can contaminate the ground water resources in the area.

5.3.4.1 Mitigation Measures

Water for the labor camp will be sourced from bore-well or nearby villages, whereas, construction
water requirement shall be met through authorized water tankers. Drinking water in the labor camps
will be supplied through packaged water cans.

Septic tank with soak pit will be provided so that no contamination due to discharge of sewage may
take place. The natural slope of the site will be maintained to the extent possible in order to avoid any
change in the drainage pattern. Adequate arrangement for storm water management during
construction period will be made to avoid sediment runoff from the site. Storm water flow will be
directed to the existing channels with silt traps to avoid sedimentation of the channels or the receiving
water body.

5.3.4.2 Significance of Impact

Overall the impact on water resources will be moderate without mitigation, whereas, it will minor
with implementation of mitigation measures.

Table 5-7: Impact Significance for Water Resources

Scenario Spread Duration Intensity Overall
Water Resources Without Mitigation | Medium | Short Moderate | Moderate
With Mitigation Local Short Moderate | Minor

5.3.5 Impact on Ecological Impact
5.3.5.1 Impacts

Removal of vegetation may result in loss of habitat for small mammals and birds. However, the
ecological survey carried out at site established that the site is primarily agriculture land and does not
support any significant ground vegetation. The project may however involve removal of few trees.
Noise from construction and frequent movement of vehicles can also disturb the avifauna of the area.
The impact on ecological environment is assessed to be minor for the project.

5.3.5.2 Mitigation Measures

The site is primarily agriculture land and devoid of any dense natural vegetation. Therefore, the loss
of vegetation at site is considered to be limited. Efforts will also be made to retain some of the trees
as presented at site. The noise generating activities shall be schedule during day time only. Movement
of construction and transport vehicles will be restricted to dedicated paths to minimise any harm to
small mammals within the site.

Page |151
od 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
ca ESIA Report

5.3.5.3 Impact Significance

The overall impact on ecological aspect during construction shall be moderate in nature and will
further be reduced to minor level after putting all mitigation measures in place.

Table 5-8: Impact Significance on Ecological Aspects

Scenario Spread Duration Intensity
Ecology Without Mitigation | Medium | Short Moderate | Moderate
With Mitigation Local Short Moderate | Minor

5.3.6 Impact due Traffic and Transport
5.3.6.1 Impacts

The construction activities will require transportation of construction material PV modules and
mounting structures components to the site. The additional traffic movement on the road due to
project will increase accident related injuries in locals. Such impacts arise almost entirely during the
construction period. Break down of vehicles and unplanned halt along the road can lead to traffic
blockade and discomfort to community. Transportation of construction material in open trucks /
tippers can also lead to dust generation along the route. Excess traffic on the road will create
discomfort for locals due to increment in noise level and fugitive dust and gaseous pollution expected
to exhaust from the vehicles.

5.3.6.2 Mitigation Measures

The increase in traffic due to the project is however going to be marginal as no village roads will be
used. The traffic density on the State Highway is low and has adequate carrying capacity to
accommodate the additional traffic due to the construction activities.

The traffic movement planned is kept significantly away from most of the villages. No movement is
proposed on village roads. The drivers will be asked to maintain a minimum speed limit in the area to
avoid accidents to people and livestock. The traffic movement in settlement areas shall be limited for
day time only. Only PUC certified vehicle shall be deployed for the project to keep the air pollution
under check. Tool Box training will be arranged for the driver to create awareness about road safety.

5.3.6.3 Impact Significance

Without mitigation measures, the impact shall be moderate overall. However, mitigation measures
shall be implemented to keep it on minor level.

Table 5-9: Impact Significance due to Traffic and Transport

Scenario Spread Duration Intensity Overall
Impact due to traffic Without Mitigation | Medium | Short Moderate | Moderate
With Mitigation Medium | Short Low Minor

5.3.7 Impact on Ambient Air Quality
5.3.7.1 Impacts

Construction activities shall lead to fugitive dust pollution from excavation, leveling, mixing of
materials, transportation of the construction material, etc. Also the gaseous pollution is likely from

Page |152
od 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
PY
MYTRAR ESIA Report

Vehicular Exhaust, Machineries Engines, DG Set Operation (In operation), etc. Increment in the
number of vehicles shall also boost up the fugitive dust emission from road side bared soil.

5.3.7.2 Mitigation Measures

The scale of construction being small will require only a limited number of construction machinery
and for limited duration, therefore emissions from heavy machinery are considered to be insignificant.
Open burning of solid waste or packaging material will be strictly prohibited.

Regular water sprinkling is proposed to reduce fugitive dust emission from construction activities in
identified dust prone areas. All machineries shall be properly maintained and will meet the pollution
standards. Only PUC certified vehicle shall be deployed for the construction purpose. The construction
material shall be transported in covered trucks and tipplers.

5.3.7.3 Impact Significance

Considering the size of the project, impact intensity on air quality part is minor and shall further be
reduce to insignificant level by implementation of above discussed mitigation measures.

Table 5-10: Impact Sig

icance on Air Quality

Scenario Spread Duration Intensity Overall
Impact on Air Quality Without Mitigation | Local Short Moderate | Minor
With Mitigation Local Short Low Insignificant

5.3.8 Impact on Noise Level

5.3.8.1 Impacts

Noise and vibration will be caused by the operation of earth moving and excavation equipment,
concrete mixers and transportation of equipment, materials and people. Movement of traffic during
night hours can also disturb the local community.

For an approximate estimation of dispersion of noise in the ambient air from the source location, a
standard mathematical model for sound wave propagation is used. The sound pressure level
generated by noise sources decreases with increasing distance from the source due to wave

divergence. An additional decrease in sound pressure level with distance from the source is expected
due to atmospheric effect or its interaction with objects in the transmission path.

For hemispherical sound wave propagation through homogenous loss free medium, one can estimate
noise levels at various locations, due to different sources using model based on following equation:

Lp2 = Lp: — 20 Log (r2/r1)-Ac-Am

Where, Sound Lp2 and Lp: are the Sound Pressure Levels (SPLs) at distances of r2 and
r1 from the source.

Ace and Am are attenuations due to Environmental conditions (E) and Machine
correction (M)

About 90 dB(A) of noise will be generated from construction activity which will attenuate to less than
45dB(A) i.e. night time prescribed noise level at about 100m. The nearest habitation structure of

Page |153
od 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
ca ESIA Report

Bareta Settlement is located at a distance of over 500m and therefore the impact due to the noise will
not be significant.
100

90

80

70

60

50

40

30

20

Distance from Source (m)

10

i?) 100 200 301

10 400 500 600
Noise Intentsity in dB(A)

Figure 5-1: Noise Intensity in respect to Distance from Noise Source
5.3.8.2 Mitigation Measures

Considering the capacity and nature of the project, the use of construction machineries will be very
limited. Most of noise generating activities like excavation, use of heavy earth moving machineries,
etc. shall be limited for the construction phase.

Only limited construction activities shall be carried out during night-time. Temporary noise barriers
shall be provided surrounding the high noise generating construction equipment. The personnel
involved in high noise generating activities shall be provided with personal protective devices to
minimize their exposure to high noise levels. Construction vehicles and machinery will be well
maintained and confirming the CPCB noise standards.

5.3.8.3 Impact Significance

The impact due to construction activities on noise level shall be very minor as no sensitive receptor is
located with 500m from the construction site. Significance of impact on noise level with and without
mitigation is presented in table below.

Table 5-11: Impact Significance on Noise Level

Scenario Spread Duration Intensity Overall
Impact on Nosie Level Without Mitigation | Local Short Moderate | Minor
With Mitigation Local Short Low Insignificant

Page |154
sdb 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
Py
MYTRAR ESIA Report

5.3.9 Health and Safety Hazards
5.3.9.1 Impacts

Loading and unloading operation of the construction material may cause an injury if not handled
properly. During construction works, physical injury can result due to road accidents, construction
accidents and other occupational hazards. Overexertion injuries and illness are potentially the most
common health hazards associated with construction activities. Further there is potential for slips and
fall on the same elevation associated with poor housekeeping, such as excessive waste debris, loose
construction material, liquid spills and uncontrolled use of electrical cords and ropes on ground, which
results in injuries and time loss during construction.

Hazards associated with fall of construction material or tools, as well as collapse of constructed slabs,
walls and roofs can result in injury to head, eyes and extremities. Transportation and movement of
vehicles are associated with road accidents and related hazards, which can lead to injuries and
fatalities.

5.3.9.2 Mitigation Measures

Operation of loading—unloading equipment shall be undertaken under the guidance / supervision of
trained professional. The contractor shall ensure that no person is engaged in driving or operating
construction machineries unless he is sufficiently competent and reliable, possess the knowledge of
risks involved in the operation and is medically examined periodically.

As per Section 23 of the Factories Act, 1948, as amended, young persons (below 18 years of age) must
not be allowed to work at any dangerous machine unless they have been fully instructed about the
dangers arising pertaining to the machine and the precautions to be observed, and have received
sufficient training in work at the machine, or are under adequate supervision by a person who has a
thorough knowledge and experience of the machine. No person shall be hired for project activity
having age below 14 years.

Mytrah Energy has formulated a site Emergency Preparedness and Response Procedure, which shall
also be followed for the subjected project. The On-Site emergency procedure provide details of the
anticipated emergencies, the emergency organisation, facilities, emergency procedures and roles and
responsibilities. Adequate training shall be provided to staff about raising awareness about use of
Personal Protection Equipment (PPE) and emergency response measures. Job responsibility and
shifting chart shall be prepared so that no person shall be over exhausted, which will ultimately lead
to the accident or injuries. Safety sign shall also be marked at appropriate places. MEIL Standard
Emergency Response and Preparedness Plan is given as Annexure III.

Excessive waste debris and liquid spills will be cleaned up regularly, while electrical cords and ropes
will be placed along identified corridors marked for attention of everyone at site. Use of personal fall
arrest system, such as full body harnesses as well as fall rescue procedures to deal with workers whose
fall has been successfully arrested shall also been carried out.

It shall also ensure good housekeeping at the construction site to avoid slips and falls. PPEs such as
safety glasses with side shields, face shields, hard hats and safety shoes shall be mandatory at
construction site. Ear plugs shall be provided for workers placed at high noise areas.

Page |155
od 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
PY
MYTRAR ESIA Report

5.3.9.3 Impact Significance

The project will have moderate impact on Health and Safety aspect during construction phase.
However, this can be reduced to the insignificant level by successful implementation of mitigation
measures.

Table 5-12: Impact Significance on Health and Safety Aspect

Scenario Spread Duration Intensity Overall
Impact on Health and | Without Mitigation | Local Short High Moderate
Safety Aspect With Mitigation Local Short Low Insignificant

5.3.10 Impact on Social Aspect
The impacts on social aspect are discussed under following sections.
5.3.10.1Impact due to Land Leasing and Mitigation Measures

Impacts in this stage are mostly related to social aspects. Land for the project is being taken on 30
years lease agreement. The remuneration / lease rent will be paid on annual basis. INRISO/OOO}pER
(@Gf@ has been agreed as lease rent with 5% escalation every year. The lease rent will be paid in the
form of cheque in favor of land owner. As discussed with the locals, the agriculture activities yield to
the crop of value INR 30,000 to 50,000 per acre per year as per current market rate. The lease rent as
agreed primarily feels better opportunity in terms of livelihood of the land owners. Also the right of
land will remain preserved with the land owners.

Grievance Redressed Mechanism as developed by Mytrah Energy shall be followed for this project too
and communicated to community to express their concerns associated with the project.

5.3.10.2Access Issue and Job Opportunities

No access road is proposed for the project as site is well connected by SH-10. No structure found
getting affected by the project. Also access block is observed due to the proposed development. The
nearest settlement i.e. out-skirts of Bareta is at least 500m away from the proposed site. Job
opportunity for the locals shall generate during construction phase.

5.3.10.3Labor Related Issues and Mitigation Measures

In the construction phase, skilled workers might be engaged in the project to perform technical work
and they might come from outside the area. The project proponent will have to arrange for the
accommodation of these workers. However, Bareta is a resourceful village / town and influx of EPC
Engineers will not create any significant pressure on available resources.

The potential impacts that might arise in reference to labor related issues have been mentioned
below,

e@ Once the construction activity for the project gets underway, there is a possibility that there will
be an inflow of migrant workers from other parts of the country to this project area as labor force
in the area is quite low. For unskilled work in the construction phase, the local population and its
surrounding areas will be given first preference.

Page |156
od 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
Pac 6
MYTRAR ESIA Report

e The influx of migrant workers might put pressure on the existing resources like water supply,
supply of fuel, provision of basic facilities, waste handling and sewage disposal of the project
influenced population which might create frictions between them and the resident population of
the area. However, chance of this scenario are rather low considering the project capacity and
nature of work.

e With the inflow of migrant workers and their interaction with the local population, health issues
among the local community might emerge. Health problems like STD’s and HIV Aids might spread
in the area because of this floating population. Regular medical camps will be conducted amongst
the labors and the local population to make them aware about diseases like STD’s and HIV Aids.

5.3.10.4lmpact of Cultural, Archaeological and Historical Place
No such place was found getting affected by the proposed development.
5.3.10.5lmpact Significance

Overall impact on the social aspect was found moderate in nature. However, will be made to keep it
on minor level through implementation of mitigation measures.

Table 5-13: Impact Significance on Social Aspect

Scenario Spread Duration Intensity Overall
Impact on Health and | Without Mitigation | Medium | Short Moderate | Moderate
Safety Aspect With Mitigation Medium | Short Low Minor

5.4 OPERATION PHASE IMPACT

Being a renewable energy project, the operation phase impacts of the project are very low. The major
issues of concern during operation of plant are Tabulated below:

Table 5-14: Impact Identification Matrix for Operation Phase

Environmental and Social Components

ao]
°
°

Main Activities

Resources

Waste Generation
Health and Safety

rc]
=)
2
>
a]
<
Gi
a]
<
Gi
=a

Z
P=]
a
s
Ss
7)
v
<

Water Resources

and Quality
Occupational

Power Generation Process

Maintenance Activities

Corporate Social Activities

The impacts are discussed in detailed under headings below.

Page |157
od 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
ean ESIA Report

5.4.1 Land and Visual Aesthetics
5.4.1.1 Impacts

Considering that the land will be used for some industrial activity and will result in generation of
revenue, the change in land use is considered to be minor positive. Industrial activity will improve the
aesthetic look of the project site.

5.4.1.2 Mitigation Measures
Efforts will be made to confined the industrial activities within the leased area.
5.4.1.3 Impact Significance

Overall minor impacts are expected due to proposed project.

Table 5-15: Impact Significance on Land use and Aesthetic Value

Scenario Spread Duration Intensity Overall
Impact on Land Use and | Without Mitigation | Local Long Low Minor
Aesthetic Value With Mitigation Local Long Low Minor

5.4.2 Impact on Soil Quality
5.4.2.1 Impacts

Operation of solar photovoltaic panels for power generation will not have any direct impact on soil.
However, the water as may use for washing activities may contaminate the soil if chemical is used for
washing. The hazardous waste like used oil, hydraulic oils, etc. may contaminate the soil if not handled
properly.

5.4.2.2 Mitigation

The water for cleaning purpose of solar PV modules to remove dust from it, is likely to get evaporate.
Very small quantity of water is likely to be absorbed by the soil underneath of the module. The plant
site will be provided with adequate drainage facility to drain-off wash wastewater. The water for
cleaning purpose of solar PV modules to remove dust from it, is likely to get evaporate or absorbed by
the vegetation and soil underneath the solar panels. All hazardous waste will be stored in a separate
designated paved space.

5.4.2.3 Impact Significance

Impact on soil quality is moderate in nature and will further be reduced to minor after implementation
of Management Plan.

Table 5-16: Impact Significance on Soil Characteristics

Scenario Spread Duration Intensity Overall
Impact on Soil | Without Mitigation | Local Long Moderate | Moderate
Characteristics With Mitigation Local Long Low Minor

Page |158
od 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
PY
MYTRAR ESIA Report

5.4.3. Waste Generation
5.4.3.1 Impacts

Industrial wastes are generated during routine operations (dielectric fluids, cleaning agents, and
solvents). These wastes typically would be put in containers, characterized and labeled, possibly
stored briefly, and transported by a licensed hauler to an appropriate permitted off-site disposal
facility as a standard practice.

Once the plant is commissioned there will be limited waste generation, however repair and
maintenance of underground cables and associated utilities will lead to generation of hazardous
wastes such as used transformer oil. The defunct / damaged photo voltaic cells will also be generated
and storage / disposal on unpaved ground can lead to contamination of soil.

5.4.3.2 Mitigation Measures

Separate designated area shall be earmarked for storage of hazardous waste. These waste shall be
given to the CPCB / SPCB approved recyclers. Damaged / Defunct Solar modules shall be stored at site
for next 25 years. MAPPL will also try to contact vendors who can recycle these defunct modules after
technology development.

5.4.3.3 Impact Significance

The impact significance for the aspect considered to be minor and detailed out in Table below.

Table 5-17: Impact Significance due to Waste Generation

Scenario Spread Duration Intensity Overall
Impact due to Waste | Without Mitigation | Local Long Moderate | Moderate
Generation With Mitigation Local Long Low Minor

5.4.4 Impact on Water Resource and Quality
5.4.4.1 Impacts

For operation phase, the water requirement will be for domestic as well for cleaning of modules. The
operation phase water requirement of the project shall be in tune of 0.0627 m?/MWh or say (500
m?/month). Module cleaning needs to be carried out periodically (Per module 2 times in one month)
to remove dust, bird droppings etc. The water requirements for the project will be met through
groundwater or otherwise it will be taken through tankers by local vendors. In case of water extraction
through bore well at project site, Mytrah will take permission from concern Government authority
before dwelling any ground water. Compliance conditions as may have stipulated during permission
shall be complied by MAPPL.

5.4.4.2 Mitigation Measures

As per ‘Ground Water Information Booklet Mansa District, Punjab- Year 2013’ prepared CGWB,
Budhlada block comes under over exploited category. Bore-wells will be established after requisite
permission from regulatory authority. Meters shall be installed at the bore-wells to monitor the
abstraction of water. The plant site will be provided with adequate drainage facility to drain-off wash

Page |159
od 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
ca ESIA Report

wastewater and prevent any waterlogging at site or in the surroundings. Wastage of water during
cleaning of panels shall be avoided.

Awareness campaign will be driven under project CSR activities for use of effective irrigation practices,
scheduling of crops, change the crop pattern, awareness creation for effective use of water etc. as
suggested by CGWB in above referenced Booklet.

5.4.4.3 Impact Significance

Impact on water resources are moderate in nature and need to take care by specific monitoring of
water use. Impact even after mitigation measures will remain moderate as project region comes under
the over exploited category.

Table 5-18: Impact Significance on Water Resource and Quality

Scenario Spread Duration Intensity Overall
Impact on Water | Without Mitigation | Local Long Moderate | Moderate
Resource and Quality With Mitigation Local Long Moderate | Moderate

5.4.5 Ecological Impact

5.4.5.1 Impacts

Glare / Reflection from solar modules may distract the avian fauna flying over the solar panel land.
The impact to flora from the operation will be limited to the routine clearance of vegetation near the
solar plant to avoid shadows and hindrance to sunlight on solar panels. No other impacts are seen on
local ecological system due to the project.

5.4.5.2 Mitigation

Solar panels will absorb most of light falling on them which will be then converted to electricity. Thus
there will be very less impact due to glare from the panels. The glare is reported to be similar to that
of a small water body, which implies insignificant distraction for the avifauna. Clearing of vegetation
will be limited to removal of undergrowth or shrubs at the plant site. It will have no significant impact
on the flora of the area.

5.4.5.3 Impact Significance

Impact due to operation of proposed solar found minor in overall aspect.

Table 5-19: Impact Significance on Ecology

Scenario Spread Duration Intensity Overall
Impact on Ecology Without Mitigation | Local Long Low Minor
With Mitigation Local Long Low Minor

5.4.6 Impact on Air Quality / Climate Change

The project is based on the power generation through Solar PV Technology. The Solar PV technology
is environment friendly in terms of GHGs emission. Levels of carbon dioxide (CO2) and other

Page |160
od 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
PY
MYTRAR ESIA Report

greenhouse gases (GHG) in the atmosphere have increased dramatically in the past few decades. Solar
energy is a renewable resource available with great potential to significantly reduce GHG
emissions. The technology of electricity generation from Solar PV Plant is environment friendly as it
does not use any fossil fuel. It thereby reduces the greenhouse gas emissions associated with fossil
fuel based electricity generation system. The availability and reliability of solar power depend largely
on current and future climate conditions, which may vary in the context of climate change.

The comparison of the GHGs emission caused by solar power plant with the GHGs emission that would
have been caused by fossil fuel burned to make the same amount of electricity has been made. Thus
the purpose of the project activity is to generate power from zero emissions Solar PV based power
project and thereby reduce the emissions associated with the grid. ACMO0002 Version 17.0
Methodology is followed to assess the Carbon Reduction Potential of the proposed project. The
calculation of the total GHGs emission reduction as 40871 tCO2e/year.

The proposed solar farm is based on Photovoltaic technology which generates electricity using solar
energy from the sun through photo-electric effect, which depends upon solar flux of the area. It is
defined by the Global Horizontal Irradiance (GHI) of the area, wherein shortwave radiations received
by the surface at a high temperature get absorbed and individual electrons in bonds moves into a
higher energy level. This absorption of energy does not cause any change in temperature of the area.
It is also very well understood that there can be an increase in temperature, which will be confined
only to the site.

As discussed under Section 3.10, rainfall is expected to decrease by 5% and temperature is likely to
increase in the tune 4-5°C in the project region. Solar cell output is usually rated at 25°C with output
typically decreasing by about 0.5% for each temperature rise of 1°C. Therefore, a reduction of 2% in
output of solar cells is expected due to climate change. Design has been done is such a manner that
sufficient air flow is maintained to keep the modules cool and in turn to decrease the efficiency loss
due to temperature rise.

5.4.6.1 Impact Significance

Climate change is a burning issue now a day. Project will help in reduction of GHG emission with the
use of environment friendly technology of power generation. Though the significance level is minor
due to capacity / size of the project but it would be a long term beneficial impact of the project.

Table 5-20: Impact Significance on Climate Change

Scenario Spread Duration Intensity Overall
Impact on Climate Change | Without Mitigation | Local Long Low Minor
With Mitigation Local Long Low Minor

Page |161
od 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
re
MYTRAR ESIA Report

5.4.7 Health and Safety Risk
5.4.7.1 Impacts

Electromagnetic Fields (EMF) emanate from any wire carrying electricity. Possible effects associated
with the electric and magnetic fields from transmission lines (or similar electrical sources) fall into two
categories:

e Short-term effects that can be perceived and may represent a nuisance
e Possible long-term health effects

The issue of whether there are long-term health effects associated with exposure to fields from
transmission lines and other sources has been investigated for several decades. There is little evidence
that electric fields cause long-term health effects.

Table below gives the value of Electric and Magnetic Field intensities at various distance from the
transmission line considering transmission line is erected on Steel / Iron towers.

Table 5-21: Magnetic field in pT at distance from Centreline

Scenario Clearance Gerda 10m 25m 50m 100 m
under line

Maximum | Clearance 5.5m 30.5 20.5 5.6 15 0.4
phasing U
load 1.4/1.4 kA

Typical Clearance 8m 1.9 14 0.5 0.1 0.04
phasing U
load 0.13/0.13

All fields calculated at 1 m above ground level
Source: EMFs.info (Electric and magnetic fields and health)
Table 5-22: Magnetic field in V/m at distance from Centreline
Maximum

Scenario Clearance 7 10m 25m 50m 100 m
under line
Maximum | Clearance 7m 1808 456 91 40 12
phasing U
Typical Clearance 10m 890 345 43 30 9
phasing U

All fields calculated at 1 m above ground level
Source: EMFs.info (Electric and magnetic fields and health)

5.4.7.2 Mitigation

The lists of exposure limits for general public / occupational exposure to electric and magnetic fields
published by the International Commission on Non-lonizing Radiation Protection (ICNIRP) is as given
in Tables below.

Table 5-23: ICNIRP exposure limits for general public exposure
Frequency Electric Field (V/ m) Magneti
50 Hz 5,000 100

Page |162
Frequency
60 Hz

Electric Field (V/ m)
4,150

25 MW Solar PV Project at Village Bareta, District Mansa Punjab
ESIA Report

Magnetic Field (uT)
83

Table 5-24: ICNIRP exposure limits for occupati

ional exposure

Frequency Electric Field (V/ m) Magnetic Field (uT)
50 Hz 10,000 500
60 Hz 8,300 415

There are no specific standards or guidance on EMF in India however the Indian Electricity Act and
Rules clearly stipulate the minimum clearances required. Hence the ICNIRP standards and guidelines
have been considered. For the general public (up to 24 hours a day) an exposure level of 1,000mG or
100uT is suggested. The transmission line route has been suggested in such a manner that nearest
receptor (residential structure likely to get 24-hours exposure) is beyond 30m from the transmission
line. Therefore, from the comparison of above table it can be concluded that exposure level of electric
field and magnetic field will always remain within the exposure limit of ICNIRP.

Workers handling electricity and related components will be provided with shock resistant gloves,
shoes and other protective gears. Adequate training regarding health and safety will be provided to
the workers. The switchyard building will be provided with fire extinguishers and sand buckets at all
strategic locations to deal with any incident of fire. Safety incidents will be recorded and monitored
with an aim that numbers are never significant, and gradually reduce.

5.4.7.3 Impact Significance

Overall impact significance is moderate, which will further be reduced to the minor level after EMP
implementation.

Table 5-25: Impact Significance on Health and Safety

Scenario

Overall

Spread Duration

Intensity

Impact on Health and | Without Mitigation | Local Long Moderate | Moderate
Safety Aspect With Mitigation Local Long Low Minor
5.4.8 Impact on Social Aspects

5.4.8.1 Impacts

Project is likely to have a positive impact on the local social system in terms of economy and area
development project. Project will boost up local employment opportunities based on skill and
education, increased taxation revenue, increased demand for materials and services through local
contracting. These things will ultimately improve the revenue generation opportunities in the project
region. Some financial support for infrastructure development will also be provided by the project
developer in line with their CSR activities. The CSR plan for the project region shall be developed in
line with MEIL’s standard CSR Policy given as Annexure IV.

5.4.8.2 Mitigation
Community will be engaged on each aspect of CSR activities.
5.4.8.3 Impact Significance

The impact intensity will be low as most of the impact shall be limited for local area only.

Page | 163
od 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
ca ESIA Report

Table 5-26: Impact Significance on Social Aspects

Scenario Spread Duration Intensity Overall
Impact on Social Aspects | Without Mitigation | Local Long Low Minor
With Mitigation Local Long Low Minor

5.5 IMPACT DURING DECOMISSIONING
5.5.1 Impacts

Decommissioning of the project involves dismantling of the solar modules and trackers, and all
associated electrical infrastructure and site buildings. Land will be hand over to its original owners
after completion of the lease period. The impacts associated with decommissioning activities are:

e Improper disposal of demolition waste and obsolete machineries will lead to contamination of
soil and discontent of community

¢ Demolition activity will lead to generation of dust which can be carried downwind to habitations

e Land may lost fertility potential during the year as no agriculture activity will take place during
the year of O&M

5.5.2 Mitigation Measures

Dismantling activities will be taken care by experienced professionals under the guidance of plant EMS
Head. All the dismantled infrastructures and debris shall be segregated and stored separately with
cover facility to negotiate with contamination effects of such wastes.

The metal structure will be sold out to the approved recyclers, whereas, debris will be disposed-off as
per their characteristics. The construction debris can be utilised for land filling in nearby low areas and
debris having contamination potential shall be transported to nearby TSDF site. Solar Panels as utilised
for the project even after 25 years will have the 70 — 80% power generation capacity. Due to
technology improvement, after 25 years recycling or reutilisation of these panels are very much likely.
In any of the case MAPPL will ensure compliance to Application Waste Management Legislative
Framework.

Water sprinkling would be the regular practice to reduce the dust generation from the plant
decommissioning activities. After decommissioning MAPPL will weed out the seeds of Leucaena
leucocephala and Prosopis Juliflora to make the land fertile in few years.

5.5.3 Impact Significance

Decommissioning phase impact shall be limited to the site and minor in nature. However, impact will
further be mitigated to the insignificant level.

Table 5-27: Impact Significance for Decommissioning

Scenario Spread Duration Intensity Overall
Impact of | Without Mitigation | Local Short Moderate | Minor
Decommissioning With Mitigation Local Short Low Insignificant

Page |164
sdb 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
Py
MYTRAR ESIA Report

5.6 CUMMULATIVE IMPACT

MAPPL has signed a Power Purchase Agreement with Punjab State Power Corporation Ltd (PSPCL) for
50 MW Solar Project. The 50MW capacity is being developed at two sites, each having 25MW
capacities at Bareta Village, Budhlada Tehsil, Manasa District (Subjected Project) and Bhakora Kalan
Village, Lehragaga Tehsil, Sangrur District, Punjab (Second Project). The distance between the two
projects is about 12km. No other industrial developmental activities were observed in vicinity of the
project. The cumulative effect of both of the project is developed in sections below.

5.6.1 Impact on Land Use

Land at both of the places is being leased for the project purpose. This will lead to change in land use
pattern of approx. 310 acres (Based on average of subjected project) of land. No forest or area of
ecological importance is getting affected by the project. The remuneration / lease rent will be paid on
annual basis. INR 50,000 per acre has been agreed as lease rent with 5% escalation every year. As
discussed with the locals, the agriculture activities yield to the crop of value INR 30,000 to 50,000 per
acre per year. The lease rent as agreed primarily feels better opportunity in terms of livelihood of the
land owners. No further, impact on land use of the region is expected due to the projects.

5.6.2 Water Resource and Quality

The water requirement for cleaning of modules is an important aspect to be kept in view. The water
requirement for operation phase of the project including cleaning of the whole plant is approximately
0.0627 m?/MWh, depending on the option chosen. Module cleaning needs to be carried out
periodically (Per module 2 times in one month) to remove dust, bird droppings etc. on the module
and enhance the energy generation. Along with the module cleaning, for the construction of various
structures (like IR, MCR Rooms, Pile Foundation etc.) in the plant, water is required. Water resource
in the project are in over exploited region as per ‘Ground Water Information Booklet Mansa District,
Punjab- Year 2013’ prepared CGWB. Therefore, water conservation measures are the must
requirement for the project. Water conservation is to be practiced at the site. Natural Drainage system
will be maintained at site to conserve this precious water in already over exploited region. Efforts will
be made to keep the area unpaved upto maximum extent, so that, natural seepage and ground water
recharging system will remain unaffected. Awareness campaign in the project area shall be driven by
proponent under CSR activity for improvement in irrigation practices and change in cropping pattern
as suggested by CGWB in above referenced report.

Page |165
od 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
PY
MYTRAR ESIA Report

6 ANALYSIS OF ALTERNATIVES
6.1 INTRODUCTION

The proposed 25 MW Solar Power Project at Bareta, District Mansa (Punjab) was allocated as part of
the 500MW capacity planned under Phase 3 of solar power projects being set up under the New and
Renewable Sources of Energy (NRSE) Policy, 2012 of the State of Punjab. Development of solar power
in the project area will not only be based on green energy and resources but also have the potential
of not having emission issues as compared with power plants based on conventional energy. The other
added benefits from such project are that it will add values to the local as well as national grid. Analysis
of alternatives involves a thorough study of the possible future conditions in the project study area in
response to a set of alternatives without the project or status quo condition. Alternative methods of
power generation and comparison with the following one is discussed in this chapter.

6.2 | ALTERNATIVE METHODS OF POWER GENERATION

Harnessing solar energy is an eco-friendly process, inexhaustible and processes a minimal
environmental footprint. There are neither fuel requirements nor large quantities of water for
operation of the plant. Solar energy scores over other forms of energy generation as it has a low
gestation time. Table below elaborates upon the advantages and disadvantages of various power
generation systems.

Greenhouse gas Emission: As per the estimation of International Atomic Energy (IAEA) the grams of
carbon equivalent (including CO2, CHa, N20 etc.) per kilowatt-hour of electricity (g Ceq/kWh) for Solar
energy project are low and scores better when compared with other forms of conventional and non-
conventional sources of energy. Table below highlights the advantages and disadvantages along with
GHG emission that each technology possesses.

Considering various factor such as solar resources potential in the project districts; favorable
environmental and social settings, low GHG emission in the project life cycle, land availability,
governmental assistance, and local community’s acceptance of solar energy project in the region, solar
energy based power generation is the most suitable alternative in Punjab state.

Table 6-1: Advantage and Disadvantage of Conventional Technology

Mode Disadvantage Advantage
Thermal Power Plant ¢ High fossil fuel consumption e Large scale production
e Large quantities of water potential
requirement for cooling ¢ Moderate gestation
e High volume of emission from period
operation e Relative inexpensive
e Accumulation of fly ash (in case of | ¢ Wider distribution
coal powered installations) potential
*¢ GHG emission estimated as 960
gCeq/kWh
Nuclear Power ¢ Availability of fuel and power source | ¢ Capable of producing huge
¢ Hazard associated with radioactive amounts of energy with
material little or no carbon

Page | 166
od 25 MW Solar PV Project at Village Bareta, District Mansa Punjab

Pa ESIA Report
Mode Disadvantage Advantage
e High cost of project
e Long gestation period
© Risk of fallout and melt down
scenarios and its impacts on the local
populace and environment.
* GHG emission estimated as 66
gCeq/kWh
Wind Power © Overall land requirement is large ¢ Pollution level are
© Site specific (associated to wind insignificant
pattern) e Inexpensive power
e Expensive installation generation
¢ High Noise and Shadow Flicking Effect | ¢ Inexhaustible source
© GHG emission as low as 10
gCeq/kWh
Solar Power e Large land requirement ¢ Pollution level are
Site specific to solar installation insignificant
* Concrete foundation on large area ¢ Low-cost power
generation

Inexhaustible source
GHG emission as low as 32
gCeq/kWh

Source: Nature Reports Climate Change
Published online: 24 September 2008 | doi:10.1038/climate.2008.99

Table 6-2: CO2 Equivalent E!

ions for full Energy Chain

Technology Minimum Value

Coal 860
Oil 689
Gas 460
Hydro 16
Nuclear 9

Wind 75 11
Solar PV 279 30
Biomass 116 37

Source: IAEA Bulletin

6.3 WATER REQUIREMENT

The interdependency between water and energy, sometimes called the water-energy nexus, is

growing in importance as demand for both water and energy increases. Energy is required for water

treatment and supply, while virtually all processes for energy production require significant amount

of water. Many areas are already under water and energy constraints and yet water and energy are

Page | 167
od 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
ca ESIA Report

both indispensable for modern economics. Moreover, the population is expected to grow, which will
boost the water and energy demand substantially in the coming years.

Solar power project has been known to use almost insignificant water, in comparison to nuclear and
coal based power projects. Solar plant requires small amount of water are used to clean photovoltaic
panels.

6.4 CARBON OFFSETING

According to American Wind Energy Association (AWEA), water consumption (technology
gallons/MWh) is as follows; Nuclear- 620; Coal- 490; Oil- 430; Wind- 1; Solar- 30.

6.5 ALTERNATIVE SITE LOCATION

Solar Power projects are non-polluting energy generation projects which are site specific and
dependent on the availability of solar insolation. Shadow analysis and power potential assessment for
the project was done by MAPPL, based on which potential areas are notified. The important
meteorological parameter in the design of solar PV power plant are solar radiation, ambient
temperature and wind speed which are represented in Table below. The average solar radiation,
ambient temperature and wind speed of the study area is 4.91 kWh/m2/day, 24.7 OC and 0.8 m/s
respectively which are generally suitable for the reasonably good energy generation.

Table 6-3: Metrological Data of the Site

Ss. Global Horizontal Irradiance on a Ambient Wind Speed
No. , Horizontal Plane (kWh/m2/day) | Temperature (0C) (m/s)
1 Jan 3.22 12.8 0.69
2 Feb 4.34 16.5 0.88
3 Mar 5.33 22.4 1
4 Apr 6.1 28.6 1
5 May 6.36 32.9 1.1
6 Jun 6 32.4 1.1
7 Jul 5.48 31.8 0.9
8 Aug 5.45 30.6 0.8
9 Sep 5.16 28.7 0.68
10 Oct 4.59 25.8 0.5
41 Nov 3.77 19.4 0.4
12 Dec 3.08 14.7 0.49
Average 4.91 24.7 0.8

Source: Detailed Project Report, 25 MW Solar Power Project, Bareta

Further, before selecting the site MAPPL has assessed the site which are suitable for solar power plant
and presented in the table below.

Page | 168
Parameters of

Assessment

Table 6-4: Assessment of the Site

25 MW Solar PV Project at Village Bareta, District Mansa Punjab

ESIA Report

aracteristics of Site
Assessed

1. Access Easy access to site or connectivity with main | Site is easily
road or highways help in transportation of | accessible.
materials, man and machinery required during
construction.
2. Water For module cleaning purpose and for | Bore-well water is
Availability construction purpose water is required in large | available for
quantity. Availability of water (non-saline) on | construction &

site in form of bore-well, pond, lake or river
saves the time and cost of buying this water
from outside.

maintenance purpose.

3. Electrical

Availability of Grid sub-station at distance of

Sub-station Bareta is

Infrastructure | not more than 10 km is considered to be good | 5.5 km away from the
choice of land as it will allow minimum | site of the project.
transmission losses and also saves transmission
cost of project.

4. Climate Site with moderate rainfall, solar irradiation in | As per the PV System

range between 4-6 kW/m2/day, wind speed
not more than 45 m/s, low relative humidity is
a good choice for setting a solar power plant

data, the solar
irradiation available at
the site are 4.91

kWh/m2 /day and the
average wind speed is
0.8 m/s.

5. Topography

Minimum undulation of land with minimum
vegetation is good for Solar power plant. Site
with gentle slopes provide natural drainage
thus reducing water logging problem. It also
serves as economic benefit as requirement of
digging drains is
construction time as well. Site under Zone 1-3

minimized. It reduces
of Seismic zone is good for construction. Sand,
gravel medium and hard clay type of soil is
good for construction purpose.

Sandy soil is observed
on the sites.

A checklist approach was followed and checklist as prepared for the Bareta Site is attached as

Annexure V.

6.6

ALTERNATIVE TECHNOLOGY

In designing any power generation system that incorporates photovoltaic (PV) there is a basic
requirement to accurately estimate the output from the proposed PV modules under operating
conditions. A comparison of the characteristics of the most popular cell technologies are given in the

Table below.

Page | 169
od 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
aaa ESIA Report

Table 6-5: Characteristics of Some PV Technology Classes

Technolo; Crystalline Amorphou: Cadmium Copper Indium
ay Silico Silicon elluride _ Gallium Di-Sele:
Percentage of global installed
. 78% 22% 22% 22%
capacity
Current Commercial
a 14-19% 11-12% 13-17% 7-16%
Efficiency
Te ture Co-efficient of
emperarure Soremcent OF! o.as%rc | -0.21%/°C | -0.25%/"C -0.36%/°C
Power (Typical)

Source: Detailed Project Report, 25 MW Solar Power Project, Bareta

Poly-crystalline Silicon Solar Modules: Poly-crystalline panels are made up from silicon offcuts,
molded to form blocks and create a cell made up of several bits of pure crystal. Because the individual
crystals are not necessarily all perfectly aligned together and there are losses at the joints between
them, they are not quite as efficient. However, this mis-alignment can help in some circumstances,
because the cells work better from light at all angles, in low light, etc. Due to random crystal
arrangement the panels look a little bluer as they reflect some of the light. Conversion efficiency of
the cell in large scale mass production is between 16% to 19%. Poly-crystalline modules are less
expensive than mono crystalline. They have a better temperature coefficient. For reasons cited above,
poly-crystalline modules are preferred for this project.

6.7 ALTERNATIVE PV MODULE MOUNTING SYSTEM

The Sun’s intensity is at its maximum on a PV module when it is striking it perpendicularly—the
incident angle is 0°. The mounting structure plays an important role in supporting and securing the
module. It also deals with the module alignment with the sun at a particular angle at a certain time to
maximize the solar power generation. Mainly there are two modes of installation:

e Fixed installation Technology; and
e Installation with Sun tracking Technology.

Fixed mounting systems keep the rows of modules at a fixed tilt angle while facing a fixed direction of
orientation. The tilt angle is important for maximizing the energy incident on the collector plane. The
tilt angle and orientation are generally optimized for each PV power plant according to location. This
helps to maximize the total annual incident irradiation and total annual energy yield. Fixed tilt
mounting systems are simpler, cheaper and have lower maintenance requirements than tracking
systems.

Tracking systems follow the Sun as it moves across the sky. They are generally the only moving parts
employed in a PV power plant. Single-axis or horizontal-axis trackers alter either the orientation or tilt
angle. Depending on the site and characteristics of the solar irradiation, trackers may increase the
annual energy yield by up to 25% for single-axis trackers. Dual-axis tracking systems alter both
orientation and tilt angle and are able to track the Sun more precisely than single-axis systems.
Depending on the site and characteristics of the solar irradiation, dual-axis trackers may increase the
annual energy yield by up to 35%.

Page |170
25 MW Solar PV Project at Village Bareta, District Mansa Punjab
ESIA Report

Solar tracking systems are utilized to continually orient photovoltaic panels to the sun and can help
make best use of the investment in PV system. They are useful as the sun’s position in the sky will alter
gradually during a day and over the seasons throughout the year. Therefore, single axis solar tracking
system has been selected for Bareta site.

6.8 WITH AND WITHOUT PROJECT SCENARIO

Keeping in view the site conditions and the scope of development of the area, ‘with’ or ‘without’
project scenarios have been compared as shown in Table 6.6. By looking at the table it can be
concluded that ‘with’ project scenario with positive/ beneficial impacts will vastly improve the
environment and enhance social and economic development of the region when compared to the
‘without’ project scenario, which will further deteriorate the present environmental setup and quality
of life. Hence the ‘with’ project scenario with minor reversible impacts is an acceptable option than
the ‘without’ project scenario.

Component

Table 6:

: With and Without Project Scenario

Siting

The present project is of establishing a new
solar power plant. Solar power is a green
energy and requires adequate amount of solar
heat/ energy for which siting is a pre-requisite.
The site is well connected and is having good
number of solar radiation days. With Project
land owners will get rent @ INR 50,000 per
acre per year with 5% increment every year.

Without the project _ this
condition people will face power
cut problem and also a huge
power gap will be established in
industry. Without the project,
the project land would yield crop
@ INR 35,000 to INR 50,000 per
acre per year.

Power
Generation

The proposed project would improve in power
generation in the area through a green power
within zero consumption of fossil fuel thereby
minimizing the resource consumption.

Without project scenario,
demand-supply gap will increase
and people will face power cut in
future.

Environmental
Quality

Setting up of proposed solar power plant has
very low environmental degradation.

Without the project, possibilities
of setting up of thermal power
plant in near future would have
increased. The setting up of
thermal power plant would have
more environmental degradation
than solar power plant.

Economic
Development
and
Employment
Opportunity

There will be increased power generation in
the surrounding areas and this will minimize
the gap between the demand and supply of
power. Such activities would increase various
economical activities including the various
local based industries and agricultural
activities (including water pumping etc.). This
on other hand will reduce the dependence on
DG set for pumping of water for agriculture

Without the project the
dependence on DG set for power
generation for carrying out small
industrial and agricultural
activities would further increase.

Page |171
od 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
Pac §
MYTRAR ESIA Report

Component With Project Scenario Without Project Scenario

activity by villagers and thereby would reduce
the consumption of fossil fuel (e.g. diesel).

Page |172
sdb 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
Py
MYTRAR ESIA Report

7 INFORMATION DISCLOSURE, CONSULTATION AND PARTICIPATION
71 CONSULTATION

Public consultation and participation has been viewed as a continuous two ways process involving,
promoting of public understanding of the processes and mechanisms through which developmental
problems and needs are investigated and solved. The public consultation, as an integral part of
environmental and social assessment process throughout the project preparation stage not only to
minimizes the risks and unwanted hurdle against the project implementation but also abridges the
gap between the community and the project formulators which leads to successful and timely
completion of the project and making the project people friendly.

Therefore, keeping in mind the above objective public consultation with the people of different
section of the society, i.e., local administrative officials, some related social agencies, business groups,
community representatives, village heads, Panchayat members and respectable and influential
persons of the project area were made. Moreover, potential vulnerable people were also consulted
with the aim to make people aware and minimize adverse impacts of the solar project. The option of
alternative design was also discussed to achieve accelerate the implementation of proposed solar
project with people’s involvement.

As per the Safeguard Policy Statement (SPS) of ADB, Public Consultation and participation plan needs
to be included in the EIA/ESIA Report for all stages of the project (project design, construction and
operations phase) for categories “A” and “B”. Also, a documentation of meaningful consultation with
affected local communities especially project affected persons needs to be carried out.

7.2 OBJECTIVES
Following are the main objectives of the consultation:

e¢ Promote public awareness and improve understanding of the local people about the proposed
project;

e Assessment of possible requirement of improvements;

e Solicit the views of affected communities/individuals on environmental and social problems;

e Improve environmental and social soundness;

e To settle problems with mutual consent; and

e Create accountability and sense of local ownership during project implementation.

7.3 CONSULTATION DURING PROJECT PRE-CONSTRUCTION STAGE BY ESIA TEAM

Within the study area a total 3 consultation programs (Focus Group Discussion, Community based)
have been finalized after informal discussion with the officials of MAPPL, village sarpanch and local
community including questionnaire for the same. The details of consultation location, dates of
consultation are shown in Table below.

Page |173
25 MW Solar PV Project at Village Bareta, District Mansa Punjab

AL
Pa ESIA Report
Table 7-1: Details of Public Consultation

Ss deren Communllsy ling Dates of Consultation Target group

No consultation consulted

1 Project Site office | Project Developer | Date: 04/05/2016 Project developer and

(02.00 PM to 04.00 PM) | local Villagers/land lessee

2. | Municipal Local people of | Date: 05/05/2016 Panchayat Members, land
Panchyat Office | Bareta (12.30 PM to 02.00 PM) | lessee and _ Respectable
Bareta and Influential Person of

the town

3. | At village | Villagers, School | Date: 06/05/2016 Village Sarpanch, land
Sarpanch House | teachers and | (01.00 PM to 03.00 PM) | lessee, Villagers, School
and near | Anganvadi Teachers, Women,
Gurudwara at | workers of the Influential person of the
village Dialpura village village

Note: Attendance Sheet of the participants of Bareta and Dialpura has been enclosed as Annexure VI

7.4 CONSULTATION PROCESS
The process of stakeholder consultation included:

e Identification of the relevant stakeholders including all those individuals, groups and
organizations potentially affected by or interested in the project;

e —Imparting information about the project and its potential impacts on their lives in local and simple
language;

e During the consultation process the project plan was clearly explained;

e Recording of their concerns and aspirations through survey and discussions;

e Responding to their queries in a neutral manner.

In the primary survey a list of open-ended questionnaire is used in both the focus group discussions
and the individual interviews which is annexed as Annexure VII. A three-person survey team carried
out the discussions and the interviews. The list of persons involved in the public consultation is limited
to those who were willing to allow their name to be added in the document. Attendance Sheet of the
participants has been enclosed as Annexure VI. Project proponent, land sellers, village Sarpanch and
panchayat members, members of the town Bareta and village Dayalpura, government officials of
revenue and rural development department, local labors, contractors were our stakeholders to whom
we consulted.

75 PROJECT DISCLOSURE: AWARENESS ANOUT THE PROJECT

A focused group discussion and public consultations were conducted in Bareta and Dialpura village.
All the people expressed their full support for solar project as they see that there is an opportunity of
employment and power generation. They do not have any problem due to proposed projects and they
are already aware with the projects. In the consultation approximately 15-20 people at each location
were participated. Consultant team has also consulted/discussed informally with youths, women and
daily wages workers in and around the project site. At the very beginning of the public
consultation/discussions the participants were introduced about the details of a solar power plant. It

Page |174
od 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
ean ESIA Report

was also explained to them that solar power is an environment friendly system which reduces the
environmental impacts of combustion of fossil fuel based power generation, such as impacts from
greenhouse gases and other air pollution emissions. It was also explained to that unlike fossil fuel
power generating facilities, solar facilities have no air emissions of air pollutants such as Sulphur
dioxide, Nitrogen oxides, Carbon monoxide, Volatile Organic Compounds, and the greenhouse gas
carbon dioxide during operations.

7.6 CONSULTATION WITH DIFFERENT GROUP OF PERSONS

Focus group discussions were held with the randomly selected villagers and land owners. These groups
encompass a wide age range, as well as both genders, and people from the entire communal
spectrum. The FGD included people who had given their land for the proposed project.

Natural group discussions were also conducted, where ever possible. Natural group discussions are
interviews conducted with ‘naturally’ occurring groups. The method has the advantage of being
interviewed at a time and place of their convenience, and is suitable from the point of view of the
interviewee. The result is honest and open discussion in a more relaxed and informal manner.

7.6.1 Consultation with The Site Staffs

During the study period, ESIA team consulted with MAPPL staff at project site to understand about
the project and other environmental and social features around the project site.

|

Figure 7-1: Consultation with MAPPL Officials and Site Inspection at Project Site Bareta

7.6.2 Consultation with Project Affected Families

The ESIA team has consulted with 12 project affected families (lessee) and discussed about their socio-
economic conditions. The team talked their willingness of leasing the land, discussed about their land
holding types, total land they own, land left after leasing, their source of income, total income by
agriculture and others sources, their expenditure, household size, literacy, socio-economic status of
women etc. Details of the above information has been annexed as Annexure VIII.

7.6.3 Consultation with the Local Labors

Daily wage labors, mostly in and around Bareta and project site have been observed during site visit
and tried to consult them. Consultation with the labors highlights that as the proposed Solar Power
Project supported their employment during construction period and helped them tackle the seasonal
unemployment in the area so they are very positive and glad about the project.

Page |175
od 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
re
MYTRAR ESIA Report

Consultation with Local Villagers at Dialpura Village | Consultation with Women Group at Dialpura
Village

Figure 7-2: Consultation and Group Discussion with People at Bareta and Dialpura Town
7.6.4 Consultation with Women

Women in the study area consistently lag behind the men in terms of gender gap, involvement in
economic activities, access to education, health care, jobs etc. Unless these basic measures are taken
to improve it will be difficult for the region, state and India to prosper as a nation.

Keeping these basic things in mind, we have also consulted with women groups and asked them about
their education, employment opportunity, degrading gender ratio, health and position in the society.
In addition to do all their household works, their involvement in economic activities are limited to
agricultural workers. They are generally less educated and have limited opportunity of employment
but they are aware about their rights. Work participation rate of women of study area is 15.85%, sex
ratio is 890 and literacy rate is 52.91%.

7.6.5 Consultation with Youth of the Study area

We have also consulted with youth of the study area and tried to know their opinion about the project.
We discussed with developmental issues and employment opportunity in the region. They are very
hopeful with the project in the region. They are much conscious with their education and are seeking

Page |176
sdb 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
Py
MYTRAR ESIA Report

employment opportunity in metropolitan cities like Delhi, Chandigarh, Ludhiana, Amritsar, Mumbai,
Hyderabad. They are much ambitious.

77 ISSUES / CONCERNS / CONCERNS RAISED / ADDRESSED DURING CONSULTATION
Following issues have been discussed.
7.7.1 Awareness About the Project

All the respondents, community of Bareta and Dialpura were aware with the proposed solar power
project. All the people expressed their full support for solar project and they do not have any problem
due to proposed projects.

7.7.2 Occupation and Livelihood

Economy of Punjab state is dependent on agriculture. The main occupation of the people of Bareta is
trade & business, profession, government and private jobs while in buffer zone of the project is
Agriculture. During consultation it was found out that average land holding size of the farmer of the
study area is 3 to 80 acre per family and with agriculture they may earn INR 35,000 to 50,000 per acre
per year. Wheat, cotton, paddy, pulses are the main crops that grown in the region. In addition, the
people of down trodden, uneducated and belonging to BPL family earn their livelihood as agricultural
labors.

7.7.3 Health

There is no any epidemic or chronic disease have been reported in the study area during consultation
with local people of Bareta and Dayalpur except general fever, cough, cold and few cases of Cancer
and Jaundice. People of the study area are well aware with HIV / AIDS / STP. Government Civil Hospital
and private Nursing Homes, Hospitals and Clinic are available in Bareta town.

7.7.4 Education

In spite of government infrastructure facility and support for mid-day meal, free text books,
scholarship and uniform to every student at Primary and Upper Primary level, the literacy rate of the
study area is poor. Although, there is support for girl child education, but it is only up to junior level.
Average literacy rate of the study area is 58.48% while literacy rate of males is 63.48% and females is
52.92% with 10.56% of gender gap. During consultation local people revealed their concern that they
are very conscious about the education of their male and female children without any discrimination.

7.7.5 Use of Land Being Procured

The land identified for the proposed project are agricultural with patches of barren and scrape land.
Identified land has been procured on lease for 30 years and has been negotiated @ INR 50,000 per
acre per year with 5% of increment every year. It was told by lessee that current yielding of land is INR
35,000 to 50,000 per acre per year.

7.7.6 Rates offered for the Land

The land owners agreed with the fact that rate being offered by the project proponent is better than
what they have been yielding from agriculture. The land owners have leased their land as per their

Page |177
sdb 25 MW Solar PV Project at Village Bareta, District Mansa Punjab

ESIA Report

own choice and willingness. Land holding size of the lessee is 3-80 acre, therefore no family rendered

landless by procurement of land as all of the land owners have more land besides it.

7.7.7 Employment Opportunity

Local people are also concern about employment opportunity through proposed solar power project.
MAPPL assured that they will prefer local people for unskilled labor during project construction period
on the basis of their skill and education. During project operation period employment opportunity will

be limited to security staff only.

The outcome of the public consultation with the villagers is given in Table below.

Table 7-2: Outcome of Public Consultation

for the proposed project

Concerns & Expectations

1. Capacity and Technology adopted

Addressal of Issues/ Concerns by MAPPL
A brief introduction about the proposed project has
been given to local community by Consultant team
and MAPPL. It has been told that it is a Poly-
Crystalline silicon technology based 25 MW Solar
Power Plant proposed at Bareta town.

of land procurement

2. Requirement of land and process

Approximately 183 acers of land have been procured
on lease basis for 30 years to establish the project.
The lease deed has been done on the basis of direct
negotiation between lessor and lessee.

3. Will the upcoming solar power
plant create employment
opportunities for the local people?

During construction period, the proposed project will
provide an employment opportunity to semi-skilled
and unskilled worker. The priority of employment
will be provided to local villagers/residents on the
basis of their skill and qualification.

plant? Will it disrupt

4. Will there be any influx of people
due to upcoming solar power

The chances of influx of people from outer area for
this project are limited to the plant persons which
are very nominal and will be accommodated within

services? the project site itself. This will not as such disturb the
public services.
5. Will the proposed solar power | The land use pattern of the identified land will be

plant disturb existing land uses?

changed from agricultural to industrial land.

the environment?

6. Will the solar power plant project
pose a risk to human health and

No. It is considered safe to human health and the
environment. It does not present any risks to public
health and the environment.

7. Will the power plant will provide
regular electricity to the villagers

Electricity will be supplied to grid, thus reduce the
power deficit of the state and help in improving the
power supply in the area.

project to local people?

8. What will the benefits be of the

The proposed project will reduce demand supply gap
of electricity to the state as well as to local region. It
will provide employment opportunity to local
community during construction period. Monetary
gains, education, health, sanitation, water

Page |178
od 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
ean ESIA Report

Concerns & Expectations Addressal of Issues/ Concerns by MAPPL

conservation, plantation and improvement in
general environment through CSR/community
development plan will lead to positive growth to
local community.

Thus on the basis of above consultation / group discussion with local community / villagers / village
sarpanch / village panchayat members / influential person of the region / government officials and
various stake holders, we may conclude that proposed project will prove beneficial not only to local
region but also up to state and national level for a long term. There is a big support of local community
in favor of the project. They are seeing their development through proposed project

Page |179
sdb 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
Pac «
MYTRAR ESIA Report

8 GRIEVANCE REDRESSAL MECHANISM
8.1 INTRODUCTION

This Grievance Redressal Framework (GRM) has been developed by Mytrah for managing grievances
related to environmental and social performance arising from its operations in Solar / Wind Projects.
The Corporate level Mytrah’s Grievance Redressal Framework shall also be applicable for MAPPL.

This GRM shall serve as one of the component of MAPPL’s Environmental and Social Management for
managing overall performance of its projects as well as providing more accountability to its
stakeholders. The GRM is based on four guiding principles of the company which include:

e Transparency
e Fairness
e Respect
e Accountability

8.2 TYPES OF GRIEVANCES

If any internal or external stakeholder believes that the company’s business practices or activities are
having an adverse impact on their quality of life, livelihood or environment, which they want the
appropriate management to address, such a concern can be classified as a complaint or grievances.
From the purpose of classifying the various kinds of grievances that can arise, they are mostly
categorized under two headings.

8.2.1 Internal Grievances

Employee Grievance- Separate procedure in place as part of the Human Resources (HR) of MAPPL.
These include the employees hired specifically for the site.

8.2.2 External Grievances

Contractor and Labor related Grievances- Directly / indirectly controlled by MAPPL

Community Grievances including those on land and resettlement issues, project activities, CSR

intervention, employee / worker-community conflicts, and other project related issues
(Directly/Indirectly controlled by MAPPL)

8.2.2.1 Internal Grievances- Employees Grievance
The likely grievances of direct employees of MAPPL may include but not limited to:

e Complaints pertaining to amount of wage, salary, other remuneration or benefits, as per
company’s centralized HR Policy

e Timely disbursement of remuneration;

e Working condition, health and safety of the employees;

e@ Unethical behavior between senior and subordinate employees;

¢ Discrimination on the basis of caste, creed, language, religion etc.;

e Gender discrimination; and

e Workplace harassment

Page |180
sdb 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
Py
MYTRAR ESIA Report

8.2.2.2 External Grievances

External grievances are those grievances received from the external stakeholders such as labor and

workforce, contractors, communities, local administrative setup, community groups / NGOs, and
media groups.

Contractors and Labor Related Grievance

The workers include the local and interstate migrant workers are likely to have the grievance related
to the following issues:

Risk to health and safety of the labors or workers hired by the Contractors;
Working condition of the labor;

Wage discrimination among the labor;

Timing of the payments;

Adequate facilities in the labor camps (during construction stages) including water supply and
sanitation;

PF, ESIC, Workmen’s compensation, adequate health facility related issues;
Unjustified deduction from the wages;

Minimum wage rates for the labor;

Extended working hours;

Prevention and protection of child labor from hazardous work condition;
Issue of forced labor;

Gender discrimination.

Note: MAPPL has limited control on labor & workforce deputed through contractor/subcontractor as
per business model. However, as a principle employee, MAPPL shall monitor the overall process as &
when required as a part of its own Environmental & Social Management system

8.2.2.3, Community Grievance

The surrounding community of the project is considered as important stakeholder by the Project. The
possible grievances of the community could be:

Land and compensation related issues

Damage to, crops, infrastructure;

Eligibility issues and payment of compensation;

Improper/ inadequate valuation of the compensation;
Compensation and employment entitlement against losses;

Delay in the payment of the compensation;

Livelihood restoration issues and associated benefits;

Adverse impacts on community, common property resources (CPR);

Community development, employment and other issues

Risks to community, health & safety (e.g. traffic);
Accidents (e.g. involving livestock);
Unethical Behavior by MAPPL personnel or its sub-contractors;

Page |181
25 MW Solar PV Project at Village Bareta, District Mansa Punjab
ESIA Report

e Noise/dust/air emissions or any other impact on environment caused by project or sub-
contractors;

e Demand for development interventions in the community;

e Issues owing to behavior of the security personnel and general attitude of the local community;

e Issues related to cultural conflicts or opportunity conflict owing to presence of migrant workers
in the community or in the nearby areas;

e Any attempts to conceal the above

Note: MAPPL has limited control in case of Trunkey contract for the project /OEM. However, as a
principle employee, MAPPL shall monitor the overall process as & when required as a part of its own
Environmental & Social Management system.

ESMS will be the part of Contract Conditions between EPC / O&M Contractor and MAPPL. Contractor
will abide by policies and procedures of MAPPL.

8.3 REDRESSAL PROCESS

The redressal process has been developed for both internal as well as external grievances. The process
flow diagram for grievances are shown in Figures below and process are described in subsequent

sections.

Employee

Matter not_concerned Matter concerned
to Line Manager to Line Manager

Satisfied Not Satisfied

Satisfied Not Satisfied

Figure 8-1: Grievance Redressal Mechanism for Internal Grievances

Page |182
25 MW Solar PV Project at Village Bareta, District Mansa Punjab
MYTRAK ESIA Report

Contractor / Labour /
Community

Grievance Officer

Critical Issue need
immediate attention

General Issue

Review and Investigation

Figure 8-2: Grievance Redressal Mechanism for External Grievances
8.3.1 Redressal Process for Internal / Employee Grievances

MAPPL as part of its Human Resources system has developed grievance addressing policy with
detailed scope and coverage considering registration and addressal of internal grievances raised by
the employees, which display Grievance procedures transparently in its SAP Net Weaver Portal with
following objectives:

e Grievances of the employees in the shortest possible time
e At the lowest possible management level
e With appellate stages so that it is fair, transparent and reasonable

The grievance policy is intended as the tool by which a member of staff may formally have a grievance,
regarding any condition of their employment, which he/ she wants to be heard by the management
of the Company.

The following stages outline the existing grievance redressal process established by MAPPL with
stipulated time period to resolve the issues for its employees:

8.3.1.1 Stage 1: First level of grievance addressal

The aggrieved employee may take up the grievance in writing with his/her reporting officer. If the
matter itself concerns the employee’s line manager or program manager, then the grievance should
be escalated to the Head of the Department.

Page | 183
sdb 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
Py
MYTRAR ESIA Report

8.3.1.2 Stage 2: Second level of grievance addressal

In case employee is not satisfied with the decision communicated to him/her at Stage-l, or if she/he
fails to receive the reply within stipulated period, he/she may submit the grievance in the prescribed
form to Head- HR

8.3.1.3 Stage 3: Third level of grievance addressal

If the employee remains aggrieved and not satisfied with the decision of the Head-HR, will have an
option to appeal to the President.

8.3.2 Redressal Process for External Grievances

MAPPL has limited on External Grievances due to its Business model. Mainly deputed Pretty contractor
will be responsible for grievances redressal system as they are responsible from land purchasing to
Plant erection and OEM. In those cases, as a principle employee, MAPPL shall monitor the overall
process as & when required as a part of its own Environmental & Social Management system.
However, in case of self-developed project and OEM, MAPPL will implement a robust Grievance
Redressal & Management system with a defined process.

8.3.2.1 Step 1: Publicizing Grievance Management Procedures

For any project, MAPPL / deputed Contractor is required to ensure suitable public disclosure of its
grievance handling and redressal process to its external stakeholders such as the community or the
local administration. The company will establish a grievance body at the plant site comprising of
designated personnel and disclosure of such a body to be displayed at suitable location in the plant
premises so that any member of the community can easily access such information.

Looking at the scale of the project and the duration of the construction stage wherein maximum
numbers of contract workers, migrant workers or workers from the local community are supposed to
be working at the site for a duration ranging from six months to nine months tentatively, the Grievance
Redressal Mechanism for the community can simultaneously be used for the workers. The process of
disclosure of information and the GRM process itself will be disclosed to the workers considering the
duration i.e. six months to nine Months. Should the contractors have their own GRM, MAPPL will
ensure that it is functioning effectively and even review the grievance records as and when required.

For the grievance mechanism to be in line with the cultural and socio- economic characteristics, based
on its understanding of the ground situation in the project area, the company / deputed contractor
will strive to provide the following information to the stakeholders (primarily community) from time
to time with suitable communication media, at least some of the following:

e  Project-level mechanisms capable of delivering outputs against grievances and benefits
complainants can receive from using the company grievance mechanism, as opposed to other
resolution mechanisms;

e Information on who can raise complaints (affected communities);

e Where, when, and how community members can file complaints;

e Company personnel responsible for receiving and responding to complaints, and

e Type of response complainants can expect from the company/contractor, including proposed
timing of response, based on the gravity;

Page |184
m4. 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
MYTRAR ESIA Report

Designated personnel shall be responsible for publicizing the procedure through appropriate
methods.

8.3.2.2 Step 2: Receiving and Keeping Track of Grievances
This receipt and tracking of grievances primarily involves the following stages:

¢ Collecting and recording grievances;
e Registering them in a suitable manner; and
e Tracking them to reflect their status

Designated personnel from the grievance body with collection of grievances writes down complaints
at group or individual meetings, during field visits, or at designated locations. These grievances are to
include:

e Complaints received through third parties such as Sarpanch, community persons, contractors,
contract workers, etc.;

e Complaints received by project staff directly/indirectly involved in handling grievances;

e Tracking of grievances can be undertaken with keeping of records in the registrar

Designated grievance personnel of respective sites will be responsible to intimate the Grievance
status at regular interval to appropriate authority e.g. Project Head, OEM Head, HR&FMS-Head and
EHS Head so that it will be reflected in appropriate forum like ESMS committee. The designated
Grievance personnel may also do a case to case grievance status reporting to the Top management in
case of critical grievances or grievances that may require immediate attention of the Top management
or ESMS committee.

8.3.2.3 Step 3: Reviewing and Investigating Grievances

The designated personnel from the grievance body responsible for grievance handling will organize
the process to validate the complaint’s legitimacy and arrange for investigation of details as per the
applicability. All grievances shall undergo some degree of review and investigation, depending on the
type of grievance and clarity of circumstances.

MAPPL will communicate clearly to all concerns about the role, responsibilities, and limitations of a
company grievance mechanism and the limitations of the same in handling grievances, if any to ensure
transparent dealing of any grievance.

8.3.2.4 Step 4: Developing Resolution Options and Preparing a Response
Rationale for Grievance Closure

e The requirements / need specified in the form of grievance by the aggrieved have been effectively
addressed to the satisfaction of the complainant;

e Applicable Grievance to be duly addressed and closed by MAPPL in stipulated time based on the
merit

Process of the Grievance Redressal

e The person having grievance will come on the scheduled time and lodge the complaint in person
or through other recognized person/forum identified by the company

Page |185
sdb 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
Py
MYTRAR ESIA Report

e The grievance will be processed and concerned person will be informed through a suitable
communication by person or through company recognized person/forum within mutually agreed
stipulated period

e Onhearing from the designated grievance personnel they have to come for further processing to
the grievance redressal, if required.

8.3.2.5 Step 5: Monitoring, Reporting, and Evaluating a Grievance Mechanism

Monitoring and reporting can be tools for measuring the effectiveness of the grievance mechanism
and the efficient use of resources, and for determining broad trends and recurring problems so they
can be resolved proactively before they become points of contention. Monitoring helps identify
common or recurrent claims that may require structural solutions or a policy change, and it enables
the company to capture any lessons learned in addressing grievances. Periodic review of internal and
external grievances has to be carried out at the appropriate forum of MAPPL like ESMS committee
meetings.

Monitoring Indicators

Grievance records will provide the background information for regular monitoring, both informal and
formal.

8.3.2.6 Step 6: Reporting and Recording

Based on all grievances received, registered, documented and tracked through database reports shall
be prepared for reporting to the appropriate Forum. This shall assist in tracking overall trends and
patterns in concerns allowing emerging issues to be flagged and understood at an early stage.
Monitoring and reporting also create a base level of information that can be used by the company to
report back to communities as per the applicability and requirement.

8.4 DISCLOSURE OF GRM

The disclosure for GRM will be done with the appropriate community, employees and stakeholders to
fulfil the specific purpose based on the requirement through suitable communication.

8.5 PERSONNEL: ROLES AND RESPONSIBILITIES
8.5.1 Corporate Level

At the corporate level, handling of grievances is required to be directly handled by the HR&FMS
department under the responsibility of the designated officer, declared in the SAP Net Weaver Portal
for resolution of internal grievances.

8.5.2 Project & O&M Level

A grievance Body, leaded by designated Grievance officer is proposed for effective implementation of
GRM and coordinating day to day functions. The grievance Body would be reporting back to the
appropriate authority including functional areas such as HR, Project, O&M, BD/Land, CSR, EHS etc. as
per requirement. The mandate of this cell would be managed as part of the ESMS forum.

Page |186
sdb 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
Py
MYTRAR ESIA Report

8.6 FINANCIAL

MAPPL will ensure appropriate budget allocation to deal with grievance tracking and handling with
consent of appropriate authority.

8.7. TRAINING

Awareness shall be provided in the company’s policy and practices for both employee and appropriate
stakeholder grievance mechanisms, relevant to their exposure and responsibilities.

Page | 187
sdb 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
Py
MYTRAR ESIA Report

9 ENVIRONMENT AND SOCIAL MANAGEMENT PLAN
9.1 INTRODUCTION

ADB Environmental Safeguards requires the project proponent to prepare an environmental
management plan which addresses the identified potential impacts and risks. The importance of
managing social and environmental performance throughout the life of a project is also highlighted
by the IFC Performance Standard-1.

An effective environmental management system is a dynamic, continuous process initiated by
management and involving communication between the project proponent, the workers, and the
local communities directly affected by the project. The EMP includes proposed mitigation measures,
environmental monitoring and reporting requirements, training measures, implementation schedule
and cost estimates.

MAPPL is committed to execute all construction and operation related activities for the proposed Solar
PV Project as per the best established environmental, health and safety (Annexure IX- MEIL ‘EHS
Policy’) standards and also it will be aligned with upcoming project to be implemented at asset level.
Mitigation measures are proposed for impacts which are identified and quantified. Some residual
impact will however persist after the all mitigation measures are employed, the Environmental and
Social Management Plan intends to delineate monitoring and management measures to minimize
such impacts by allocating management responsibility and suggesting skill requirement for
implementation of these measures during construction and operational phase.

9.2 REGULATORY AGENCIES
The authorities / agencies to be coordinated for ESMP implementation include the following:

e District Administration of Mansa District;
e District Forest Department, Mansa;

e Punjab State Pollution Control Board;

e Punjab State Electricity Board;

e Central Electricity Authority;

e Factory Inspectorate, etc.

9.3 ENVIRONMENT & SOCIAL MANAGEMENT SYSTEM (ESMS)

An Environment & Social Management System (ESMS) is already available (MEIL) to assist MAPPL in
developing a comprehensive mechanism at the asset level to lay down a rationalized procedure for
assessing and managing social, environmental, health and safety issues at all stages of their activities.
The corporate MEIL ESMS will guide the implementation at the project level compliance to the
standards as committed by MAPPL. The Environment and Social Management Plan (ESMP) provided
in the subsequent sections will be operationalized within the framework of the management system.

9.3.1 Organization, Roles and Responsibilities

The organogram of the both the MAPPL’s Punjab Solar Project shall be headed by one Cluster Project
Manager. Head EHS reporting to Head Projects will look after the compliance of the ESMMP at both
of the site. The proposed organizational structure to implement the ESMP is as follows.

Page |188
od 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
aan ESIA Report

HEAD OFFICE TEAM

TEAM FOR SITE -1
{25 Now

TEAN FOR SITE 2
(25 New)

EHS In-charge / Supervisor

Roles No. al Staff Remarks
Cluster Project Common for Both

Mearager 1 Sites
— DPM Site 2 Qne for Each Site
| ACETS 2 One for Each Site
hoc Asem 2 One for Each Site
PNA Civil WKS 2 One for Each Site
APM OC WKS 2 (One for Each Ste
APA AC WKS 2 ne toe Bach Site
Civd Engineers 2 One for Each Site
Bioctrical (OC)
Enpg./ Tech. 2 One for Each Ste
Bectrical (AC)
Engg,{Torn. 2 Dae for Each Ste
Totsi 13

*. Civil Engineer cum EHS Officer

Figure 9-1: Organizational Structure for ESMS Implementation

The usual activities of the EHS manager and his team will be as following:

e Ensuring availability resources and appropriate institutional arrangements for implementation of
ESMP;

¢ Compliance of legislative requirements and ADB safeguards;

e Carryout audits, and inspection of all the project activities through site engineer;

e Preparation of necessary documents and record keeping system through site engineer;

e¢ Review and updating of ESMP for effective its implementation.

9.3.2 Contractors Management

Prior to assigning any contract, MAPPL will pre-qualify each contractor according to commercial,
technical, quality assurance and its past performance on EHS standards so as to satisfy MAPPL’s
requirements.

MAPPL will ensure that the job specific training and EHS Induction Training needs are identified based
on the specific requirements of ESMP and existing capacity of site and project personnel (including
the Contractors and Sub-contractors) to undertake the required actions and monitoring activities.

General environmental awareness will be increased among the project’s team to encourage the
implementation of environmentally sound practices and compliance requirements of the project

Page |189
sdb 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
Py
MYTRAR ESIA Report

activities. This will help in minimizing adverse environmental impacts, compliance with the applicable
regulations and standards, and achieving performance beyond compliance. The same level of
awareness and commitment will be imparted to the contractors and sub-contractors prior to the
commencement of the project.

An environmental and social management training programme will be conducted to ensure effective
implementation of the management and control measures during construction and operation of the
project. The training programme will ensure that all concerned members of the team understand the
following aspects:

e Purpose of action plan for the project activities;

e Requirements of the specific Action Plans;

e Understanding of the sensitive environmental and social features within and surrounding the
project areas; and

e Aware of the potential risks from the project activities; etc.

A basic occupational training program and specialty courses should be provided, as needed, to ensure
that workers are oriented to the specific hazards of individual work assignments.

Training should be provided to management, supervisors, workers, and occasional visitors to areas of
risks and hazards. Workers with rescue and first-aid duties should receive dedicated training so as not
to inadvertently aggravate exposures and health hazards to themselves or their coworkers.

Through appropriate contract specifications and monitoring, the employer should ensure that service
providers, as well as contracted and subcontracted labor, are trained adequately before assignments
begin. Turnkey Contractor shall ensure that the sub-contractors provide the basic facilities and
infrastructure to their worker as per Contract Labor regulation and abolition act 1970 Chapter V-
Health and Welfare of Contract Labor.

e Principal employer shall have labor registration certificates for 500 people working at site and
shall issue form V to the principal contractor

e Principal Contractor shall have the labor license for the number of labors as mentioned in the
labor registration certificate of principal employer.

e All Main, Sub and Sub Sub-contractor employing more than 20 needs to have labor License

e  Allthe contractors irrespective of no. of employee needs to have PF, ESI registration and monthly
compliance and other labor law related matter. The necessary list of compliance and
documentation are attached.

e Every sub-contractor shall be responsible for payment of minimum wages ax per prevailing rule
to each worker employed by him as contract labor and such wages shall be paid before the expiry
of such period as may be prescribed.

e Labor camps to be set up for construction workers outside the plant boundary.

e  Sub-Contractor has to sign leasing / rental agreement with respective land owners and submit
the copy of the contract agreement to the main contractor for records.

e Rest Rooms (Urinals / Latrines) sufficiently ventilated, lighted with water facility for male and
female shall be provided separately.

e Proper drainage / soak pit arrangement shall be made.

Page |190
sdb 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
Py
MYTRAR ESIA Report

e Washing facilities

e Storm water drain as per approved design of the project shall be provided at site.

e Water shall be arranged through tanker and storing arrangements shall be made if bore well is
not available.

e Adequate drinking water shall be arranged.

e Canteen facilities wherein contract labor numbering one hundred or more is ordinarily employed
by a contractor.

e Temporary sheds to be arranged for labours to take food during working hours at different
locations inside the site.

e First aid box with prescribed contents to be made available at distinguished places.

e Tie up with nearby hospitals having ambulance facility and anti-venom injections should be
made by Principal Contractor and site Safety officer shall be responsible to organize as when
needed.

e Safety Induction Training to be imparted for all the workers

e Attendance register (IN/OUT) for all main contractor and sub-contractor’s employees /
workers shall be maintained at Security Post.

e There is no hot work involved in setting up of solar power plant and it comes under C class fire
hazard, required fire extinguishers shall be maintained at the work place.

¢ Personal Protective equipment (PPE) shall be made available and mandatory to use at site.

9.3.3. ESMP Review and Amendments

The ESMP provided with this report is an environment management tool which needs to be reviewed
periodically to address changes in the organization, process or regulatory requirements.

9.3.4 Inspection, Monitoring & Audit

In order to implement the ESMP effectively, the on-site team will develop a time-bound and action
oriented Environmental and Social Action Plan to implement the mitigation measures provided for
each of the identified environmental and social impacts. ESMP compliance will be monitored on a half-
yearly and all outcomes would need to be audited in accordance with existing EHS commitments as
per Annexure IX. Environment and Social Action Plan will be in line with Mytrah’s Integrated ISO
Manual. The action plan will also be aligned with integrated ESMS as being developed to have a
common approach for all the projects.

The monitoring process will cover all stakeholders including contractors, labors, suppliers and the local
community impacted by the project activities and associated facilities. Inspection and monitoring of
the environmental and social impacts of construction and operation phase activities will increase the
effectiveness of suggested mitigations. Through the process of inspection, audit, and monitoring
MAPPL will ensure that all the contractors comply with the requirements of conditions for all
applicable permits including suggested action plans. The inspections and audits will be done by
MAPPL’s trained team. EHS Team of HQ will carried-out Inspection and Audit Task during initial stage,
however, HQ Team will develop the plant site person to carry out audit and Inspection on regular
basis. The entire process of inspections and audits will be documented. The inspection and audit
findings will be implemented by the contractors in their respective areas.

Page |191
sdb 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
Py
MYTRAR ESIA Report

9.3.5 Reporting and Review

MAPPL will develop and implement a programme of reporting through all stages of the project -
construction and commissioning, operation and decommissioning. Contractors will be required to fully
comply with the reporting requirements in terms of timely report submission with acceptable level of
details. Reporting will be done in form of environmental, health, safety and social check list, incident
record register, environmental, health, safety and social performance reports (quarterly basis).

9.3.6 External Reporting and Communication

All complaints and enquiries are to be appropriately dealt with and records be maintained in
Complaint / Enquiry Register by EHS Officers or other delegated staff. MAPPL shall also submit annual
monitoring reports to financial institutions on the progress of implementation of the ESMP. MAPPL
shall undertake annual inspections in order to verify compliance with the ESMP and progress towards
the expected outcomes. Necessary corrective actions shall be identified based on the verifications and
a corrective action plan shall be formulated. MAPPL shall ensure effective implementation of these
corrective actions and submit periodic monitoring reports to ADB. MAPPL shall also provide ADB with
an annual report on its compliance with ADB’s social protection requirements.

9.3.7 Internal Reporting and Communication

Inspection and audit observations along with their improvement program are to be regularly reported
to the senior management for their consideration. The same are also to be communicated within the
staff working on the project. To maintain open communication between the staff and management
on EHS& issues the following shall be used:

e Team Briefings,

¢ On-site work group meetings;
e Work Specific Instructions; and
e Meeting with stakeholders.

9.3.8 Documentation and Record Keeping

Documentation and record keeping system will be established by MAPPL through turnkey contractor
to ensure updating and recording of requirements specified in ESMP. Responsibilities have to be
assigned to relevant personnel for ensuring that the ESMP documentation system is maintained and
that document control is ensured through access by and distribution to identified personnel in form
of the following:

¢ Documented Environment management system;

e Legal Register;

¢ Operation control procedures;

e Work instructions;

e Incident reports;

« Emergency preparedness and response procedures;
e = Training records;

e Monitoring reports;

e Auditing reports; and

Page |192
sdb 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
Py
MYTRAR ESIA Report

e Complaints register and issues attended/closed.
9.3.9 Proposed Environment and Social Management Plan

An Environment and Social Management Plan has been developed following the delineation of
impacts and mitigation measures. These measures will be adopted by the project proponent and
imposed as conditions of contract of the sub-contractor employed for respective phases of this solar
power project. The mitigation measures suggested during operation will be made part of the regular
maintenance and monitoring schedule. Environment and Social Management & Monitoring Plan as
developed for the proposed project is Tabulated at next page.

9.3.10 Feedback Mechanism

The key indicators from various monitoring will be helpful in refining the mitigation measures
suggested and also for introduction of new measures as required. The key indicators on the status of
project during the various stages of the project are:

9.3.10.1Construction

Grievance redressal shall be the key indicator to assess community concerns, concerns of women and
behavioral issues of workers. The EHS supervisor will assess the basic behavior of workers at site
towards local community, women and other workers. The inputs from EHS supervisor will determine
the need for extent and frequency of briefing and training on local customs, respect for women and
code of conduct to be imparted to the workers. The liaison officer will continuously interact with the
community and land aggregators to address the key concerns.

Incident reporting mechanism shall be a key indicator for the Health and Safety aspects of the site.
The safety Officer (EHS Officer) shall either directly or through EHS In-charge will verify the capability
of the contractors / sub-contractors to implement the EHS requirement. The need for training and
scope for improvement shall be charted internally and implemented. MAPPL shall focus on incident
reduction and follow up measures.

Internal Audits of the site shall be carried out on periodic basis. Internal Audit on bi-annually basis
shall be undertaken after the construction work is fully initiated. The Audit reports and the corrective
actions submitted shall be implemented in a time bound manner by MAPPL under the guidance of the
corporate EHS head.

Debris removal of site: Restoration of site post construction is a key indicator for the lenders and
MAPPL to assess the commitment to environment. Removal of debris and vegetation in open or
unutilized areas shall be undertaken in a time bound manner.

9.3.10.20peration

Grievance Redressal will remain a key indicator for community concerns and to understand the
effectiveness of CSR programs planned/implemented. It will also provide an assessment of behavior
of security staff with the local community, especially women.

Page | 193
25 MW Solar PV Project at Village Bareta, District Mansa Punjab

ESIA Report

Impact Identified

Table 9-1: Environment and Social Management & Monitoring Plan

and Frequency

Construction Phase

Land Resources

e Land use Change
e Aesthetic Change
© Contamination

Setting-up of the proposed
project will increase aesthetic
look of the area

Land is being leased and shall
return back to owners after
lease period

Hazardous material / waste shall
be stored in a_ separate
designated space

© Workers

handling hazardous
material to be briefed about the
need to prevent contamination
Inspection / Monitoring to contain
the construction activities within
the site boundary only

e To be implemented
with EPC contractor

Normal Practice for
complete

implementation stage

Soil Characteristics

© Erosion and
compaction

© Contamination

Loose soil to be protected from
wind and runoff by covering /
watering / other means of
covering

Unutilized / Open area to be
suitably re-vegetated at the
earliest
Use of existing track for
transport of man and material to
the extent possible

MAPPL representative to make
observations as and when on
storage handling of
construction material

and

Drivers to be instructed about use
of dedicated tracks within the site
Workers to be trained on handling
and storage of fuel and hazardous
waste by contractor

Workers handling painting activity
to be briefed about the need to
prevent contamination

e To be implemented
with EPC contractor
Site supervisor /
Engineer to make
observations
convey it to
contractors
Project Head.

¢ Deputed EHS / site
engineer of MAPPL will
monitor the
implementation of

and
the
and

Normal Practice for
complete

implementation stage

Page |194
Impact Identified

25 MW Solar PV Project at Village Bareta, District Mansa Punjab

and Frequency

ESIA Report

Cost Estimate and
Timeline

All construction material to be
kept within the footprint of the
area leased

Painting of panels, switchyard
structures to be undertaken
after covering the land beneath
with a sheet of impervious
material as per the requirement.
Re-fueling of machinery at site
to be undertaken over paved /
suitable surface

In case of any accidental spill the
soil to be cut and stored securely
for disposal with hazardous
waste

e Inspection / Monitoring to contain

the construction activities within
the site boundary only

Soil monitoring for Heavy Metals
and Physical Properties once during
construction phase

ESMMP and report to
MAPPL on monthly
basis.

Waste Disposal

* Accumulation of
construction waste

e Unhygienic condition
for labors

© Hazardous waste from
machinery, generators
etc. (lube oil, hydraulic
oil, waste oil etc.)

Construction debris will be
utilised for levelling of the land
and unused debris shall be
disposed-off to nearest TSDF /
waste disposal site.

Proper sanitation and sewage
facility in terms of septic tank
with soak pit shall be provided.

MAPPL will brief the specific needs
as per Host Country’s requirement
for further execution, as and when
required.
Workers to be
maintain neat, clean & hygiene at
the use of facilities

instructed to

¢ Contractors will be
abided with Hazardous
Waste (Management,

Handling and
Transboundary
Movement) Rules,

2008 and amendments
thereof

© To be incorporated as
part of project
budget, no additional
cost is envisaged.

e During Construction
phase

Page |195
Impact Identified

25 MW Solar PV Project at Village Bareta, District Mansa Punjab

and Frequency

ESIA Report

Cost Estimate and
Timeline

land
contamination due to
accidental leakage

© Soil and

© Run off into rainwater
channels

e Nearby municipality shall also

be contacted for regular
disposal of the labor camp
waste.

© Other wastes like wood

packaging material, metal, jute,

etc. will be sold to scrap dealers/

buyers.
e Random — stocking of
material, storage of debris,
piling of loose soil etc. to be
strictly controlled.
Portable toilets /
arrangements with septic tank-
soak pit arrangement to be
provided for workers

raw

suitable

Hazardous waste (like used oil,
paint tins, defected panels, etc.)
shall be stored at designated
place and only be sold to CPCB
authorized vendors.

© Contractors will be briefed about
the need for proper storage and
disposal of construction waste

e Inspection and Audit at every 3
months interval for waste
management practices

e Soil monitoring for Heavy Metals
and Physical Properties once during
construction phase

e Site Engineer to make

observations and
convey it to the
contractors.

e Monthly report of EHS
supervisor to include
the compliance and
observations if any.

Water Resource and Qual

lity

© Run off into rainwater

channels and

e Water for construction and
consumption to be arranged by

the suitable local contractors

¢ Daily consumption of water to be
recorded.

© Conditions will be the
part of contract with
the EPC contractor

e Water quality
monitoring cost— INR
12,000 per sample

Page |196
Impact Identified

25 MW Solar PV Project at Village Bareta, District Mansa Punjab

ESIA Report

Cost Estimate and

ultimately into nearby
surface water body

e Change in micro level
drainage pattern

e Wastage of water and
sewage discharge
from labor camp

through authorized tanker
water suppliers.

Adequate arrangement for
storm water management in
identified during
construction period to be made
to avoid sediment run off from

the site.

area

Storm water flow during
monsoons to be directed to the
existing suitable channels.

Leaks and losses to be checked
frequently to ensure optimum
uses.

Septic tank with soak pits will be
provided at site to facilitate the
sewage generated.

and Frequency
Storm water arrangements to be
monitored for clogging as and when
required
Water quality monitoring will be
conducted if any mishap observed
once during construction phase
Performance parameters are EC,
TSS, TDS, Oil & Grease, Total
Coliforms, BOD, etc.
Workers to be instructed about
optimal use of water

e Site Engineer to make
observations and
convey it to the
contractors

e Report of Site Engineer
/ EHS site engineer to
be sent to EHS head

Timeline
e During Construction
phase

Ecology

¢ Clearing of vegetation
© Cutting of trees

© Disturbance to
avifauna, small
mammals

Tree cutting to be limited to
those directly affecting solar
panel exposure

Workforce to be instructed to
avoid any other activity likely to
affect the local flora & fauna

Visual damage loss inspection by
Site Engineer

Construction contractor to instruct
and inform workers about need to
refrain from activities that may
adversely affect the ecology

e Site supervisor /
Engineer will take care
of this aspect

e Will be the part of EPC
Contract

© Precautions need to
be taken care for full
construction phase

Page |197
Impact Identified

25 MW Solar PV Project at Village Bareta, District Mansa Punjab

and Frequency

ESIA Report

Cost Estimate and
Timeline

Movement of construction and
transport be
restricted to dedicated paths to
minimise any harm to small
mammals

vehicles will

Visible damage loss inspection in
site nearby areas once during
construction phase

Traffic and Transport

* Movement of
additional vehicles
leading to congestion

and accidents

© Break-down and
Improper halt — of
vehicles

© Discomfort due to air
noise pollution
due to raw materials
transportation

and

e Damage to road and
related structure from
heavy vehicles

Vehicle movement and parking
within the project premises shall
be managed properly to avoid
accidents

Routes for use by construction
traffic to be planned to minimize
impact on adjoining activities.
Dedicated path within the site
for exclusive entry and exit of
the construction vehicles to be
provided.

Only PUC certified vehicle will be
deployed

Construction material will be
transported in covered trucks
Transportation to be
undertaken along pre-identified
paths.

No village road shall be utilized for
the project. If any such condition
arises proper NoC from Panchayat
shall be taken.

Necessary training to the driver of
construction vehicles for speed
restrictions

Drivers to be assessed for their
knowledge on traffic rules before
engagement.

During the construction phase
number of vehicles as well as any
incidents and accidents need to be
reported and their outcomes will be
monitored.

e Site supervisor/
Engineer will provide
the training

¢ To be mentioned in
the contract with the
construction
contractor

e Per Training Cost- INR
25,000/-

e Regular maintenance
of vehicle and up
keep of roads shall be

included in O&M
budget

¢ For all construction
related activities
during construction
and operation
phases.

Page |198
Impact Identified

25 MW Solar PV Project at Village Bareta, District Mansa Punjab

and Frequency

ESIA Report

Cost Estimate and
Timeline

High noise generating activities
to be restricted to day time
(07:00 to 22:00 hours) with
proper mitigation measures.

Air Quality

e Fugitive dust
© Emissions from diesel
engines / vehicles

Regular water sprinkling while
undertaking dust generation
activities

Work shall be avoided during
high wind speed time
Construction material shall be
covered to prevent any fugitive
dust from these areas

Regular maintenance of
construction machineries
Deployment of PUC
certified vehicles

only

Flyable Construction material
will be transported in covered
trucks only

Vehicle speed to be restricted to
30km/hour at site to minimize
potential for dust emission in
the surroundings

Awareness

will be developed
among the site workers for fugitive
dust management

Air Quality monitoring specifically
for particulate matter in nearby
settlement areas once during
construction for Compliance to
NAAQ Standards

Site supervisor /
Engineer will regularly
coordinate and super-
wise the work
Monitoring agency will
take out the
monitoring work

To be incorporated in
the contract with
contractor

© Water tankers would
cost INR 1200-1600
per tanker (15,000-
20,000 liters)

¢ Throughout
construction phase

Noise and Vibration

Page |199
Impact Identified

25 MW Solar PV Project at Village Bareta, District Mansa Punjab

ESIA Report

Cost Estimate and

© Disturbance to

habitations
© Disturbance to fauna
¢ Occupational Hazard

Only well maintained
equipment (Compliant to CPCB
noise — standards) be
operated on site
DG sets shall
emergency power / backup

will

be used for

Temporary noise barriers shall
be provided surrounding the
high noise generating
construction machineries
Scheduling of the construction
activities

Loud, sudden noise emissions to
be avoided wherever possible.
Personal protective devices for
site workers working near high
noise equipment

and Frequency
e Arrangements / facilities for noise
reduction to be monitored as and
when required
© Schedule be
discussed and finalized between
site manager and the contractor

of activities to

e Noise monitoring in nearby
settlement areas once during
construction period to ensure

compliance with Noise Rules

e Site Engineer will take
care of the compliance
of ESMMP

e Third party monitoring
agency to be engaged
for Noise Monitoring

e External training on
use of PPE will be the
responsibility of EPC
Contractor

Timeline

¢ Throughout
construction phase

Cultural

¢ Cultural differences
amongst workers

To the extent possible sourcing
of construction labor to be done
from local region by contractor
for unskilled activities

* Workers to be briefed about need
for cooperation and harmony with
the community

e EPC Contractor

Normal Practice

Health and Safety

Page |200
Impact Identified

25 MW Solar PV Project at Village Bareta, District Mansa Punjab

ESIA Report

Cost Estimate and

¢ Working at height

Operation of loading—unloading

and Frequency

e Proper training of the workers

e Site Manager /

Timeline

e Training of workers

© Operation of heavy equipment shall be undertaken regarding health and _— safety Engineer will ensure will be mostly given
machinery under the guidance / procedures compliance of safety by internal resources.
¢ Accidents leading to | supervision of trained |e Workers to be trained through sub- | guidelines INR-25,000/- has
injuries fatalities professional contractors regarding use of |e Safety Officer of been kept for each
© Occupational health |* Sufficiently competent person | Personal protection equipment and | contractor will be training
hazards will be engaged in driving or | its importance. responsible for |* Throughout
operating construction |e Operation of Cranes shall normally implementation of Construction phase
machineries be limited for transmission line as | safety guidelines
e Ensure effective work permit per requirement. Crane will be |e To form part of the
system for hot-work, electrical operated as per contractor’s Crane contractor’s contract
work, working at height, Safety Plan.
working in confined space etc.
e Ensure personal protective
equipment for all personnel
present at site are made
available
e Arrangement for fire control
measures
e Display of Emergency phone
numbers at site.
e Ensure good house-keeping at
the construction site to avoid
slips and falls.
Social

Page |201
Impact Identified

25 MW Solar PV Project at Village Bareta, District Mansa Punjab

ESIA Report

Cost Estimate and

e Expectations for
infrastructure

development benefits

© MAPPL’s officials will
communicate and discuss with
the community in a transparent
manner on a regular basis and
demonstrate their concerns.
Consultation with women’s
groups will also be held during
construction and _ operation
phases to listen to their issues
and concerns regarding labor,
health and safety etc. as well as
to solicit their ideas on various
community initiatives.

@ MAPPL

and Frequency

shall
consultations

hold
with

regular
appropriate
stakeholders.

All concerns must be addressed
through systematic process.

e MAPPL Site Engineer

Timeline

Normal Practice

¢ Local Employment

© Assess the exact number of
workers to be required at each
stage through contractor / own
resource in the construction
period.

e Ensure priority is given to local
people for short term / long

term employment
opportunities, based on
required skill and education
level.

Explore possibilities of training and
capacity building to enable the
community to be able to secure the
available jobs and contracts, as per
the applicability and requirement
of the business.

MAPPL will explore possibility to
engage women in appropriate work
as per the applicability during
construction phase.

e EPC contractor in
discussion with MAPPL
will assess potential

engagement of

local community and
for women.

for

Normal Practice

Demands for materials

e Ensure local contracting and
vendor opportunities aligned

e@ MAPPL / Contractor

Normal Practice

Page | 202
Impact Identified

25 MW Solar PV Project at Village Bareta, District Mansa Punjab

ESIA Report

Cost Estimate and

with the scope and demand as
far as possible

and Frequency

Timeline

Livelihood loss due to
leasing of land

Lease price is slightly higher in
comparison to the crop rate of
the area

5% escalation rate is considered
for lease rent

Lease will be credited annually
to have a regular income

e Regular crediting of lease rent

e Deputed Executive

Normal Practice

e Influx of migrant labor Local labor shall be preferred for |e Awareness training for applicable |* MAPPL’s Site In-charge | INR _25,000/-_— Per
© Excess load on existing unskilled work regulatory regulations through EPC | training camp
resources Awareness camp for Contractor INR 1,50,000/- Per
© Spread of | communicable disease Medical Camp
communicable disease | understanding
Medical camp as part of CSR
activities
Operation Phase
Waste Generation
e Used Oil Earmarking of designated areas |e Training and briefing of the staff |e Plant manager and |e Normal Process
© Dielectric fluids, for storage of waste separately involved in waste management Safety Engineer © Training budget of

cleaning agents, and
solvents

e Defunct / damaged
photo voltaic cells

Waste shall be given to
approved recylcers in a
systematic approach

e Soil sampling and analysis
annual basis near to hazardous

waste storage areas

on

INR 25,000/- Annum

Page | 203
Impact Identified

25 MW Solar PV Project at Village Bareta, District Mansa Punjab

and Frequency

ESIA Report

Cost Estimate and
Timeline

Ecological Impact

© Distraction due to
Glare / Visual intrusion

© Routine clearance of
vegetation

e Clearing shall be limited for
affected area only

e Plant EHS or Safety
Officer

Water Resources

* Ground water
extraction
e Water Logging

e Water Discharge

e Avoidance of water wastage to
the maximum extent

e Proper storm water facility

Extraction after

permission

requisite

Water table data collection from
nearby wells to have a check on
Water table in Study area on annual
basis

water

Regular check on

quantity

use

Awareness campaign for effective
use of water

e Plant EHS or Safety
Officer

Soil Quality Degradation

¢ Accidental spillage of
oils

e Storage of hazardous materials
or waste in separate designated
areas

e Adequate drainage facility to
drain out the wash waste water

Regular upkeep and_ record
management of hazardous
materials

Soil sampling and analysis on
annual basis near to hazardous

waste storage areas

e Plant EHS or Safety
Officer

Health and Safety

Page |204
Impact Identified

25 MW Solar PV Project at Village Bareta, District Mansa Punjab

ESIA Report

Cost Estimate and

e Electromagnetic field

e Accidents leading to
Injury / fatality

© Fire Risk

Workers handling electricity and
related components will be
provided with shock resistant
gloves and shoes

Fire extinguisher in accident
prone areas

and Frequency
Health and = safety awareness
training on regular interval
Safety incidents will be recorded
and monitored with an aim that
numbers are never significant, and
gradually reduce.

Plant EHS or Safety
Officer

Timeline

Social Aspects

e Local Economy
e Upgradation of
infrastructure

Boost of the local economy
though local contracting up to
the maximum extent

Infrastructure upgradation as

part of CSR

Environment and

Social Team

Continuous
improvement

Decommissioning Phase

e Impacts due to
disposal of panels,

¢ Contamination of soil,

© Generation of wastes
and associated health
and safety risks

e Fertility loss of the
Land and Soil

Dismantling activities will be

taken care by experienced
professionals
All the dismantled

infrastructures and debris shall

be segregated and stored
separately

Seeding of Leucaena
leucocephala | and Prosopis

Juliflora to make the land fertile
in few years.

Plant EHS or Safety
Officer

Page |205
sdb 25 MW Solar PV Project at Village Bareta, District Mansa Punjab
Pac «
MYTRAR ESIA Report

10 CONCLUSION AND RECOMMNEDATION

The ESIA has assessed the overall impacts on Environmental and Social components as a result of
construction and operation of proposed 25MW Solar PV Power Project at Bareta Village of Punjab
State. Most of the impacts due to project is minimal, site specific and reversible in nature. Impact
associated with land leasing and water use for washing will be mitigated through proper
implementation of the management plan. The proposed Environmental and Social Management Plan
describes implementation mechanism for recommended mitigation measures together with
monitoring to verify overall project performance. Mitigation measures for potential impacts on
physical, social and biological aspects of the environment have been specified through:

e Adequate arrangements for construction safety, stakeholder engagement and grievance redress
mechanism;

e Stringent adherence to Health and Safety requirements; and

¢ Obtaining requisite permits for the proposed project.

Based on the ESIA study, as per ADB’s Environment Categorization of Projects the proposed Solar PV
power project can be classified as a Category B for Environment as the project will have adverse
environmental impacts that are less in number, generally site specific and readily addressed through
mitigation measures. In addition, the project is also classified as Category C for Involuntary
Resettlement and Indigenous People as no involuntary resettlement and indigenous people are
anticipated to be affected by the project activities. In reference to IFCs categorization of projects the
proposed project can be categorized as Category B, which specifies that the project can cause
potential and limited adverse social or environmental impacts which are generally site-specific, largely
reversible and readily addressed through mitigation measures.

The rationale for categorization being:

¢ Overall the project being a Solar PV Power Project is a green project and does not have significant
adverse impacts associated with the construction or operation activities;

e The land required for the project is taken on lease basis and the project does not involve any
physical / economic displacement, ownership rights of the land owners will remain preserved;

e There are no indigenous communities being affected in the project area;

e The project does not involve diversion of any forest land. Therefore, ensuring minimal impact on
ecology during the construction and operation phase of the project

The project will throw opportunities to local people for both direct and indirect employment. The
project will provide impetus to industrialization of the area. Ribbon development will increase the
economy and revenue potential of the region. It is expected that project development will also be
helpful in development of surrounding and State & Country at large.

Page | 206
25 MW Solar PV Project at Village Bareta, District Mansa Punjab

Annexure |

ESIA Report

Page | 207
Final Document
on
Revised
Classification

of
Industrial Sectors
Under

Red, Orange, Green and White Categories
(February 29, 2016)

- =
‘Se
cpck
Central Pollution Control Board
Delhi

1
Executive Summary

Categorization of Industrial Sectors under Red, Orange, Green and White Category

The Ministry of Environment, Forest and Climate Change (MoEFCC) had brought out
notifications in 1989, with the purpose of prohibition/ restriction of operations of certain industries to
protect ecologically sensitive Doon Valley. The notification introduced the concept of categorization
of industries as ” Red”, “Orange “and “Green” with the purpose of facilitating decisions related to
location of these industries. Subsequently, the application of this concept was extended in other parts
of the country not only for the purpose of location of industries, but also for the purpose of Consent
management and formulation of norms related to surveillance / inspection of industries.

The concept of categorization of industries continued to evolve and as different State Pollution
Control Boards interpreted it differently, a need arose to bring about necessary uniformity in its
application across the country. In order to harmonize the ‘Criteria of categorization’, Directions were
issued by CPCB under Section 18(1)(b) of the Water (Prevention & Control of Pollution) , Act, 1974 to
all SPCBs/PCCs to maintain uniformity in categorization of industries as red, green and orange as
per list finalized by CPCB, which identified 85 types of industrial sectors as ‘Red’, 73 industrial
sectors as ‘Orange’ and 86 sectors as ‘Green’.

The process of categorization thus far was primarily based on the size of the industries and
consumption of resources. The pollution due to discharge of emissions & effluents and its likely
impact on health was not considered as primary criteria. There was demand from the SPCBs / PCCs
and industrial associations for categorization of the industrial sectors in a more transparent manner.
Accordingly, the issue was discussed thoroughly during the national level conference of the
Environment Ministers of the States, held in New Delhi during April 06-07, 2015 and a ‘Working
Group’ comprising of the members from CPCB, APPCB, TNPCB, WBPCB, PPCB, MPPCB and
Maharashtra PCB is constituted to revisit the criteria of categorization of industries and recommend
measures for making the system transparent and rational.

The Working Group has developed the criteria of categorization of industrial sectors based on the
Pollution Index which is a function of the emissions (air pollutants), effluents (water pollutants),
hazardous wastes generated and consumption of resources. For this purpose the references are taken
from the the Water (Prevention and Control of Pollution ) Cess (Amendment) Act, 2003, Standards
so far prescribed for various pollutants under Environment (Protection) Act , 1986 and Doon Valley
Notification, 1989 issued by MoEFCC. The Pollution Index PI of any industrial sector is a number
from 0 to 100 and the increasing value of PI denotes the increasing degree of pollution load from the
industrial sector. Based on the series of brain storming sessions among CPCB, SPCBs and MoEFCC ,
the following criteria on ‘Range of Pollution Index ‘for the purpose of categorization of industrial
sectors is finalized.
o Industrial Sectors having Pollution Index score of 60 and above - Red category

o Industrial Sectors having Pollution Index score of 41 to 59 -Orange category
o Industrial Sectors having Pollution Index score of 21 to 40 -Green category
o Industrial Sectors having Pollution Index score incl.gupto 20 -White category

The newly introduced White category of industries pertains to those industrial sectors which are
practically non-polluting such as Biscuit trays etc. from rolled PVC sheet (using automatic vacuum
forming machines), Cotton and woolen hosiers making (Dry process only without any
dying/washing operation), Electric lamp (bulb) and CFL manufacturing by assembling only,
Scientific and mathematical instrument manufacturing, Solar power generation through photovoltaic
cell, wind power and mini hydel power (less than 25 MW).

The salient features of the ‘Re-categorization’ Exercise are as follows:

> Due importance has been given to relative pollution potential of the industrial sectors
based on scientific criteria . Further, wherever possible, splitting of the industrial sectors is

also considered based on the use of raw materials, manufacturing process adopted and in-

turn pollutants expected to be generated.

The Red category of industrial sectors would be 60.

The Orange category of industrial sectors would be 83.

The Green category of industrial sectors would be 63.

Newly introduced White category contains 36 industrial sectors which are practically non-

polluting.

> There shall be no necessity of obtaining the Consent to Operate” for White category of
industries. An intimation to concerned SPCB / PCC shall suffice.

> No Red category of industries shall normally be permitted in the ecologically fragile area
/ protected area.

VVVV

The purpose of categorization is to ensure that the industry is established in a manner which
is consistent with the environmental objectives. The new criteria will prompt industrial sectors
willing to adopt cleaner technologies, ultimately resulting in generation of fewer pollutants. Another
feature of the new categorization system lies in facilitating self-assessment by industries as the
subjectivity of earlier assessment has been eliminated. This ‘Re-categorization’ is a part of the efforts,
policies and objective of present government to create a clean & transparent working environment in
the country and promote the Ease of Doing Business.

Other similar efforts include installation of Continuous Online Emissions/ Effluent
Monitoring Systems in the polluting industries, Revisiting of the CEPI (Comprehensive
Environment Pollution Index) concept for assessment of polluted industrial clusters, Revision of
existing industrial Emission/Effluent discharge standards, initiation of special drive on pollution
control activities in Ganga River basin and many more in coming future.

Revised Criteria of Categorization of Industries

“Securing industrial pollution control in accordance with the Water (Prevention & Control

of Pollution) Act, 1974 and Air (Prevention & Control of Pollution) Act, 1981 by linking with

categorization of industries, consent management and vigilance - ‘In context of Red, Orange,

Green and White categories of industries”

A: Genesis of Categorization:

The Ministry of Environment, Forest and Climate Change (MoEFCC) had
brought out notifications, which inter-alia refers to Prohibition/ Restriction on
operation of industries to protect ecologically sensitive areas or areas of specific
importance. This has for the first time brought the concept of categorization of
industries to” Red”, “Orange “and “Green” and restrict their operation in
certain areas of importance. Therefore, it is at-once interpreted that Red,
Orange and Green categorization is linked with location specific needs.

The notification of MoEF was first brought on 2°4 February,1989 in case of
“Restriction on location of industries, mining operations and other
developmental activities in Doon Valley in “Uttarakhand” and thereafter
another notification on 24th February 1999 regarding restriction on the setting
up of industries in Dahanu Taluka in Maharashtra. The categorization had
been made mainly on the basis of size of the industries, man power and
consumption of resources.

However, in other parts of the country, there have been variations in context to
the classification of industries under Red, Orange and Green categories. SPCBs
/ PCCs were following their own criteria in different States thereby creating
confusion.

In order to harmonize the ‘Criteria of categorization’, a ‘Working Group’ was
formed as per resolution passed during the 57th Conference of the Chairmen &
Member Secretaries of CPCB and SPCBs. Based on the recommendations of the

Working Group, Directions dated 4/6/2012 under Section 18(1)(b) of the Water

4
(Prevention & Control of Pollution) , Act, 1974 were issued to all SPCBs/PCCs
with the effects to maintain uniformity in categorization of industries as red,
green and orange as per list finalized by the Working Group. This indicative
list included 85 types of industrial sectors as ‘Red’, 73 industrial sectors as
‘Orange’ and 86 sectors as ‘Green’. However, these identified categories have

not been assigned with scores as per existing criteria/ or any new criteria

B: Categorization criteria used by SPCBs/PCCs:

SPCBs and PCCs use the criteria of Red, Orange and Green categories for consent
management and vigilance purposes for carrying out inspections to verify compliance
to the stipulated standards. However the above categorization do not emphasize on
sector-specific plan for control of pollution in accordance with priority based on

pollution index.
C: Gap in the process:

1. The categorization has been made mainly on the basis of size of the
industries and consumption of resources. The pollution due to discharge of
emissions & effluents and its impact on health was not considered as
primary criteria.

2. Categorization was on random basis, no scoring system was adopted.

D: Resolutions made during National Level Conferences

The issue was discussed thoroughly during the following national level conferences held in
New Delhi:

e Conference of the Environment Ministers of Central Government and State
Governments during April 06-07, 2015

e 59th Conference of Chairmen & Member Secretaries of Pollution Control Boards /
Pollution Control Committees held on April 08, 2015

Accordingly following resolutions were made during the Conferences:

5
1. A ‘Working Group’ comprising of the members from CPCB, APPCB, TNPCB, WBPCB,

PPCB, MPPCB and Maharashtra PCB is constituted.

2. This WG shall revisit the categorization of industries that is based on pollution index criteria &
environmental issues sudias generation of emission, effluent and hazardous wastes.
3. The categorization will be done on the basis of composite score (0-100 marks) of Pollution

Index given in accordance with the following weightage.

by the industry.

Air Pollution Score based on parameters namely PM, CO, NOx, SOx, 40 Marks
HMs , Benzene, Ammonia and other toxic parameters relevant to the

industry.

Water Pollution Score based on parameters namely pH, TSS, NH3-N, 40 Marks
BOD, Phenol and other toxic pollutants relevant to the industry.

Hazardous wastes ( land fillable, incinerable, recyclable) as generated 20 Marks

Note:

the industrial sector.

normalized wrt 100.

© Parameters to be decided on the basis of the nature of the wastes generating from

¢ Industries having only either water pollution or air pollution, the score will be

4. Based on the score of the Pollution Index, following categorization be made :
o Type of industries, if scores 60 and above be categorized as Red
o Type of industries, if scores from 30 to 59 be categorized as Orange
o Type of industries, if scores from 15 to 29 be categorized as Green

o Type of industries, if less than 15 be categorized as White or non-polluting industry.

5. SPCBs/PCCs may issue consent to the industries
- Red category of industries for 5 years.
- Orange category of industries for 10 years.
- Green category of industries for 15 years.

- No necessity of consent for non-polluting industries.

6. No red categories of industries will be permitted to establish in eco-sensitive areas and

protected areas.

E: Follow-up Actions made on the Resolutions :-

e Accordingly, a Committee comprising the Chairmen of CPCB, APPCB, TNPCB,
MPPCB, MPCB, PPCB, WBPCB and MS, CPCB was constituted vide CPCB OM dated

23.04.2015 to review & classify industrial sectors into different categories based on

criteria of respective pollution potential.

e The categorization is made on the basis of following:
o Quality of emissions (air pollutants) generated
o Quality of effluents ( water pollutants) generated
o Types of hazardous wastes generated

o Consumption of resources

e Reference is taken from the following :
o The Water (Prevention and Control of Pollution ) Cess Act, 1977
o Standards so far prescribed for various pollutants under the Environment
(Protection) Act , 1986
o Doon Valley Notification, 1989 issued by MoEF.

F : Scoring Methodology :

The details on the scoring methodology in respect of the aforesaid 3 components is

presented in the following tables F-1 to F-4 .
Table F-1: Water Pollution Scoring Methodology

Sl. No.

Activity / Types of Discharges

Score

Part A : Score W1 : Score based on types of expected criteria water-pollutants present in
processes waste waters. Maximum of the following seven categories is to be taken.

industrial

wil

Waste-water which is polluted and the pollutants are -

¢ not easily biodegradable ( very high strength waste waters having
BOD > 5000 mg/1); or

e toxic; or

¢ both toxic and not easily biodegradable.
(Presence of criteria water pollutants having prescribed standard
limits up-to 10 mg/l or having BOD > 5000 mg/l). For details
appendix 1 may be referred)

30

W12

Non-toxic high strength polluted waste-water having BOD in the range of
1000-5000 mg/1 and the pollutants are biodegradable.

(Presence of criteria water pollutants having prescribed standard
limits from 11 mg/1 to 250 mg/1] and having BOD strength in the
range of 1000-5000 mg/1) . For details appendix 1 may be referred)

25

W113

Non toxic- polluted waste-water having BOD below 1000 mg/I and the
pollutants are easily biodegradable.

(Presence of criteria water pollutants having prescribed standard limits
from 11mg/1 to 250 mg/l and having BOD strength below 1000 mg/]) .
For details appendix 1 may be referred)

20

wi4

Waste-water generated from the chemical processes and which is polluted
due to presence of high TDS ( total dissolved solids) of inorganic nature.
(Presence of criteria water pollutants having prescribed standard limits
more than 250 mg/1. For details appendix 1 may be referred)

15

W15

Waste-water generated from the physical unit operations / processes and
which is polluted due to presence of TDS (total dissolved solids) of
inorganic nature and of natural origin like fresh-water RO rejects, boiler
blow-downs, brine solution rejects etc.

(Presence of criteria water pollutants having prescribed standard limits
more than 250 mg/1. For details appendix 1 may be referred)

12

W16

Non-toxic polluted waste-water from those units which are:
e Having the overall waste-water generation less than 10 KLD and
¢ The pollutants are easily bio-degradable having BOD below 200
mg/1 which can be easily treated in a single stage ASP (activated

12

8

sludge process) based Effluent Treatment Plant.
Note : This is a special category and is applicable to only those units
having over-all liquid waste generation less than 10 KLD with low
strength organic load.

W17 Waste-water from cooling towers and cooling-re-circulation processes 10
Part B : Score W2 : Score based on huge discharges of any kind (Penalty Clause)
w2 Industry having overall liquid waste generation of 100 KLD or more | 10

including industrial & domestic waste-water.

Overall Water Pollution Score W = W1+W2

Appendix 1

Water Pollutants covered under Group W11:

v Free available Chlorine , Total residual chlorine, Fluoride (as F),
Sulphide (as S), Free Ammonical Nitrogen, Dissolved phosphates (as
P), Free ammonia (as NH3), Nitrate Nitrogen, Mercury (As Hg),
Selenium (as Se), Hexa-valent chromium (as Cr + 6), Lead (as Pb), Tin,
Vanadium (as V), Cadmium (as Cd), Manganese (as Mn), Total
chromium (as Cr), Copper (as Cu), Iron (as Fe), Nickel (as Ni), Zinc (as
Zn), Benzene, Arsenic (as As), Benzo-a-pyrene, Cyanide (as CN),
Phenolic compounds (as CsHsOH) , Adsorbable Organic Halogens
(AOX), Boron and /or

v BOD strength of waste water > 5000 mg/1

Water Pollutants covered under Group W12:

¥ Sodium Absorption Ratio (SAR) , Biochemical oxygen demand (3 days
at 27°C), Total Kjeldahl nitrogen (TKN), Ammonical nitrogen (as N),
Suspended solids, Total nitrogen (as N), Chemical oxygen demand, Oils
& grease and

v BOD strength of waste water is in the range of 1000-5000 mg/I

Water Pollutants covered under Group W13:

v¥ Sodium Absorption Ratio (SAR), Biochemical oxygen demand (3 days at
27°C), Total Kjeldahl nitrogen (TKN), Ammonical nitrogen (as N),
Suspended solids, Total nitrogen (as N), Chemical oxygen demand and
v BOD strength of waste water is below 1000 mg/I

Water Pollutants covered under Group W14 and W15:

Chlorides as Cl, Colour , Total dissolved solids (TDS - Inorganic)

Water Pollutants covered under Group W16

v BOD strength of waste water is below 200 mg/l and overall
discharge is less than 10 KLD.

10
Table F-2: Air Pollution Score

Sl. Air ‘Range of Prescribed Standard’ of criteria pollutants Marks
No. Pollutants
Group
Part 1 : Score Al = Score based on types of expected criteria Air Pollutants present in the emissions .
Maximum of the following seven categories is to be taken. For details appendix 2 may be referred.
1 Group A1A Presence of criteria air pollutants having prescribed standard limits up - 30
to 2 mg/Nm3
2 Group A1B Presence of criteria air pollutants having prescribed standard from 3 25
tol10 mg/Nm3
3 Group A1C Presence of criteria air pollutants having prescribed standard from 11 to 20
50 mg/Nm3
4 Group A1D Presence of criteria air pollutants having prescribed standard from 51 to 15
250 mg/Nm3
5 Group A1E Presence of criteria air pollutants having prescribed standard from 10
251mg/Nm3 & above.
6 Group A1F * Generation of fugitive emissions of Particulate Matters which are: 10
o Not generated as a result of combustion of any kind of
fossil-fuel.
o Generated due to handling / processing of materials
without involving the use of any kind of chemicals.
o Which can be easily contained /controlled with simple
conventional methods
7 Group A1G * Generation of Odours which are : 10
o Generated due to application of binding gums / cements
/adhesives /enamels
o Which can be easily contained /controlled with simple
conventional methods
Part 2: Score A2 = Score based on consumption of fuels and technologies required for air pollution control :
6 Group A2F1 e All such industries in which the daily consumption of coal/fuel | 10
is more than 24 MT/day and the particular
(Particulate/gaseous/process) emissions from which can be
controlled only with high level equipments / technology like
ESPs, Bag House Filters, High Efficiency chemical wet
scrubbers etc.
7 Group A2F2 e All such industries in which the daily consumption of coal/fuel | 5

is from 12 MT/day to 24 MT/day and the particular
(Particulate/gaseous/ process) emissions from which can be
controlled with suitable proven technology.

Overall Air Pollution Score -A = Al + A2

11

Appendix 2

Air pollutants covered under Group A1A:

Cd+Th, Dioxins & Furans, Mercury, Asbestos

Air Pollutants covered under Group A1B:

HE, Nickel+ Vanadium, HBr, Manganese, Lead, H2S, P205 as H3PO4

Air Pollutants covered under Group A1C:

Chlorine, Pesticide compounds, CH3Cl, TOC, Total Fluoride,
Hydrocarbons, NH3, HCL vapour & Mist, H2SO4 Mist, SO2

Air Pollutants covered under Group A1D:

CO, PM, CO, NOx

Air Pollutants covered under Group A1E:

NOx with liquid-fuel, SO2 with liquid-fuel

12
Table F-3: Hazardous Waste Generation Score

S.No.

Types of Hazardous Waste Generated as_ per Schedule 1 /
Schedule 2 of Hazardous Waste ( Management, Handling &
Trans-boundary Movement) Rules , 2008 . Maximum of the
following four categories is to be taken

Score

HW1

Land disposable HW which require special care &
treatment for stabilization before disposal.

20

HW2

Incinerable HW

15

HW3

Land disposable HW which doesn’t require treatment &
stabilization before disposal.

High volume low effect wastes such as fly-ash, phspho-
gypsum, red-mud, slags from  pyro-metallurgical
operations, mine tailings and ore beneficiation rejects)

10

HW4

Recyclable HW, which are easily recyclable with proven
technologies.

10

13

Table F-4: Calculation Sheet
Industrial Sector - ...

1. Water Pollution Score (W)

Scores Waste Water Category Value

Score on W1

Score on W2

Water Pollution Score = W1+W2

2. Air Pollution Score (A)

Scores Air Pollutant Category Value

Score on A1

Score on A2

Air Pollution Score = A1+A2

3. Hazardous Waste Score (HW)

Score HW Category Value

HW

Grand Total = W + A+ HW

Note :

1.

Any of the industrial sector having only either air pollution (A) or water pollution

(W) , the score will be normalized to 100 as per the following formula -
Normalized Score = {100 x W (or A)} / 40

Any of the industrial sector having air pollution (A) and water pollution (W) both but
no hazardous waste generation (H) , the joint score of air & water pollution will be
normalized to 100 as per the following formula -

Normalized Score = {100 x (W+A)} / 80

Any of the industrial sector having air pollution (A) & hazardous waste generation
(A) but no water pollution (W), the joint score of air pollution & hazardous waste

generation will be normalized to 100 as per the following formula -
Normalized Score = {100 x (A+H)} / 60

Any of the industrial sector having water pollution (W) and hazardous waste
generation (H) but no air pollution (A), the joint score of water pollution & hazardous
waste generation will be normalized to 100 as per the following formula -

Normalized Score = {100 x (W+H)} / 60

14
iii.

vi.

G : Developments :

The existing Red ( 85 sectors) , Orange ( 73 sectors) and Green ( 86 sectors) ie a total of 244
industrial sectors have been assessed as per the proposed formula by the Working Group. For
this purpose, concerned Engineers / Scientists from the Member SPCBs were also involved &
consulted during May 28-29, 2015.

After careful examination and consideration of the suggestions of concerned stake-holders the “Draft
Document on Revised Concept of Categorization of Industrial Sectors “ was prepared by the
Committee and circulated to all the SPCBs, PCCs and concerned Ministries for their information &
comments. The ‘ Draft Document ’ was uploaded on the website of CPCB also for information &
comments of one & all.

The matter was discussed during the 170 Board Meeting also and issues raised by the Board
Members pertaining to some of the industrial sectors were clarified.

Responses were received from various concerned Ministries, SPCBs, Industrial Associations
including individuals.

Based on the above, final meeting was convened by the Secretary , MoEFCC with CPCB and
senior officers of MoEFCC on January 06, 2016 to resolve the issues appropriately and finalize the
‘Re-categorization’. Accordingly , following modifications in the ‘Range of Pollution Index ‘for

the purpose of categorization of industrial sectors were suggested :

> Industrial Sectors having Pollution Index score of 60 and above - Red category

> — Industrial Sectors having Pollution Index score of 41 to 59 -Orange category
> Industrial Sectors having Pollution Index score of 21 to 40 -Green category
> Industrial Sectors having Pollution Index score incl.& upto 20 -White category

Based on the final criteria as described in v above , the final categorization is as follows:

Category of Existing Categorization Proposed (New)
Industrial Sector categorization

Red 85 60

Orange 73 83

Green. 86 63

White _ 36

Total 244 242
vii. In the proposed categorization, some of the industrial sectors have been either deleted
due to duplication or merged with similar type of sectors on account of same

15
viii.

ix.

characteristics of pollution generation. In a similar way, some of the industrial sectors
are split into more sectors on account of variation in the raw materials /
manufacturing process. As a result final totals of the existing and proposed
categorization are different.

The industrial sector which doesn’t fall under any of the above four categories ( Red,
Orange, Green and White) , decision with regard to its categorization will be taken at
the level of concerned SPCB/PCC by a committee headed by the Member Secretary ,
SPCB/PCC and comprising of two senior cadre Engineers / Scientists of the SPCB /
PCC in accordance with the scoring-criteria specified in this document.

The summary is presented in the following Table G-1 and final lists of Red, Orange,
Green and White categories of industries are presented in Tables G-2, G3, G4 andG-5

respectively, which are self explanatory.

16
Table G-1: Final Summary Table Red , Orange, Green and White Categories of Industries (16-01-16)

Sl Original Initial | Addition] Deletion/ Re- Re- Re- Re- Check
No. | Categorization | Nos. by Shifting to | categorization | categorization | categorization | categorization
Splitting | foot-note due to Red to Orange to Green to White
into to vague term
further / Merger /
classes | other reasons
1
2 3 a 5 6 7 (12) =@6
to 7)
1 Red 85 11 7 60 26 3 Nil 96=96
2 Orange 73 2 3 Nil 51 19 2 75=75
3 Green 86 Nil 3+2=5 Nil 6 41 34 86=86
Final 244 13 15 60 83 63 36 257
Categorization . =257
(Red ) (Orange) (Green) (White) (Total
categories
including
in foot-
note)

17

Table G-2 : Final List of Red Category of Industrial Sectors

SINo. | Orgnl | Industry Sector wif w2]w ] ai A2 A H W+AtH | Revis REMARKS
SI.No ed
Categ
ory
1. 38 Isolated storage of hazardous R-R As per provisions of Rules, to be kept under Red
chemicals (as per schedule of category espedally for safety purposes.
manufacturing, storage — of
hazardous chemicals rules ,1989
as amended)
2. 4 Automobile Manufacturing | 30 | - 30 | 20 - 20 | 10 | 60 RR i. Such types of plants are having either one or
(integrated facilities) combinations of polluting activities viz. washing,
metal surface finishing operations, pickling, plating,
electro-plating , phosphating, painting , heat
treatmentetc.

ii. Some of such plants may outsource some /all of
the polluting activities. In such cases, after
thorough inspection of such units by concerned
SPCB, re-categorization of the industry shall be
made accordingly.

3. 34 Industries engaged in recycling / | 30 - 30 20 - 20 10 60 R-R All the three types of pollutants are expected.
reprocessing/ recovery /reuse of
Hazardous Waste under
schedule iv of HW(M, H& TBM)
rules, 2008 - Items namely -
Spent cleared metal catalyst
containing copper,
Spent cleared metal catalyst
containing zinc,
4. 44 Manufacturing of lubricating oils | 20 | - 20 | 20 - 20 | 20 60 R-R Generates all sorts of pollution.
grease and petroleum based
products
5. 66E ‘DG Set of capacity > 5 MVA - = = 20 5 25 [= 62.5 RR i. Mainlyair polluting.

ii. DG sets consume the diesel @ 0.21
litres/hr/KVA at full load.

iii. | Average running is taken @ 12 hrs / day
although many of the DG sets run for more
than this period.

6. 31 Industrial carbon including | 10 | - - 20 5 25 | 10 62.5 R-R Mainly air polluting. Air pollution score is
electrodes and graphite blocks, nomnalized to 100.
activated carbon, carbon black

18

39

Lead acid battery
manufacturing (excluding
assembling and charging of lead-
acid battery in micro scale)

10

10

25

25

10

62.5

Mainly air polluting. Air pollution
scores are normalized to 100.

Lead Acid Battery manufacturing
consists of various stages which
broadly involve (after producing or
receiving lead oxide): Paste Mixing ,
Grid Casting , Grid Pasting & Curing ,
Hydro-setting, parting & enveloping ,
Stacking, grouping & _ inter-cell
welding , Formation.

Exposure of workmen to lead during
all or any of the processes outlined
above exceeds the _ prescribed
standards if appropriate equipment in
this respect is not installed at any
Battery Manufacturing Unit.

All of the above processes, some more
than others, involve release of lead
particles or fumes into the
environment. Pollution from the above
processes can be grouped into two
possible types, viz: (a) Lead Oxide
becomes airborne and there is
Particulate Pollution (b) Fumes are
generated and there is Gaseous
Pollution

62

Phosphate rock processing plant

30

20

20

62.5

R-R

The separation of phosphate rock from
impurities and non-phosphate materials for use
in fertilizer manufacture consists of
benefidation, drying or caldning at some
operations, and grinding. Phosphate rock from
the mines is first sent to benefidation units to
separate sand and day and to remove
impurities. Steps used in benefidation depend
on the type of rock.

The water &air pollution scores are normalized
to 100.

19

9. 66 Power generation plant [except] 10 | - qo 7] 15 10 25 62.5 RR 1. Mainly air polluting. It uses a mixture of biomass
Wind and Solar renewable (agro based) and coal ( < 10 %) as a fuel. Almost,
power plants of all capacities and round the yearoperation. 2 .In case of DG sets
Mini Hydel power plant of of 5 MVA & more and emissions of SO2 will take
capacity <25MW] place due to use of liquid fuel. Air pollution score

will be =20 + 10 = 30, Normalized score will be 75.
3. In case of ‘Waste to Energy Plants’ , water will
be used for cooling and air score will be - 30+10 =
40.

10. 34 Industries engaged in recycling / | 30 - 30 25 - 25 10 65 R-R All the three types of pollutants are expected.
reprocessing/ recovery/reuse of
Hazardous Waste under
schedule iv of HW( M, H& TBM)
rules, 2008 - Items namely -

Spent catalyst containing nickel,
cadmium, Zine, copper, arsenic,
vanadium and cobalt,

i. [67 Processes involving chlorinated [30 | - 30 | 20 > 20 | 15 65 R-R Chlorinated hydrocarbons are used in the
hydrocarbons manufacture of insectiddes, pesticides and organo

chloro pesticides. Effluents & emissions are toxicin
nature.

12. | 74 Sugar (excluding Khandsari) 20 [10 |30 [15 10 25 | 10 65 RR i. This industrial sector is the one among the ‘17

categories of Highly Polluting Industries’.
ii. Sugar mills generate all sorts of pollution
problems.

13. (| 22 Fibre glass production and] - - = 20 > 20 | 20 67 R-R i. The use of styrene in most methods of
processing (excluding moulding) fiberglass production causes hazardous air

pollution that is harmful to breathe at
excessive levels.

ii. It is mainly air polluting & HW generating
industry. The air pollution & HW scores are
normalized to 100.

ili. In case of lead containing glass, the score of
Al will be 25 and final normalized score will
be 75 and shall be categorizedas Red.

14. [23 Fire crackers manufacturing and | - = = 20 > 20 | 20 67 R-R i. This is the normalized score based on air

bulk storage facilities

pollution & HW generation.
ii. Various hazardous chemicals are used in
the manufacturing process.
These chemicals are namely Potassium
Nitrate , Potassium per-chlorate, Barium
Nitrate, Aluminium compounds, Copper
Chloride etc.

20

iv. These chemicals are highly hazardous and
cause serious diseases among the
workers. espedally ability of blood to

carry oxygen leading to headaches,
methemoglobinemia and kidney
problems , skin problems, thyroid metal
fume etc.
15. 34 Industries engaged in recycling /| - - - 30 i?) 30 10 67 R-R Mainly air polluting and hazardous waste
reprocessing/ recovery/reuse of generating. Air & HW pollution scores are
Hazardous Waste under jointly normalized to 100.
schedule iv of HW( M, H& TBM)
rules, 2008 - Items namely -
Dismantlers Recycling Plants --
Components of waste electrical
and electronic assembles
comprising accumulators and
other batteries included on list
A, mercury-switches, activated
glass cullets from cathode-ray
tubes and other activated glass
and PCB-capacitors, or any other
component contaminated with
Schedule 2 constituents (e.g.
cadmium, mercury, lead,
polychlorinated biphenyl) to an
extent that they exhibit hazard
characteristics indicated in part
Cof this Schedule.
16. 47 Milk processes and = dairy | 20 10 30 20 5 25 - 68.75 R-R i. Water as well as air polluting due to use of
products(integrated project) boilers.
ii. Water & air pollution scores are normalized
to 100.
17. 63 Phosphorous and its compounds | 30 - 30 25 - 25 - 68.75 R-R Water pollution & air pollution containing
compounds of phosphorous are expected
18. | 61 Pulp & Paper ( waste paper based | 20 |10 | 30 | 15 10 25 10 68.75 R-R Mainly water &air polluting . Water & air pollution
without bleaching process to scores are normalized to 100.
manufacture Kraft paper)
19. 13 Coke making , liquefaction, coal | 30 - 30 20 - 20 20 70 R-R Itis a kind of petrochemical industry.

tar distillation or fuel gas making

21

20. 41 Manufacturing of explosives, ] 30 | - 30 20 20 20 70 RR Explosives manufacture and use
detonators, fuses including contribute some measure of hazardous
management and handling waste to the environment.
activities ii. Nitroglycerin produces several toxic

byproducts such as acids, caustics, and
oils contaminated with heaw metals.
These must be disposed of properly by
neutralization or stabilization and
transported to a hazardous waste
landfill.

iii. The use of explosives creates large
amounts of dust and particulate from the
explosion, and, in some cases, releases
asbestos,lead,and other hazardous
materials into the atmosphere.

21. 45 Manufacturing of paints | 30 - 30 25 25 15 70 R-R The process may cause considerable emissions
varnishes, pigments and of volatile organic compounds (VOC). VOC
intermediate (excluding contribute to the creation of ozone in the
blending/ mixing) lower layers of the atmosphere (photochemical

air pollution) and can present danger to health.
ii. Dustand odour mayalso be a problem.
iii. Washing of vessels will contribute waste-
waters.
iv. Large quantity of HWs are also produced.

22. 56 Organic Chemicals | 30 - 30 20 50 20 70 R-R Such types of industrial sectors generate all sorts of
manufacturing pollution.

2. |. Airports and Commercial Air[20 | 10 | 30 > ~ 10 75 RR 7. The Airports are generating mainly the waste-
Strips waters.

ii. This is the water pollution normalized score for
airports ha ving dis charge more than 100 KLD.
iii. The airports / strips having dis charge less than 100

KLD will have score of 50 and hence orange

category.

iv. If the score is normalized wrt water + HW both,
then all the airports will come under Orange

category (score - 58.33).

2m. [3 Asbestos and asbestos based | - ~ > 30 30 | 10 75 RR 7. Thisis mainlyair polluting industry.
industries ii. Final score is based on air pollution score only.

iii. Asbestos is carcinogenic and banned in many
countries.

25. 5 Basic chemicals and_ electro | 30 - 30 - - 10 75 R-R i. Standards prescribed for Inorganic Chemicals are

chemicals and its derivatives
including manufacturing of acid

adopted.

ii. It is mainly water polluting industry having

effluents which
biodegradable.

are toxic and not easily

22

iii. Water pollution score normalized to 100 is
undertaken.

iv. The earlier Red category industrial sector
namely “Hydrocyanic acid and its derivatives
“ is also merged under this industrial sector.

26. [7 Cement - - - 20 10 30 | - 75 R-R This is mainly air polluting industry & hence
nomalizedair pollution score.
27. [9 Chlorates, _per-chlorates & | 30 | - 30. «| - > - - 75 R-R i. It is mainly water polluting industry having
peroxides effluents which are toxic and not easily
biodegradable.
ii. Water pollution score normalized to 100 is
undertaken.
28. | 10 Chlorine, fluorine, bromine, | 30 | - 30 | - - - - 75 RR i. It is mainly water polluting industry having
iodine and their compounds effluents which are toxic and not easily
biodegradable.
ii. Water pollution score normalized to 100 is
undertaken.
29. | 16 Dyes and Dye- Intermediates 30. | - 30 | 20 5 25 | 20 75 RR i. This industrial sector is the one among the ‘17
categories of Highly Polluting Industries’.

ii. Such types of industrial sectors generate all sorts
of pollution.

30. | 26 Health-care Establishment (as | 20 |10 [30 | - = = = 75 RR i. Mainly water polluting.
defined in BMW Rules) ii. The water pollution score is normalized to 100 &
valid for Hospitals having total waste-water

generation > 100 KLD.

iii. The hospitals with incinerator will be categorized
as Red irrespective of the quantity of the waste-
water generation.

iv. The hospitals having total waste-water
generation less than 100 KLD and without
incinerator, the normalized water pollution score
will be 50 and will be categorized as Orange
category.

31. | 29 Hotels having overall waste-] 20 [10 | 30 | 15 - 1s | - 75 R-R i. Mainly water polluting. Small boiler may be
water generation @ 100 KLD and. installed.

more.

ii. The water pollution score is normalized to 100 &
valid for Hotels having waste-water generation >
100 KLD.

iii. The hotels having more than 20 rooms and
waste-water generation less than 100 KLD and
having a coal / oil fired boiler , the pollution
score will be 35/40 &are categorized as Orange.

iv. The hotels having more than 20 rooms and
waste-water generation less than 10 KLD and

23

having no-boiler & no hazardous waste
generation, the pollution score will be 20 & are
categorized as Green.

32.

34

Industries engaged in recycling /
reprocessing/ recovery/reuse of
Hazardous Waste under schedule iv
of HW( M, H& TBM) rules, 2008 -
Items namely -
Lead add battery plates and other
lead scrap/ashes/residues not
covered under Batteries
(Management and Handling) Rules,
2001. [ * Battery scrap, namely:
Lead battery plates covered by ISRI,
Code word “Rails” Battery lugs
covered by ISRI, Code word “Rakes”.
Scrap drained/dry while intact, lead
batteries covered by ISRI, Code
word “rains”.

30

25

25

20

75

R-R

All the three types of pollutants are generated.

33.

34

Industries engaged in recycling /
reprocessing/ recovery/reuse of
Hazardous Waste under schedule iv
of HW( M, H& TBM) rules, 2008 -
Items namely -
Integrated Recycling Plants --
Components of waste electrical and
electronic assembles comprising
accumulators and other batteries
induded on list A, mercury-
switches, activated glass cullets
from cathode-tay tubes and other
activated glass and PCB-capaditors,
or any other component
contaminated with Schedule 2
constituents (e.g. | cadmium,
meray, lead, polychlorinated
biphenyl) to an extent that they
eyhibit hazard characteristics
indicated in part Cof this Schedule.

30

30

25

25

20

75

All the three types of pollutants are emected,

34.

3

Manufacturing of glue and
gelatin

30

10

40

20

20

75

R-R

Highly water polluting & obnow ous air polluting.

35.

49

Mining and ore beneficiation

30

10

40

15

20

75

R-R

Both air and water polluting. Score is normalized
with air & water pollution.

24

36. | 52 Nuclear power plant 10 | - 10 | 30 > 30-7 15 75 RR i. Mainly air polluting due to incinerator.
Others - cooling water.
ii. Airpollution score is normalized to 100.
37. | 58 Pesticides (technical) (excluding | 30 | - 30 | 25 - 25 | 20 75 RR i. This industrial sector is the one among the ‘17
formulation) categories of Highly Polluting Industries’.
ii. Such types of industrial sectors generate all sorts
of pollution.
38. | 64 Photographic film and its| 30 | - 30 | - > = = 75 RR i. Silver salts and other chemicals are used in
chemicals preparation. Slight quantity of effluents is
generated.
ii. Water pollution scores are normalized to 100.
39. | 68 Railway locomotive work [20 [10 [30 | - = = 10 75 RR i. Mainly water polluting industry . Water is used
shop/Integrated road transport in the washing of locomotives, road transport
workshop/ Authorized — service vehides during servicing.
centers ii. This score is valid for those Centers having
dis charge more than 100 KLD.
iii. Service Centers having waste-water generation
< 100 KLD, the normalized score will be =(
100*20)/40= 50.
40. | 84 Yarn / Textile processing] 30 [10 | 40 | 15 - 1s | 20 75 R-R In this sector all sorts of pollution are generated.
involving any effluent/emission
generating processes including
bleaching, dyeing, printing and
colouring
a [8 Chior Alkali 30 [10 | 40 | 20 10 30 | 10 80 RR i. This industrial sector is the one among the ‘17
categories of Highly Polluting Industries’.
ii. Chlor-alkali units are having different section like
NaOH, Cl2, SBP etc which are having toxic
effluents. Additionally , fuel consumption is also on
higher-side.
42. | 70 Ship Breaking Industries 30 | - 30 | 30 - 30 | 20 80 RR i. The ship-breaking industry creates

numerous hazards for the coastal and
marine environment.

Ship-breaking releases a large number of
dangerous pollutants, induding toxic
waste, oil, poly-chlorinated biphenyls, and
heavy metals, into the waters and sea bed.
While most of the oil is removed before a
ship is scrapped, sand used to mop up the
remaining oil is thrown into the sea. High
concentrations of oil and grease are then
found in the coastal waters, choking marine
life.

25

iv. Solid waste strewn on the shore, 45 tonnes
on any given day according to a study by
the Central Pollution Control Board, also
finds its way into the sea.

v. Adding to the stress on coastal waters, the
organic load from the thousands of
workers living in cramped conditions with
little or no sanitary facilities results in
unacceptably high levels of BOD.

43. | 53 Oil and gas extraction including | 30 | - 30 | - - - 20 83 R-R i. Mainly water polluting & hazardous waste
CBM (offshore & —on-shore generating.
extraction through drilling wells) ii. The water pollution & HW generation scores

are normalized to 100.

44, [36 Industry or process involving | 30 | - 30 ~~ > - 20 83 R-R Mainly water polluting & toxic hazardous waste
metal surface treatment or generatingindustry. Scores are normalized to 100.
process such as__ pickling/
electroplating/paint _ stripping/
heat treatment using cyanide
bath/ phosphating or finishing
and anodizing / enamellings/
galvanizing

45. | 80 Tanneries 30 | - 30 | - = = 20 83 RR Mainly water polluting & hazardous waste

generatingindustry. Scores are normalized to 100.

46. | 65 Ports and harbour, jetties and| 30 [10 | 40 | 15 10 25 | 20 85 R-R This category contain all sorts of pollution.
dredging operations

a7. | 77 Synthetic fibers induding rayon| 30. [10 | 40 | 25 10 35 ~| 10 85 R-R This sector generates all sorts of pollution problems.
tyre cord, polyester filament
yarn

43. | 81 Thermal Power Plants 30 |10 | 40 | 20 10 30 | 15 85 R-R i. This industrial sector is the one among the ‘17

categories of Highly Polluting Industries’.
ii. TPP generate all sorts of pollution problems.

49. | 71 Slaughter house (as per|25 [10 [35 | - = = = 875 RR Mainly water polluting and obnoxious odour
notification $.0.270(E)dated generating industry. The water pollution score is
26.03.2001)and meat processing nomnalized to 100
industries, bone mill, processing
of animal horn, hoofs and other
body parts

50. [2 ‘Aluminium Smelter 30 |10 | 40 | 20 10 30 | 20 90 R-R i. This industrial sector is the one among the ’17

categories of Highly Polluting Industries’.
ii. This sector is generating all sorts of pollution i.e.
air, waterand HW.

51. | 12 Copper Smelter 30 [10 | 40 | 20 10 30 | 20 90 R-R i. This industrial sector is the one among the ’17

categories of Highly Polluting industries’.
_ Integrated Copper Smelters contain all sorts of

26

pollution.

52. | 20 Fertilizer (basic) (excluding | 30 [10 | 40 | 20 10 30 | 20 90 RR i. This industrial sectoris the one among the ’17

formulation) categories of Highly Polluting Industries’.
ii. Generates all sorts of pollution.

53. | 37 Iron & Steel involving] 30 [10 | 40 | 20 10 30 | 20 90 R-R i. This industrial sector is the one among the ’17
processing from ore/ integrated categories of Highly Polluting Industries’.
steel plants) and or Sponge Iron ii. Such types of industrial sectors generate all sorts
units of pollution.

54. | 61 Pulp & Paper ( waste paper based | 25 | 10 | 35 | 25 10 35 (| 20 90 RR Waste paper based Pulp & Paper mills with
units with bleaching process to blea ching process generate all sorts of pollution.
manufacture writing & printing
paper)

55. | 85 Zinc Smelter 30 [10 | 40 | 20 10 30 | 20 90 R-R i. This industrial sector is the one among the ‘17

categories of Highly Polluting Industries’.
ii. Integrated Zinc smelter generates all sorts of
pollution problems.

56. | 55 Oil Refinery (mineral Oil or] 30 [40 [40 [25 10 35 (| 20 95 RR i. This industrial sector is the one among the ‘17
Petro Refineries) categories of Highly Polluting Industries’.

ii. Such types of industrial sectors generate all sorts
of pollution.

57. | 59 Petrochemicals Manufacturing (| 30 |10 | 40 | 25 10 35 | 20 95 R-R i. This industrial sector is the one among the ‘17
including processing of categories of Highly Polluting Industries’.
Emulsions of oil and water ) ii. Such types of industrial sectors generate all sorts

of pollution.

iii. The earlier red category industrial sector namely
“Processing of Emulsions of Oil & Water “ is
merged with this industrial sector.

58. | 60 Pharmaceuticals 30 |10 | 40 | 30 5 35 | 20 95 R-R i. This industrial sector is the one among the ‘17

categories of Highly Polluting Industries’.
ii. Such types of industrial sectors generate all sorts
of pollution.

59. | 61 Pulp & Paper ( Large-Agro +] 30 [10 | 40 | 25 10 35 | 20 95 R-R i. This industrial sector is the one among the ‘17
wood) , Small Pulp & categories of Highly Polluting Industries’.

Paper ( agro based-wheat ii. Large /Small Agro based Pulp & Paper mills
straw /rice husk) contribute all sorts of pollution problems.

60. | 15 Distillery (molasses / grain 7 [30 | 10 |40 | - = = = 100 R-R Mainly water polluting industry. Final score is the

yeast based)

normalized water pollution score.

27

Note :

Under the column Revised Category, the full forms of the abbreviations are as follow:

a. R-R means original category was Red and revised category is also Red
b. R-Omeans original category was Red and revised category is Orange

Sot PAD

There are specific remarks in respect of some of the industrial sectors. These sectors are either merged with other relevant sectors or deleted due to duplication. The overall

details are as follows :

O-O means original category was Orange and revised category is also Orange
O-G means original category was Orange and revised category is Green

O-W means original category was Orange and revised category is White

G-O means original category was Green and revised category is Orange

G-G means original category was Green and revised category is also Green
G-W means original category was Green and revised category is White

SI Original Industry Sector Original Remarks
No. SI No. Category
7 14 Common treatment and disposal facilities(CETP, TSDF, E- R i. All such facilities are classified as Red but special category projects as these are parts of
waste recycling, CBMWTF, effluent conveyance project, pollution control facilities.
incinerator, solvent/acid recovery plant, MSW sanitary land ji. In case of CETP,, the categorization will depend upon the category of member industries
fill site) being served.
2 18 Processing of Emulsions of Oil & Water It is a part of Petrochemical industries. Transferred and merged with the industrial sector
namely ‘Petrochemicals’ at SI. No. 54.
3 27 Heavy engineering including ship building (with investment R Most of the pollution generating processes / operations under this category are similar to
on Plant & Machineries more than Rs 10 crores) the industry category namely “Automobile Manufacturing (integrated facilities)” at SI.
No. 1 and may be referred accordingly.
4 30 Hydrocyanic acid and its derivatives R Have been merged with the red category industrial sector namely ” Basic chemicals and
electro chemicals and its derivatives including manufacturing of acid “ at SI. No. 24
5 32 Industrial estates/ parks / complexes/ areas/ export processing R The classification will depend upon the category(ies) of the industries operating /
zones/ SEZs/ Biotech parks/ leather complex proposed to be permitted in the area. In this context, guidelines prescribed in EIA
Notification, 2006 shall be followed.
6 33 Industrial inorganic gases namely- R These gases are generally secondary products and produced alongwith other main
a) Chemical gas- Acetylene, hydrogen, chlorine, fluorine, products. To be classified as per the main parent plant.
ammonia, sulphur dioxide, ethylene, hydrogen-sulphide,
phosphine b) Hydrocarbon gases-
Methane , ethane, propane
7 69 Reprocessing of used oils & waste oils R i. The industry generates mainly the air pollution and oil bearing hazardous wastes.
The normalized (air pollution & HW generation score is 58.33.
ji. To be deleted as already covered under HW Recyclers / Re-processors ( Used oils /
Waste Oils) under Orange Category

28

Table G-3 : Final List of Orange Category of Industrial Sectors

Final Sl. | Orgnl Industry Sector wi Ww2 | W Al A2 A H W+A+H Revised Remarks

No. S.No category

1. 20 Dismantling of rolling stocks ( wagons/ - - - 15 - 15 10 41.67 0-0 Emissions of dust and

coaches) generation of waste oils take
place during dismantling. Air
pollution & HW = generation
scores (15+10=25) are
normalized to 100.
2. 5 Bakery and confectionery units with 20 - 20 15 - 15 - 43.75 0-0
production capacity > 1 TPD. ( With
ovens / furnaces)
3. 10 Chanachur and ladoo from puffed and 20 - 20 15 - 15 - 43.75 0-0 Normal water and air
beaten rice( muri and shira) using polluting.
husk fired oven

4. 23 Coated electrode manufacturing 15 o | 15 | 20 0 20 0) 43.75 GO Preparation of core wire /
rod, preparation of dry mix,
preparation of wet mix,
application of coating by
extrusion, baking of coated
electrodes

5. 24 Compact disc computer floppy 15 0 15 20 0 20 0 43.75 G-O Generates waste-water and

and cassette manufacturing / Reel process emissions.
manufacturing

6. 24 Flakes from rejected PET bottle 20 - 20 15 - 15 - 43.75 R-O Normal water & air

pollutions are generated.

7. 30 Food and food processing including | 20 - 20 15 - 15 - 43.75 0-0 Normal water and air

fruits and vegetable processing polluting.

8. 40 Jute processing without dyeing 20 - 20 | 15 - 15 ~ 43.75 0-0 CPCB has notified standards
for this category. Both air and
water pollutions are
generated.

9. 56 Manufacturing of silica gel 15 0 15 | 20 0 20 0 43.75 Go Waste-waters containing TDS

and emissions of H2SO4 are
generated.

29

10.

45

Manufacturing of tooth powder,
toothpaste, talcum powder and other
cosmetic items

20

20

15

15

43.75

Both air and water pollution
are generated.

11.

55

Printing or etching of glass sheet using
hydrofluoric acid

15

15

20

20

43.75

0-0

Both air and water pollution
are generated.

12.

65

Silk screen printing, sari printing by
wooden blocks

20

20

15

15

43.75

0-0

Wash-water and PM emissions
from boilers .

13.

76

Synthetic deter gents and
soaps(excluding formulation)

20

20

15

15

43.75

R-O

i. This is the score for units
having generation of waste-
waters less than 100 KLD.

ii. The units having waste-
water generation more than
100 KLD will become mainly
water polluting and
accordingly normalized
water pollution score will be
75 and be categorized as
Red.

14.

71

Thermometer manufacturing

15

15

20

20

43.75

Process - making glass bulb,
forming reservoir in the glass
tube for fluid, inserting fluid,
scale marking. Use of fuel to
heat the glass tubes and
hydrofluoric acid to seal the
scaling. Small quantities of
spent acids are generated.

15.

14

Cotton spinning and weaving (
medium and large scale)

15

37.5

10

475

0-0

Mainly air polluting industry.
Sources of air pollution (PM)
are the fine particles of cotton
from spinning process. Air
pollution score is normalized
to 100.

16.

Almirah, Grill Manufacturing (Dry
Mechanical Process )

20

20

50

Air pollution due to spray
painting (emissions of VOCs).
Units without painting
operations shall be
categorized as White.

30

17. Aluminium & copper extraction from - - - 20 - 20 10 50 0-0 i. Normalized Air pollution
scrap using oil fired furnace (dry score.
process only) ii. Significant air pollution

due to melting (emissions
of SO2, PM).

18. Automobile servicing, repairing and 20 - 20 20 - 20 10 50 0-0 Normal water & air polluting
painting (excluding only _ fuel and recyclable waste oil
dispensing) generating. If the waste water

generation is more than 100
KLD, it will become mainly
water polluting and Red
category unit.

19. Ayurvedic and homeopathic medicine 20 - 20 15 - 15 15 50 0-0

20. Brickfields ( excluding fly ash brick - - - 20 - 20 - 50 0-0 Significantly air polluting.
manufacturing using lime process)

21. Building and construction project | 20 - 20 | 20 - 20 ~ 50 0-0 1. In the pre-construction
more than 20,000 sq. m built up area stage , itis mainly air polluting

due to generation of dust (PM
) emissions. 2. After
construction, it is mainly water
polluting. If the discharge is
more than 100 KLD, it will be
having the normalized score
of 75 and be categorized as
Red.

22. Ceramics and Refractories - - - 20 - 20 - 50 R-O i. Mainly air polluting

industry.

ii. This score is for the units
having coal consumption <
than 12 MT/day.

iii. For the units having coal
consumption > 12 MT /day,
the normalized air pollution
score will be 62.5 and shall
be categorized as Red.

31

23. 11 Coal washeries 15 10 | 25 | 15 - 15 - 50 R-O i. Wet washeries are mainly
water polluting industry
generating effluents
which are having
inorganic SS & TDS.
Additionally, air pollution
due to PM emissions is
also generated.

ii. Water & air pollution

scores are jointly
normalized to 100.

24. 16 Dairy and dairy products (small scale) 20 - 20 20 - 20 - 50 0-0 Water and air polluting both.

25. 18 DG set of capacity >IMVA but <SMVA | — = -—- [20] - 20 | - 50 0-0 Mainly air polluting . air

pollution score is normalized

to 100.

26. 17 Dry coal processing, mineral - - - 20 - 20 - 50 R-O Mainly air polluting industry.
processing, industries involving Final score is the
ore sintering, pelletisating, normalized air pollution
grinding & pulverization score.

27. 19 Fermentation industry including | 20 - 20 - - - - 50 R-O i. Mainly water polluting
manufacture of yeast, beer, industry. This is the
distillation of alcohol (Extra normalized water pollution
Neutral Alcohol) score for units having

discharge < 100 KLD.

ii. For the units having
discharge > 100 KLD, the
normalized water pollution
score will be 75 and shall
be accordingly categorized
as Red.

28. 21 Ferrous and Non- ferrous metal - - - 15 5 20 10 50 R-O i. Mainly air polluting.

extraction involving different
furnaces through melting, refining,
re-processing, casting and alloy-

making

ii, This score is
applicable to
secondary production
of ferrous & non-

ferrous metals
(excluding lead) up-to
1 MT/hour
production.

32

iii.

For lead, the
normalized air
pollution score will be
= (100*25)/40= 62.5
and is categorized as
Red.

For Induction Furnace
clubbed with AOD
furnace - separate
calculation shall be
made based on the
capacity of the
furnaces. In such
industries, the molten
metal from induction
furnace is transferred
to AOD — furnace
where other metals
like manganese and
nickel are added to
get the metal of
desired constituents.
The lime and silicon
are also added for
reduction of the metal
oxides to the base
metal. the normalized
air pollution score
will be = (100*25)/40=
625 and is
categorized as Red.

29.

26

Fertilizer (granulation / formulation /
blending only)

20

20

50

0-0

Air polluting.

30.

27

Fish feed, poultry feed and cattle feed

20

20

50

0-0

Obnoxious odour , H2S etc. AP
scoreis normalized to 100

31.

28

Fish processing and packing (excluding
chilling of fishes)

20

20

50

0-0

Mainly water polluting. WP.
scoreis normalized to 100.

33

32. 31 Forging of ferrous and non- ferrous - - - 20 - 20 - 50 0-0 Heating furnace. Mainly air
metals ( using oil and gas fired polluting.
furnaces)

33. 32 Formulation/pelletization of camphor - - - 20 - 20 - 50 0-0 Mainly air polluting. Emissions
tablets, naphthalene balls from of Benzene, HC are expected.
camphor/ naphthalene powders.

34. 33 Glass ceramics, earthen potteries and - - - 20 - 20 - 50 0-0 Mainly air polluting. Emissions
tile manufacturing using oil and gas of SO2 are expected.
fired kilns, coating on glasses using
cerium fluorides and magnesium
fluoride etc.

35. 35 Gravure printing, digital printing on 20 - 20 20 - 20 10 50 0-0 Waste waters , emissions of
flex, vinyl VOCs

36. 36 Heat treatment using oil fired furnace - - - 20 - 20 - 50 0-0 Mainly air polluting and noise
( without cyaniding) generating. AP Score is

normalized to 100.
37. 28 Hot mix plants - - - 20 - 20 - 50 R-O Mainly air polluting. Air
pollution scores are
normalized to 100.

38. 37 Hotels (< 3 star) or hotels having > 20 20 - 20 20 ~- 20 - 50 0-0 Mainly water polluting. WP
rooms and less than 100 rooms. scoreis normalized to 100.

39. 38 Ice cream 20 - 20 20 -- 20 - 50 0-0 Wash-water and boilers / oven

for pasteurization.

40. 34 Industries engaged in recycling / - - - 20 i) 20 ie} 50 R-O Mainly air polluting. Air
reprocessing/ recovery/reuse _ of pollution score is
Hazardous Waste under schedule iv of normalized to 100
HW( M, H& TBM) rules, 2008 - Items
namely -

Paint and ink Sludge/residues
41. 34 Industries engaged in recycling / 10 - 10 | 20 - 20 10 50 R-O Mainly air polluting.

reprocessing/ recovery/reuse of
Hazardous Waste under schedule
iv of HW( M, H& TBM) rules, 2008
- Items namely - Brass Dross _,,
Copper Dross,,
Copper Oxide Mill Scale,,
Copper Reverts, Cake & Residues,,
Waste Copper and copper alloys in

34

dispersible form,,
Slags from copper processing for
further processing or refining ,,

Insulated Copper Wire,,
Scrap/copper with PVC sheathing
including ISRI-code __ material
namely “Druid” ”

Jelly filled Copper cables,
Zinc Dross-Hot dip Galvanizers
SLAB,, Zinc Dross-Bottom Dross,,
Zinc ash/Skimming arising from
galvanizing and die
operations,,

Zinc ash/Skimming/other zinc
bearing wastes arising from
smelting and refining,
Zinc ash and residues including
zinc alloy residues in dispersible
from,,

casting

42.

35

Industry or processes involving
foundry operations

20

20

50

R-O

This score is valid for the
foundries having
capacity < 5 MT/hr as
such units require the
coal/coke @ < 500 kg/hr.
The units having capacity
of 5 MT/hr and more,
the coal/coke
consumption will be
more than 500 kg/hr and
the normalized score will
be 62.5 and classified
accordingly as Red.

43.

40

Lime manufacturing (using lime
kiln)

20

20

50

Mainly air polluting

44.

41

Liquid floor cleaner, black phenyl,
liquid soap, glycerol mono-stearate
manufacturing

20

20

20

20

50

Both air and water pollution
are generated.

35

45. 42 Manufacturing of glass 10 - - 20 - 20 - 50 R-O Mainly air polluting
( melting at 15002°C
and refining .
ii. In case of lead glass
, the score of Al
will be 25 and
accordingly the
normalized scores
will be 62.5 i.e. Red
46. 43 Manufacturing of iodized salt from 12 - 12 20 - 20 - 50 0-0 Boiling in Evaporators
crude/ raw salt (multiple effect evaporators),
centrifuging, iodization with
KIO3_— mixing Mainly air
polluting. Air pollution score is
normalized to 100.
47. 42 Manufacturing of mirror from sheet - - - 20 - 20 - 50 0-0 Evaporator & furnace for
glass heating the metal to be
applied as reflector on mirror.
Mainly air polluting.
48. 44 Manufacturing of mosquito repellent - - - 20 - 20 - 50 0-0 Mainly air polluting. Toxic
coil fumes are expected.
49. 46 Manufacturing of Starch/Sago 25 - 25 | 15 - 15 - 50 R-O i. Water and air
polluting industry.
Boiler is used for
steam generation.
ii. Water & air
pollution scores are
normalized to 100
50. 46 Mechanized laundry using oil fired 20 - 20 20 - 20 - 50 0-0 Both air and water pollution
boiler are generated.
51. 47 Modular wooden furniture from - - - 20 - 20 - 50 0-0 1. Mainly air polluting. Boiler
particle board, MDF< swan timber etc, as well as VOCs from use of
Ceiling tiles/ partition board from saw adhesives. 2. Without boiler, it
dust, wood chips etc., and other will be a Green category
agricultural waste using synthetic industry.
adhesive resin, wooden box making (
With boiler)
52. 50 New highway construction project - - - 20 - 20 - 50 R-O Mainly air polluting project.

36

53. 51 Non-alcoholic beverages(soft 20 - 20 15 5 20 - 50 R-O i. Both air and water
drink) & bottling of alcohol/non polluting. Score is
alcoholic products normalized with air &

water pollution. This score
is valid for industries
having waste-water
generation < 100 KLD.

ii. For the units having
waste-water generation >
100 KLD the , normalized
score would be 62.5 and
categorized as Red.

54. 49 Paint blending and mixing (Ball mill) 20 - 20 20 - 20 10 50 0-0 Both air and water pollution
are generated.

55. 62 Paints and varnishes (mixing and 20 0 0 20 0 20 (0) 50 GO Waste-waters as well as fumes

blending) of VOCs due to solvents,
pigments, varnishes.

56. 51 Ply-board manufacturing( including 0 - 0 20 - 20 - 50 0-0 Mainly air polluting because of
Veneer and laminate) with oil fired use of boiler. AP score is
boiler/ thermic fluid heater(without normalized to 100
resin plant)

57. 52 Potable alcohol ( IMFL) by blending, 20 - 20 - - - - 50 0-0 Mainly water polluting. WP.
bottling of alcohol products scoreis normalized to 100.

58. 54 Printing ink manufacturing 20 - 20 | 20 - 20 ~ 50 0-0 1. Pigments, binders and
solvents are used. 2. Boiler is
also used. 3. Emissions of
VOCs take place.

59. 70 Printing press 20 0 20 | 20 0 20 0 50 Go Colored waste-waters
containing dyes and VOC
emissions are generated.

60. 59 Reprocessing of waste plastic] 20 - 20 20 - 20 - 50 0-0 Large quantities of wash-water

including PVC and fugitive emissions are
generated.

61. 61 Rolling mill (oil or coal fired) and cold 10 - 10 20 - 20 - 50 0-0 Mainly air polluting. = Air
rolling mill pollution score is normalized

to 100. Others - cooling water
and recyclable waste oils etc.
are generated.

62. 67 Spray painting, paint baking, paint - - - 20 - 20 10 50 0-0 Mainly air polluting. Emissions

shipping

of VOCs and HC are generated.

37

63. 72 Steel and steel products using | 10 - 10 | 20 - 20 10 50 R-O i. Mainly air polluting. In the
various furnaces like blast furnace emissions, oxides of
/open hearth furnace/induction manganese, nickel etc. are
furnace/arc  furnace/submerged also present.
are furnace /basic oxygen furnace ii. Air pollution score is
/hot rolling reheated furnace normalized to 100.

64. 73 Stone crushers - - - 20 - 20 - 50 R-O Mainly air polluting. = Air

pollution score is normalized
to 100.

65. 75 Surgical and medical products | 20 - 20 | 20 - 20 - 50 R-O Both air as well as water

including prophylactics and latex polluting. Air and water
pollution scores are
normalized to 100.

66. 85 Tephlon based products (e) (e) 0 20 0 20 (e) 50 G-O Due to spraying applications,

emissions (HC) are generated

67. 70 Thermocol manufacturing ( with - - - 20 - 20 - 50 0-0 Polystyrene is heated. Mainly
boiler) air polluting with boiler.

68. 82 Tobacco products including | 20 - 20 | 20 - 20 - 50 R-O Such industries generate
cigarettes and tobacco/opium both air as well as water
processes pollution. These scores are

normalized to 100.

69. 72 Transformer repairing/ manufacturing - - - 20 - 20 10 50 0-0 Mainly air polluting because of
( dry process only) ovens, shot-blasting etc.

70. 73 Tyres and tubes vulcanization/ hot} 10 - 10 20 - 20 - 50 0-0 Mainly air polluting . Emissions
retreating of PM, VOCs and obnoxious

odour are generated.

71. 83 Vegetable oil = manufacturing | 20 - 20 | 15 5 20 10 50 R-O i. All sorts of pollution are
including solvent extraction and generated.
refinery /hydrogenated oils ii. | This score is valid for

plants having waste-
water generation < 100
KLD.

iii. If the  waste-water
generation is more than
100 KLD, the unit shall
be classified as Red.

72. 74 Wire drawing and wire netting 20 - 20 - - - - 50 0-0 Mainly water polluting. WP.

scoreis normalized to 100.

38

73. 21 Dry cell battery (exduding manufacturing | 30 - | 30 | 15 - 15 | 10 55 0-0 Water and air polluting both.
of electrodes) and assembling & charging
of acid lead battery on microscale
74. 50 Pharmaceutical formulation and for R 20 - 20 20 - 20 15 55 0-0 i. All sorts of pollution are
& D purpose ( For sustained release/
extended release of drugs only and ii. es are to be
not for commercial purpose) shifted to Red category.
75. 78 Synthetic resins 20 - 20 | 20 - 20 15 55 R-O All sorts of pollution are
generated.
76. 79 Synthetic rubber excluding | 20 - 20 | 20 - 20 15 55 R-O i. Most synthetic rubber
molding is created from two
materials, styrene and
butadiene. Both are
currently obtained
from petroleum.

ii. Process is similar to a
part of Petrochemical
plants.

77. 9 Cashew nut processing 25 - 25 20 - 20 - 56 0-0 Normal water and air
polluting.

78. 12 Coffee seed processing 25 - 25 20 - 20 - 56 0-0 Normal water & air polluting
industry.

79. 57 Parboiled Rice Mills 25 - 25 | 20 - 20 - 56 R-O i. Rice Mills are

generating both air and
water pollution. Waste-
waters are having high
strength in respect of
BOD.

ii. This is the normalized
air & water pollution
score for units having
waste-water generation
< 100 KLD and fuel
consumption less than
12 MTD.

iii. For units having waste-
water generation > 100
KLD or fuel
consumption > 12 MTD
or both , the unit shall
be classified as Red.

39

80. 29 Foam manufacturing - - - 20 - 20 15 58 0-0 i. Raw material is

polyurethane, latex etc.

ii. Emissions of VOCs and
HAPs. CH3CI2 and similar
compounds as_ blowing
agents.

iii. Outdated raw materials
and spoiled slots are
discarded as HW.

81. 34 Industries engaged in recycling / 10 i?) 10 20 i) 20 1s 58.33 R-O Mainly air polluting and
reprocessing/ recovery/reuse of hazardous waste
Hazardous Waste under schedule iv of generating industry. Air
HW( M, H& TBM) rules, 2008 - Items pollution & HW scores are
namely - normalized to 100
Used Oil — As per specifications
prescribed from time to time.

82. 34 Industries engaged in recycling / - - - 20 0 20 1s 58.33 R-O Mainly air polluting and
reprocessing/ recovery/reuse of hazardous waste
Hazardous Waste under schedule iv of generating industry. Air
HW( M, H& TBM) rules, 2008 - Items pollution & HW scores are
namely - normalized to 100.

Waste Oil ---As per specifications
prescribed from time to time.

83. 56 Producer gas plant using conventional - - - 20 - 20 15 58.33 0-0 Mainly air polluting & tar (HW)
up drift coal gasification ( linked to generating. SO2, CO, NOx are
rolling mills glass and ceramic industry generated. Tar is the by-
refectories for dedicated fuel supply) product and utilized by other

industries in co-processing.
Note :

i,

Under the column Revised Category, the full forms of the abbreviations are as follows :

a.

R-R means original category was Red and revised category is also Red

R-O means original category was Red and revised category is Orange

O-O means original category was Orange and revised category is also Orange
O-G means original category was Orange and revised category is Green

O-W means original category was Orange and revised category is White

G-O means original category was Green and revised category is Orange

G-G means original category was Green and revised category is also Green
G-W means original category was Green and revised category is White

40

ii.

There are specific remarks in respect of some of the industrial sectors. These sectors are either merged with other relevant sectors or deleted due to duplication / vague
category. The overall details are as follows:

SI Origin Industry Sector Original Remarks
No al SI Categor
No. y
1 24 | Excavation of sand from the river bed (excluding oO
manual excavation)

Since such types of activities cause ecological disturbances, the instructions issued by
the government from time to time be followed. To be categorized by MoEF&CC.

2 39 | Infrastructure Development Project (e) Vast variety of such projects come under such category. This is to be decided by the
concerned SPCB in line of EIA Notification , 2006.

3 53 | Power press ° Very vague term hence deleted. Such types of general engineering units have already
been covered.

41

Table G-4:

Final List of Green Category of Industrial Sectors

Sl. Orgnl Industry Sector wi w2 WwW Al A2 A H_ | W+A+H | Revised Remarks
No. | Sl.No. Category

1. 2 Aluminium utensils from - - ~ 10 - 10 - 25 G-G Minor air pollution due
aluminium circles by to some fugitive PM
pressing only (dry emissions from buffing
mechanical operation) operations.

2. 6 Ayurvedic and homeopathic 10 - 10 ~ - - - 25 G-G Small quantities — of
medicines (without boiler) waste-waters are

generated from washing
operations.

3. 8 Bakery /confectionery 10 - 10 _ - - - 25 G-G Small quantities of
/sweets products = (with waste-waters are
production capacity <1tpd generated from washing
(with gas or electrical oven) operations.

4. 6 Bi-axially oriented PP film 10 - 10 _ - - - 25 O-G Mainly extrusion
along with —_ metalizing process involving
operations Cooling water

recirculation

5. 10 Biomass briquettes = (sun - - ~ 10 - 10 - 25 G-G Minor air pollution due
drying) without using toxic to some fugitive PM
hazardous wastes emissions from

pulverization / mixing
operations.

6. 13 Blending of melamine resins - - ~ 10 - 10 - 25 G-G Minor air pollution due
& different powder, to some fugitive PM
additives by physical mixing emissions from

pulverization / mixing
operations.

7. 15 Brass and bell metal utensils - - ~ 10 - 10 - 25 G-G Minor air pollution due
manufacturing from to some fugitive PM
circles(dry mechanical emissions from buffing
operation without re-rolling operations.
facility)

8. 16 Candy 10 - 10 10 - 10 - 25 G-G Small quantities of

waste-water and minor

42

PM emissions are
generated.

9. 17 Cardboard or corrugated box - - ~ 10 10 - 25 G-G This score is valid with
and paper products Small gas / electricity
(excluding paper or pulp operated oven / furnace
manufacturing and without for making glue.
using boilers)

10. 18 Carpentry & wooden - - ~ 10 10 - 25 G-G Minor air pollution due
furniture manufacturing to some fugitive PM
(excluding saw mill) with the emissions from cutting
help of electrical (motorized) operations.
machines such as electrical
wood planner, steel saw
cutting circular blade, etc.

11. 19 Cement products (without - - ~ 10 10 - 25 G-G Minor air pollution due
using asbestos / boiler / to some fugitive PM
steam curing) like pipe emissions from mixing
pillar, jafri, well ring, operations.
block/tiles etc.(should be
done in closed covered shed
to control fugitive emissions)

12. 20 Ceramic colour - - ~ 10 10 - 25 G-G Minor air pollution due
manufacturing by mixing & to some fugitive PM
blending only (not using emissions.
boiler — and wastewater
recycling process)

13. 11 Chilling plant, cold storage 10 - 10 ~ - - 25 O-G Cooling water
and ice making recirculation only.

14. 13 Coke briquetting ( sun - - ~ 10 10 - 25 O-G Mainly air polluting
drying) industry. Sources of air

pollution (PM) are
pulverizes and mixers.
Air pollution score is
normalized to 100.

15. 28 Cotton spinning and - - ~ 10 10 - 25 G-G Minor PM _ emissions
weaving (small scale) from spinning process.

16. 17 Dal Mills - - ~ 10 10 - 25 O-G Some fugitive emissions

of PM.

43

17. 29 Decoration of ceramic cups - - ~ 10 10 ~ 25 G-G Fumes of enamels.
and plates by electric furnace Minor air pollution.

18. 19 Digital printing on PVC - - _ 10 10 - 25 O-G Minor emissions /
clothes odour generations are

expected.

19. 25 Facility of handling, storage - - ~ 10 10 - 25 O-G Some fugitive emissions
and transportation of food of PM during handling
grains in bulk of grains.

20. 36 Flour mills (dry process) - - ~ 10 10 ~ 25 G-G Fugitive dust emissions.

21. 41 Glass , ceramic, earthen = _ - 10 10 _ 25 G-G Minor fugitive
potteries, tile and _ tile emissions only.
manufacturing using
electrical kiln or not
involving fossil fuel kiln

22. 34 Glue from starch (physical - - _ 10 10 - 25 O-G Some fugitive emissions
mixing) with gas / of PM during mixing of
electrically operated oven raw materials.

/boiler.

23. 42 Gold and silver smithy - - ~ 10 10 - 25 G-G Minor fumes from
(purification with acid cleaning process.
smelting operation and
sulphuric acid _ polishing
operation) (using less or
equal to 1 litre of sulphuric
acid/ nitric acid per month)

24. | 36 Heat treatment with any of 10 - 10 10 10 - 25 O-G ¢ Cooling waters and
the new technology like minor heat fumes.
ultrasound probe , induction e Finalization of
hardening , ionization beam, categorization
gas carburizing etc. subject to field

verification.

25. 46 Insulation and other coated - - _ 10 10 - 25 G-G Minor fumes due to
papers (excluding paper or application of  poly-
pipe manufacturing) urethane

26. 49 Leather foot wear and leather = -~ ~ 10 10 ~ 25 G-G Minor fumes due to use

products (excluding tanning
and hide processing except
cottage scale)

of adhesives / gums.

27. 50 Lubricating oil, greases or - - ~ 10 10 ~ 25 G-G Minor fumes at the time
petroleum based products of transfers from one
(only blending at normal container to other.
temperature)

28. 54 Manufacturing of pasted - - ~ 10 10 ~ 25 G-G 1. Minor fumes due to
veneers using gas fired boiler application of gums /
or thermic fluid heater and adhesives / pastes etc.
by sun drying 2. This score is valid only

for gas fired boiler.3. The
units having coal fired
boilers shall be categorized
as Orange.

29. 59 Oil mill Ghani and extraction 10 - 10 ~ - - 25 G-G Small quantities of floor
(| no hydrogenation / washings & equipments
refining) washings are generated.

30. 48 Packing materials - - ~ 10 10 ~ 25 O-G Some fugitive emissions
manufacturing from non of PMare expected.
asbestos fibre, vegetable fibre
yarn

31. 65 Pheny!/toilet cleaner - - _ 10 10 - 25 G-G Minor fumes of VOCs
formulation and bottling in the work zone

32. 67 Polythene and plastic 10 - 10 10 10 ~- 25 G-G Cooling water &
processed products emissions due to mixing
manufacturing (virgin of raw materials.
plastic)

33. 68 Poultry, Hatchery = and - - _ 10 10 ~- 25 G-G Obnoxious odour
Piggery containing H2S, CHs etc.

and fugitive PM
emissions

34. 69 Power looms (without dye = -~ ~ 10 10 ~ 25 G-G Minor emissions of PM.
and bleaching)

35. 71 Puffed rice (muri) (using gas - - ~ 10 10 - 25 G-G Minor emissions of PM.
or electrical heating system)

36. 57 Pulverization of bamboo and - - ~ 10 10 - 25 O-G Some fugitive emissions
scrap wood of PMare expected.

37. 72 Ready mix cement concrete - - ~ 10 10 - 25 G-G PM emissions.

38. 73 Reprocessing of waste cotton - - ~ 10 10 - 25 G-G PM emissions.

39. 60 Rice mill (Rice hullers only) - - ~ 10 10 - 25 O-G PM emissions are

generated. Mainly air

45

polluting. AP score is
normalized to 100

40. 62 Rolling mill ( gas fired) and 10 - 10 10 10 - 25 O-G Mainly air polluting. AP

cold rolling mill score is normalized to
100

41. 75 Rubber goods industry (with = -~ ~ 10 10 ~ 25 G-G Some PM emissions and
gas operated baby boiler) obnoxious odour.

42. 63 Saw mills - - ~ 10 10 - 25 O-G Mainly air polluting.
PM and _ noise are
generated.

43. 77 Soap manufacturing (hand 10 - 10 ~ - - 25 G-G Small quantities — of

made without steam boiling waste-water are
/ boiler) generated.

44. 80 Spice grinding (upto-20 HP - - ~ 10 10 - 25 G-G Small quantities — of
motor) fugitive emissions of

raw materials.

45. 66 Spice grinding (>20 hp - - ~ 10 10 - 25 O-G Mainly air polluting.
motor) Fugitive emissions of

PM.

46. 81 Steel furniture without spray = -~ ~ 10 10 ~ 25 G-G Obnoxious gases from
painting welding as well as noise

pollution.

47. 82 Steeping and processing of 10 - 10 ~ - - 25 G-G Washing waters are
grains generated.

48. 86 Tyres and tube retreating - - ~ 10 10 - 25 G-G Due to applications of
(without boilers) binding gum /

adhesives / cement,
some obnoxious fumes
may generate.

49. 22 Chilling plant and ice|{ 12 - 12 ~ - ~ 30 G-G Cooling water and brine
making without — using water circuits. Spillages
ammonia / blow down may take

place

50. 26 CO2 recovery 12 - 12 ~ - ~ 30 G-G Normal water pollution
from scrubbing action

51. 32 Distilled water ( without 12 - 12 ~ - - 30 G-G TDS as _ distillation

boiler) with electricity as
source of heat

residues

46

52. 45 Hotels (up to 20 rooms and 12 - 12 ~ - - ~ 30 G-G This score is valid for
without boilers) hotels having overall
waste-water generation

less than 10 KLD.

53. 53 Manufacturing of optical 12 - 12 ~ - - ~ 30 G-G Small quantities — of
lenses (using _ electrical waste-waters containing
furnace) TDS, SS are generated.

54. 58 Mineralized water 12 - 12 _ - - - 30 G-G RO Rejects.

55. | 68 Tamarind powder 12 - 12 15 - 15 - 33.75 0-G =~ Dried tamarind fruits -
manufacturing cleaned and after

soaking them in water
they are boiled in steam
jacketed kettle for
about 40-45 minutes.
Then pulp is extracted in
pulper and dried in
drum type drier and on
cooling, the final
products packed.

© Generates small
quantities of waste
wa ters and air
emissions. Joint score is
nommalized to 100.

56.] 15 Cutting, sizing and polishing of 15 - 15 - - - - 37.5 0-G Mainly water polluting .
marble stone Water pollution score is

normalized to 100.

57. | 22 Emery powder ( fine dust of - - - 15 - 15 - 37.5 0-G Air polluting. PM

sand) manufacturing emissions take place
during various stages of
grindings of naturally
occurring minerals.

58. ] 25 Flyash export, transport & - - - 15 - 15 - 37.5 R-G © This is mainly air
disposal facilities polluting activity.

¢ This is the normalized
score based on air
pollution.

59. | 48 Mineral stack yard / Railway 15 - 15 15 - 15 - 37.5 R-G e Mainly air pollution
sidings due to loading,

unloading, storage
and transportation of
the minerals.

47

e Waste-water
generation mainly
during rains only.

Oil and gas transportation
pipeline

10

© Contains small gas
based power plants
up-to 5 MWs.

e Air pollution score is
normalized to 100.

e In case , if these
power plants are
bigger / liquid fuel /
oil based, scores will
be calculated
accordingly.

Seasoning of wood in steam
heated chamber

15

Air pollution due to use
boiler for supply of steam.
Air pollution score is
normalized to 100.

Synthetic detergent
formulation

15

¢ This score is valid for
the industries which
are not
manufacturing LABSA.
It is procured from

outside.

© Small quantities of
emissions are
generated from mini
boiler.

e Air pollution score is
normalized to 100.

Tea processing ( with boiler)

15

With boiler, it is an orange
category industry.
Without boiler, it will be
green category industry.

48

Note :

i. Under the column Revised Category, the full forms of the abbreviations are as follows :
a. R-R means original category was Red and revised category is also Red

R-O means original category was Red and revised category is Orange

O-O means original category was Orange and revised category is also Orange

O-G means original category was Orange and revised category is Green

O-W means original category was Orange and revised category is White

G-O means original category was Green and revised category is Orange

G-G means original category was Green and revised category is also Green

G-W means original category was Green and revised category is White

Fe NS AROS

ii. There are specific remarks in respect of some of the industrial sectors. These sectors are either merged with other relevant sectors or deleted due to duplication. The overall
details are as follows :

SI Origin Industry Sector Original Remarks
No al SI Categor
No. y
1 47 Jobbing and Machining G Vague category to be deleted, as such activities have already been covered in
other categories.
2 66 Reel manufacturing G Already covered in other categories. Hence, deleted
3 1 Assembling of acid lead batteries (up to 10 batteries per | G Already covered in Orange category. Hence, deleted
day excluding lead plate casting)
4 5 Automobile fuel outlets (only dispensing) G Minor air pollution due to some fugitive emissions during fuel filling operations.
May be exempted from the purview of Consent management.
5 30 Diesel generator sets (15 KVA to 1 MVA) G * Normal operation —12 hrs a day.

* Consumption of diesel = 1680 litres for 1 MVA DG set at full load @ 0.21
litres / KVA / hr.

e Stand-alone DG Sets having total capacity 1 MVA or less and equipped with
acoustic enclosures alongwith adequate stack height may be exempted
from the purview of Consent management. Higher capacity DG sets have
already been covered under Red / Orange categories .

49
Table G-5: Final List of White Category of Industries

Sl. | Orgnl | Industry Sector wil w2 Ww Al A2 A H | W+A+H] Revised
No. | SIL. No. Category
1. 3 Assembly of air coolers /conditioners -- - - -- - -- - - G-W
repairing and servicing

2. 4 Assembly of bicycles ,baby carriages and ~ ~ ~- ~ ~- ~ ~- ~ G-W
other small non motorizing vehicles
Bailing (hydraulic press)of waste papers - - -- - -- - -- -- G-W
Bio fertilizer and bio-pesticides without using - - - - - - - - G-W
inorganic chemicals

5. 11 Biscuits trays etc from rolled PVC sheet (using | -- - - - - - - - G-W
automatic vacuum forming machines)

6. 12 Blending and packing of tea - - -- - -- - -- - G-W

7. 14 Block making of printing without foundry - ~ -- - -- - -- - G-W
(excluding wooden block making)

8. 21 Chalk making from plaster of Paris ( only -- - - -- - -- - - G-W
casting without boilers etc. (sun drying /
electrical oven)

9. 25 Compressed oxygen gas from crude liquid - - - - - - - - G-W
oxygen (without use of any solvents and by
maintaining pressure & temperature only for
separation of other gases)

10.) 27 | Cotton and woolen hosiers making (Dry - - = - = - = - G-W
process only without any dying / washing
operation)

11. 31 Diesel pump repairing and servicing ( - - -- - -- - -- -- G-W
complete mechanical dry process)

12. 33 Electric lamp (bulb) and CFL manufacturing - - -- - -- - -- -- G-W

by assembling only

50

13. 34 Electrical and electronic item assembling ( - = -- - - = = G-w
completely dry process)

14. 23 Engineering and fabrication units (dry process -- -- == = = = = O-W
without any heat treatment / metal surface
finishing operations / painting)

15. 35 Flavoured betel nuts production/ grinding ( -- = == = = = = G-W
completely dry mechanical operations)

16. 37 Fly ash bricks/ block manufacturing - = -- - - = = G-w

17. 38 Fountain pen manufacturing by assembling -- -- == = = = = G-W
only

18. 39 Glass ampules and vials making from glass - - -- -- -- -- G-W
tubes

19. 40 Glass putty and sealant (by mixing with - - -- -- -- -- G-W
machine only)

20. 43 Ground nut decorticating -- - -- = = _ G-W

21. 44 Handloom/ carpet weaving ( without dying - - = = = = = G-wW
and bleaching operation)

22. 48 Leather cutting and stitching (more than 10 - = = = = = = G-wW
machine and using motor)

23. 51 Manufacturing of coir items from coconut - - -- -- -- -- -- G-W
husks

24.| 52 | Manufacturing of metal caps containers etc = a = = = = = G-W

25. 55 Manufacturing of shoe brush and wire brush - - -- -- -- -- -- G-W

26. 57 Medical oxygen = -- = = = = ~ G-W

27. 60 Organic and inorganic nutrients ( by physical -- -- == = == = = G-W
mixing)

28. 61 Organic manure (manual mixing) - - -- -- -- -- G-W

29. 63 Packing of powdered milk - -- -- -- -- -- = G-W

30. 64 Paper pins and u clips -- ~ -- -- -- -- - G-W

31. 58 Repairing of electric motors and generators ( -- ~ -- -- _ -- _ O-W
dry mechanical process)

32. 74 Rope (plastic and cotton) - - - - -- - - G-W

51

33. 76 Scientific and mathematical instrument -- ~ -- - = - _ _ G-W

manufacturing

34. 78 Solar module non conventional energy -- - -- -- - -- - _ G-W
apparatus manufacturing unit

35. 79 Solar power generation through solar -- ~ -- -- -- -- - -- G-W

photovoltaic cell, wind power and mini hydel
power (less than 25 MW)

36. 83 Surgical and medical products assembling - - -- - -- - -- -- G-W
only (not involving effluent / emission
generating processes)

Note : Under the column Revised Category, the full forms of the abbreviations are as follows :

R-R means original category was Red and revised category is also Red
R-O means original category was Red and revised category is Orange
O-O means original category was Orange and revised category is also Orange

Ro SA

O-G means original category was Orange and revised category is Green
O-W means original category was Orange and revised category is White
G-O means original category was Green and revised category is Orange
G-G means original category was Green and revised category is also Green

moe tS

G-W means original category was Green and revised category is White

52
Annexure

araita agen Priavr ars
‘a! CENTRAL POLLUTION CONTROL BOARD
(vrattareen 7a ar HeaveTeL, HTTAT eFMITR)
ey (MINISTRY OF ENVIRGWMETITA FORESTS GOYT oF vane
No. B-29012/ESS/CPA/2015-16 19.08.2015

Sub: “Harmonization of Classification of industries under Red / Orange / Green / White Categories”,

During the Conference of the Environment Ministers of States held in New Delhi during
April 06-07, 2015, it was resolved to adopt potfution potential eriterta for categorization of Red,
Orange & Green categories of industries and that a Committee be constituted with State
representatives, Further, in the 59 Conference of Chairmen 4 Member Secretaries of Pollution
Control Bourds/PCCs held in New Delhi on April 08, 2015, it was agreed to constitute a
Comunittee to look into categorization system of industries based on their respective pollution
potential indox.

2 Acconlingly, a Committee comprising the Chairmen of CPCB, APPCB, TNPCE, MPPCB,
MPCB, PPCB, WEPCH and MS, CPCB was constituted vide CPCB OM dated 23.04.2015 to
review & Classify industrial sectors into different categories based on criteria of respective
pollution potential indices,

3 The existing Red ( 85 sectors) . Orange ( 73 sectors) and Green ( 84 sectors) industrial sectors
have been assessed as per the proposed formula by a group of Scientists from CPCB . For this
Purpose , concerned Engineers / Scientists from the Member SPCBs of the Committee were also
involved & consulted during May28-29, 2015,

4 After careful examination and consideration of the suggestions of concernest stake-holders the
qUralt Document oni Revised Concept of Categorization of Industrial Sectors ~ is prepared by
the Committee ,

In this context, the Uncersigned is directed to forward a copy of the “ Draft Document on
Revised Concept of Categorization ef industrial Sectors to all the SPCBs, PCCs and concerned

1. All the State Pollution Control Boards / Pollution Control Committees

2 The Secretary, Ministry of Micro Small and Medium Enterprises, New Delhi
3, ‘The Secretary, Ministry of Heavy Industries & Public Enterprises, New Dethi
4. The Advisor & Incharge , CP Division, MoEFCC, New Delhi

5. CPCB Website

voftasr seer gal arofa are, faeeit—110082
‘Parivesh Bhawan’, East Arjun Nagar, Delhi - 110032
GOW" (Tel 43102030, say / Fax : 22305793, 22307078, 22307079, 22301932, 22304046
2-978/ e-mail scpcb@nic.in STE // Website = wrew.cpcd.nic.n

53
25 MW Solar PV Project at Village Bareta, District Mansa Punjab

Annexure Il

ESIA Report

Page | 208
No.3/7/2015-Trans
Government of India
Ministry of Power
Shram Shakti Bhawan
Rafi Marg, New Delhi — 110001

Dated, 15'" October, 2015
To

1. Chief Secretaries/Administrators of all the States/UTs
(As per list attached)

2, Chairperson, CEA. New Delhi with the request to disseminate the above
guidelines to all the stakeholders.

3 CMD, PGCIL, Gurgaon,

4 CEO, POSOCO, New Delhi.

3 Secretary, CERC, New Delhi,

6 CMD of State Power Utilities/SEBs

Subject: Guidelines for payment of compensation towards damages in regard to

Right of Way for transmission lines.

During the Power Ministers Conference held on April 8-10, 2015 at Guwahati
with States/UTs, it has, infer alia, been decided to constitute a Committee under the
chairmanship of Special Secretary, Ministry of Power to analyse the issues related to
Right of Way for laying of transmission lines in the country and to suggest a uniform
methodology for payment of compensation on this count. Subsequently. this Ministry
had constituted a Committee with representatives from various State Govemments
and others, The Committee held several meetings to obtain the views of State
Governments on the issue and submitted its Report along with the recommendations
{copy of the Report is at Annex-1)

Re The Recommendations made by the Committee are hereby formulated in the
form of following guidelines for determining the compensation towards “damages” as
stipulated in section 67 and 6B of the Electricity Act, 2003 read with Section 10 and
16 of Indian Telegraph Act, 1885 which will be in addition to the compensation
towards normal crop and tree damages. This amount will be payable only for
transmission lines supported by a tower base of 66 KY and above. and not for sub-
transmission and distribution lines below 86 KV!-

(i) Compensation @ 85% of land value as determined by District Magistrate or
any other authority based on Circle rate’ Guideline value Stamp Act rates for
tower base area (between four legs) impacted severely due to installation of
tower/pyion structure;
(ii) Compensation towards diminution of land value in the width of Right of Way
(RoW) Corridor due to laying of transmission line and imposing certain
restriction would be decided by the States as per categorizationitype of land in
different places of States, subject to a maximum of 15% of land value as
determined based on Circle rate/ Guideline value! Stamp Act rates;

(ii) In areas where land ownerfowners have been offered/ accepted alternate
mode of compensation by concerned corporation/ Municipality under Transfer
Development Rights (TDR) policy of State, the licensee /Utility shall deposit
compensation amount as per (i) & (ji) above with the concerned Corporation!
Municipality! Local Body or the State Government.

(iv) For this purpose, the width of RoVV corridor shall not be more than that
prescribed in the table at Annex-2and shall not be less than the width directly
below the conductors.

3. Necessary action may kindly be taken accordingly. These quidelines may not
only facilitate an early resolution of RoVV issues and also facilitate completion of the
vital transmission lines through active support of State! UT administration.

4. All the States/UTs etc. are requested to take suitable decision regarding
adoption of the guidelinesconsidering that acquisition of land is a State subject.

Yours faithfully,

A oe
Jyoti Arora}
Joint Secretary (Trans.}
Tele; 011-2371 0389
Copy. along with enclosure, forwarded to the following:

1 Secretaries af Government of India (Infrastructure Ministries/Deptt including
MoEF - As per attached list)

33 Prime Minister's Office (Kind Attn: Shri Nripendra Mishra. Principal Secretary
to PM).

ai Technical Director, NIC, Ministry of Power with the request to host on the
website of Ministry of Power.

Copy to PS to Hon'ble MoSP (IC) / Secretary (Power) / AS (BNS) / AS (BPP) / All

Joint Secretaries/EA/ All Directors/DSs, Ministry of Power.
Anne. — t

Report of the Committee for payment of compensation in regard to Right of
Way (RoW) for transmission lines

1.0 Background:

4.1 The Transmission Projects in the country are implemented by the licensee in
accordance with the provisions of the Electricity Act. 2003. The compensation towards
“damages” during implementation of such projects is governed by Section 67 & 68 of
the Electricity Act read with Section 10 & 16 of the Indian Telegraph Act, 1885. The
present stipulations provide for compensation towards all damages without acquisition
of land which are assessed/ reviewed by the Revenue Authorities. However, there is no
clear definition of the term “damages”, nor are there any guidelines in this regard.

1.2 For laying electricity transmission lines, licensee erects towers at intervals of
about 400 m. and conductors are strung on these towers maintaining a safe height
depending on the voltage and other geographical parameters. Thus. typical
transmission lines have following two kinds of impact:

(i) Tower base area whichis more or less completely lost of loses its productivity
due to severe restriction an access;

tii) Corridor of land underneath strung conductor between twa towers may be
adversely affected by imposition of restriction on its usage,

1.3

The maximum width of RoW corridor is calculated on the basis of tower design,
span. and wind speed. maximum sag of conductor and its swing plus other requirement

of electric safety, The requirement of ROVY for different voltage types under standard
conditions is as follows:

ROW width for different voltage line”

Width) of Right of Way {in
Transmission Voltage Meters)
BE RY Rid
= MOK ™ 22
WZ kV 27
220 4¥ 35
400 kY SIC AG
400 kY DiC 46
«)-500 «Vv RYDC ee
755 a SiC —— 4
jvath oefa configurstian!

TBS k¥ DIC eF

| ~!-800 kW KVDS | EE] 3
| 200 in BE

* Wicth of Raght of Way is as per tho MoFF guirelines aaled 5 52074 (Annéx-A}

1.4 The Telegraph Act provides for compensation towards damages (without
acquisition) while placing the tower and stringing the conductor. The /ocal authorities!
District Magistrates have been provided Power under Section 16(1) of the

\na

Telegraphic Act for adjudication and fixing the compensation. The prowsions of the
Electricity Act and Telegraph Act in respect of compensation are as follows:
A. The Electricity Act, 2003, Part-Vill, Section 67 & 68
Section 67 (3 & 4);

wi ned Me rulee

17 exernse cf eany of the pow fhis sect
orade thereunder caused as damage Setriment and nconve 2 as may De and shall
make tull compensation for any damage, detriment or inconvenience caused hy hin ar by
2 One EMpIOpeD hy him

conferrert ny or yr

is) nig amaun of compensation under Section (31) arises
BNUBE (ts Se tthe matte: termined by the Aperagaate Comm
Section 68 (5 & 6):
> au lie a where eny strectors or other objent
io the piecing of such ling
with, tle cony or
slecliwly o/ ihe seosysiilily OF ’
Avoropnale nor We
fo or Ihth it
(6) ) eg Erecuivs Magistesie or avitiany

of any tee ip existence before (he plasing of
. award to the person /nterested jn the tree such compensation as he
thinks reasonable. 2nd such person may reccverii= same from (he licansse.

i@ overhead

Expleaahan - For pumoses of this
mle growilt or ather ofa,

fee eenrsssinn tree stall oe deemed to inchuue eriy

sti, hale J
B. The Indian Telegraph Act, 1885, Part-Ill, Section 10 (“C"):

“Section 10 — The telegraph authority may, from time to time, olace and maintain a telegraph line
under, over aiong, br across. and oosts i or uosN any itimovable property, Provaded that —

2) the telsgrapt authority shall not exercise the powers conferred by this section excep! far tie

purases Of 2 islegraon estatiisied of maintawied by ike [Central Goverment) or te be sa
established or maintained;

4) the [Centrat Government] shall not acquire any right other than that of user only in ths
prooery under over along. sorass i or uosn which fhe telegraph authority places any telsgrach
line or past: anc

Cc) Sxcep! as heremafer provided, {he telegraph aufhority shail not exercise fhose powers in respect
of any properly vested wt or under the control or management of any local auttianty. without lhe
bermission af that auttionty and

d) in the exercise of the powers conferred by Wis section, ihe teiegrapt: authority shall do as little
damage as possible, and, when it has exercised those powers in respect of any property
other tian that referred to in clause (c), shall pay full compensation to all persons
interested for any damage sustained by them fy reason of the exercise of thase pavers.”

1.5 As the “damages” have not been defined in the said Acts. licensees, in past.
used to pay compensation for the damages caused to crops’ trees and structures.
Nowever, the land owners/farmers are now demanding the cost of land for tower base

as well as cost diminution of land value in the corridor area due to laying of transmission

— 3A —
line on their land. The present provisions of the Act! Rules do not provide for any set
procedure for calculation of such compensation. In the absence of clarity and notified
procedures. the provisions of existing Acts are being differently interpreted by
concerned DC! Revenue Authorities that are also at variance with each other even
among neighboring districts which is resulting in the resistance by the farrners causing
unwarranted delay in the project implementation, Presently many lines in the States of
Maharashtra, Western U.P, Kamataka, Kerala, Andhra, Jharkhand etc. are held up due
to resistance by land owners demanding enhanced compensation,

2.0 Constitution of the Committee:

2.1 The matter was deliberated during the Power Ministers’ Conference on 9-10 April 2015
at Guwahati and a Committee under the chairmanship of Special Secretary, Ministry af Power
was constituted vide order No. 3/7/2015-Trans dated 15” April 2015 to analyse the issues
relating to Right of Way for laying transmission lines in the country and te suggest a uniform
methodology for payment of compensation on this account. The composition of the Committee
is given below
\ Shri R.N Choubey, Special Secretary, Ministry of Power — Chairman
ii. Chairperson, Central Electricity Authority
ii Principal Secretary/Secretary (Energy), Madnya Pradesh
\v. Principal Secretary/Secretary (Energy), U.P
v. Principal Secretary/Secretary (Energy). Maharashtra
vi Frincipal Secretary/Secretary (Energy), Karnataka,
Vii Principal Secretary/Secretary (Energy), Kerala,
vii Jt Secretary (Trans.), Ministry of Power
ix CMD/Dir{Projects), POWERGRID
x - Shri K. K. Arya, CE (SP&PA), CEA —- Convener & Member Secretary

The notification of the Committee is at Annex-l,

3. Proceedings of the Committee:

3.1 The first meeting of the Committee was held on 20.04.2015. During the meeting
Powergrid and States mentioned that the difficulties were being faced in construction of
transmission lines in more or less all the states due to severe resistance being posed
by the land owners! farmers with the demand of higher compensation including
demand for compensation for the diminution value of the land below towers and under

—-4—
the line corridor. Powergrid also informed about the opinion of Attorney General of
india taken by them. which states that lhe land underneath the legs of the tower is
permanently lost by the owner and that the land under the corridor can be conveniently
used but with certain restrictions and compensation for such diminution in land value
for the line corridor is also payable to land owners, All the states were also of the view
that compensation against the land diminution should be paid to the land owners. Most
of the participants suggested that a uniforn policy should be in place at the central
level in terms of fixed percentages of market value of the ‘and under transmission
towers and under corridor, however, some of the states were of the view that this
should be left to the concerned state to formulate the policy,

3.2 During the meeting. two views were emerged as under;

(i) 400 % compensation for jand should be paid for tower footing and 10%
for corridor under the line.

{ii} Policy should not be changed as state authorities are solving the
compensation issues and it will also affect the financial viability of
transmission projects.

The minutes of the meeting are at Annex-ll.

3.3. The second meeting was held on 30.04.2015. Director (Projects), POWERGRID
presented a detailed presentation including Legal & Regulatory framework about the
compensation, policies of various States as well as the brief on the order of various
Courts on compensation issues and various other order of different DM/DC regarding
compensation and interpretation of present provisions, Copy of the presentation is at
Annex-lll. The summary of AG's opinion on legal position and coverage/inclusions of
various aspects while deciding compensation including land value diminution was also
informed by POWERGRID

3.4 POWERGRID proposal regarding full compensation for tower base and at least
10% for RoVV Corridor was also discussed in detail. The private entities M/s. Sterlite and
Essel Infra also emphasized that there should be @ standard norms for calculating
compensation for transmission line and it should also be revised, reviewed periodically
for its regular updation keeping in mind the market rate. M/s Sterlite also suggested that
instead of land cost. corridor compensation per km may be fixed based on voltage of

|
|
line. Chairperson, CEA informed that possibility of reduction in RoWV width is minimal as
it has already been fixed based on the required Electricity Safety norms.

3.5 The Committee opined that payment of full value of land cost, tower base seems
justified due to severe restriction put in by placing of tower which heavily impact the
productivity‘use of land area falling below tower base, Principal Secretary (Power), U.P
however expressed his reservation on 100% cost without acquisition may be a difficult
proposition due to ongoing complication regarding compensation under new Land
Acquisition Act. Principal Secretary (Power), U.P and Principal Secretary (Power), MP
expressed their apprehension about the proposal of RoW Corridor payment as in their
view such payment may also hamper the implementation of distribution lines and may
also put additional financial burden on distribution company. Moreover, they were also
of the opinion that we may not be able to resolve compensation issue by paying 10% as
in all probabilities the farmersiland owners will dermand more as has already been
stipulated in the different State policies and DCs orders,

3.6 Due to sensitivity of the proposal and its implementation by the different State
Governments, it was decided that this issue may also be discussed during the
forthcoming Power Secretaries meetings for wider consultation and acceptance
Minutes of the meeting are at Annex-lV.

37 The Commitiee further consulted many States to obtain their views on the issue
during the Review, Planning and Monitoring (RPM) meeting held on 11.5.2015 at Delhi,
which was attended by Principle Secretaries’ Secretaries (Energy) of various States.
The issues related to compensation and deliberations held during last 2 meetings were
informed to the participants and they were asked to give their opinion on whether
Committee should recommend a minimum uniform standard compensation norm for
transmission line RoVV for whole country or not. The different States present in the
meeting suggested following:

i. West Bengal: The state was not very keen on providing compensation for ROW
corridor however they suggested for tower base 50 % of the land cost due to
restriction and 20 % for corridor However jt should be left to state for final
decision,
vi.

Vil,

vill

xi

xii

xiii.

Jammu & Kashmir: |t informed that because of the special provision in the state
they were alreagy acquiring tower base land by paying full compensation as per
the land acquisition norm and accordingly state be granted power on such issue.

Madhya Pradesh: /t also suggested that such decision be left to state
government to decide.

Uttar Pradesh: The state was ready to pay the comperisation as decided by the
district authority and hence suggested there should be a mechanism so that such
compensation be pass through as project cost.

Kerala: Kerala was in favour of uniform compensation narms. It also suggested
that beyond such uniform rate, it should be left to state who would also bear the
cost if additional compensation is paid.

Bihar: The State was also in favor of compensation tor tower base and corridor,
However, it suggested that decision on deciding perceritage be left on state for
finalization.

Karnataka: It was also in favor of such compensation, however it also suggested
that the finalization of percentage cost may be left al the discretion of the state.

Andhra Pradesh: The State was of the view that compensation for 100 % land
value for tower base be paid to the landowner but no compensation for corridor
should be given. It also suggested that such compensation should not be made
applicable to line below 33 KV

Jharkhand: The State was also in favor of uniform standard rata at generic level
but suggested that state must be authorized for finalizing the quantum of such
compensation.

Qdisha: The State was also in favor of uniform standard rate. However, it
suggested that district authority must be authorized for finalizing such
compensation

Uttarakhand: It also wanted a uniform rate for such compensation considering
revenue rate as basis and suggested 60% land value for tower base but no
compensation for corridar as agricultural practices take place without any
hindrance. However, they suggested that 5% cost of land for corridor for lines
below 33 KV be included as these lines put severe restriction on agricultural
practices.

Meghalaya: it suggested that they will come back after consulting other
Stakeholders and senior officials.

Gujarat: il favors that certain minimurn standard should be defined and state be

given power to decide its detailing and these should not be any compensation for
corridor. Such compensation should not be applicable for distribution line

—Y—
xiv. Punjab: The State was in agreement for compensation towards tower base and
line corridor and wanted that certain standard uniform norms be made for such
compensation

xv. Nagaland: It informed that they will come back later on after consulting all
concerned.

xvi. Maharashtra: It also favors that it should be left to the discretion of the state and
such compensation be made part of project cost.

xvii. Telangana: |t stated that they are in favor of 85% land value for tower base but
no compensation for corridor.

3.8 The views of vanous states have been classified in four categories and are

indicated below:

Category Name of States
Category-: States agreeing for Odisha(#), Maharashtra(#). Uttarakhand,

payment of compensation for tower
base and part compensation for
RoW corridor

Category-ll: States agreeing for
payment of compensation for tower
base and no compensation for RoW
corridor

Punjab
West Bengal. Bihar, Karnataka, Kerala,
Jiarkhand,

Telangana, Andhra Pradesh

Category-lll: States suggesting that Madhya Pradesh, Gujarat, Uttar
decision should be left with State Pradesh
Govt to decide

Meghalaya. Nagaland

Category-IV: States to inform later

(#) States agreed in-principle but want final decision ta be left an dem

3.9

The third meeting of the Committee was held on 1" June 2015 and the issue &

opinions of various states were deliberated in detail. Based on detailed deliberations,
AG's Opinion and views of the states on the issue of RoW compensation and its
modalities the committee finalized its recommendations.

4.0 Recommendations:
The Gol may issue following guidelines for determining the cornpensation payable
towards "damages" as stipulated in Indian Telegraph Act which will be in addition to the

compensation towards normal crop and tree damages. This amount will be payable only
for transmission Lines of 66 kY and above, and not for sub-transmission and distribution
lines below 66 kV:

Compensation @ 85% of land value as determined by District Magistrate or
any other authority based on Circle rate/ Guideline value/ Stamp Act rates
for tower base area (between four legs) impacted severely due to
installation of tower/pylon structure;

Compensation towards diminution of land value in the width of RoW
Corridor due to laying of transmission line and imposing certain restriction
would be decided by the States as per categorization/type of land in
different places of States, subject to a maximum of 15% of land value as
determined based on Circle rate! Guideline value/ Stamp Act rates;

in areas where land owneriowners have been offered/accepted alternate
mode of compensation by concerned corporation’ Municipality under
Transfer Development Rights (TDR) policy of State, the licensee /Utility
shall deposit compensation amount as per (i) & (ii) above with the
concerned Corporation/ Municipality! Local Body or the State Government.

For this purpose, the width of RoW corridor shall not be more than that
prescribed in para 1.3 above, and shall not be less than the width directly
below the conductors.

IN WITNESS WHEREOF, the undersigned being duly authorized thereto have signed
this Report of the Committee tor payment of compensation in regard to Right of Way

(Rov) aha ig lines.

7 Moya Sel’
{RN Choubey) {agor| Arora} {Major Singh
Chairmen of the Cammities Membarfof the Committes Member of the Committers

Forme Special Secretary Joint Secretary ( Trans.) Charroerson. Central Eactrcity
Ministry of Power Ministry of Power Authorty
Pecshort Somer drank
(LG. Kesharn ee el (Mukesh Keullart
Member of the Committes Member of th Committee Member of the Committee

Princ:pal Secretary (Energy)

Procips! Secretary (Energy) Principa; Secretary (Energy)

whan

Government of Madya Government of Utter Government of Maharasnitra,
Pred k
radesh WY,
\ 4
Aeon 04 & al
(Shivasankar) 6 Tha)~

Member of the Committee
Secretary (Power)
Government of Kerala

Sess ment of Karnataka

Member of the Committae
Director (Projects)
Power Gnd Corporatio of India Limited
Annex-A

F. No. 7-25/ 2012-FC

Government of India
Ministry of Revironment and Forests
(FC Division)

Paryavaran Bhawan,

CGO Complex, Lodhi Road,

New Delhi - 110 510

Dated: Sm May, 2014

To
‘The Principal Secretary (Forests),

AT State /Unyion Territory Governments:

Sub: Guidelines for diversion of forest land for nor-forest purposes under the Forest
(Conservation) Act, 1980- Guidelines for Taying transmission lines through forest
Areas - Neg.

Sir,

tam directed to say that the Hon'ble National Green Tribunal in their Order dated 7
March 212 in the Appeal No. 10 of 2012 in the matter pf Janajagarithi Samiti (Regd.) versus
Union of India and Others directed this Ministry to take steps aid notify the detailed fresh
syuidelines for laying transmission lines through forest area, incorporating necessary changes
to mitigate the difficulties which arise during granting forest clearanwe.

Accordingly, this Ministry in consultation with the Central Electricity Authority
formulated revised guidelines for laying transmission lines through forest areas. A copy of
the same is enclosed,

Yours faithfully,

Encls Xs above, par

ose
(H.C. Chaudhary)
Assistant Inspector General of Forests
Copy along with a copy of the said guidelines to

Prime Minister's Office (Kid alin: Shri Santosh D. Vaidya, Director)

Secretary, Ministry of Power, Government of India, Shram Shakti Bhawan, New Delhl.
Principal Chief Conservator of Forests, all State / UT Governments,

Nodal Officer, the Forest (Conservation) Act, 1980, all State/ U! Governments.

Ail Regional Offices, Ministry of Environment & Forests (Mok#), Government of [nulle
(Got).

Toint Secretary in-charge, Impact Assessment Division, MolEF, Gal

7 All Assistant Tnspectoy General of Forests/ Director in the Fores! Conservation
Division, MoE, Gol

oe ap st
Director R-O. (£1Q), MvoET, Gol

&r, Director (Technical), National Informatics Centre (NIC), MoE with a request to
place a copy of the leller on website of this Ministry.

Sr. PPS to the Secretary, Environment and Forests.
Sr. PPS to the Director General of Forests & Special Secretary, MoEF.
Sr. PPS to the Addl. Director General of Forests (Forest Conservation), MoEP,
¥5 fo the Inspector General of Forests (Forest Conservation), MoEF.
Guard File, a
* (FLC. Chaudhary)
Assistant Inspector General of Forests

9-B
we,

GUIDELINES FOR LAYING TRANSMISSION LINES 1MROUGH FOREST
AREAS

1, Where routing of transmission lines through the forest areas cannot be avoided,
these should be aligned in such a way that it involves the least amount of tree
cutting

x As far as possible, the route alignment through forest areas should nut have any
line deviation.

3.() The width of right of way for the transmission lines on forest Jand shall be as
follows:

Transmission Voltage Width of Right of Way
(Meter)

T1kV 7
3aKV
66 KV 18 “78
110 kV 2
132kV Pra
2K 33
%
46
52
a

400 kV S/C

400 KV D/C

+/- 500 KV HVDC |

765 kV S/C (with celta
canfiguration)

765 kV D/C 67

+ 7-800 KV HVDC [ 69

1200 KV 89

fii) In forest areas, ory vertical delta configuration of 400 kV 5/C and delta
configuration of 765 kV $/C shall be permitted.

4.(i) Below each conductor or conductor bundle, following width clearance would be

pernutted for stringing purpose:
| Transmission line with Width clearance below
conductor bundle each conductor or
conductor bundle
(meter)

| Opto 400kV twin bundle 3

fii)

(i

{iv)

{v)

(vi)

400 kV triple bundle

400 KV /+/-500 kV HVDC
/765 KV Quadruple bundle

+7- B00 KV LIVDC 7 765 kV
hexagonal bundle

The trees on such strips would have to be felled but after stringing work is
completed, natural regeneration will be allowed te come up: Felling/
pollarding/ pruning of trees will be done with the permission of the local forest
officer wherever necessary to maintain the electrical clearance. One outer strip
shall be left clear to permit maintenance of the transmission line.

During constructiun of transmission line, pollarding/ pruning of trees located
outside the above width of the strips, whose branches/ parts infringe with
conductor stringing, shall be permitted to the extent necessary, 45 may be
decided by local forest officer,

Pruning of trees for taking construction/ stringing equipments through existing
approach/access toutes in forest areas shall also be permitted to the extent
necessary, as tay be decided by local forest officer. Construction of new
approach/ access route will however, require prior approval under the Act.,

In the remaining width of right of way trees will be felled or lopped to the extent
retired, for preventing electrical hazards by maintaining, the following:

Transmission 4 Minimu: am clearance between
Voltage conductor and trees (Meters)
11 KV a
33kV 28 4
66 kV. L 34
TIO KV 37
132kV aa
200 kV ie 46
400 kV = s 55
+/-300 kV HVDC 74
765 kV 90
+/-800 kV HVDC 106
1200 kV 130

The maximum sag and swing of the conductors are to be kept in view while

a
(vit)

(vii)

working out the minimum clearance meritioned as above.

To. avoid any hazard, felling/cutting/ pruning of those trees which because of
their height /Tocation may (all on conductors shall also be permitted, as may be
decided by local forest office.

In the case of transmission lines to be constructed in hilly areas, where adequate
clearance is already available, trees will not be cut except those minimum
Fequired to be cut for stringing of conductors.

In case uf transmission lines passitg through National Parks, Wildlife
Sanctuaries and Wildlife Corridors, Insutated conductors shall only be used to
prevent electrocution of animals.

Where the forest growth consists of coconut groves or similar tall trees, widths
wi right of way greater than those indicated at Sl. Nod may be permitted in
consultation with CEA.

onene

©
m
3

Annex LT

No 29912015 -Trens,
Government cf Incia
Minstry ol Power
Shram Shaky Shawen, Raf Marq
Nev, Deihi > 10907
Dated 15" Aor 2075
Te,

AS pet distioution list.
Sy

Subect- Gonstituven of the Commmiles ler fina zation of compensation in rege rd ta Rignt cf Way
for transmission lines

am directed te norm thal dung the Power Ministers’ Conterence aale o4 9” and 10"
Ap‘ 2015 a1 Guwahati win Siates/UTs. i 9a iter ona been cecwed Le corshtule a Committee
under the charmansivp of Shy RN Chsubsy Soecial Secretary, Minstry uf Power Io analyse the
isgues rating id Right of Way tor @ying of raasmissien ines in the country and te sugges! a
uniform methodology for paymen of compensation on this account

2 According'y. ¢ Conmvbee is hereby constinted w th he ts lowing carpe sition

Shun RN Ohouney, Special Secretary, Ministry cf Power ~ Shayna
Chaimpersan Geral > ectriety Authority

Princinal Secreta-y! Secretary (Enerqy) Madhya Pradesh

Secretary! Prreioal Secretary (Energy). J.P

Secretary/Princioal Secretary (Enargyi, Mahareanva

Seeretary/Principa’ Secretary \Energy}, Karnatake

Secretary/P-incipa Secretary (Erergy), Kerala

Joint Secretary (Trans) Moristry of Power

CMDIDrector (Projects), PSCIL

3. Shr K.K Arya. Grief Engncer (SP8PA) CEA- Convener & Mer ser Secretary

Beet oes ea

Represenlaive fron LPTA Cieehic Power Transmisson Assocral oc) may also oe called
85 4 special invitee as anu wren ‘eau red

a The Commitee snal meet once in a wes and suomit re rerot within simonth. The fest
meeting of the Committes shall b= veld at 3.00 om on 204.2975. You are, there ore, requested te
attend the esting n NPM Room 9" Flom! Shram Shai Syavar. New Delhi

yet - | te
(Jyoti Arora}
Joint Secretary (Trans)
Tes, O11 2371 0388

Chairpersor, Central Elecwicity Authority, New Dein

Frnepal Secretary’ Seereta’y (Eretgy) Madhya Pradesn

Principal Secretary? Seeretary (Loergy! ad

Princinal Secretary! Secretary ‘bvergy!, Manarashtra

Principal Secretary! Secretary (Evergy|. Karmataka

Finepal Secretary: Secretary |Fraray) Karaie

CMC/Di-ector (Projects}, PGCIL

Shr K. 4. Acya. Cref Ergneer Grief ErginaerSP&PAl CEA New Dela

e4oH Ren

Copy to Sr PPS 19 8S (RNG JSiTrars: ! Directs: (ransy! US |Trara)

et

Anew —i

No.3/7/2015-' rans
Government of India
Ministry of Power
Stam Srakl Bhawan, Rafi Marg
New Delhy 110001

Dates 30" Apri 20°75
Office Mamerandum

Sub. Minutes of the meeting held on 20.04.2015 under the chatrmanshic of
Shi RN Ghoubey, Special Secretary, Ministry of Power regarding firalization of
compensation in regard to Right of yay for transmssion lires

Ref = Ministry of Power letter ct even number cated 1542015 from Jsint SecresaryiT rans),
Ministry of Power, New Delhi

(h2 uncersigned is directed te forward herewith a copy of the minutes of meeting
taken by Shri RN Choubey Special Secretaty, Ministry of Power on 20.4.2.015 on the
above mentioned subject ter information and necessary action if any,

BA
is Venkateshwarlu;
Under Secretary (Trans)
E-mail transdesk-nap@ric.in
Telefax: 011-2232 5242

="
i=]

Chairperson, Centra’ Electricity Autnorily, Mew Delhi

Principa’ Secretary! Secretary (Tnergy!, Madbys Pradesh

Principal Secretary! Secretary (Energy), JP.

Princioa’ Secretary! Secretary (Foergy}, Waharashtra

Principal Secretary! Secretary (Energy) <aratake

Principal Secretary/ Secretary (Energy) Kerala

CMD/Director (Projects), PGC _.

San KK.Arya. Chet Enginees. Ciel Engineer (SP&F4). CEA New Delhi

ONDE Reha

Copy to Sr PPS 10 8S (RNC)! LS( Trans! | Direstor (Trans US (Trans)

Minutes of the meeting taken by Shri R.N. Choubey, Special Secretary Ministry
of Power (MoP} on 20.4.2015 reqarding finalization of compensation in regard to
Right of s (RoW) for transmission line

List of particimant is gve” al Annexe

2 Special Secretary, Mol welcomed tne part cicants and informed tna’ Ihe issue
of Right of Ways and is compensation was recently siscussed nm Cower Moristers’

Confereres held at Guwahati cr 9-10" Apul 2015 and t was oesired te resolve tne

issue at tne sariest. He requestes Director (Projects; PGCIL to present brief on the

issue

3 DiresioiProjects} PGCIL explanud lhe process followed py POWE GRID anc
other Licensees in respect of compersauen fel camages reported during the
construction of Transmission Lines. He alse sxpained tre difficulties faced by
POWERGR DB in mare or less all the Slates regarding madequasy of ce

WDeETISEON and

Severe resistance posed by Late GQwne‘s!Farnens which is afeolng nnvlementation!
semmissioning of masy importact incs ir Maharashtra LF. “arnataka, Andhra

Pradesh Kerala atc

4 He also explained that ihe orabem § aggravated because tne frovisions ct

incian Talegrapn Act, 1885 are fabowed tov camacnsation. The provisier of the said Act

orovides that ail damages Fave fo be compensalee out there Is no soecific procecure or
definition of camages. Ihis ambiguity have been interpreted diterartly by various courts
and DMsitCs who has ordered somacnsation ‘er tower pase as well as diminishing
land yalue for Comsdot Such orders of differen’ DMs'DCs are also nn yariance frony
each citer anc the diterence in compensztion cost alse varies greatly.

5 lle furme steed Nat due lo apuve refered reasans POWERGRID hes

aporcaches Allarrey Genera of eda lat

or Ais Spinien on the definitior of damages
and passibilty ot payment of cemmensation towards corrdor
AG opined the failowing

© cinony view thos logica, io roid that the land underneath the legs of the
tower (permanently fixe: Io Ihe eartt) is permanectly fost try ne owner
Even though (rose meres of land are nal required ter ancursition and the
ownership remains with ine owner yet all ircicerce o* the ownersbic.
eyoyment anc free use of those fieoss of lane becomes severely

restricted = In suen case compensation ought to be as near as tne
present valve of the ‘and | he compensation of lard under the corridor is
erilirely different, Such land is converiently usable ‘or agneulture
However, there would be of course oimnution of lane value due to placing
nf line over it with certain restr ction on laad use as brought out in para 9
vn ose of Acvicutural ‘ana | “ay have “estrictian jor pacing tall tees, tera hose
ani fulare praspants in eorkle: area. In case of Resdential ard Cammercia, plot. there
wil be severe reaticlan ta nest the Safety quidelnesy) and also any future
prospects for usage other than agriculture. The usage of suct ‘anaicast
may vary depending upyn its location in urban or rural area The
compensation for such cimynution in land value ‘or the line corr cor is also
payable to land owners, cuantum of which sthoulé conimensurate to the
damage depensing usen the typeiocation ct land and its
intendec/recorded land use.

e in case of Residential / Incustriai areca. there |= severe restriction on
usage for safety cf human life & electrical clearance hance cornpensaton
heed to be commensurate with the damages.

* | am also of the considered view thal due In tase spectiv nature of
valuaten of compensation Siate as vested such powers with Destrict
Authorities. However, the Authorites Fave to take a baance view
consicering intencled purpase and reasons mentioned above ~

&. Secretary (Energy! Karnataka stated mat securing the Right of ‘Way for
transpussion orojects of 864V and adove is gelling aifficull in recent times. © fis 1s more
sq in the areas which are closer to urban arees and in lands where horticulture and
planation crops are grown, Taking shelier under the Indian Telegranh Ac, 1885 may
hol be corect now when the land proces have become very high. Once a transmission
Ine is drawn acress the lana there ave qumiber of restrictions nthe orice: and
addilionally the land sroune wouls o3¢ its value

7 In the case of Livisna Vs-KSE2 (2007) ete the Hon'ble Supreme Coun has
taiked aboul compensating gimmuton of tne value of jard ard payment of
compensation, States like Kerala, Maharashtra and Andnra Pradesh hive passed
orders for compensation ef jand fer the eorridor unde’ the transtrission lines,
Government of Karnataka is proposing compensator to the axtem of 50% 9° tae value

for agneultural land in rura) areas enc
in urban areas. In addition, 100% of lhe cost of the and In the tower fooling area is

{of the value for non-agricultural properties

proposed to be paid.

8 In Gase the Vansmission lines are drawn in Fores! land tre transniission utility

has to pay cost of afforestation, cost lor ervironmental protection werks ir te corridor

ard also provide te the Forest Dept lan: for conpansatory a“forestaticn €q la) te the
land diverted for Iransmission gorider

$ Since a vimber of Transmussicr projects under the TBOG route ave being taken
up. it may be better to discuss the issue with private developers end major cuntractors
alsa, Therefore this is 3 strong case for sayment of compensation for tre Rigat of Way
for iayiag transimissicn lires. Necessary lagal framawark has to be built for he oaymerl
of campersation Amendment to the Indian Telegranh Act’Flecticity Ac) is necessary

10, Principa Secretary (Power), U.P was of ne wew that compensation “alls under
ihe preview of State and | shoud be left to the concemed Stale tc fornulate the volicy.
He has nformed that as per his expenerce SO to 95% POWERGRID lines are
sanpetes without such fesistarce and ft = ip the 5% tha: the preslem of fanre:

tesislance avd compensation is exper

{% Secretary (Powe. Keraa statec as unde:

« Cansideing the high fancd cest, perceives and actual fall in (ano value
consequenl to the deawirg of vansinssior ines and fragmented nature af land
holdings with individuals having only 1820 sercert ct land acquiring right ct
way with the present leva! of compensa! on is rnpractical

it's aso submitted that Rov sougnt's amos three [mes the distance between
conductor tips Fer Kochi Fdamon line the tip te tio conductor spacirg is orly
15m whereas the Row scughl is ala wilh of 45 m This needs to be
technically reviewed and possibility of acection of technology to reduce the land
requirements dees lo be senously explored

* this can be done and the cata jand requirement prouget dow py 50%,
obvicusly the issues are 2 so reduced by 504:

For tne reducec land required, :owe’ standing arca may be given full
compensation ag of i is scgquied Fer the land below Vie vorgueiis. @
reasonable proporton of market vaue may be provided, Deoersing on local
conditions. any enhancement above this woud have to oe prowded by jhe state
government out the decisiod nm this regard would bave to be take in a tine
bound manner

Rather than festricling ye Compensation le a down payment if an annuity
payment can be offered. say oy having a 5 to 10 paice as a transmission
surcharge per unit of power transmitted and apportioning the sai? to all the

landholgers along the Ravy che issue of perceived reduction of iar value can
be acdressed

—'!4
« The possipility of setting up solar pare! underneath (he transrnissian linas and
shanng part of the revenue to landowners inay be consiaercd. especially since
tne evacuation of pewer threugh the and unde: Rov is must easier

* SEA may compile a list of perm ssibie activities thal can be taxen up n the lard
below the conductors and in the ouffer area beyone the condictsr tips. whict
can be taker up by otner depatments’ stale covernmrents Far instance can we
have roads constructed along ine ouffer zone, whicn will nvaradly increase the

land value

12. WO MPPTCL stated thar as per Indian Fieetncity Act and Rules ir vogue, the
cost of keeping dedicated corridor of transmission line along EH transmysson line
works out to 100% to 115% of cost ot bne based on rate of land including irrigated. yon-
irrigated, barren etc as per guidelines issued by Sollecter, Depending or alea, waere
the EHV transmission Ine is passing and cost of ane this cost shall vary, In case only
the area under “ransmssior lire towers is considered for compensation, then the cost
of lard ‘or area under the towers works out to 15% te 2.5% of cost of transmission
Ines (Statement -! attached)

“3. Keeping above in view, ihe someersation of complete cerndor aong the

transmission ‘ines sfall result in large i se 1) ceslof wansrrissian line Kesping
separale carridn’ for EHY transrussion ine may also result in pon-uthizatior cf lend in
the cormucr fer fruitful purposes ard there could be chances of encrgachnent in the
land of the corndo: after construction of the taqsmissian ines. The transm ssion tariff
‘or Transmssion Gompaniss is on cost plus basis and the transmyssicr cigrges are
ultimately payable by the co7sumer of ine state Additional cost for cecicated corridor
along the transTssien line shall result 1 iarge buroen on the consumers

14 — In view of above. MPPTCL proposed that compensation payment for Rav! could
be given tc farmers for installation of tower yLe. only ares for tower pase) oy the
transmissicn comsany based on Guideines of the Collector This shall help the farmer
to get cost of land Used for erection of tower, as ine farmer is nol able to utilize the land
at tower ‘ocation for farming and agriculture purposes, T12 farmers are currently getting
compensation for crog during the eection of Iransmission line. ogsea on estimation by
revenue aulhonles ane the crop compensation may be continued

15. Pracpal Secretary Gevt of Maharashtra infored that in the sta of
Maharasntra ising powers u/s S7(2) of me Electricity Act, Maharashtra Flerticity Were
of Licermcees Rules, 2012 have been notiler hese rules mandate the distribution and
the traqsmiss/o7 licenoees {oO carry cul works to lay dewn overlesd cr undergrourd
electric supply lines aver any land or builsing Collectur is authorized to remove any
obstacles voring in ire way ot execution of wor Ovllector has to settle the arrount of
compensation to be pait by licencers ta the land owner Trere i power givein tc State
Electcity regulatory commssion to -evise the order of the Collector in case a
recresentation is Made to it by any aggreved marty

16. MO. Mahatransco nformed that it was no} possible ter Collecter to award
compersaboy wihout avy specific directions or formula for working aut the amount
State Governmeni had issued an order that guides the settlement cf award But, the
farmers were Cemanaing Nuch higher sameensatian than that fixed in he Goverment
ender He said that a un’crm compensation nolicy shoul be in glace across States He
proposed thal full wast bie land qurnina coder [be Vansiission towers should be
awarded to the farmers and that ter the carnmdor 10% of the lane cost should be
awarded. Cost coud be determined as oer ihe teady reckoner crealed for eustralior
purpose

7 Principal Secretary, Maharasttra suggested that at the Centra! level a uriform
policy should be in piace ir terms of fixed porcentages of market value ot tne lard under
Transmiss.on towers and wie: Carder State could sat 1p a Committee to seitle the
cameensation especially ir Wivani areas for whch an appropriate meccarism tor
monetizing the Transter of Uevelngmen! Ruts (TORs) could be developed ‘or the cost
sayable by the L.cencees to the State Government.

18 Principa’ Sacretaryi(Power) Mabarasatra further stated tha: orogress of many
transmission pojects in Maharasttva has been affected due to severe Faw ssues
particularly in Western Maharashtra aad ‘and owners have been demanding exorbitant
compensation Trarefere there is a need for eview of provisian of compe sation given

in Electrerty Act 2002.45 only eros compansayor is Deng paid

19 Chaveesot CEA stated thal tree should be uniformly im comeensalior pad for
Roy issues 'n rural as well as urban area to avoid any oisoute

<= f& es
29 = - Special Secretary, MoP desired to call private developer separalely o discuss
the compensation issue and adviseo I"SCIL to prepare a rote on policy and practice
beng followed by esac State for paying tre compensation ‘owards damages and
farmulaie norms fer lanc compensatian aengwith crac compensaticn CEA was
advised te derilily possibiny to reduce the transmission sermdor width as per
Internationa: practice.

2 The meeting ended yatta vote of thanks ta the chair

aI7-

STATEMENT-|

RoW Cost for 220 KV Ashta Indore-Il line in MP

14) ROW cost for dedicated corridor all along Transmission Line :
| St - Parti :
| Hig ‘articular Quantiry
1 Length of line a 33.89 K-ns

ioth of line for ROW carn dor

Ps)

and ir ROW along the ine

' Average tate of land inci.cing inigatec, ror
rigated carre7 en,

5 Tatal vale 9° Wand for Corridor
Fs: mated cost of Lire

Petenlage uv compere
cost of Lins

{B) ROW cost for Tower area for Transmission Line :
», Particular
No.

j No of Tower location 229 Location of 150°

+
Sa mir area eb base of kaver

2 CestofLanc

on agaist est rated

35M

(99.28%"000x391/10 OOF

= 348. nactare

Rs, 16 Lacs per hectare

248 Ox 7B Leos
=S8a20r

36,03 Cr

99.63%

Quantits

3 Total valve of land al tower sare

[4 pstimiated cast of line
my arpensatior against estimeten
5

“based on average base area of different tyne of towers
Annex-I

Dateitime of the meeting: 20 04.2015 ar 30 pre
Venue Mirisiry of Power NPMC soon Shram Shakti Shawan New Delh | 10907
List of Participants

Ministry of Power
1 Shr RN. Croubay Epecial Secretary (Power) i We chail

z Shr S Venkateshwarl, Under Secretary {Trarst

Central Electricity Authority (CEA
3 Str Majer Singh Chaircerson
Phone :01'-26102721'/Fmai  memrbeiplantiigcea@yshoo com
4 Shy KK. Arya, Chief Engireer (SPEPAY
Phone 26102045/Email <karys
5 SrriB K. Arya Chief sngireer il
Mebile: 9868426894/Fmail okarval6S4¢@amai cans

Power Grid Corporation of India Limited (PGCIL}
6 Shit S Jhe, Orector (Projects:
Phore : 0°24-2571850'Email ; is
i Or F.K, Srivastava, AGM (ESML:
Modie | 9910378134
Govt. of Kari engaluru
8. Savi F Rav <umar, Secretary (Energy!
Mourne Ob448*24242/orpai| . pes-energy@<arrataka.gov.in

®rowerngrdinda cam

vernment of Uttar Pradesh, Lucknow
g. Snr Sanjay Agarwal, Principal Secre
Moxie O9RS17861* SEnail sags.

Govt. of Maharashtra MAHATRANSCO

10 Shri Mukesh Kouliar, Urinsipal Secretary (energy)
Mabile OS920086555;Fmal khullarn Gris wy

Mi Shri Raj Kumar Mital CWO
Shore O22-26591252/26596C00/Fax 072-25598595
Fmail magmanatransee.ir

Government of Kerala

12 Shri Sivasankar Wo Secreiary (Power!
Mobile: O984//9/O00l=mail sivasarkan@ixses.in

Government of Madhya Pradesh/MPPTCL. Jabalpur

1 Son Umesh Raut) MO
Mobile Dd425uN5124

RoW COMPENSATION
And
DIMINUTION OF LAND VALUE
DUE TO PLACING OF
TRANSMISSION LINE / TOWER

AN OVERVIEW

LEGAL ‘REGULATORY FRAMEWORK FOR LAYING OF TRANSMISSION LINES

O The provisions of section 87 & 58 of the Electricity Act, 2003 followed for
laying cf transmission |mes and compensation thereaff

O MoP vide notiicabon cl 15.4.2006 notified rules for all licensees for laying of
transmission lines and compensation therect

Q The appropriate Govt has deer given powers under secton 184 of the
Eleclicily ct, 2003 to grenbyest powers of The Telegraph Act 1855 fo
licensees for laying of tansmissicn lines too for proper coordination of works;

O Lirensees vested with the powers of lelegraps authority under section 164 cf
the Electricity act use orovisions of The Indian Telegraph Act, 1885 for
placing of towers ‘lines and compensation; >

O POVWERGRID vesive wilh the powers of Telegraph Aulearity vide MOP's
Gazette Notification dated 24.12.02 under section 164 cf the Electricity Act:

O Other licenseus viz. Pri Entities engaged in power transmission nave also
been vestea with such powers after complying the laid down procedure

ISSUES AGREVATING THE PROBLEM

4 Handsome Compensation by Private Entity (Licensee) for Alacing
Tower:

¥ Licensees net covered uncer 164 of E4, 2003 paying mutually settled
compensation te the land owner for placing tower and laying of
overhead lransimissian in accordance wilh MOP notification

Damages its extent not defined far calculating compensation;
Placement of towers/pylon require much larger land area (144 — 400 sq
m) and increased Right of way extending from 27 meter to 69 meter
for 132 kV to 800 kV HVDC line;

Substantial increase in No. of Projects

Restriction imposed for use of land under transmission tine affect
land value;

Q Farmers getting unitediforming joint front for enhanced bargaining
power

State Policies Regarding Compensation
4, UPPCL:

Cash assistance of 10% (owners having >1 ha) & 20% (owners hawny <1 ha.) of
(he registered value far the area oocupied by the iower

“incase of loss of standog crog ane | Tees, campensston will be pad at marker
value of allowee to harvest Lye final crop

U Policy provisions not applied to POWERGRID and were askecl to pay for
both tower base @ Rs. 5 lakh for ABC type & Rs. 6 lakh for D and for 25m
wide corridor @ actual based on type of crop viz. Rs.26.57/Sqm, for S’cane.

2. APTRANSCO:

~ Exgratia at the rate of Rs 3.26 per sq.mt forthe aoe occupied by the tower:

v |p case of loss of standing crop and or trees, compensation will be paid st market
value a5 ceterminec by the MG Dept of Agriculture or allowec to narvest (he
final crop.

O Policy provisions not applied te POWERGRID and were aske«l to pay for
both tower base @ 60% of market value,

3, Maharashtra:

¥ As per cassification menticned below ard jand usee by the lower (hy nat
acquiring the proposed land } end ss per prevailing market rate of tie
orcpased jand

Land Glassiticatian

Type of land

Ral Gulinabis agaeiiivral Inne
Cuitivabla agricuttisral land
Frult bearing agricunural tand
Nee ageicutturs! and

O Not applied to POWERGRID lines In case of Solapur-Pune, Pune-Parli
lines and were asked to pay additional compensation for tower basc Rs,
7.5-3 lakhs and corridor Rs. 3-4 lakh to all farmers whose land falls
between two towers.

4. Chhattisgarh":

¥ 50% of land cost for tower hase;
¥ 20% of land value for corrider restichny to outer poird of conducier
* baet appicehin te dicinbutton Hae

VARIOUS COURT DIRECTIVES / JUDGMENTS

Aeraia High Cour in their various orders opined that owner cen daim compensaton
| for diminishing of land value subject ta cettan canaitions.

Such judgment ! ordera were challenged in the Hon'ble Supreme Court (SC)
| and got stayed.

SO obsenved thal there can be ne lik lous or policy lo ative the ale of
compensation and is of the view that each case ‘s required io be taken on its own
merit on followwng parameters

¥ situation of lard;
¥ distance setween high votage electricity line laid there over

¥ extent of the line there on as also the fact whether the high voltage line
passes over a small tracx of land or thrauch the middle of the land ard
other similar relevant factors

The land value 's also & relevant factor and whether the owner of the
land posses its substantial right to use the property.

The case still pending with Kerala High Court for final judgment.

— @i
RECENT DEVELOPMENTS

y Government of Kerala addressing similar problem in POWERGRID lines:
associated with Kudankulam tangmission system issued series of
Government Order (G.0.} directing POWERGRID to pay compensation
towards damages caused at each tower location in addition to normal
cropitrec compensation and have framed a criteria for considering
ome percentage of prevailing land value (5 times of fair value) in the
district as a basis for calculating such damages by the District
CollectoriRevenue Authority.

The SC order dated May 8, 2009 In writ petition filed by a Private
company against POWERGRID also deals with the issue of
compensation and as per this order compensation as per the provision
of Section 10°(et)' of Indian Telegraph Act, 1885 are due to land owner on
whose land the tower has been placed.

District Magistrate of Kutch, Gujarat on representation of affected
persons ordered POWERGRID to pay addi. Compensation vide its order
dt.25,03.10 @ of Rs. 1 lakh for A type tower, Rs.1.10 lakh for B type
tower, Rs. 1.25 lakh for C type of tower and Rs. 1.40 lakh for D type of
tower for lines associated with Mundra UMPP.

RECENT DEVELOPMENTS

* Collector Visakhapatnam Andhra Predesh vide its ocdar dt. 21 10 10 has awarded

to land cvmers an additiona! corpensation towards land damages @ 80% of
basic land value considering that such damages are covered under damages as
contuined in Ihe Section 10° (dy of Incian Telegraph Act. 1285

Distict Magistrate, Nellore vide order detec 24.02.2013 for 409 KV Dic Vijaywada-
Ne®ore and Nellore-Thinuvallam transmission line fixed compensation amaunt Rs.
3,509,000 per tower location to farmers in Nellore distil for ail towers of 4000765
eV lines

GC. South District, Sikxim ordered for paymant of complete land value and
gufface damages as compensstion and levies 35 years value of yield as
compensation lowards cmp damages and 4 years yletd far full beating tees

Disinet Magistrate Tumkur vide arte: dated 04 07 2014 fee lawer base:

The additional compensation of Rs. 2.00 Lakh per acre each to ‘and ovmers far
damages 10 land during singing;

Different rates for trees with 10% exgratia,

RECENT DEVELOPMENTS

¥ District Magistrate, Ranga Reddy vide order di08,.08 2014 for 400 KY
DIC Suryapet - Shankarpally line of TRANSCO wath failowing compensation

A. For Tower base:
Type of Land Category-l Ara ofdamage ——- Catagory-Il Araa of

upto 360 sq.yds.(A,8A0 damage above 350 59.
Type tower) yes 10 Type tower

jj Land facing to Pgh ways, G9 le OF
aren) RA Sh ahh parte Ris 45 taba o8° tear
Lx Naar
lavours)reless
fs

Rate Rs, “CCCy- per

Tntericr Lands (Alor lands) Bs, 24D ‘Sich per towne Has. 3(S 1ak9 parton
RaeBhs 700 pe oq yds

5, For line Corridor:

Damage in 20 meter (10 meters on either side from the centre of the line}, at Rs, Si)
per sq. meter

OPINION OF ATTORNEY GENERAL OF INDIA

U It is logical to hold that the land underneath the legs of the tower
{permanently fixed to the earth) is permanently fost by the owner, Even
though those pisces of land are not required for acquisition and the
ownership remains with the owner yet all incidence of the ownership.
enjoyment and free use of those pieces of land becomes severely
restricted, In such case, compensation ought to be as near as the present
value of the land.

The compensation of land under the corridor is entirely different. Such
land is conveniently usable for agriculture, However, there would be of
course diminution of land value due to placing of line over it with certain
restriction on land use and also any future prospects for usage other
than agriculture. The compensation for such diminution in land value for
the line corridor is also payable to land owners, quantum of which should
commensurate to the damage depending upon the typeflocation of land
and its intended/recorded land use.

In case of Residential / Industrial area, there is severe restriction on
usage for safety of human life & electrical clearance hence compensation
need to be commensurate with the damages.

PROPOSAL OF POWERGRID

D Provisions of act provides compensation only towards damages snd there is no
menticn for compensation towards diminution of lard value explicitly (hough it is a
realily

O \n absence of clanty and notified procedures. the provisions of existing acts are being
diferuntly interpeted by voncerned DOMRevenue Authorities that tac varies “luctuate
heavily thus causing urrest and delay in resolving RoW issue resulting in delay

QO FPOWERGRID in order te resolve tis issue in hme with AG s opinion propeses that
MaP by amending rules framec under section 67 of =A act may provede for a
{cl weng slandard minimum compensation lo be paid by all licensee

> shall pay *00% cost of land for lower sa3e ares as Compensation besed on the Markel rale as
asourlain cy Ihe local Reveque Actharies,

&» shall siso pay 10%. aad value’ tof wscetained rate! for lire corridor (Rove) lowards lane value
diminution,

% The respective DOYDM o- bier sul
corranrsation wither 30 days

eepeestentat ves sha | congltle above evaluation of

* In case enhanced demand by land owners tne respective State may review it and if
found justified may pay from own resources directly as has been agreed by the State of
Korala.

Impact on tariff due to Tower Base & RoW Corridor Compensation @ 10%
Compansation @ 15 Lakhs/ acre (Mostly agricultural land in rurel setting)

T

Compennati
on cost tor
Row

rralor

| etal tet | prongs | Revlon! Tariff on

Compansati Capital
onter40c  Gostot
nr} a. line , 160 km

8. inh Gah) Line
sin Lakh! yRan
2534
4ATA5 =
45,365

“SUE | eee 1S.UK

dete T.T%

TEXT?

"

Pace 6.6%

SK TANG

We WE XS

75S KV Dic

Pra] 2a.2025

was2e 488.4 | ETO BBR,

‘Tora SDiN'Coeridsy ace owpuinnt fa | byt
Tilhom 2a? area
45H Neds tao Dt Sted Auras

POEL ST a te Seo ates

Impact on tariff due te Tower Base & RoW Corridar Compensation @ 10%

Compensation @ 25 Lakira! acre (Mostly Urban/Semni-urban land near Cities/Towns)

Totat aclal.
Comp'tion

Of
ARS. In Lakh iy Lay

BRO isagyoss 437
= RES gi arse | saan | 17220
43 . 32.275

7" | ade
“HIPRZ0>
OT athe 3227.5 787 08
7a | saa75

2. | 23¢
TR | anerse | aang areze
32.276

BPR DNCUESSNES imasest.za] sogarg eceieg
i> 50.6075) e .
10.35 40.337

Impact on tariff due to Tower Base & RoW Corridor Compensation @ 10%

Compensation @ 50 Lakhs) acre (Mostly Urban land near Big Cities/Metro Towns)

Tarim |

on 1
Comp'rion Total ack,
capital ‘Compensati Crmp'tion

VAS K Ge OG = 55S
10.08 ss Bass 3227.5 | Wedd | S582 | 252%

|
{48 XS= 86 +8595° ‘
bap rae | fess 3227.5 i pad

Te1s5 NE
we POTPRDETS! soesr 5 | $0ga,75 «© secan | “eres 22.12%
goers | = *MtS75

TES KV De

HANKS

PROVISIONS OF ELECTRICITY ACT, 2003 Part-vill,
SECTION 67 & 68

Section 67 (3-5):
Quote:

inferred dy cr under this

nd (he ules 9 ittle damage, detriment and
inconvenience as may be, and shall make full compensation for any
damage detriment or inconvenience caused by hm oF by any one employed by

hm

Section 68 (5 & 6):

(5) Where any tree standing or lying near an overhead |ine or where any structure or
other objec! which has heen placed ur has fallen near an overhead line subsequent
fo the placing of such ling, interrupts or interferes with. or is likely to interrupt c-
interfere with. the conveyance or transmission of electricity or the accessibility of
any works. an Executive Magistrate or authority specified by the Appropriate
Government may, on the application of the licensee, cause the tree, structure
or object to be removed or otherwise dealt with as he or it thinks fit.

(6) When disposing of an application under sub-section (5), an Execulive Magistrate
or aulhotity soecfied under that sub-section shall, 1n the case of any tree in
existence before the placing of the overhead line. award to the person interested in
the tree such compensation as he thinks reasonable, anu sity person ray
recover tie same fron lie ficensee,

Explanation. - For purposes af this section, the expression ? Iree? shall be
deemed to include any shrub hedge. jungle growth of other olant.

Unquote.

Fea

GOVERNMENT OF INDIA
MINISTRY OF POWER:
New Delhi, the 18th April 2906.
NOTIFICATION

GS.R217:E). - I) exarcse of the sowes con*erred by clause 12) of sL0-gecten (2) of section
17E reas wil sub-section (2) of section 67 of the Electricity Act 2002 (36 of 2023), the Centre!
Government hereby maxes Ihe follwing rules (garding Me works of \cansees, naively -

1 Soon tele anc cammercemers (1) Thase nets tity ce called the Works of -icensses:
Rules, 2006

2 Oefinitions- $1) in hese cules wales the corti alfieervvisiee requires

(51 Ine Act means the Encticty Act. 2002
(Dt Secupier of sny cuiKiing or lard croans a persor in lewit) uecugilion af thet buidiag
ar land.

120,00 other words anc exoression used herein and 90: detined In these vules, srall have
the meanings mspectivey assigned ta ther in be Act.

3. Licensee to cary out works - (114 scans may -

fa) carry out works, Isy cown or place any slectic supply Ine or ther works in, hough, or
against avy buikling, of oa over of under any and shomon whereaver or yhereunier
ary esctns supaly-line or works has ral aiready beer) lew"bily ‘aid Cown of paced by
suctiicerses wth the prior consent af the awner or occuper of any burding or lend:

(D) fix any SupPOr Of OVErnagd line cr ary stay oF strut required for the purpose of securng
in pasitian any suspon ofan overhead |e on any building of lanc or having aeen 50
Fored, may aller Sac suport.

Wen making an onder wader sub-rule {1}, the Destrict Magistrate: ar the Cammizsianer of
Poloe or the officer 0 authorised, 3s the case may be, snall fix after cznsipnring he
representations of ihe coacernec persoxs if ary, the amount of compensatian or of
annual rent, of of both, which should In his opinion be paid hy the licenses to the
owner or occupier.

(3) Every aides nade cy 8 District Magstrate or a Commissioner o° Police or $9 authorsad
offiter urmer sub-iule (1) Shall be subject to revision by the Appoprate Commission,

(4, Nathing contained in this rule shall effect the powers conferred upon any licensee
under section 164 of the Act.

PROVISIONS OF TELGRAPH ACT FOR COMPENSATION:
The Indian Telograph Act, 1885, Part-lll, Section 10:

Quote:

10, Power lor telegraph avihority te place and maintain telegraph lines and posts —
The telegraph authority may, from tre to time, place end maintain a telegraph line
under over. along, or Scrosa._ and posts in ar upon any immavabs propery.
Provided that —

(a) the telegraph authority sha!) not exercise the pawers conferred by this sectiar
Axcent far the purposes of a leegraoh established or mainiained by the [Central
Goverment]. or tu be so establ shed or maintained:

{b) the [Central Government) shall not acquire any right other than that of user
onty nihe properly under, over, along, across in or upon which the telegraph
authonty places ary telegraph line or post and

{c} @xceplas hefernatter provided, the telegraph authority shall not es ercise those
powers it) respect of any property vested in or under the control ar management
of any local authority, without the permission of that authority; and

10
{d) in the exercise of the powers conferred oy this section. the telegraph authonty
shail do aa little damage as possible, and, when it has exercised thase powers

in respect of any property olher than that referred le in clause (c}, shall pay full
compensation to all parsons interested for any damage sustained by them
by reason of the exercise of those powers.

Scction 16;

(1 if the exercise of the powers mentiones in section 10 in respect of property
elec to in cause (¢) of hal section is resisivd or obstructed, the District
Magistrate may, in his discretion, order that the telegraph authority shall
be permitted to exercise them:

(21 if, after the masing of an order under sub section [1). any person resists the
exercise of those pawers, or, having contre! over the propery. dozs not give all
laciilies for his being exercised, he shall be deemed to have committed an
offence under section 188 of the Indian Penal Code (45 of 1860),

Unquote.

"1
Annex iv

No.3) /2015-Trans
Government of India
Ministry of Fower
Shram Shakti Bnawan, Rafi Marg,
New Det" 10001

Dated, 8° May, 2075
Off ce Memorandum

Sub_ Minutes of the meeting held on 30042015 under the chairrianship of
Shri R.N. Choubey, Special Secretary, Ministry of Power regarding firaization of
compersaban n regard to Right of Way for transmission ines

The undersigned is directed te fonvard he ewill) a copy of te minutes of meeting
taken py Son R.N Choubey Special Secretar; Minisiry of Power on 30.4 2075 on the
above mentioned subject, for information ana necessary action

§ oj

(S, Yenkateshwarlus

Under Secretary (Trans)
=mail transdesk mop@nic in
Telefax: 014.2332 5242

=
°

Chairperson, Central Electrcity Authonty. New Delhi

Princ. pal Secretary/ Secretary (Energy) Madhya Pradesh

Frinc.pal Secretary! Secretary (Energy), UF.

Piincipal Secretary’ Secretary (Energy), Maharashtra

Princigal Secretary! Secretary (Energy), Karnataka

Principal Secretary! Secretary (Energy), Kerala

CMD /Director (Projects) PGCIL.

Sari K K Arya Chief Engineer, Chief Engineer (SP&PA), CEA New Delhi

BN A wo

Copy to Sr PPS to SS (RNC) JS(Transi/ Oirector (Trans)! US (Trans:

Mi of the ting taken by Shri R.N. Choutbey. Special Secretary, Minist
if Power (MoP) on 304.2015 regarding finalization of compensation in regard to
Right of Ways (RoW) for transmission line

st of oarticioaat is aver at Annex-|

2s Special Secretary. MoP weicomes the participants and infarmes thal in the vast
meeting held on 20.04 2015 two views were mmersec as under

ia] 100 % compensation for laid should be gaid for lower footing and 10%
for corndor under the ine

(hh Policy should not be ¢hangec as state authority is salving the
compensation issies and it will also affect the financial vrathty of
transmission provects

21 Special Scerctary, MoP has requested Director (Projects), PGCIL to present
bref on policy and practice se ng followed by the State ‘or paying the coripensalion
towards damages as discussed in last meeting

3 Livestor iProjects} FGCIl presented a detailed presentation mneluding Legal &
Regulatory framework about the compensation, pelicies of various States as well as the
pref on the Supreme Caurt order on compensation issues and various other orcers of
differed OMs'DCs regarding compensation and intersretation ct present classeicopy ct
presentation attached)

4 The summary of AG's opinion on ‘egal position and coverage! relusions of
various aspects while deciding compersation including land value dim nution was also
informed by POWER GRID

§, Members alse discussed aboul ine requirement of prior approval of aparopriate
government uncer Section G8(+) of Pectricity Act as in their opinion all due diligence 1s
applied during te process of grant of License,

5 POGILs vrogusal regarding full cemomensation for tower hase and at ‘east 10%
far Row Condler was aso ciscussed in detall

7 The private entities, Mis. Sterlite and MWis.Essel intra also emp asized that there
should ve @ standard nonns for calculating compensation for ransmissior Ine and t
should alse be ‘evisea, reviewed oeriodically tor its regular usdation keeping in mind ihe
market rate Mis Sterilite alse suggested that insteac of land cost. corrider compensation
per km rate may de tixed based on voltage of line

4 Charperson, CEAinfermed that possibility of reauction in Rov wath is minimal
as ft has already been fixed based on the required Clectricity Safety norrs

9 The Commitee also opine [Hal paynieal ef full vaue cf land cost tower base
seems justified due to severe restriction put ini by placing of tower which heavily impact
the productivityuse of land ares falling below tower vase

2i-

2

70 Bynicipal Secretary (Power), U.P. yowever, expressed his reservation and stated
thatpayment of 100% compensation for the tower base without acquisition of land may
be a difficult proposition due to ongaing complication regarding compensatian under
new Land Acquisition Act

W Princioa) Secretary (Poweri.U.P and Preigipal Secretary (Power), M.F expressed
ther apprehension about tne oroposal of RoW Corridor payment as on their view such
payment may also namper the implementation af distiburien lines and may alsa pul
additional financial burden on distribution company Moreover they were also of the
opinion that we may rot be able to rescive compensation issue by paying 1% as in all
protabjlities the farmersiland owners will demand nore a5 bas alteady dee > stipulated
in the otfferent State policies and DCs arses

12. Que te sensitivity of the proposal anc its implementation by tre difisrent State
Govt. it was decided ‘rat this issue may also be discussed cunng the ‘orlhcoming
Power Secretaries meetings for wider consultation and acceptance and PC'WERGRID
was advised to prepare a detailed agenda note in this regard.

Annex-|
No.3/7/2015-Trans

Datetime of the Nesting 30,04.2015 at 3.00 pm
Venue: Ministry of Power, NPG Reom Saram Shakti Bhawan, New Delhi- 1u0l)-

Ministry of Power

| Shri RN Gooubey Spec al Secretary (Power) : [rr the: clear
2 Smit Jyoti Arata Journ Secretary (Teens?

3 Shi Goarshyam Prasad, Director (Trars

4 Shr S Verkatesowarlu Under Secrstary {Trans}

El icity A rity (CEA
4 Shr Major Singh, Chairperson
Phone = 011 26102721/Emal membersvanningsea@ yahoo.com
8 Shri <.K Arya, Chie? Engineer (SP&PA)
Phone: 26702045/Emai kxarya_2003G@rediimal com
Shri BK Arye Chief Ergrmer (IC (PSPM)
Mobile 9868458594/Email: okarya1664@amail.com
Power Grid Corporation of India Limited (PGCIL)
B ShilS dha Director (P-ojects)
Prone = 0124-257 1230/Emai  isijna@cowegridindia. com
9 Or RK Srivastava, AGM (ESMD:
Mobile SO1037R124/Eria hey
Govt. of Karnataka, Bengaluru
"oO Srr P Ravi Kumar, Secretary (Enetay)
Mabie 09448124242/Ena| ors-enercy@karnataka gov in

Government of Uttar Pradesh. Lucknow
7 Shri Sanjay Agarwal, Principal Secretary (Power)

Mobile O9681789°19/Fmal sagsaS0G@yahso com
12 Shri Shrikishna, CET). Meerut

NMob:09412749801/Emaiil : cetw@upptel are
Govt. of Maharashtra‘ MAHATRANSCO
13 Shri Rajeev Kumar Mita} CMD

Phone 022-26591253/26SSS000/Fax 022-25698595

Email -mci@manatransca on
Gove tof Kerala
14 Shri Sivasatear M Secretary (Powe;

Mobile O8B4779700W/Ermall  sivase
Government of Madhya PradeshiMP| Lod
15 Sh! GP Keshari, Prreipel Secretary (Ereray)

Mobile 08425234800
13. 9 Swi R. Seth: CE (Planring & Design:

Mohile * 09425805228/Emai . cers32° @yahna com
17 Sra MY Ohoke PSS}

Mobile . 084258 mal cepss2@yaheo.com

rite Grid Limi Si
(8. Sha Ajay Shardwa, Business Sead

Moble 98109426758
V5. Shri TA Reddy, VP

Mobile, 831049078/Email tan reddy@sterlite com
Essel Infra (DMTCL)
ey Shri Sudip Dutta:

Moble 8850516244/rmai| sudipdutta@essel infrapray;
Shr Raytisn Mahajan, Essel infra (NRSS-XXX! (B)
Mobile , B958888604/Emal  rajnish mahajan@inra esselqroup cory

4

sayidiniha cir

nm

1 30m

land
RoW COMPENSATION
And
DIMINUTION OF LAND VALUE
DUE TO PLACING OF
TRANSMISSION LINE / TOWER

AN OVERVIEW

LEGAL AND REGULATORY FRAMEWORK FOR IMPLEMENTATION OF |
TRANSMISSION PROJECT AND COMPENSATION.

| Piior Permussior of Appropnaie G:

a. urdes Section-68 (1):
Y Obtain License from Apaoroniate Gammission nde: Section 14;

D Central Transmission Utility (CTU) ai State Transmission Utility (STU) are
deemed to be a transinisso7 licensee under tins Act

a The appropriate Govi has
Telegraph 7885 to | cense
coordination of works:

ers under Section 164 to yrant/vesl powers
efor laying af transmissioa lines ten for pr

nsees vested with the p 5 of tel ph aulherity uncer Section 164 of the
+ Lae arovie ons of The Indian Telegraph Act, 1885 for pacing of towers
aiid curpersation

a Giner licensees vir Priva
vested with such powers aller cor

ssion have alsa bean
edn) Proce rire

O The Geactral Government ray, by tification. make rules under Section 176(1& 2 |
(e}}for Carryasg out the pr
r fe} ihe works of

PROVISIONS OF ELECTRICITY ACT, 2002 Part Vill, SECTION G7 & G8

Secnon 67 (2-5):
Quote:

(2) The Appropriate Government may by mules made by it 7 this benall,
specify

"annes in wegh [hs consent in writnig ef the

. Latah authonty, Owner or atsumer St the cae
(vay tat seal Ie ete ect lor Garryng Got works,

hile ahienty whic ray a ant per asior 7 Ihe ¢ Cumsanoss where he
(menrver OF COCEL BE 2 TORRE caryieg cut of wines,

(2) the eature ave panot.c* nalte: ven by (he linenses hrfort Gary
Sut works

id} the prosestire and tanner cm too sibel
fecoived PF acverdanes sath Toe nul ae referred

fey thp delnreoriian anit syne of Gompensstten of rent te the persone
tes yp winks sere fis

suuester

1 MaP vide netiication at. 16.4.2006 notified rules for all licensees for
laying of transnviss on lings and compensation thereof ty

||

sl, + taetecise OD ury of the pawe's qantairen by oF. ser thy
fase a Ite Cemage detr
Inporvetie tae HS rey Ge, dog Shall take ‘ull Comperzation or any cal ape
ded? ment er I*comvenienca sause Sy > Ter Dy Sry O7S. employes by hin

41 Sehewn acry dliltisrorn res ar tigpanate
ssacrinn (T}) ansies aeiier thor,
Anpropniate Commission:

lading aricat ct Gompersaliion under sub
chan Ie Pnatien shall be deterred fy re

The Appreciate Sonunissicn, “hile Gearing ary Giitegrce or depute ane "g
under this sisction in aitige in any Gump taineimder sug-sectior (3) ray
inpose a penalty not oxcenting fhe arian! af cenipensztion payable under that
Sebsecton

Section 68 (5 4 6

Af) Where any treo standing or ving near ar overmead lint or Where any S1fuches ur
alhet ebecl whic hes been plazad er has fallen nea> 2m averr liner
siksequont co ts placing of such line interrupts ot wleceres wil) © ely ny
inlet ot cr intertere wilh fee conunyance or transmission ot olectnelly cr ine 3H
te inferucs of stersrs with “hs oS weyarce oF trnsre sion of electnelty of the
accossibility of ety works. =° Ever. tive Magittrate im iunthily specified py the
Agqunpiiet 5
slochire pr akietcl Ie ht: parrownd Gr otheowise dest wih a¢ he ot iimks: ft |

(6) Ween dapesing of an application une sutrsechun (3) an Pxeculive Mag stale
or suthonsy apscifies Leder trst sub-section shall, in tie case of sry tee i
existenne before tie pacing ef the cveacad ime awars to che carson meresns in
the tee such compensation as Nelhinns (easanabie an! sven persnn Mey eaaner
the sans from Ine iicenase.

Explanation. - For purposes ol this wethin! te expression 2 tee? abl be deere
to incline: any shri hedge. jungle growth or otter gant

PROVISIONS OF TELGRAPH ACT FOR COMPENSATION: COMPENSATION
ISSUES ARE DEALT IN SECTION-10 OF THE ACT

The Indian Telegraph Act, 1995 Par-lll Section 10°

20. Power for teleg-som auliionity te place and vinisttaann Cesiezsonsst> nies artel ptigest ~
Tire lalegaph aulherity nay, i wie vigce.and mainte 7 = teestze7 line
Uilelet, covet tebsereh ce pera heii ot upac any cnmevable property:
Prowced that —

iao} the telegrsa" authority sna nol exécise the powers conferred by tr s section
except for the puiposes of a colearach established or mainiaire by the (Gert
Sovesnment| of 0 s€ sc s3ts> shed > riainlained

| 1h) the (Center! Gevernmnen| shall aet s2quie any e2nt ether tian that of user only 7
the propety urcer ov Mg. aGI2Ss IF OF UPON which the leeg*sp7 authority
Places ony telegraph one or post art

{ct except $5 Tereinsfter provisied, ihe telegraph autherty shall not eve cise
those cowers in respect of yiny pecuerty vested ot Linder 1
imanagenient of any lozal authorily, wilhout te Sennissior of that authorty
and

fo? in she exercise of tre powers coconut ay (hig sechon, che le earser suthenty
soa dos ithe damage as possible, and wien ilas exerosed those Ooewors
vespect of guy giecey alher than teat referred to im clause (6). strall greny Gall
compensalor 19 al! persons interesied fer ery damage sus iain by the by
reason ot the exercise of thase powars

Section 16:

1) W them wage Tae powers mentiared ip seaiity 1D.) respect ot pragety refetveo bo ri
clause jd) af vat seclivy & fef¢ted or otstn ced, me District Magistrate may, in bis
discretion offer that tne telegraph authority sirell be permitted ta exercise them,

ott. dag persovraalais tng axsfeupe of ote
powers of hawrg corial ower the prop! eas net give all facilites for ts soIrg
fagroseo he snail he daemed to have comunilled a1) offence under section 183 vf We

| \ndeany Penn) Code [45 ef 1880),

12) IP eter tne making of ar srdze Ladte* su sect

—37-—

ISSUES AGREVATING THE PROBLEM

WU Damages its extent not defined for calculating compensation;

4 Substantial increase in No. of Projects;

J Placement of towers/pylon require much larger land aren (144
— 400 5g m| and increased Right of way extending from 27
meter to 69 meter for 132 kV to 800 kV HVDC line;

Restriction imposed far use of land under transmission linc
affect land value;

| Farmers getting united/farming joint front fer enhanced
bargaining power ;

4 Activist and NGOs intervention.

State Policies Regarding Compensation

& 10% fowners 7s
weet
arti will = pad stn

3 POWERGRID in western UP askeo ta pay for both tower hase @ Rs G iakh
for ABC type & Re_ 8 lakh for D and for 25 m wide sorrider still wore heldup

2 SPTRANSSO

irvesl
U POWERGR'D askes hy OM ¥ patnar to pay for tewer hase @ 60% of market

vilur and for Y jayawaca-Nellore ine asked to pay huye compensate fur
cOrndor too i Vijayaverda area.

——_e—

3. Maharashtra:

¥ AS Ber classiication mom
Scquiing the proposed
proposed lead

© ane Cisesifecation Tyre of re

wand ‘and wsed ov the tower iby Jot
jas cae gortevetilirny mmcarkeel caalee ut de

ain case of Solapur-Pune, Pure-Parli lines and were asked to pay
additional compensation for tawer base Rs. 7.5.9 lakhs and corridor Rs. 2-
4 lakh to ail farmers whose land felis between two towers.

4, Chhattisgarh"
© SU%S of ans cos! lor tomer basa,

= 20% of enc value for corr don restricting te Sute’ pombe consccle.
* best apchicabile ¢> cer butan lire

VARIOUS COURT DIRECTIVES / JUDGMENTS
<erala High Cow n tre * ¥atious orders opined that aw
for diminishing of and value subiect io cetain cordito-s,

Such judgment | orders were shalieaged in the Hon'ble Suprema Court (SC)
and got stayed.

SG @nserwed that there ce be lix fotrvuba ot pokey to ave the rste of
compersatice anc 3 of the view tnat ech Case 13 require? to be taken on its owe
art on follow ns psramntes

¥ situation of land:

can daur conpensatio>

¥ distance between high voltage eectucily re lad there ov

¥ e@itent of the line there on as 250 the fact whether the Inch voltage ine
passes over a small rack ef land co ch-sugh the mide o* Ine land and
otnes similar relevan: factors

¥ The land value ts eiso a relevant cic and whelnes the ower of the
land losses its substanhal waht to use the papery

The case stil! pending wth Kerals High Court for final udgment

an
OE eee eee

Ft

«

RECENT DEVELOPMENTS

© Government cf Kerala addressing similar problem in POWERGRID lines
associated with Kucankulam transmission system issued series of
Govermmont Order (GO.) directing POWERGRID to pay compensation
towards damages caused at euch tower location in addition to nonnal
cropitree compensation and have framed a criteria for considering
some percentage of prevailing land vale {5 cimes of fair value! in the
district as a basis for calculating such damagos by the District
Collector Revenue Authority.

* The SC order cated May J 2009 n writ petition fled by a Private
company against ZOWERGRID alsa deals with the issue of
compensation and as per this order cempensation as per the provisipr
vf Secuor 10 id} of Ind-an Telegrap Act. 1HES are due to land owner or
whose land the tower has been placed

> District Mayistrate of Kulzh, Gujarat or representation of affected
persons ordered POWERGRIC to pay add!. Compensation vide its order
G1.25.03.10 @ of Rs. * lax for A type tower. Re 170 lakh for B type
tower Rs 1.25 lakh for © vype of townr and Rs. 149 lakr for D type oF
tower for lines associated with Mundra MP2

RECENT DEVEEOPNENTS

and sarayes &
veroe unl sareces 2s:

bes at wale “abtieche
Fontained ys the Section tra} ar

Disined Magestcie Se >
Nelicce eect Nellore- Ir
3.20.000 pe “tower loc
bY lines

Ce, South Costect Seckeny covbeny
Suflace dairages 45 phinprisabs-
compensation lowarde =ror

O00 KY Dic Viaywada-
pS ATI Rs
fle farmers. in Netle atal ial lor al Inevers oF ICOI7GS

Y payne of compete [37S value and
nel tell 25 years value of yeld =
al Ayes yield for Ft see7 ng trees

[oiitent Magistrate: Terk, vide primes dated 08 07 2914 fom tower Saee |

= La TTR aint Bewoe.

Ihe sodtenal cunprres
damianns t> land suring stinguiy

ht rite for sreas with We exarahe
RECENT DEVELOPMENTS

¥ District Magistrate, Ranga Reddy vide orde- ctCB OS 2014 fo 49C K\
OC Suryapet - Shar«ursul y line of TRANSCO wih following compensation

| A. For Tower base

i Wersilond ———] “Giragard] react Gamaus | Glemaorpaaeeaet
| up te 190 eq. yds. A danoge adave 382 56
Tye tert pits 1D Type tamer!

@ afd laaig a Highways De Sm
saan 45 2 Sito teor PS 25 last obP recser

"
Rote HRs toee 3c

intone Lacs |
RareeeRy TH o« 3g vie

Sy Tat cal war Ss ego

8 For tive Corridor:

Camage in 26 meter (10 meters oo
per sq mate"

fe Mort Pray

Ines of the line) at Ris, 6

OPINION OF ATTORNEY GENERAL OF INDIA

D it is logical to neid that the land underneath the legs of the tower
(permanently fixed to the oartn) is permanently jast by the owner Even
though those pieces of land aré fot tequired fer acquisition and the
ownership camains with the owner yot all incicence of the ownership,
enjoyment and free use of those pieces of land becomes severely
restictec. In such case, somponsation ought to be as near as the present
value of the land,

the compensation of land under the cormndor is entiraly diffarnnt, Suet
land i6 conveniently usable for agriculture However, there would be of
course diminution of land value dup to placing of linc over it with certain
rastriction on land use and ago any future prosprets for usage other
than agnculture, The compensation for such diminusor in land value for
the dine corridor is alse payable te land owners, qeantua of which should
commensurate to the Gamage depending upon the typeflosation of land
and its intendecirecerded land use.

J In case of Residential + Industrial area. there = severe restriction on
usage for safety of human life & electrical clearance hence compensation
need to be commensurate with the damaqes

_———

PROPOSAL OF POWERGRID
A Frovesinne cf uct prawiles coMparsetion only towards damages ans cher ne!
cnestion fo feypensa ics tawacss 2 TUNUNON Of Err vee expimtly tnoupe ue
“tality

U In aesence of danty anc notices procedures ime provises of easing Sctz at heing
Oitterectly interpreted hy ronserner Tw that to eariesi4,
heevily Wus css sig . mest ad wut Veaselting: Hie:

at WHER RIS i order te solve ths issu im line wit AD s cpinion c~22se= dat
amending tO¢5 Tamed under section G7 pl M4 ami may 2 a
following sslanetiardt “titi bese s by silhcenzee |

eh of lic) te ume dese 9°88, ae COVORRERCOM 9BEEI.AN=N AM Ol ste RE Bayes)
6 neal Rear in A dhonties |

@ Carter say 19)
yn ition:

ane ealue* Lol aateeminedt rater *o¢ line carnmar Say aware Bee yews

Suthanzetl seqnasartatyns shac ceeusets ene pealvate

= The respective DO'DM wt
eripensatice war a

* Ip GaSe enhanced demand hy lagd owners the respretve State may review \t and
| Ratinel jestitind may pay from own resources directly a4 tas been sured by the State of
Kerela

Impact on tariff due tc Tower Base 4 RoW Corridor Compensation @ 10%
‘Compeasation g 1 Lakis! ace (Mest, agricultural land in ‘urel sath!

4 aBe 1p tas: Teh we +b
ek
aan Sie - oe)
WY Hs Soe Chal tras ne
ee
|400 ky Oie HTS ne * » ih eh 3036 bask tae
765 KY Bie Psicd alee aus a7 Ai eae
Wetege ta) TEWY Pere Ree sere rm Rh TT) ain he
eievone
aorreay vena 30 sri freee i rere)
sear ae aw det anes ener cry

he =
Impact on tariff due to Tower Base & RoW Corridor Compensation @ 10%

GConpensetion & 26 Lukbe! aces iMastly UrhwniSeen-urlurt lord reer Clini Towns)

he s Revered — Tartan
Contam | 2ansn! cont SEN SSEltal Gest revises NS

voltage tra. Ww see ot10¢ km capital Increase
(Fea int abo eel se

vs,

AOKY De Tw ate Vo) tts
AO KY Bie Gud 1 ur fam. |
. 4 dexas Ress — ty
awKVaeHTS osm aN) >i bird 2 aa
yes KVO ae ‘ a ee

impact on tarill due to Tower Base & RoW Currider Comperrsatior @ 10%

Compensation & 50 Lakhs! acc (Mostly Urban land near Big CitienMictro Iowns)

Tariff ee
capital
Semvtion Revised Taritt on
Coathun cea cast OTE Cacia Gest revmer
Yeltane qe in TE tortewer RRO ol Hk capita! inemane
Laka) re ose) ur Re in Lakht un cost w Tart
ince Rh baht Rain Gel (Rs. an Fr)
18
" VSS aR SRERE - we -
409 <¥ Do Twin Hi ine phat a Was RS date
WOKS BGSSRBE si eo %
400 KYDw Que | 2M a bi Ry) re ae
RV BEMTLS We 49. “ERAS ORL ante vee naan
799 KY oe deh hag, “SERRE vit aebesTOS “a BATA

ner (01.378

a Rd

HAAS

GOVERNMENT OF INDIA
Min NER

re mah
are-veart specs

New Delhi tha 18th Ay:

|
"|

10
Ab} "any apperl ot cueraed |e or any sts, GF Stn TRQUIRaS tor the Punacse St secuanE
in arsilion ary support at an overage ban ¢> ary quilting oF iat or Naira heer se
eed. Nisy alter such suspon

#2) Wheat mehkolg ef Je Ger bub-fule (tthe De stig: Magisters othe Coretissiorero
Splice o tre ofke- so guthorsnc as tye cane roy be. serail it, elles Coie ry Lhe
searsseiiasans of Ihe concerned persons. it any. tha amount ot camaersation o* of
annual rent. or of oth, which should in his opiaion be paid lay the licensee to the
CANT OF SCOUpIBr,

A Beery oop ar mace fy a Deencl Magistrate ora Gorrrissiore: cf Police ut ar-sutagnisac
cost unoet susrule 11! shall ve subject {9 euise ty he Apamprate Somrmssicr

\4 Nothing contained in this rule shall clfect the powers conferred
upon any licensee under section 164 of the Act.

ps
Annex-2

Extract of para 1.3 of the Report

13° The maximum width of RoW corridor is calculated on the basis of tower
design. span. and wind speed, maximum sag of conductor and its swing plus other
requirement of electric safety. The requirement of ROW for different voltage types
under standard conditions is as follows:

ROW width for different voltage line*

7 1
Transmission Voltage er acaey Way
66 KV 18
W0kKV eee
132 kV 27
220 kV 35
400 kV SIC 46
400 kV DIC 46
+/-500 kV HVDC 52
765 kV SIC 64
(with delta configuration)
| 765 kV DIC
+/-800 KV HVDC
1200 kV

* Width of Right of Way is as per the MoEF guidelines dated 55,2014.

—4Y Eg —
25 MW Solar PV Project at Village Bareta, District Mansa Punjab

Annexure IIl

ESIA Report

Page | 209
MAPPL/E Site Emergency Preparedness Plan NLA
HS/002 MYTRAH

Objective

At any Project construction site th developing countries requires that the constructor or company
shall establish Emergency Response Procedures for every project. This document provides a plan to
assist constructors in developing these procedures.

Emergency preparedness helps to minimize the human suffering and economic losses that can
result from emergencies.

How To Develop A Plan

A good emergency response plan can be generic and, with some minor changes, can be easily
adapted to specific sites and readily implemented. This is especially the case where a constructor
specializes in similar types of projects.

It has to prepare by keeping below points in mind.

Hazard identification/assessment
Emergency resources
Administration of the plan
Emergency response procedure
Communication of the procedure.

Hazard Identification/assessment

It’s normally meant for the identification and marking of the most to least possible causes of
any Hazard, losses and accident at site by any of the source, method, procedure, or
equipment’s like

Transportation, materials handling, hoisting, equipment or product installation, temporary

Structures, material storage, start-up, and commissioning activities

Environmental concerns

Consultation with the client regarding potential hazards when working in or adjacent to

operating facilities

e Resources such as material safety data sheets (MSDSs) to determine potential hazards
from onsite materials

e Proximity to traffic and public ways.

MAPPL/E Site Emergency Preparedness Plan NLA
HS/002 MYTRAH

Emergency Resources

It is important to identify which resources are available and have contingency plans to adopt and
apply at time of emergency at site, like direct call on “100” number or “108” but it is important to
know the facilities or limitations available in that location. Is any rescue team available? What is the
response time? What must site personnel do in the meantime?

Other on-site resources such as fire extinguishers, and first aid kits must be maintained and clearly
identified. Construction equipment may be included among potential emergency resources.
Personnel, especially on-site safety representative has trained in first aid, should be included in the
plan.

Administration of the Plan

The task of administering and organizing the plan is vital to its effectiveness. The person who has
this task or site SHE representative will normally be the person in charge of the emergency
response operation. It is their task to ensure.

e That everyone clearly understands their roles and responsibilities within the emergency
response plan (a chart may be helpful in this regard)

e That emergency resources, whether people or equipment, are kept at adequate levels in step
with the progress of the project.

Emergency Response Procedure

An emergency can be reported from any source—a worker on site, an outside agency, or the public.
Remember that circumstances may change during the course of an emergency. Any procedures you
develop must be able to respond to the ongoing situation.

The following list covers basic actions to take in an emergency. These steps apply to almost any
emergency and should be followed in sequence.

Stay calm.

Assess the situation.

Take command.

Provide protection.

Aid and manage.

Maintain contacts.

Guide emergency services.

MAPPL/E
Hs/002

Site Emergency Preparedness Plan NLA

Communication of the Procedure

To be effective, an Emergency Response Procedure must be clearly communicated to all site personnel.
The following activities should be considered:

Review the procedure with new site subcontractors and new workers to ensure that it covers
their activities adequately.

Review the procedure with suppliers to ensure that it covers any hazards that the storage or
delivery of their materials might create.

Review new work areas in operating plants with owner/client to ensure that new hazards are
identified and covered in the procedure.

Review the procedure with the Joint Health and Safety Committee or Health and Safety
Representative on a regular basis to address new hazards or significant changes in site
conditions

Site Safety Arrangements

We are following all the required safety and Emergency plan related activities at site by adopting below
procedures at site

Safety Chart and Emergency Contact Details

Marking of Common Assembly point at time of emergency
Fire extinguishers and First Aid Kits

Complete PPE;s wearing by the staff/labours at site

25 MW Solar PV Project at Village Bareta, District Mansa Punjab

Annexure IV

ESIA Report

Page |210
MYTRAH ENERGY (INDIA) LIMITED
Corporate Social Responsibility (CSR) Policy
2016
Acronyms & Abbreviations

AIM Alternative Investment Market
CSR Corporate Social Responsibility
KPls Key Performance Indicators
MW Megawatt

NGO Non-governmental Organisation
SDGs Sustainable Development Goals

SPVs Special Purpose Vehicles
vii.

viii.

Definitions

"Act" means the Companies Act, 2013 and the rules made thereunder, including
any modifications, amendments or re-enactment thereof.

"Agency" (or Agencies) means any Section 8 Company or a registered trust/
society/NGO/ institution, performing social services for the benefit of the society
and excluding a registered trust/society/ NGO/institution/ Section 8 Company
which is formed by the Company or its holding or subsidiary company/companies.

“Board” shall mean the Board of Directors of the Company.

“Company” shall mean Mytrah and wherever the context requires shall signify the
Company acting through its Board.

“CSR” means Corporate Social Responsibility.

"CSR Annual Plan" shall mean the annual plan detailing the CSR expenditure for
the year

"CSR Committee" means the Corporate Social Responsibility Committee
constituted by the Board of the Company in accordance with the Act, consisting of
three or more directors, out of which at least one Director shall be independent
director.

“CSR Expenditure” means all CSR Expenditure of the Company as approved by

the Board upon recommendation of the CSR Committee, including the following:-

a) contribution to CSR Projects which shall be implemented and/or executed by
the Company;

b) Contribution to CSR Projects (including for corpus as required) which shall be
implemented and/or executed by any Agency.

c) Any other contributions covered under Schedule VII to the Act.

"CSR Policy" relates to the CSR outlook of the Company and the activities to be
undertaken by the company as specified in Schedule VII to the Act and the
expenditure thereon, excluding activities undertaken in pursuance of normal
course of business of a company.
1. INTRODUCTION

1.1 Preamble

Corporate Social Responsibility in its current and evolving form might be incompatible
with the historical perspective of serving the needs and interests of the society in
India, but the concept of business houses contributing to the development of society
and addressing the issues relating to the growth of the country at large has been in
existence for over a century. The early leading business houses in India, though
started their ventures with business focus, but soon comprehended their responsibility
towards the communities and society at large. The words of JRD Tata, “That no
success or achievement in material terms is worthwhile, unless it serves the
needs or interests of the country and its people” amply reflects this reality. The
fact that the business houses and corporate entities derive certain benefits from the
society for their success, concepts like “giving back to the society” or “work for the
welfare of the society” have emerged.

Mytrah Energy (India) Limited, along with its subsidiaries, which have been set-up as
Special Purpose Vehicles (SPVs), hereinafter collectively referred to as “Mytrah” is in
the business of setting up of Wind Power Projects across India.

Social Responsibility is a proposition that is aligned with our values and with
the Commitment to contribute to energy security of India. We believe that CSR is
an essential element of our core business. Mytrah derives its inspiration for
continued commitment to CSR from the Indian tradition of giving back to
society and Gandhiji’s “Trusteeship” concept.

Towards achieving harmony between business interests and our socio-economic
and environmental responsibility, a conscious effort is being made to align
ourselves with the charitable activities defined under section 2 (15) of Income Tax
Act 1961, activities specified in Schedule VII of the Companies Act 2013 and the
upcoming Sustainable Development Goals (SDGs).

1.2 The Mytrah Group

Mytrah is India’s Smart Utility. A pioneer in the renewable energy sector, its innovative
approach has created a dynamic, cost-efficient power company poised for
accelerating growth. Mytrah’s end-to-end model enables it to identify, plan and
execute projects rapidly and cost effectively, ensuring a sustainable competitive
advantage.
Mytrah’s fully-integrated project team has delivered 10 sites with a generating capacity
of 543 MW across six states in India in only four years. With the largest proprietary
wind data bank among its peers, Mytrah has also created a highly visible pipeline of
3,500 MW. This will enable continued rapid growth as the Company looks to be
generating 5,000 MW of renewable energy in India. Listed on the Alternate Investment
Market (AIM) of the London Stock Exchange, Mytrah has access to international
capital, expertise and industry partners; it’s smart approach positions Mytrah as a
progressive force in the global renewable energy sector, delivering sustainable energy
without subsidies.

2. PURPOSE

2.1 Aclear and approved CSR Policy is desirable for any company for more than one
reason — good corporate governance; placing it in public domain for increased visibility
and transparency; providing clear guidance and approach to the CSR teams
implementing and monitoring the CSR activities and building employee awareness on
management commitment on CSR.

2.2 Further, the section 135 of the Companies Act 2013 made it mandatory to
constitute a Corporate Social Responsibility Committee of the Board, which formulates
and recommends to the Board a Corporate Social Responsibility Policy, which shall
indicate the activities to be undertaken by the Company as specified in Schedule VII.
The Committee shall also monitor the Corporate Social Responsibility Policy of the
Company from time to time, thus making the CSR Policy a statutory requirement as
well.

3. SCOPE

3.1 The CSR Policy will meet the statutory requirements as per section 135 of the
Companies Act 2013 and the Rules framed to implement various social and economic
development activities. Besides doing so, the policy will also cover various broad
activities, approaches, methods to be considered in taking up CSR activities of the
Mytrah Group in the four widely recognized CSR domains affecting and impacting —
Workplace (employees and their families), Market place (clients, customers,
contractors and shareholders and secondary stakeholders), Community
(neighbourhood communities and society at large) and Environment (Sustainable
climate change adaptation measures). While the Section 135 (5) of the Companies
Act 2013 lays emphasis on giving preference to the local area and areas around the
company where it operates, it disallow spending the amount earmarked for CSR on
business related expenditure on employees. Further, as directed by section 135 of the
Companies Act 2013, the activities will be implemented in a project and programme
mode and therefore, avoid spending money on one time-events.

3.2 MYTRAH CSR Policy is applicable to all its subsidiaries, which have been set-up
as Special Purpose Vehicles (SPVs) implementing CSR activities and also to all
locations where MYTRAH operates.

3.3 MYTRAH CSR Policy will be placed in the public domain and can be accessed by
general public and also employees of the Group. This policy provides the employees

Diagram 1: CSR DOMAINS

Workplace

Marketplace

Standards required to uphold the CSR Policy. This policy also makes clear to all
stakeholders — our customers, employees, shareholders, investors, supplier and
business partners, non-government organization and pressure groups and the
community in which it operates — what our Vision for CSR and how we propose to
work towards achieving it.

4. OBJECTIVES

4.1 To share MYTRAH’s commitment to Corporate Social Responsibility across all
stakeholders.
4.2 to provide guidance on strategy, programme and geographical approaches,
methods of planning and implementation of projects and all types of activities to be
taken up on the ground among all stakeholders.

4.3 To bring about standardization and uniformity across approaches and projects,
duly recognizing the location-specific issues and aspects.

4.4 To periodically measure outputs, outcomes and impacts of the project
implemented through review mechanism and mid-term and ex-post evaluations.

4.5 To comply with statutory requirements under the Companies Act 2013 and the IT
Act 1961.

5. CSR POLICY
5.1 CSR Policy Framework

MYTRAH endeavors to bring in synergy to create value across all our stakeholders
and implement focused and sustainable CSR projects and programmes across the
Group. To implement effective CSR policy, it is important to align all relevant
elements of CSR. These include clear Policy Statement, Strategic CSR domain
based interventions, CSR governance structure, CSR implementation approaches
and CSR Communication strategies for both internal and external communication.

The overall synergy is achieved through understanding of the stakeholder needs
at locations, organizational mandate in vogue, interaction with key stakeholders
across the Group and participation at all levels of the Group in taking forward the
CSR mandate.

Mytrah is committed to ensuring social wellbeing of the society and communities
through its Corporate Social Responsibility (CSR) initiatives. While we will
endeavor to achieve our larger objective of community empowerment, our focus
will be on

a) Projects or programmes relating to activities specified in Schedule VII to the
Act, Charitable activities defined in Section 2 (15) of the IT Act and
Sustainable Development Goals or

b) Projects or programmes relating to activities undertaken by the board of
directors of a Company in pursuance of recommendations of the CSR
committee of the Board as per declared CSR policy of the company subject
to the condition that such policy will cover subjects enumerated in Schedule
VII of the Act and Section 2 (15) of the IT Act.
c) In addition, Mytrah is committed to build a sustainable society and
preserving environment through core business and community based
initiatives. We endeavor to significantly improve our performance in the
areas of energy, fuel and water conservation, green plantation and waste
management & recycling. We are committed to promotion of bio-diversity
and environment protection in our neighborhood and beyond.

5.2 CSR Policy Statement

Mytrah considers Community as priority area of intervention and is committed to
take up result oriented projects/programmes essentially guided by Needs analysis
and Consultations.

Mytrah may also consider undertaking or supporting CSR initiatives beyond its
geography and Affirmative Action on matters of national importance based on
community need and exigencies including natural disasters etc. involving
stakeholders opinion and evaluative process.

Vision

To be the catalysts of positive change in the society

Mission:

To contribute towards improving the quality of life of our neighborhood
communities and society at large following a participatory development-oriented
approach

Based on this thought process, the Mytrah CSR policy has been framed to drive
planning, implementation and evaluation of initiatives and resources.
5.3 CSR Governance Structure

Diagram 2: CSR GOVERNANCE STRUCTURE

Board of Directors

r

CSR Committee — Managing Director

é

CSR Advisory Council

rs

Mytrah Foundation

r

Plans at SPV level

r

Local Area Plans

r

i. Composition, Roles & Responsibilities of the CSR Committee

a. Keeping in line with section 135 of the Companies Act, 2013 and the
rules thereunder (hereinafter referred to as 'the Act'), the Board of
Directors of the Company shall form a Corporate Social Responsibility
Committee (hereinafter referred to as the 'CSR Committee’) headed by
an independent director, to inter alia, carry out the following functions:-
To formulate and recommend to the Board, a Corporate Social
Responsibility Policy which shall indicate the activities to be undertaken
by the Company as specified in Schedule VII of the Companies Act,
2013 and rules made thereunder;

To recommend the amount of expenditure to be incurred on the CSR
activities.
To monitor the implementation of framework of CSR Policy.

To carry out any other function as mandated by the Board from time to
time and / or enforced by any statutory notification, amendment or
modification as may be applicable or as may be necessary or
appropriate for performance of its duties.

Duties of the Board and CSR Committee

Board of Directors

The Board shall include in its Report the annual report on CSR Projects as
per the format provided in the Annexure to the Rules prescribed under the
Companies Act, 2013.

CSR Committee

a.

The CSR Committee shall monitor the implementation of the CSR Policy
and CSR Plan. For this purpose, the CSR Committee shall meet at least
twice a year.

In discharge of CSR functions of the Company, the CSR Committee
shall be directly responsible to the Board for any act that may be required
to be done by the CSR Committee in furtherance of its statutory
obligations, or as required by the Board.

The CSR Committee shall place before the Board in May/July every year
a responsibility statement of the CSR Committee that the
implementation and monitoring of CSR Policy, is in compliance with
CSR objectives and Policy of the company for inclusion in the Board's
Report.

The CSR Committee shall ensure that the CSR Policy and finalized
Annual Plan is displayed on the Company's webs

Review Periodicity and Amendment: CSR Annual Plan may be
revised/modified/amended by the CSR Committee at such intervals as
it may deem fit.
iii. Fund allocation

a) The Company, in every Financial Year, shall endeavor to spend such
feasible amount as CSR Expenditure, which shall not be restricted by the statutory
limit of a specified percentage of its average net profits of the immediately
preceding three Financial Years. However, the aforementioned CSR Expenditure
in any Financial Year shall be 2% of Company's average Net profits for the three
immediately preceding Financial Years.

b) The CSR Committee shall prepare a CSR Annual Plan for the above which
shall include:

e Identified CSR Projects
e Planned outlay (Budget)
e Implementation Schedules

c) Total outlay in the CSR Annual Plan shall be approved by the Board upon
recommendation by the CSR Committee

d) In case the Company fails to spend the statutory minimum limit of 2% of
Company's average net profits of the immediately preceding three years, in any
given financial year, the Board shall specify the reasons for the same in its
report in terms of clause (0) of sub-section (3) of section 134 of the Act.

5.4 CSR Policy Owner

The Group Policy owner for this CSR Policy is the Managing Director. He is
responsible for:

a. Maintaining the veracity of the policy in spirit and providing support and
guidance, advice and direction, including application of waivers and
notification of breaches.

b. He will also control CSR applications in a way that risks are identified
and managed.

c. He will also act as a policy champion to spearhead the entire gambit of
CSR at the apex level of the Group.

6. CSR STRATEGY
6.1. CSR Portfolio Framework

The Group will endeavour to bring in synergy between the Projects and Programmes
under the 4 major domains-Workplace, Marketplace, Society and Environment-, Triple
Bottom Line Approach —Social, Environment and Ethical- and the activities listed in
Schedule VII of the Companies Act 2013. The most accepted and widely used triple
bottom line approach — focusing on Society at large, Environment and Responsible
Business Practices will underline the CSR canvas of the Group.

Diagram-3: TRIPLE BOTTOM LINE/3 P APPROACH

SOCIAL ENVIRONMENT ETHICAL

uw -
= :
: <
a a

Y
E
re
O
[aa
a

The CSR Committee shall ensure that major portion of the CSR expenditure in the
Annual Plan shall be for the Projects as per CSR objectives. However, there shall not
be any preference given to any particular projects for budgetary allocation and it shall
be made purely as per the identified CSR Projects on need basis.

Any surplus arising out of the CSR Projects shall not form a part of the business profit
of the Company.

6.2 Area of Operation

The Projects, Programmes and activities referred to in Schedule VII of Companies Act
2013 and charitable activities defined under the Income Tax Act 1961 will be
implemented in local areas where Mytrah Group operates.

Mytrah Group will also serve the communities and the Society at large, where required
or desirable, in any part of the Country.

6.3 Stakeholders and beneficiaries
All the benefits of the Projects, Programmes and activities shall reach the end
beneficiaries, who are the primary stakeholders. The primary stakeholders are the
general public and all the benefits of all the projects, Programmes and activities shall
be targeted towards them without any bias towards Religion, Caste, Region, Sex,
Language and disability.

6.4 Sectoral Interventions

Mytrah Group do not lay any particular emphasis on any particular sectoral projects
and programmes. All the projects, programmes and activities shall be taken up
based on:

e The need

e Technical feasibility
e Economic viability
¢ Social acceptability
e Partner credibility

7. CSR IMPLEMENTATION

7.1 CSR Delivery Structure

Mytrah Group will set up a Trust or Section 8 Company or Society or Foundation or
any other form of entity operating in India to facilitate implementation of its CSR
activities in accordance with its stated CSR Policy.

Mytrah Group will:

a) Specify the projects/programmes to be undertaken by such an organization, for
utilizing funds provided by it;

b) Shall establish a monitoring mechanism to ensure that the allocation is spent for
he intended purpose only.

Mytrah Group will also implement CSR projects and programmes:

a) Through Trusts, Societies, or section 8 companies operating in India, which are
not set-up by the company itself. Following First Provisio to Rule 4 (2) of the
Company (Corporate Social Responsibility) Rules, 2014 Mytrah shall ensure that
such organisations have an established track record of at least three years in
carrying out activities in related areas.

b) Also following Rule 4 (6), Mytrah shall ensure that the expenditure on capacity
building of personnel shall not exceed 5% of total CSR spend.

Mytrah Group shall also implement CSR Projects and Programmes by pooling
resources or collaborations with other companies, but report separately on such
projects in accordance with Rules 4 (3) of the Corporate Social Responsibility Rules
2014.

7.2 CSR Key Performance Indicators (KPls)

Setting C-SMART Objectives and measuring results through agreed Key
Performance Indicators (KPIs) in terms of output, outcome and impact are the pre-
requisite to any successful project/programme.

e Challenging

e Specific

e Measurable

e Attainable

e Replicable and Reliable
e Time-bound

Social Cost Benefit Analysis, Social Return on Investment (SROI) and other
measurement methods may also be used where applicable or feasible to measure
the success of the projects/programmes.

Mytrah Group will also partner, collaborate or pool resources with state and
central governments to achieve the CSR objectives laid down in its policy.

7.3 CSR Implementation Framework
All the Projects and Programmes recommended by the CSR Committee and

approved by the Board of Directors through Annual Plans or otherwise, shall be
implemented across all its operating entities.
Diagram 4: CSR IMPLEMENTATION FRAMEWORK

CSR Governance Structure

P

Approved Budget Allocations

m

Approved Projects and Programmes

m

Planned Project/Programme
Goals, Purpose, Objectives, Objectively verifiable and Measurable Indicators

m

Management Information Systems (MIS) and Processes

m

Community Participation and Stakeholder engagement

m

Handholding, Monitoring, Periodical Review

‘

Reporting and Communication

r

Mid-term and Ex-post Impact Evaluation

7.4 Project Review, Monitoring & Evaluation

Project Reviews, periodical monitoring and evaluations will be part of the project
cycle management. Besides this, Records and Registers will be maintained at all
relevant levels to capture data and for the purposes of increased accountability.

The following parameters will be followed in monitoring the project and
programmes:

e Utilization of grants against approved budgets
e Achievement of KPIs and targets

e No. beneficiaries and unit cost

e Timeframe for each project

¢ Quality parameters set.

Ex-post impact evaluation will be conducted by a third party comparing the
controlled area vs. project area.

7.5 Audit and Control

Internal checks and controls will be built in appropriately for day-to-day
accountability, besides conducting the Annual Statutory Audits.

8. CSR COMMUNICATION FRAMEWORK

8.1 Context

In recent years, CSR has become a buzz word all over the world and it has gained
momentum in India, particularly after it is made mandatory through the Companies
Act 2013.

In the context of government regulations and reporting mechanisms, investor
concerns, civil society demands, media focus, community apprehensions,
shareholders and other secondary stakeholders sentiments and employee
awareness, both internal and external communication gains significance.

Therefore, Mytrah Group endeavours to put in place a sound CSR Communication
Strategy that communicates both internally and externally to share it sincere efforts,
success and failures and lessons learned from time to time in the process of
implementation of CSR activities.
8.2 CSR and Corporate Communications

There are a number of ways and means through which CSR communication can be
strengthened; example sharing the CSR with the employees right from the induction
to the Reporting CSR through publishing Annual Reports.

The Corporate Communication Department shall play a vital role in not only
developing the CSR Communication Strategy, but also delivering the same to
various stakeholders.
25 MW Solar PV Project at Village Bareta, District Mansa Punjab

Annexure V

ESIA Report

Page |211
Annex E

E&S Screening Checklist
| Preliminary Screening Checklist

Project Site Selection - Primary Criteria ae Bareta (Village), Budhlada (Thesil), Mansa (Dist.), Punjab
Sears . No . "

S. No. Criteria / Things to Check for 6 | Go/check Evidence Details Remarks.

1 Is the Project located in ecologically sensitive zones (10 km). No Yes No Check the permission required and
account for it in the project
schedule. (Permission from National
Board for Wildlife) unless otherwise
State has demarcated its own eco
sensitive zone.

2 Is there any Wild life sanctuary, Bio- reserve, National Park or No Yes No

notified Eco Sensitive Zone in the area of influence (i.e. within 10
km)?

3 Are there any Reserve forests, Protected forest, or reserved land in No Yes No

the area of influence?

4 Coastal Areas - Site falling within High Tide line (HTL) as per CRZ >500 | <500M | >500M Check the permission required and

notification M account for it in the project
schedule.

5 Is the site at a sufficient distance from National Highway/ State >500 | <500M | Railway line at<500M

Highway and Railway line M
6 Distance from flood plains or riverine systems > 500 <500M >500 M
M
7 Metropolitan Cities (More than 3,00,000 population) at least 25km | No Yes No
of the projected growth boundary of the settlement

8 Are there any sites of cultural or archaeological importance atthe | No Yes No

site?

9 Solar Radiation (More than 5.2 kWh/sq. m.) No Yes Yes

10 Seismic Zone <IV 2IV <IV

11 Availability of Land for plant & township (Area, Orientation & shape | Yes No Yes No township area

of plot, Extent of land available for Plant, Township etc.).

Project Site Selection - Primary Criteria

Project

Bareta (Village), Budhlada (Thesil), Mansa (Dist.), Punjab

Location
seria J Thi No | :
S.No. Criteria / Things to Check for Go Go/Check Evidence Details Remarks
12 Is the land being used for economic/livelihood purposes No Yes No Conduct site visit, consult with local
people and provide evidence/proof
that land is not being used for
residential, economic or livelihood
2B Are there any residences in the land that will need to be removed? No Yes No purposes all year round (there may
be seasonal or temporary use which
cannot be identified in one site
visit.)
14 Is the land categorised as tribal land? No Yes No
15 Is there any settlement within 300 m of the boundary of the land No Yes No
parcel?
16 If Forest Land, has the Forest Rights Act (FRA) been implemented and | Yes No Yes No forest land is aquired
all Forest Rights settled by the law?
Note: | Only after majority of Primary Siting Criteria is met for a particular

Site, it will be subjected to more rigorous Social and Environmental
Screening Checklist for the selected Site at a later stage of the
project (i.e. during ESDD stage) to trigger the need for specialized
studies.

Il Social Screening Checklist

Social Safeguards Screening Checklist for Land which passed primary screening criteria

No. | Criteria / Things to Check for Yes/No* | Remarks/ Checks in place/ Additional Likely source of information
information
Involuntary Resettlement
1 Is there any National / local policy guidelines Yes Check, if it is being followed. Govt. of Punjab — Solar policy and laws

and laws on the kind of land available/ to be
used for solar power projects and will they
affect the project adversely?

are available like registration process

Social Safeguards Screening Checklist for Land which passed primary screening cri

ria

No. | Criteria / Things to Check for Yes/No* | Remarks/ Checks in place/ Additional Likely source of information

information

2 Is Private land available for buying or the No Understand the nature of land - Cultivated, 1) Check with Revenue officials at tehsil level for
mandatory land acquisition is necessary? Barren and unused, current fallow, long term identifying nature of land (private/

fallow etc. government/gram Sabha/tribal land).

3 Will land acquisition involve displacement of No Consider both physical and economic 1) Freeze land location required based on
people and resettlement and is enough land displacement. If yes, prepare resettlement action | information gained from Revenue department
available for the resettlement? plan (RAP) as per the outline suggested in and Forest Department.

relevant Annexure G. 2) Socio-economic survey of the land parcel to
ascertain physical and economic displacement.
3) Consultation with District Administration for
identifying resettlement site.

4 What impact will the displacement have on the | No If yes, prepare RAP after conducting SIA. 1) Get SIA study done to ascertain impact
people in the short run or long run? Understand the nature of ownership of land -

Private land, revenue land, forest land.
Impact on livelihood No
Cropping pattern No
Employment opportunity No
Loss of Business/ Enterprises No

5 Will access to common property resources No If there is restricted access, such 1) This aspect to be covered in socio-economic
(e.g. community facilities, public grazing lands, assets may need to be replaced or survey and SIA
forest etc.) be restricted by the project? alternate routes acceptable to

communities may be provided. Such
measures will be outlined in the RAP.

6 Are there any non-titled people who live or No If yes, prepare RAP 1) This aspect to be covered in socio-economic
earn their livelihood at the site or within the survey and SIA
right-of-way?

Land Encumbrances

7 Does the land involve conversion from Yes Ensure appropriate permits from district 1) Check applicability of Gram Sabha approval for

agricultural to non-agricultural use?

authorities are taken

seeking land use conversion

Social Safeguards Screening Checklist for Land which passed primary screening criteria

No. | Criteria / Things to Check for Yes/No* | Remarks/ Checks in place/ Additional Likely source of information
information
8 Are the land parcels free of any encumbrances. | No Seek appropriate legal opinion on status of land is
or disputes? No
9 If government land is involved, are any local Yes Local clearance from Municipal committee due
clearances from panchayats required? to Govt./Panchayat land
Security
10 | Is security an issue in the nearby project area? _] No 1) Discussion with local administration
Is there any threat from local outfits/ terror
groups?
Does any other project in the nearby area face | No
such challenges?
What could be the possible losses?
How can the issues like vandalism and theft be
addressed and what could be the possible cost?
Scheduled Tribes (ST) Concerns
11 | Are there any tribal populations occupying / No If specific sites and impacts are not known but STs | 1) Check with List of Scheduled V Area.
deriving benefit from the site? Is the area a are present in the area, Scheduled Tribes 2)Discuss with District Administration for more
Scheduled Area? Development Plan (STDP) is required. specific detail (If required for identification)
12
13 | Do STs maintain distinctive customs or No If yes, prepare a STDP. 1) This aspect to be covered in socio-economic
economic activities that may make them survey and SIA
vulnerable to hardship?
14 | Will the project restrict STs' economic and If yes, prepare a STDP. 1) This aspect to be covered in socio-economic

social activity and/or make them particularly
vulnerable in the context of project?

survey and SIA

Social Safeguards Screening Checklist for Land which passed primary screening criteria

No. | Criteria / Things to Check for Yes/No* | Remarks/ Checks in place/ Additional Likely source of information
information
15 | Will the project change their socioeconomic If yes, prepare a STDP. 1) This aspect to be covered in socio-economic
and cultural integrity and disrupt their survey and SIA
community life?
16 | Will the project negatively affect their health, If yes, prepare a STDP. 1) This aspect to be covered in socio-economic
education, livelihood, or social security status? survey and SIA
17 _ | Incase there is no disruption of If relocation is required, prepare an STDP along _| 1) This aspect to be covered in socio-economic
indigenous community life as a whole, will with RAP survey and SIA
there be loss of housing, strips of land, crops,
trees, and/or other fixed assets owned or
controlled by individual indigenous
households?
‘Archaeological/Reli
17 | Isthe site considered sacred by any 1) This aspect to be covered in socio-economic
community? survey and SIA
18 | ifany site of Cultural/ Archaeological 1) This aspect to be covered in socio-economic
importance available survey and SIA
What adverse impacts are perceived on those
sites?
What are the options for mitigating the
impacts?
What do the local or national laws state?
What will be the cost of such an exercise?
Note | * If the answer is not available in yes/no, fill

details in remarks column.

Depending on the expected scale of impacts,
adequate management plans will have to be
prepared after undertaking ESIA report based
on categorization of the project.

Ill Environment Screening Checklist

Environmental Screening Checklist for Land which passed primary screening criteria

No. Criteria / Things to Check for Yes/No Remarks/ Checks in place/ Additional information

1 Will project cause aesthetic degradation and property value loss due to No
establishment of facilities?

2 Will the project alter the pattern of land use or cause land use conflicts? | Yes
3 Will the project impact the surface water resources? No

Availability of water source. Yes Ground water
5 Visual effects. No

Impact on the nearby built up areas or community No
6 Will the project cause pollution to surface or ground water bodies from No

the project’s construction or operations,
sanitary sewage, sludge, residues and
miscellaneous discharges?

7 Is the site home to any endemic fauna/floral population? No Is so, are appropriate mitigation measures adopted for the project
in the biodiversity management plan.

8 Will access to site require removal of vegetation? Yes
9 Is the site under dense vegetation cover? No
10 Availability of hydrological data or flood level within the project site Yes Climate change effect

within the last 3 to 5 years especially for solar farm.

11 Will the selection of site result in habitat fragmentation? No

Other Relevant Information

Environmental Screening Checklist for Land which passed primary screening criteria

No.

Criteria / Things to Check for

Yes/No

Remarks/ Checks in place/ Additional information

12

Other Linear Facility

Distance to the existing transmission line and other electrical
infrastructure

Approx. 6 km. from project site

Is the site suitable for all associated facilities like evacuation of power
etc.?

Yes

Existing road and their condition

Good condition (State highway)

Distance of the road

100 M from project (State highway no. 10 Jakhal — Budhlada road)

Disturbance to the access road

No

Note

* If the answer is not available in yes/no, fill details in remarks column.

Depending on the expected scale of impacts, adequate management
plans will have to be prepared after undertaking ESIA report based on the
category of project.

25 MW Solar PV Project at Village Bareta, District Mansa Punjab

Annexure VI

ESIA Report

Page |215
Veo ANES

FGD

LIST OF RARTICGPANTS
Place: Muntes al Pannharra: OMA CR, Barats

Date; BLS frets Time:...t%. 36 PM

| ene Name Occupation

Signature |

| Hav nots
.

Name & Signature of Surveyors Supervisor/ FAE oe ceceeeesnsonne

Voyonts Saiwions Pye, Ld.
Prmasis

FGD
UST OF PARTICIPANTS

Place: Dayallares
Pate: és jy Time:,.A1.260 PEM

Vayants Soluaons Put. Tad,
25 MW Solar PV Project at Village Bareta, District Mansa Punjab

Annexure VII

ESIA Report

Page |212
QUESTIONNAIRE FOR SOCIO-ECONOMIC SURVEY

Questionnaire No.....

Date......

1. GENERAL IDENTIFICATION

1.1 Name of the Project.

1.2. Address a._-‘Village/Town: .
b. Taluka/Tehsil: .....

c. District: ..

1.4. Settlement Type: 1 Rural 2 Semi- Urban 3 Urban

2. HOUSEHOLD INFORMATION
2.1. Name of the head of Household...

2.2. Household Composition

No. of Family Member Male Female

Total

Adult (10 to 60 Year)

Children (Below 10 Years)

Aged (Above 60 Year)

TOTAL

2.3. Family Type: 1 Joint 2 Nuclear 3 Extended

2.4. Religious Group: = 1Hindu = 2Muslim 3Sikh 4Christian 5 Budhist 6 Jain 7 Other...

2.5. Social Stratification: 1 SC 2ST 30BC 4Higher Castes

4 Other

3. LANDHOLDING

Cultivable Non-Cultivable Total Land Area (Acres)

4, CROPPING PATTERN

SINo. | Type of Crops | Total Cultivated Land (Acres) Total Yield (Rs)
1 Kharif
2 Rabi
3 Summer Crop
TOTAL

5. ANNUAL INCOME

SI. No. Source Income (Rs)
1 Agriculture
2 Service
3 Business

Voyants Solutions Private Limited

Annexure VII (A)

Voor

Annexure VII (A)

4 Labour
Professional

6 Any other
Grand Total

6. CONSUMPTION PATTERN

Kindly indicate the consumption/expenditure on different items in last one year.

Expenditure (Rs.)

SI. No. Particulars / Source

Monthly

Annual

Food

Cooking Fuel

Clothing

Health

Education

Communication

Social functions

x jala|molo]a}>

Agriculture (such as seeds, hiring of
farm implements etc.)

Others (Specify)

Grand total (A-l)

7. POSSESSION OF DURABLE CONSUMER ITEMS:

Do you possess following items?

Sl. No. Items

1.Yes 2.No

Radio

Bicycle

Television

Oven

L.P.G Connection

Refrigerator

Washing Machine

2
3
4
5
6 Computer
7
8
9

Motor cycle/Scooter

10 Car

11 Air Conditioner

12 Any other (specify)

8. INDEBTEDNESS

Please indicate your borrowings during last one year:

Amount taken Amount returned
SL. No Source (Rs.) (Rs.) Balance (Rs)
1 Bank (specify which bank)
2 Private money lender
2

Voyants Solutions Private Limited
Annexure VII (A)

3 Others (Specify)
Total

9. COVERAGE UNDER GOVERNMENT DEVELOPMENT SCHEMES

9.1. Have you availed any benefit under any govt. scheme? 1.Yes 2.No

9.2. If 'Yes', kindly give us the following details

Name of the scheme Kind of Help
1 Loan, 2 Training,
3 Employment

9.3. If '1', kindly indicate the amount R:

9.4. If '2', kindly indicate the type of training..

9.5. After availing this scheme did your annual income increase? 1Yes 2No

9.6 If 'Yes', how much? Rs: ........

9.7. If 'No', why.

10. HEALTH STATUS

10.1. Was any member of your family affected by any illness in last one year? 1Yes 2No

10.2. If 'Yes', please indicate the details

No. of Cases Type of disease/ illness Treatment Taken*

* 1. Allopathic 2.Homeopathic 3.Ayurvedic 4. Traditional 5.No treatment

11. WOMEN STATUS

11.1. Kindly indicate, female members of your family are engaged in what kind of economic/ non-economic activities.

SI. No. Economic/Non-economic Activities 1.Yes 2.No

1 Cultivation

Allied Activities*

Collection and Sale of forest products

Trade & Business

Agricultural Labour

o| om] a} wl

Non Agricultural Labour

Voyants Solutions Private Limited
Annexure VII (A)

7 HH Industries

8 Service

9 Households Work

10 Others (Specify): ........ee

* Dairy, Poultry, Piggery, Sheep rearing, Grocery etc.

11.2. If, engaged in economic activities total income of the year: RS...

11.3. Do your female member have any say, in decision making of household matters? 1Yes 2No

11.4. If 'Yes, give the following details?

SI.No. Issues 1Yes 2No
1 Financial matters
2 Education of child
3 Health care of child
4 Purchase of assets
5 Day to day activities
6 On social functions and marriages
7 Others.........
12. LITERACY
Entered College/ Completed Completed illiterate Total
Universiy Secondary only | Primary only
Male adult
Female adult
Total
13. AMENITIES
13.1. Source of Drinking Water: 1. Piped-water supply 2. Spring 3. Well 4.Stream 5. Others
13.2. Type of Toilet: 1. Flush toilet 2. Latrine 3. Other:........ 4. No toilet
13.3. Fuel for Heating: 1. Electricity 2. Wood 3. Other: . 4. None
13.4. Usage of electricity: 1. Lighting 2. Cooking 3. Business 4. Other (specify).....
13.5. How many hours per day you get electricity usually? ...
13.6. What do you use when electricity is not available?
1. kerosene 2. Battery 3. Wood 4. Nothing 5. Other: ...

14. STRUCTURE/ BUILDING/ HOUSE/ HOME INFORMATION
14.1. Use of Structure...

14.2. Age of the Structure......

14.3. Type of Construction

1Mudmade 2Brickmade 3Cemented 4 Thatched 5 Wooden 6 Other:

4

Voyants Solutions Private Limited
Annexure VII (A)
14.4. Type of Structure 1Temporary 2 Semi Permanent 3 Permanent

14.5. Distance from the project site (in km.

15. TRANSPORT USES

. One- One- use of use of
Sl. Starting ae transport . frequen
Purpose Destination way way mian local
No from Mode . cy
fare time road road
16. PROFESSION OF PERSON
Sl.No. | Name of Earning Member of the Family Name of Profession 1. Part Time, 2. Full Time
1
2
3
4
5
17. MIGRATION
17.1. Do you migrate for work? 1Yes 2No
17.2. If 'Yes', for how many months in a year......
17.3. Where do you migrate? 1. Within the District 2. Outside the District 3. Outside the State
17.4. What kind of job do you undertake?
1 Agricultural Labour 2 Non Agricultural Labour 3 Trade & Business 4 Others (Specify)
17.5. How much do you earn R.......
17.6. Trend of Migration 1. Once in a year 2. Twice in a year 3.Every alternative year
4. Once in every three years 5. No regular interval/as and when required
17.7. At what time of the year do you migrate? 1 Summer 2 Winter 3 Rainy Season

18. What is your view about the proposed project?

Name and Signature of FAE.

5

Voyants Solutions Private Limited
Vv. OYANTS

FGD

Annexure VII (B)

Format for Public Consultation & Focused Group Discussions (Socio-Economic and

Environment)

Name of the Village/ Township:
Name of the Block/Tehasil:

Name of the District:

Date:
Time:
S. No. Participants’ Opinion, Comments and
Issues 1
Suggestions
1. Do you know about the project and where is it
located?
2. General perception and awareness about the
proposed project?
3. Support of local people for the proposed project?
4. Will there be likely involvement of local people in
the implementation of the project?
5. Any critical issue or concern by the local people
regarding the project?
6. Any criteria you would like to see considered during
project design, construction and operation stage?
7. Do you have any problem due to the
existing/proposed project?
8. Ancillary Facility?
9. How many and which types of Industrial Units exists
in the surrounding area?
10. General socio-economic Condition:

i) What are the economic activities?
ii) Land use pattern?

iii) Cropping pattern (Seasonal),

iv) Types of crops?

v) Value of the crops?

vi) Average land holding size?

Voyants Solutions Pvt. Ltd.

Vv. OYANTS

FGD Annexure VII (B)

11. Access to the forest land and the use of the forest
land (if any)

12. Water Facility:

i) Source of Drinking Water & household use?

ii) Is here shortage of water for human
consumption?

iii) Requirement of water for plant?

13. Loss of residential/commercial structures, if any due
to the project

14. Loss of community life like any Market Places or
community activities to be affected

15. Resettlement and Land acquisition (if foreseen due
to any other project nearby) Has there been land
acquisition before? If yes, what was the process of
land acquisition and compensation package?

16. Protected areas (national park, protected forest,
religiously sensitive sites, historical or archaeological
sites), if any

17. Health status:

i) Availability of Hospitals?

ii) Is there any chronic disease prevalent in this
area?

iii) Are you aware about HIV/AIDS and STP?

iv) Environmental condition of the study area?

18. Poverty Level:

i) Is the area poor?
ii) Very poor?
iii) Well off? Or
iv) High Income Group?
19. Education Status:
i) Literate,
ii) Illiterate.
2

Voyants Solutions Pvt. Ltd.

Vv. OYANTS

FGD

Annexure VII (B)

20.

Employment Status:
i) Percentage of employment,
ii) Unemployment,
iii) Underemployment

21.

Migration Pattern (If any):
i) Inward, or
ii) Outward
iii) Where do people migrate? (within
district/outside district/outside the
state)

iv) How many months in a year?

22.

What is the possibility of shifting the religious
structure(s)? And how do we mitigate it? What are
the options?

23.

Perceived benefits from the project

24.

Perceived losses from the project

25.

What other organizations of a social nature
(NGOs/CBOs/ Civil Society) are active in the area?
Name of these organizations

26.

Any Other Issues you may feel to share:

27.

Is this consultation useful? Comments

Voyants Solutions Pvt. Ltd.

Time...

LIST OF PARTICIPANTS

Annexure VII (B)

Name

Occupation

Sex

Age

Social
Category

Signature

Name & Signature of Surveyor/ Supervisor/ FAE ....

Voyants Solutions Pvt. Ltd.

25 MW Solar PV Project at Village Bareta, District Mansa Punjab

Annexure VIII

ESIA Report

Page | 213
Annexure IX: Socio-economic Profile of Project Affected Family (Land Leasor)

economic Profile of Project Affected Family

Name ofthe Religious Social Category Willingness Number Total Total Source Toilet Electricity
Head of the Belief (General in of of Family Annual Annual of Facility Facility
Household Caste/SC/ST/OBC) leasingthe member Income Expenditure Drinking
land (in INR) (in INR) Water
Bareta General 6,50,000 4,80,000 Flush 20 Hours

Sh. Jagtar well Toilet
Singh

2 Bareta Sikh General Yes 4 6,50,000 4,20,000 Bore- Flush 20 Hours
Bant Singh well Toilet

3 | Dayalpura | Rabi@Raghbir Sikh General Yes 1 1,50,000 1,20,000 Bore- Flush 20 Hours
Singh well Toilet

4 | Dayalpura Sikh General Yes 4 2,50,000 2,40,000 Bore- Flush 20 Hours
Najar Singh well Toilet

5 Bareta Major Sikh General Yes 5 7,00,000 4,80,000 Bore- Flush 16 Hours
Singh/Hakim well Toilet
Singh/Gurjant
Singh

6 | Dayalpura | Bahal Singh Sikh General Yes 15 40,90,000 6,00,000 Bore- Flush 24 Hours
(Mob. well Toilet
9464000129)

7 | Dayalpura | Harmendra Sikh General Yes 6 14,48,000 4,80,000 Bore- Flush 24 Hours
Singh well Toilet

8 Bareta Darshan Sikh General Yes 5 7,00,000 4,80,000 Bore- Flush 20 Hours
Singh well Toilet

9 Bareta Vidya Devi Sikh General Yes 7 12,00,000 4,80,000 Bore- Flush 20 Hours
S/o Attari well Toilet

10 Bareta Billu Singh S/o Sikh General Yes 5 14,00,000 4,92,000 Bore- Flush 20 Hours
Kaka Singh well Toilet

Village Name ofthe Religious Social Category Willingness Number Total Total Source Toilet Electricity

Head of the Belief (General in of of Family Annual Annual of Facility Facility
Household Caste/SC/ST/OBC) leasingthe member Income Expenditure Drinking
land (in INR) (in INR) Water
Bareta Harjeevan General 7,00,000 4,92,000 Flush 20 Hours

Singh S/o well Toilet
Labh Singh

12 Bareta Sukhdev Sikh General Yes 1 2,50,000 96,000 Bore- Flush 20 Hours
Singh S/o well Toilet
Govind Singh

Source: VSPL’s Primary Socio-economy Survey

Table:2: Socio-economic Acti of Project Affected Family

Village Head of the Educational Status Land Holding (Area in Acre) Cropping Pattern (Area in Acre) Annual Yield with
Household Literate Illiterate Cultivable Non- Total Kharif RabiCrop Summer Agriculture (in INR)
cultivable Crop Crop
Bareta Sh. Jagtar 650000
7 1 2
Singh
2 Bareta Bant Singh 1 3 13 0 13 13 13 0 650000
3 Dayalpura | Rabi@Raghbir 0 1 3 (0) 3 3 3 (0) 150000
Singh
4 Dayalpura | Najar Singh 3 1 3 0 3 3 3 0 150000
5 Bareta Major 11 0 41 41 11 0 550000
Singh/Hakim 2 3
Singh/Gurjant
Singh
6 Dayalpura | Bahal Singh 80 (0) 80 80 80 (0) 4000000
(Mob. 15 0
9464000129)
7 Dayalpura | Harmendra 6 0 20 (0) 20 20 20 (0) 1000000
Singh
8 Bareta Darshan Singh 4 1 15 0 15 15 15 0 700000

Village Head of the Educational Status Land Holding (Area in Acre) Cropping Pattern (Area in Acre) Annual Yield with

Household Literate Illiterate Cultivable Non- Total Kharif RabiCrop Summer Agriculture (in INR)
cultivable Crop Crop

9 Bareta Vidya Devi S/o 6 1 38 0 38 38 38 0 1200000
Attari

10 Bareta Billu Singh S/o 5 0 30 0 30 30 30 0 1400000
Kaka Singh

11 Bareta Harjeevan 3 1 15 0 15 15 15 0 700000
Singh S/o Labh
Singh

12 Bareta Sukhdev Singh 1 (e) 6 (0) 6 6 6 (0) 250000
S/o Govind
Singh

Source: VSPL’s Primary Socio-economy Survey

Table:3: Possession of Durable Consumer Items

Village Head of the Durable Consumer Items Particulars
Household Radi Bicycl_ Televisio Ove LPG Compute | Refrigerato Washin Motor Air
[) e n n Connectio r r g Cicle/Schoo Conditione
Machin r
Bareta | Sh. Jagtar
Singh
2 Bareta Bant Singh No No Yes Yes Yes No Yes Yes Yes No No
3 | Dayalpur | Rabi@Raghbi | No Yes Yes No Yes No Yes No Yes No No
a r Singh
4 | Dayalpur No Yes Yes No Yes No Yes No Yes No No
a Najar Singh
5 Bareta Major Yes Yes Yes Yes Yes Yes Yes Yes Yes No No
Singh/Hakim

Village Head of the Durable Consumer Items Particulars

Household Radi Bicycl_ Televisio Ove LPG Compute | Refrigerato Washin Motor Air
[) e n n Connectio r r g Cicle/Schoo Conditione
n Machin r r
e

Singh/Gurjan
t Singh

6 | Dayalpur | Bahal Singh Yes Yes Yes Yes Yes Yes Yes Yes Yes Ye No

a (Mob. s

9464000129)

7 | Dayalpur | Harmendra Yes Yes Yes Yes Yes Yes Yes Yes Yes Ye No

a Singh s

8 Bareta | Darshan No No Yes Yes Yes Yes Yes Yes Yes Ye Yes
Singh s

9 Bareta_ | Vidya Devi No No Yes Yes Yes Yes Yes Yes Yes Ye Yes
S/o Attari s

10 Bareta | Billu Singh No Yes Yes No Yes No Yes Yes Yes No No
S/o Kaka
Singh

11 Bareta Harjeevan No No Yes Yes Yes No Yes Yes Yes No No
Singh S/o
Labh Singh

12 Bareta | Sukhdev No Yes Yes No Yes No Yes No Yes No No
Singh S/o
Govind Singh

Source: VSPL’s Primary Socio-economy Survey
Table 4: Status of Women’s Status in Economic and Non-Economic Activi
Village Head of the Women’s Status in Economic and Non-economic Activity

Household = Cultivatio Allied Collectio Trade Agricultur Non- HH Service Househol Other If
n Activitie nand and alLabour  agricultur Industri s d Work s engage
s Sale of Busines alLabour es d Total
Forest s Income
Product (in INR)
Bareta Sh. Jagtar
Singh
2 Bareta Bant Singh No No No No No No No No Yes No 0
3 Dayalpur | Rabi@Ragh No No No No No No No No Yes No
a bir Singh
4 Dayalpur No No No No No No No No Yes No 0
a Najar Singh
5 Bareta Major No No No No No No No No Yes No 0
Singh/Hakim
Singh/Gurja
nt Singh
6 Dayalpur | Bahal Singh No No No No No No No Yes Yes No 60,000
a (Mob.
9464000129
)
7 Dayalpur | Harmendra No No No No No No No No Yes No (0)
a Singh
8 Bareta Darshan No No No No No No No No Yes No 0
Singh
9 Bareta Vidya Devi No No No No No No No No Yes No 0
S/o Attari
10 | Bareta Billu Singh No No No No No No No No Yes No (0)
S/o Kaka
Singh

Village Head of the Women’s Status in Economic and Non-economic Activity

Household = Cultivatio Allied Collectio Trade Agricultur Non- HH Service Househol if
n Activitie nand and alLabour  agricultur Industri s d Work engage
s Sale of Busines alLabour es d Total
Forest s Income
Product (in INR)
11 =| Bareta Harjeevan No No No No No No No No Yes No 0
Singh S/o
Labh Singh
12 | Bareta Sukhdev No No No No No No No No Yes No ie)
Singh S/o
Govind
Singh

Source: VSPL’s Primary Socio-economy Survey

Head of the Involvement of Women in Day to Day Decision Making Matters
Household Financial Education of HealthCare Purchase of Day to Day So Others
Matters Child of Child Assets Activities Function and
Marriage
Bareta Sh. Jagtar Singh
2 Bareta Bant Singh Yes Yes Yes Yes Yes Yes Yes
3 Dayalpura | Rabi@Raghbir Yes Yes Yes Yes Yes Yes Yes
Singh
4 Dayalpura Najar Singh Yes Yes Yes Yes Yes Yes Yes
5 Bareta Major No No No No No No No
Singh/Hakim
Singh/Gurjant
Singh
6 Dayalpura_ | Bahal Singh (Mob. Yes Yes Yes Yes Yes Yes Yes
9464000129)

Village Head of the Involvement of Women in Day to Day Decision Making Matters

Household Financial Education of HealthCare Purchase of Day to Day Social Others
Matters Child of Child Assets Activities Function and
Marriage
7 Dayalpura | Harmendra Singh Yes Yes Yes Yes Yes Yes Yes
8 Bareta Darshan Singh Yes Yes Yes Yes Yes Yes Yes
9 Bareta Vidya Devi S/o Yes Yes Yes Yes Yes Yes No
Attari
10 Bareta Billu Singh S/o Yes Yes Yes Yes Yes Yes Yes
Kaka Singh
11 Bareta Harjeevan Singh Yes Yes Yes Yes Yes Yes Yes
S/o Labh Singh
12 Bareta Sukhdev Singh S/o Yes Yes Yes Yes Yes Yes Yes
Govind Singh

Source: VSPL’s Primary Socio-economy Survey
25 MW Solar PV Project at Village Bareta, District Mansa Punjab

Annexure IX

ESIA Report

Page |214
Mytrah Energy (India) Limited
(CIN : U40108TG2009SRPL_Ca85804)
—d Ke #8001. S.No.103, Q-City,
> 4 Nanakramguda, Gachibowili,

Hyderabad - 500032, India

Tel: +94 40 33760100,
M YT R A H eameseryttcheaen

Quality, Safety, Health & Environment Policy

Policy Statement: Mytrah Energy India Limited ( MEIL), wholly owned subsidiary of Mytrah
Energy Limited ( MEL) with its all Special Purpose Vehicles (SPVs) are committed to provide
Safe, Clean and Healthy Working Environment to its employees and stake holders as an
integral part of its business ethics and philosophy.

Company reaffirms continual improvement for its Quality, Safety, Health & Environment
(QSHE} performance with full satisfaction of customer in Power generation through
renewable sources and transmission services by implementing a structured QSHE
management framework in a sustainable and balanced manner.

Scope: Policy applies to employees, contractors across all its operative and applicable stake
holders at large in the periphery of Asset management and will be displayed suitably in
office/public domain

Objectives: 1) Ensure customer satisfaction with product and services offered by us with
proper feedback mechanism.

2) Promote a Safe, Clean and Healthy Environment to eliminate /minimise and/or contro!
adverse environmental impact and occupational health and safety risks arising out of our
operations.

3) Establish and achieve QSHE objectives and Targets with adequate management plan and
programs.

4) Adhere and comply with applicable QSHE legislations, regulations and other requirements
pertaining to EHS and community at large.

5) Conserve natural resources and energy and promote waste avoidance and recycling
measures in a sustainable way not impacting the nature.

6) Ensure involvement of employees, contractors, stake holders by providing appropriate
training and awareness with effective communication for sound QSHE performances.

7) Focus on continual improvement of applicable process and performances through
reporting, monitoring and reviewing at regular intervals.

er

(Vikram Kailas)
Date ; 12.02.2016 Managing Director
